

114 S1732 RS: Comprehensive Transportation and Consumer Protection Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 478114th CONGRESS2d SessionS. 1732IN THE SENATE OF THE UNITED STATESJuly 9, 2015Mr. Thune (for himself, Mrs. Fischer, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationMay 23, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize elements of the Department of Transportation, and
			 for other purposes.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the Comprehensive Transportation and Consumer Protection Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references.Sec. 2. Definition of Secretary.TITLE I—Office of the SecretarySubtitle A—Accelerating project deliverySec. 1101. Delegation of authority.Sec. 1102. Infrastructure Permitting Improvement Center.Sec. 1103. Accelerated decisionmaking in environmental reviews.Sec. 1104. Environmental review alignment and reform.Sec. 1105. Multimodal categorical exclusions.Sec. 1106. Improving transparency in environmental reviews.Subtitle B—FreightSec. 1201. Establishment of freight chapter.Sec. 1202. National multimodal freight policy.Sec. 1203. National multimodal freight network.Sec. 1204. National Freight Strategic Plan.Sec. 1205. State freight plans.Sec. 1206. Freight investment grants.Sec. 1207. Reports.Sec. 1208. Repeals.Sec. 1209. Savings provision.Subtitle C—ResearchSec. 1301. Findings.Sec. 1302. Modal research plans.Sec. 1303. Consolidated research prospectus and strategic plan.Sec. 1304. Research Ombudsman.Sec. 1305. Smart cities transportation planning study.Sec. 1306. Bureau of Transportation Statistics independence.Sec. 1307. Conforming amendments.Sec. 1308. Repeal of obsolete office.Subtitle D—Port Performance ActSec. 1401. Short title.Sec. 1402. Findings.Sec. 1403. Port performance freight statistics program.Sec. 1404. Monthly reports on performance at United States ports.TITLE II—Commercial motor vehicle and driver programsSubtitle A—Compliance, Safety, and Accountability ReformPart I—Compliance, Safety, and AccountabilitySec. 2001. Correlation study.Sec. 2002. Safety improvement metrics.Sec. 2003. Data certification.Sec. 2004. Data improvement.Sec. 2005. Accident report information.Sec. 2006. Post-accident report review.Sec. 2007. Recognizing excellence in safety.Sec. 2008. High risk carrier reviews.Part II—Interim hiring standardSec. 2101. Definitions.Sec. 2102. National hiring standards for motor carriers.Sec. 2103. Applicability.Subtitle B—Drug Free Commercial Driver Act of 2015Sec. 2201. Short title.Sec. 2202. Authorization of hair testing.Sec. 2203. Exemption from mandatory urinalysis.Sec. 2204. Guidelines for hair testing.Sec. 2205. Annual report to Congress.Subtitle C—Transparency and accountabilitySec. 2301. Rulemaking requirements.Sec. 2302. Petitions for regulatory relief.Sec. 2303. Inspector standards.Sec. 2304. Technology improvements.Subtitle D—Trucking rules updated by comprehensive and key safety reformSec. 2401. Update on statutory requirements.Sec. 2402. Statutory rulemaking.Sec. 2403. Guidance reform.Sec. 2404. Petitions.Sec. 2405. Regulatory reform.Subtitle E—State authoritiesSec. 2501. Emergency route working group.Sec. 2502. Additional State authority.Sec. 2503. Commercial driver access.Subtitle F—Motor carrier safety grant consolidationSec. 2601. Definitions.Sec. 2602. Grants to States.Sec. 2603. New entrant safety review program study.Sec. 2604. Performance and registration information systems management.Sec. 2605. Authorization of appropriations.Sec. 2606. Commercial driver's license program implementation.Sec. 2607. Extension of Federal motor carrier safety programs for fiscal year 2016.Sec. 2608. Motor carrier safety assistance program allocation.Sec. 2609. Maintenance of effort calculation.Subtitle G—Miscellaneous provisionsSec. 2701. Windshield technology.Sec. 2702. Electronic logging devices requirements.Sec. 2703. Lapse of required financial security; suspension of registration.Sec. 2704. Access to National Driver Register.Sec. 2705. Study on commercial motor vehicle driver commuting.Sec. 2706. Household goods consumer protection working group.TITLE III—Hazardous materialsSec. 3101. Endorsements.Sec. 3102. Enhanced reporting.Sec. 3103. Hazardous material information.Sec. 3104. Hazardous materials training requirements and grants.Sec. 3105. National emergency and disaster response.Sec. 3106. Authorization of appropriations.TITLE IV—Highway and motor vehicle safetySubtitle A—Highway traffic safetyPart I—Highway safetySec. 4101. Authorization of appropriations.Sec. 4102. Highway safety programs.Sec. 4103. Grants for alcohol-ignition interlock laws and 24–7 sobriety programs.Sec. 4104. Study on the national roadside survey of alcohol and drug use by drivers.Part II—Stop Motorcycle Checkpoint Funding ActSec. 4121. Short title.Sec. 4122. Grant restriction.Part III—Improving Driver Safety Act of 2015Sec. 4131. Short title.Sec. 4132. Distracted driving incentive grants.Sec. 4133. Barriers to data collection report.Part IV—Technical and conforming amendmentsSec. 4141. Technical corrections to the Motor Vehicle and Highway Safety Improvement Act of 2012.Subtitle B—Vehicle safetySec. 4201. Authorization of appropriations.Sec. 4202. Inspector General recommendations.Sec. 4203. Improvements in availability of recall information.Sec. 4204. Recall process.Sec. 4205. Pilot grant program for State notification to consumers of motor vehicle recall status.Sec. 4206. Recall obligations under bankruptcy.Sec. 4207. Dealer requirement to check for open recall.Sec. 4208. Extension of time period for remedy of tire defects.Sec. 4209. Rental car safety.Sec. 4210. Motor vehicle equipment.Sec. 4211. Transfer to Highway Trust Fund of certain motor vehicle safety penalties.Subtitle C—Research and development and vehicle electronicsSec. 4301. Report on operations of the Council for Vehicle Electronics, Vehicle Software, and
			 Emerging Technologies.Sec. 4302. Cooperation with foreign governments.Subtitle D—Miscellaneous provisionsPart I—Driver Privacy Act of 2015Sec. 4401. Short title.Sec. 4402. Limitations on data retrieval from vehicle event data recorders.Sec. 4403. Vehicle event data recorder study.Part II—Safety Through Informed Consumers Act of 2015Sec. 4421. Short title.Sec. 4422. Passenger motor vehicle information.TITLE V—Railroad Reform, Enhancement, and EfficiencySec. 5001. Passenger transportation; definitions.Subtitle A—Authorization of appropriationsSec. 5101. Authorization of grants to Amtrak.Sec. 5102. National infrastructure and safety investments.Sec. 5103. Authorization of appropriations for National Transportation Safety Board rail
			 investigations.Sec. 5104. Authorization of appropriations for Amtrak Office of Inspector General.Sec. 5105. National cooperative rail research program.Subtitle B—Amtrak reformSec. 5201. Amtrak grant process.Sec. 5202. 5-year business line and assets plans.Sec. 5203. State-supported route committee.Sec. 5204. Route and service planning decisions.Sec. 5205. Competition.Sec. 5206. Rolling stock purchases.Sec. 5207. Food and beverage policy.Sec. 5208. Local products and promotional events.Sec. 5209. Right-of-way leveraging.Sec. 5210. Station development.Sec. 5211. Amtrak debt.Sec. 5212. Amtrak pilot program for passengers transporting domesticated cats and dogs.Sec. 5213. Amtrak board of directors.Subtitle C—Intercity passenger rail policySec. 5301. Competitive operating grants.Sec. 5302. Federal-State partnership for state-of-good-repair.Sec. 5303. Large capital project requirements.Sec. 5304. Small business participation study.Sec. 5305. Gulf coast rail service working group.Sec. 5306. Integrated passenger rail working group.Sec. 5307. Shared-use study.Sec. 5308. Northeast Corridor Commission.Sec. 5309. Northeast Corridor through-ticketing and procurement efficiencies.Sec. 5310. Data and analysis.Sec. 5311. Disaster relief.Sec. 5312. Performance-based proposals.Sec. 5313. Amtrak Inspector General.Sec. 5314. Miscellaneous provisions.Subtitle D—Rail safetyPart I—Safety improvementSec. 5401. Highway-rail grade crossing safety.Sec. 5402. Confidential close call reporting system.Sec. 5403. Speed limit action plans.Sec. 5404. Signage.Sec. 5405. Alerters.Sec. 5406. Signal protection.Sec. 5407. Technology implementation plans.Sec. 5408. Commuter rail track inspections.Sec. 5409. Emergency response.Sec. 5410. Private highway-rail grade crossings.Sec. 5411. Repair and replacement of damaged track inspection equipment.Sec. 5412. Rail police officers.Sec. 5413. Operation deep dive; report.Sec. 5414. Post-accident assessment.Sec. 5415. Technical and conforming amendments.Part II—Consolidated rail infrastructure and safety improvementsSec. 5421. Consolidated rail infrastructure and safety improvements.Part III—Hazardous materials by rail safety and other safety enhancementsSec. 5431. Real-time emergency response information.Sec. 5432. Thermal blankets.Sec. 5433. Comprehensive oil spill response plans.Sec. 5434. Hazardous materials by rail liability study.Sec. 5435. Study and testing of electronically controlled pneumatic brakes.Sec. 5436. Recording devices.Sec. 5437. Rail passenger transportation liability.Sec. 5438. Modification reporting.Part IV—Positive train controlSec. 5441. Coordination of spectrum.Sec. 5442. Updated plans.Sec. 5443. Early adoption and interoperability.Sec. 5444. Positive train control at grade crossings effectiveness study.Subtitle E—Project deliverySec. 5501. Short title.Sec. 5502. Preservation of public lands.Sec. 5503. Efficient environmental reviews.Sec. 5504. Advance acquisition.Sec. 5505. Railroad rights-of-way.Sec. 5506. Improving State and Federal agency engagement in environmental reviews.Sec. 5507. Savings clause.Sec. 5508. Transition.Subtitle F—FinancingSec. 5601. Short title; references.Sec. 5602. Definitions.Sec. 5603. Eligible applicants.Sec. 5604. Eligible purposes.Sec. 5605. Program administration.Sec. 5606. Loan terms and repayment.Sec. 5607. Credit risk premiums.Sec. 5608. Master credit agreements.Sec. 5609. Priorities and conditions.Sec. 5610. Savings provision.
 (c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 2.Definition of SecretaryIn this Act, except as otherwise expressly provided, the term Secretary means the Secretary of Transportation. IOffice of the Secretary AAccelerating project delivery 1101.Delegation of authority (a)In generalChapter 1 is amended by adding at the end the following:
						
							116.Administrations; acting officers
 (a)In generalNotwithstanding section 3346(a)(2) of title 5, a person may serve as an acting officer for an administration in the Department of Transportation under section 3345 of that title for the 210-day period under section 3346(a)(1) of that title, which period may only be extended if a nomination for the office is received by the Senate. If the 210-day period under section 3346(a)(1) of title 5 expires before a nomination for the office is received by the Senate, the Secretary of Transportation, notwithstanding section 3345 or subsections (b) and (c) of section 3348 of that title, shall successively designate, until a nomination for the office is received by the Senate, another officer or employee within the administration concerned to perform the functions and duties of the office temporarily in an acting capacity for no longer than 210 days. This section is a statutory provision to which section 3347(a)(1) of title 5 applies.
 (b)Termination of authorityAny authority delegated to a person while serving as an acting officer under subsection (a) shall terminate effective on the date that a nomination for that office is confirmed by the Senate or the date that another acting officer for that office is designated by the Secretary, as required by subsection (a), whichever is sooner.
 (c)Extra pay prohibitedAn officer or employee may not receive pay in addition to the pay for his or her regular office or employment for performing the functions and duties of an office temporarily under subsection (a)..
 (b)Conforming amendmentThe table of contents for chapter 1 is amended by inserting after the item relating to section 115 the following:
						116. Administrations; acting officers..
 (c)ApplicationThe amendment under subsection (a) shall apply to any applicable office with a position designated for a Senate confirmed official.
					1102.Infrastructure Permitting Improvement Center
 (a)In generalSubchapter I of chapter 3, as amended by sections 1104 and 1106 of this Act, is further amended by inserting after section 311 the following:
						
							312.Interagency Infrastructure Permitting Improvement Center
 (a)In generalThere is established in the Office of the Secretary an Interagency Infrastructure Permitting Improvement Center (referred to in this section as the Center).
								(b)Roles and responsibilities
 (1)GovernanceThe Center shall report to the chair of the Steering Committee described in paragraph (2) to ensure that the perspectives of all member agencies are represented.
 (2)Infrastructure permitting steering committeeAn Infrastructure Permitting Steering Committee (referred to in this section as the Steering Committee) is established to oversee the work of the Center. The Steering Committee shall be chaired by the Federal Chief Performance Officer in consultation with the Chair of the Council on Environmental Quality and shall be comprised of Deputy-level representatives from the following departments and agencies:
 (A)The Department of Defense. (B)The Department of the Interior.
 (C)The Department of Agriculture. (D)The Department of Commerce.
 (E)The Department of Transportation. (F)The Department of Energy.
 (G)The Department of Homeland Security. (H)The Environmental Protection Agency.
 (I)The Advisory Council on Historic Preservation. (J)The Department of the Army.
 (K)The Department of Housing and Urban Development. (L)Other agencies the Chair of the Steering Committee invites to participate.
 (3)ActivitiesThe Center shall support the Chair of the Steering Committee and undertake the following:
 (A)Coordinate and support implementation of priority reform actions for Federal agency permitting and reviews for areas as defined and identified by the Steering Committee.
 (B)Support modernization efforts at Federal agencies and interagency pilots for innovative approaches to the permitting and review of infrastructure projects.
 (C)Provide technical assistance and training to field and headquarters staff of Federal agencies on policy changes, innovative approaches to project delivery, and other topics as appropriate.
 (D)Identify, develop, and track metrics for timeliness of permit reviews, permit decisions, and project outcomes.
 (E)Administer and expand the use of online transparency tools providing for— (i)tracking and reporting of metrics;
 (ii)development and posting of schedules for permit reviews and permit decisions; and (iii)sharing of best practices related to efficient project permitting and reviews.
 (F)Provide reporting to the President on progress toward achieving greater efficiency in permitting decisions and review of infrastructure projects and progress toward achieving better outcomes for communities and the environment.
 (4)Infrastructure sectors coveredThe Center shall support process improvements in the permitting and review of projects in the following sectors:
 (A)Surface transportation. (B)Aviation.
 (C)Ports and waterways. (D)Water resource projects.
 (E)Renewable energy generation. (F)Electricity transmission.
 (G)Broadband. (H)Pipelines.
 (I)Other sectors, as determined by the Steering Committee.. (b)Conforming amendmentThe table of contents of chapter 3, as amended by sections 1104 and 1106 of this Act, is further amended by inserting after the item relating to section 311 the following:
						312. Interagency Infrastructure Permitting Improvement Center..
					1103.Accelerated decisionmaking in environmental reviews
 (a)In generalSubchapter I of chapter 3 is amended by inserting after section 304 the following:  304a.Accelerated decisionmaking in environmental reviews (a)In generalIn preparing a final environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if the Department of Transportation, when acting as lead agency, modifies the statement in response to comments that are minor and are confined to factual corrections or explanations of why the comments do not warrant additional Departmental response, the Department may write on errata sheets attached to the statement instead of rewriting the draft statement, subject to the condition that the errata sheets—
 (1)cite the sources, authorities, or reasons that support the position of the Department; and (2)if appropriate, indicate the circumstances that would trigger Departmental reappraisal or further response.
 (b)IncorporationTo the maximum extent practicable, the Department shall expeditiously develop a single document that consists of a final environmental impact statement and a record of decision, unless—
 (1)the final environmental impact statement makes substantial changes to the proposed action that are relevant to environmental or safety concerns; or
 (2)there are significant new circumstances or information relevant to environmental concerns and that bear on the proposed action or the impacts of the proposed action..
 (b)Conforming amendmentThe table of contents of chapter 3 is amended by inserting after the item relating to section 304 the following:
						304a. Accelerated decisionmaking in environmental reviews..
					1104.Environmental review alignment and reform
 (a)In generalSubchapter I of chapter 3 is amended by inserting after section 309 the following:  310.Aligning Federal environmental reviews (a)Coordinated and concurrent environmental reviewsNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Department of Transportation, in coordination with the Steering Committee described in section 312 of this title, shall develop a coordinated and concurrent environmental review and permitting process for transportation projects when initiating an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) (referred to in this section as NEPA). The coordinated and concurrent environmental review and permitting process shall—
 (1)ensure that the Department of Transportation and Federal agencies of jurisdiction possess sufficient information early in the review process to determine a statement of a transportation project’s purpose and need and range of alternatives for analysis that the lead agency and agencies of jurisdiction will rely upon for concurrent environmental reviews and permitting decisions required for the proposed project;
 (2)achieve early concurrence or issue resolution during the NEPA scoping process on the Department of Transportation’s statement of a project’s purpose and need and during development of the environmental impact statement on the range of alternatives for analysis that the lead agency and agencies of jurisdiction will rely upon for concurrent environmental reviews and permitting decisions required for the proposed project absent circumstances that require reconsideration in order to meet an agency of jurisdiction’s legal obligations; and
 (3)achieve concurrence or issue resolution in an expedited manner if circumstances arise that require a reconsideration of the purpose and need or range of alternatives considered during any Federal agency’s environmental or permitting review in order to meet an agency of jurisdiction’s legal obligations.
 (b)Environmental checklistThe Secretary of Transportation and Federal agencies of jurisdiction likely to have substantive review or approval responsibilities on transportation projects, not later than 90 days after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, shall jointly develop a checklist to help project sponsors identify potential natural, cultural, and historic resources in the area of a proposed project. The purpose of the checklist is—
 (1)to identify agencies of jurisdiction and cooperating agencies; (2)to develop the information needed for the purpose and need and alternatives for analysis; and
 (3)to improve interagency collaboration to help expedite the permitting process for the lead agency and Federal agencies of jurisdiction.
 (c)Interagency collaborationConsistent with Federal environmental statutes and the priority reform actions for Federal agency permitting and reviews defined and identified by the Steering Committee established under section 312, the Secretary shall facilitate annual interagency collaboration sessions at the appropriate jurisdictional level to coordinate business plans and facilitate coordination of workload planning and workforce management. This engagement shall ensure agency staff is fully engaged and utilizing the flexibility of existing regulations, policies, and guidance and identifying additional actions to facilitate high quality, efficient, and targeted environmental reviews and permitting decisions. The sessions and the interagency collaborations they generate shall focus on how to work with State and local transportation entities to improve project planning, siting, and application quality and how to consult and coordinate with relevant stakeholders and Federal, tribal, State, and local representatives early in permitting processes.
 (d)Performance measurementNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary of Transportation, in coordination with the Steering Committee established under section 312, shall establish a program to measure and report on progress towards aligning Federal reviews as outlined in this section..
 (b)Conforming amendmentThe table of contents of subchapter I of chapter 3 is amended by inserting after the item relating to section 309 the following:
						310. Aligning Federal environmental reviews..
 1105.Multimodal categorical exclusionsSection 304 is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking operating authority and inserting operating administration or secretarial office;
 (ii)by inserting has expertise but before is not the lead; and (iii)by inserting proposed multimodal before project;
 (B)by amending paragraph (2) to read as follows:  (2)Lead authorityThe term lead authority means a Department of Transportation operating administration or secretarial office that has the lead responsibility for a proposed multimodal project.; and
 (C)in paragraph (3), by striking has the meaning given the term in section 139(a) of title 23 and inserting means an action by the Department of Transportation that involves expertise of 1 or more Department of Transportation operating administrations or secretarial offices;
 (2)in subsection (b), by striking under this title and inserting by the Secretary of Transportation; (3)in subsection (c)—
 (A)in the matter preceding paragraph (1)— (i)by striking a categorical exclusion designated under the implementing regulations or and inserting categorical exclusions designated under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) implementing; and
 (ii)by striking other components of the and inserting a proposed multimodal; (B)by amending paragraphs (1) and (2) to read as follows:
							
 (1)the lead authority makes a preliminary determination on the applicability of a categorical exclusion to a proposed multimodal project and notifies the cooperating authority of its intent to apply the cooperating authority categorical exclusion;
 (2)the cooperating authority does not object to the lead authority’s preliminary determination of its applicability;;
 (C)in paragraph (3)— (i)by inserting the lead authority determines that before the component of; and
 (ii)by inserting proposed multimodal before project to be covered; and (D)by amending paragraph (4) to read as follows:
							
 (4)the lead authority, with the concurrence of the cooperating authority— (A)follows implementing regulations or procedures under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (B)determines that the proposed multimodal project does not individually or cumulatively have a significant impact on the environment; and
 (C)determines that extraordinary circumstances do not exist that merit additional analysis and documentation in an environmental impact statement or environmental assessment required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).; and
 (4)by amending subsection (d) to read as follows:  (d)Cooperating authority expertiseA cooperating authority shall provide expertise to the lead authority on aspects of the multimodal project in which the cooperating authority has expertise..
					1106.Improving transparency in environmental reviews
 (a)In generalSubchapter I of chapter 3, as amended by section 1104 of this Act, is further amended by inserting after section 310 the following:
						
							311.Improving transparency in environmental reviews
 (a)In generalNot later than 2 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary of Transportation shall establish an online platform and, in coordination with Federal agencies described in subsection (b), issue reporting standards to make publicly available the status and progress with respect to compliance with applicable requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other Federal approval required under applicable laws for projects and activities requiring an environmental assessment or an environmental impact statement.
 (b)Federal agency participationA Federal agency of jurisdiction over an approval required for a project under applicable laws shall provide information regarding the status and progress of the approval to the online platform, consistent with the standards established under subsection (a).
 (c)Assignment of responsibilitiesAn entity with assigned authority for responsibilities under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), under section 326 or section 327 of title 23 shall be responsible for supplying project development and compliance status for all applicable projects..
 (b)Conforming amendmentThe table of contents of subchapter I of chapter 3, as amended by section 1104 of this Act, is further amended by inserting after the item relating to section 310, the following:
						311. Improving transparency in environmental reviews..
					BFreight
				1201.Establishment of freight chapter
 (a)Sense of CongressIt is the sense of Congress that— (1)freight policy and planning should incorporate the many modes of transportation that move goods;
 (2)the Secretary of Transportation should oversee and facilitate multimodal freight planning efforts; (3)the Under Secretary for Policy of the Department of Transportation should serve as the primary coordinator of multimodal planning efforts;
 (4)efficient and reliable freight infrastructure is critical to our Nation’s economy and international competitiveness;
 (5)the Nation’s limited Federal discretionary infrastructure funding resources should be focused on freight infrastructure; and
 (6)as such, the sole discretionary national infrastructure investment grant program annually appropriated without authorization, should be reformed and refocused into the Freight Investment Grant program.
 (b)FreightSubtitle III is amended by inserting after chapter 53 the following:
						
							54FreightSec. 5401. Definitions.5402. National multimodal freight policy.5403. National multimodal freight network.5404. National Freight Strategic Plan.5405. State freight plans.5406. Freight investment grants.5407. Reports.
 5401.DefinitionsIn this chapter: (1)Economic competitivenessThe term economic competitiveness means the ability of the economy to efficiently move freight and people, produce goods, and deliver services, including—
 (A)reductions in the travel time of freight; (B)reductions in the congestion caused by the movement of freight;
 (C)improvements to freight travel time reliability; and (D)reductions in freight transportation costs due to congestion and insufficient infrastructure.
 (2)FreightThe term freight means the commercial transportation of cargo, including agricultural, manufactured, retail, or other goods by vessel, vehicle, pipeline, or rail.
 (3)Freight transportation modesThe term freight transportation modes means— (A)the infrastructure supporting any mode of transportation that moves freight, including highways, ports, waterways, rail facilities, and pipelines; and
 (B)any vehicles or equipment transporting goods on such infrastructure.
 (4)Intelligent freight transportation systemThe term intelligent freight transportation system means— (A)an innovative or intelligent technological transportation system, infrastructure, or facilities, including electronic roads, driverless trucks, elevated freight transportation facilities, automated port technologies, and other similar freight transportation systems; and
 (B)communications or information processing systems used singly or in combination for intelligent freight lanes and conveyances that improve the efficiency, security, or safety of the freight system or that operate to convey freight or improve existing freight movements.
 (5)National multimodal freight networkThe term national multimodal freight network means the network established under section 5403. (6)National multimodal freight strategic planThe term national multimodal freight strategic plan means the strategic plan developed under section 5404.
 (7)SecretaryThe term Secretary means the Secretary of Transportation. (8)StateThe term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, American Samoa, and the United States Virgin Islands..
 1202.National multimodal freight policySubtitle III, as amended by section 1201 of this Act, is further amended by adding after section 5401 the following:
					
						5402.National multimodal freight policy
 (a)PolicyIt is the policy of the United States— (1)to support investment to maintain and improve the condition and performance of the national multimodal freight network;
 (2)to ensure that the United States maximizes its competitiveness in the global economy by increasing the overall productivity and connectivity of the national freight system; and
 (3)to pursue the goals described in subsection (b). (b)GoalsThe national multimodal freight policy has the following goals:
 (1)To enhance the economic competitiveness of the United States by investing in infrastructure improvements and implementing operational improvements on the freight network of the United States that achieve 1 or more of the following:
 (A)Strengthen the contribution of the national freight network to the economic competitiveness of the United States.
 (B)Reduce congestion and relieve bottlenecks in the freight transportation system. (C)Reduce the cost of freight transportation.
 (D)Improve the reliability of freight transportation. (E)Increase productivity, particularly for domestic industries and businesses that create jobs.
 (2)To improve the safety, security, efficiency, and resiliency of freight transportation in rural and urban areas.
 (3)To improve the condition of the national freight network. (4)To use advanced technology to improve the safety and efficiency of the national freight network.
 (5)To incorporate concepts of performance, innovation, competition, and accountability into the operation and maintenance of the national freight network.
 (6)To improve the efficiency and productivity of the national freight network. (7)To pursue these goals in a manner that is not burdensome to State and local governments.
 (c)StrategiesThe United States may achieve the goals set forth in subsection (b) by— (1)providing funding to maintain and improve freight infrastructure facilities;
 (2)implementing appropriate safety, environmental, energy and other transportation policies; (3)utilizing advanced technology and innovation;
 (4)promoting workforce development; and (5)using performance management activities.
 (d)ImplementationThe Under Secretary for Policy, who shall be responsible for the oversight and implementation of the national multimodal freight policy, shall—
 (1)assist with the coordination of modal freight planning; (2)ensure consistent, expedited review of multimodal freight projects;
 (3)review the project planning and approval processes at each modal administration to identify modeling and metric inconsistencies, approvals, and terminology differences that could hamper multimodal project approval;
 (4)identify interagency data sharing opportunities to promote freight planning and coordination; (5)identify multimodal efforts and connections;
 (6)designate the lead agency for multimodal freight projects; (7)develop recommendations for State incentives for multi-modal planning efforts, which may include—
 (A)reducing the State cost share; or (B)expediting the review of agreements for multimodal or freight specific projects;
 (8)consider opportunities to reduce project delays by issuing categorical exclusions or allowing self-certifications of right-of-way acquisitions for freight projects; and
 (9)submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that identifies required reports, statutory requirements, and other limitations on efficient freight project delivery that could be streamlined or consolidated..
 1203.National multimodal freight networkSubtitle III as amended by section 1202 of this Act, is further amended by adding after section 5402 the following:
					
						5403.National multimodal freight network
 (a)In generalThe Secretary shall establish a national freight network, in accordance with this section— (1)to assist States in strategically directing resources toward improved system performance for the efficient movement of freight on transportation networks;
 (2)to inform freight transportation planning; (3)to assist in the prioritization of Federal investment; and
 (4)to assess and support Federal investments to achieve the national multimodal freight policy goals described in section 5402(b).
 (b)Network componentsThe national multimodal freight network established under this section shall consist of all connectors, corridors, and facilities in all freight transportation modes that are the most critical to the current and future movement of freight to achieve the national multimodal freight policy goals described in section 5402(b).
							(c)Initial designation of primary freight system
 (1)In generalNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary, after soliciting input from stakeholders, including multimodal freight system users, transport providers, metropolitan planning organizations, local governments, ports, airports, railroads, and States, through a public process to identify critical freight facilities and corridors that are vital to achieve the national multimodal freight policy goals described in section 5402(b), and after providing notice and opportunity for comment on a draft system, shall designate a primary freight system with the goal of—
 (A)improving network and intermodal connectivity; and (B)using measurable data as part of the assessment of the significance of freight movement, including the consideration of points of origin, destination, and linking components of domestic and international supply chains.
 (2)FactorsIn designating or redesignating a primary freight system, the Secretary shall consider— (A)origins and destinations of freight movement within, to, and from the United States;
 (B)volume, value, tonnage, and the strategic importance of freight; (C)access to border crossings, airports, seaports, and pipelines;
 (D)economic factors, including balance of trade; (E)access to major areas for manufacturing, agriculture, or natural resources;
 (F)access to energy exploration, development, installation, and production areas; (G)intermodal links and intersections that promote connectivity;
 (H)freight choke points and other impediments contributing to significant measurable congestion, delay in freight movement, or inefficient modal connections;
 (I)impacts on all freight transportation modes and modes that share significant freight infrastructure;
 (J)elements and transportation corridors identified by a multi-State coalition, a State, a State advisory committee, or a metropolitan planning organization, using national or local data, as having critical freight importance to the region;
 (K)intermodal connectors, major distribution centers, inland intermodal facilities, and first- and last-mile facilities;
 (L)the annual average daily truck traffic on principal arterials; and (M)the significance of goods movement, including consideration of global and domestic supply chains.
 (3)Requirements for designationA designation may be made under this subsection if the freight transportation facility or infrastructure being considered—
 (A)is in an urbanized area, regardless of population; (B)has been designated under subsection (e) as a critical rural freight corridor;
 (C)connects an intermodal facility to— (i)the primary freight network; or
 (ii)an intermodal freight facility; (D)(i)is located within a corridor of a route on the primary freight network; and
 (ii)provides an alternative option important to goods movement; (E)serves a major freight generator, logistic center, agricultural region, or manufacturing or warehouse industrial land; or
 (F)is important to the movement of freight within a State or metropolitan region, as determined by the State or the metropolitan planning organization.
									(d)Redesignation of primary freight system
 (1)In generalBeginning on the date that is 5 years after the initial designation under subsection (c), and every 5 years thereafter, the Secretary, using the designation factors described in subsection (c)(3), shall redesignate the primary freight system.
 (2)ConsiderationsIn redesignating the primary freight system under paragraph (1), the Secretary shall— (A)use, to the extent practicable, measurable data to assess the significance of goods movement, including the consideration of points of origin, destination, and linking components of the United States global and domestic supply chains;
 (B)consider— (i)the factors described in subsection (c)(2); and
 (ii)any changes in the economy or freight transportation network demand; and (C)provide the States with an opportunity to submit proposed designations in accordance with paragraph (3).
									(3)State input
 (A)In generalEach State that proposes increased designations on the primary freight system shall— (i)consider nominations for additional designations from metropolitan planning organizations within the State;
 (ii)consider nominations for the additional designations from owners and operators of port, rail, pipeline, and airport facilities; and
 (iii)ensure that additional designations are consistent with the State Transportation Improvement Program or freight plan.
 (B)RevisionsStates may revise routes certified under section 4006 of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2148) to conform with the designated freight system under this section.
 (C)Submission and certificationEach State shall submit to the Secretary— (i)a list of the additional designations added under this subsection; and
 (ii)certification that— (I)the State has satisfied the requirements under subparagraph (A); and
 (II)the designations referred to in clause (i) address the factors for redesignation described in subsection (c)(3).
 (e)Critical rural freight corridorsA State may designate freight transportation infrastructure or facilities within the borders of the State as a critical rural freight corridor if the public road or facility—
 (1)is a rural principal arterial roadway or facility; (2)provides access or service to energy exploration, development, installation, or production areas;
 (3)provides access or service to— (A)a grain elevator;
 (B)an agricultural facility; (C)a mining facility;
 (D)a forestry facility; or (E)an intermodal facility;
 (4)connects to an international port of entry; (5)provides access to significant air, rail, water, or other freight facilities in the State; or
 (6)has been determined by the State to be vital to improving the efficient movement of freight of importance to the economy of the State..
 1204.National Freight Strategic PlanSubtitle III as amended by section 1203 of this Act, is further amended by adding after section 5403 the following:
					
						5404.National Freight Strategic Plan
 (a)Initial development of National Freight Strategic PlanNot later than 3 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary, in consultation with State departments of transportation, metropolitan planning organizations, and other appropriate public and private transportation stakeholders, shall develop, and after providing notice and an opportunity for comment on a draft national freight strategic plan, post on the public website of the Department of Transportation, a national freight strategic plan that—
 (1)provides an assessment of the condition and performance of the national freight network; (2)identifies any bottlenecks on the national freight network that create significant freight congestion based on a quantitative methodology developed by the Secretary, which shall include—
 (A)information from the Freight Analysis Framework of the Federal Highway Administration; and (B)to the maximum extent practicable—
 (i)an estimate of the cost of addressing each bottleneck; and (ii)any operational improvements that could be implemented to address each bottleneck;
 (3)includes forecasts of freight volumes, based on the most recent data available, for the 5-year period beginning in the year during which the plan is issued;
 (4)identifies major trade gateways and national freight corridors that connect major economic corridors, population centers, trade gateways, and other major freight generators for current and forecasted traffic and freight volumes;
 (5)provides an assessment of statutory, regulatory, technological, institutional, financial, and other barriers to improved freight transportation performance, including opportunities for overcoming such barriers;
 (6)identifies— (A)routes for providing access to energy exploration, development, installation, or production areas; and
 (B)routes for providing access to major areas for manufacturing, agriculture, or natural resources; (7)includes best practices for—
 (A)improving the performance of the national freight network; and (B)improving urban and rural access to critical freight corridors;
 (8)includes a process for— (A)addressing multistate projects; and
 (B)encouraging jurisdictions to collaborate on multistate projects; (9)identifies—
 (A)locations or areas with high crash rates or congestion involving freight traffic; and (B)strategies to address such issues; and
 (10)includes strategies to improve freight intermodal connectivity. (b)Updates to National Freight Strategic PlanNot later than 5 years after the date of completion of the first national freight strategic plan under paragraph (1) and every 5 years thereafter, the Secretary shall update and repost on the public website of the Department of Transportation a revised national freight strategic plan, which shall include a revision of the major trade gateways and national freight corridors identified under subsection (a)(4).
							(c)Transportation investment data and planning tools
 (1)In generalNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary shall— (A)begin developing new tools and improving existing tools to support State-based outcome-oriented, performance-based approaches to evaluate proposed freight-related and other transportation projects, including—
 (i)methodologies for systematic analysis of benefits and costs on a national and regional basis; (ii)tools for ensuring that the evaluation of freight-related and other transportation projects could consider safety, economic competitiveness, urban and rural access, and system condition in the project selection process;
 (iii)improved methods for data collection and trend analysis; (iv)encouragement of public-private partnerships to carry out data sharing activities and maintaining the confidentiality of all proprietary data; and
 (v)other tools to assist in effective transportation planning; (B)identify transportation-related model data elements to support a broad range of evaluation methods and techniques to assist in making transportation investment decisions; and
 (C)consider, in consultation with other relevant Federal agencies, any improvements to existing freight flow data collection efforts that could—
 (i)reduce identified freight data gaps and deficiencies; and (ii)help to improve forecasts of freight transportation demand.
 (2)ConsultationThe Secretary shall consult with other Federal agencies, State governments, and other stakeholders to develop, improve, and implement the tools and collect the data described in paragraph (1)..
 1205.State freight plansSubtitle III as amended by section 1204 of this Act, is further amended by adding after section 5404 the following:
					
						5405.State freight plans
							(a)State freight advisory committees
 (1)In generalEach State may establish a freight advisory committee, which should consist of a representative cross-section of public and private sector freight stakeholders, including representatives of ports, shippers, carriers, freight-related associations, the freight industry workforce, the State transportation department, and local governments.
 (2)Role of committeeA freight advisory committee described in paragraph (1) may— (A)advise the State on freight-related priorities, issues, projects, and funding needs;
 (B)serve as a forum for discussion for State transportation decisions affecting freight mobility; (C)communicate and coordinate with other organizations regarding regional priorities; and
 (D)promote the sharing of information between the private and public sectors on freight issues. (b)State freight plans (1)In generalEach State may develop a freight plan, or integrate such planning into other transportation planning documents, that provides a comprehensive plan for the immediate and long-range planning activities and investments of the State with respect to freight.
 (2)Plan contentsA freight plan described in paragraph (1) should— (A)identify significant freight system trends, needs, and issues with respect to the State;
 (B)describe the freight policies, strategies, and performance measures that will guide the freight-related transportation investment decisions of the State;
 (C)include, if applicable, a listing of critical rural and urban freight corridors designated within the State under this chapter;
 (D)describe how the plan will improve the ability of the State to meet the national freight goals established under section 5402(b);
 (E)include evidence of consideration of innovative technologies and operational strategies, including intelligent transportation systems, that improve the safety and efficiency of freight movement;
 (F)include— (i)an inventory of facilities within the State with freight mobility issues, such as freight bottlenecks; and
 (ii)a description of the strategies the State is employing to address such freight mobility issues; (G)consider—
 (i)any significant congestion or delay caused by freight movements; and (ii)any strategies to mitigate such congestion or delay; and
 (H)include, subject to paragraph (3), a freight investment plan that— (i)includes a list of priority projects; and
 (ii)describes how funds made available to carry out this chapter would be invested and matched. (3)Relationship to long-range planThe freight investment plan component described in paragraph (2)(H) shall include a project, or an identified phase of a project, only if funding for completion of the project can reasonably be anticipated to be available for the project within the time period identified in the freight investment plan. Unfunded project plans should be included in a separate section.
 (4)Planning periodThe freight plan shall address a 5-year forecast period. (5)Updates (A)In generalA State may update the freight plan under this subsection not less frequently than once every 5 years.
 (B)Freight investment planA State may update the freight investment plan more frequently than is required under subparagraph (A).
									(c)Intelligent freight transportation system
 (1)LocationAn intelligent freight transportation system shall be located— (A)(i)along freight corridors; or
 (ii)in a manner that connects ports-of-entry to the freight network; and (B)in proximity to, or within, an existing right-of-way or existing freight right-of-way.
 (2)Operating standardsThe Secretary shall determine the need for establishing operating standards for intelligent freight transportation systems..
 1206.Freight investment grantsSubtitle III as amended by section 1205 of this Act, is further amended by adding after section 5405 the following:
					
						5406.Freight investment grants
 (a)EstablishmentThe Secretary shall establish and implement a freight investment grant program for capital investments in major freight transportation infrastructure projects to improve the movement of goods through the transportation network of the United States.
							(b)Applications
 (1)In generalAn eligible applicant seeking a grant under this section shall submit an application to the Secretary in such form as the Secretary prescribes and containing the data described in paragraph (2) and the total amount of the grant requested.
 (2)ContentsEach application submitted under this subsection shall include, to the extent practicable, available data on the most recent system performance and estimated system improvements that will result from completion of the eligible project, including projections for improvements 5 and 10 years after completion of the project.
 (3)Accountability measuresThe Secretary shall establish accountability measures for the management of the Freight Investment Grant Program—
 (A)to establish clear procedures for addressing late-arriving applications; (B)to publicly communicate its decisions to accept or reject applications described in subparagraph (A); and
 (C)to document and approve major decisions in the application evaluation and project selection process through a decision memorandum or similar mechanism that provides a clear rationale for decisions—
 (i)to advance for senior review applications other than those rated as highly recommended; (ii)to not advance applications rated as highly recommended; and
 (iii)to change the technical evaluation rating of an application. (4)Resubmission of applicationsAn eligible applicant whose project is not selected under this section may resubmit an application with an addendum identifying any project updates in a subsequent solicitation.
								(c)Criteria for project evaluation and selection
 (1)In generalThe Administrator may select a project for funding under this section only if the Administrator determines that the project—
 (A)is consistent with the goals described in section 5402(b); (B)will significantly improve the national or regional performance of the freight transportation network;
 (C)is based on the results of preliminary engineering; (D)is consistent with the long-range statewide transportation plan;
 (E)cannot be readily and efficiently completed without Federal financial assistance; (F)is justified based on the ability of the project—
 (i)to generate national economic benefits that reasonably exceed the costs of the project; (ii)to reduce long-term congestion, including impacts on a regional and statewide basis; or
 (iii)to increase the speed, reliability, and accessibility of the movement of freight; and (G)is supported by a sufficient amount of non-Federal funding, including evidence of stable and dependable financing to construct, maintain, and operate the infrastructure facility.
 (2)Additional considerationsIn evaluating a project under this section, in addition to the criteria described in paragraph (1), the Secretary shall consider the extent to which the project—
 (A)leverages Federal investment by encouraging non-Federal contributions to the project, including contributions from public-private partnerships;
 (B)is able to begin construction by the date that is not later than 12 months after the date on which the project is selected;
 (C)incorporates innovative project delivery and financing to the maximum extent practicable; (D)improves freight facilities vital to agricultural or national energy security;
 (E)improves or upgrades current or designated future Interstate System routes; (F)uses innovative technologies, including intelligent transportation systems, that enhance the efficiency of the project;
 (G)helps to improve mobility and accessibility; and (H)improves transportation safety, including reducing transportation accident and serious injuries and fatalities.
 (d)Geographic distributionIn awarding grants under this section, the Secretary shall take measures to ensure, to the maximum extent practicable—
 (1)an equitable geographic distribution of amounts; and (2)an appropriate balance in addressing the needs of rural and urban communities.
								(e)Eligible projects
 (1)In generalA project is eligible for a grant under this section if the project— (A)is difficult to complete with existing Federal, State, local, and private funds;
 (B)(i)enhances the economic competitiveness of the United States; or
 (ii)improves the flow of freight or reduces bottlenecks in our Nation’s freight infrastructure; and
 (C)will advance 1 or more of the following objectives: (i)Generate regional or national economic benefits and an increase in the global economic competitiveness of the United States.
 (ii)Improve transportation resources vital to agriculture or national energy security. (iii)Improve the efficiency, reliability, and affordability of the movement of freight.
 (iv)Improve existing freight infrastructure projects. (v)Improve the movement of people by improving rural and metropolitan freight routes.
 (2)ExamplesEligible projects for grant funding under this section shall include—
 (A)a freight intermodal facility, including— (i)an intermodal facility serving a seaport;
 (ii)an intermodal or cargo access facility serving an airport; (iii)an intermodal facility serving a port on the inland waterways;
 (iv)a bulk intermodal/transload facility; or (v)a highway/rail intermodal facility;
 (B)highway or bridge projects eligible under title 23; (C)public transportation projects that reduce congestion on freight corridors and are eligible under chapter 53;
 (D)freight rail transportation projects (including rail-grade separations); and (E)port infrastructure investments (including inland port infrastructure).
 (f)Eligible applicantsAn applicant is eligible to receive a grant under this section if the applicant is— (1)a State or a group of States;
 (2)a local government or a group of local governments; (3)a tribal government or a group of tribal governments;
 (4)a transit agency or a group of transit agencies; (5)a special purpose district or a public authority with a transportation function;
 (6)a port authority; (7)a political subdivision of a State or local government;
 (8)a Federal land management agency, which is applying jointly with a State; or (9)a multistate or multijurisdictional group of entities described in any of paragraphs (1) through (8).
								(g)Requirements
 (1)Competitive grantsThe Secretary shall distribute amounts appropriated for grants under this section to States, local governments, transit agencies, or a collaboration among such entities on a competitive basis for projects that will have a significant impact on freight movement.
 (2)ConsiderationsIn selecting projects to receive grant funding under this section, the Secretary shall— (A)consider—
 (i)projected freight volumes; and (ii)how projects will enhance economic efficiency, productivity, and competitiveness; and
 (B)give priority to projects dedicated to— (i)improving freight infrastructure facilities;
 (ii)reducing travel time for freight projects; and (iii)reducing freight transportation costs.
 (3)Equitable distribution of fundsIn distributing funding for grants under this section, the Secretary shall take such measures to ensure—
 (A)an equitable geographic distribution of funds; (B)an appropriate balance in addressing the needs of urban and rural areas; and
 (C)the investment in a variety of transportation modes. (4)Amount (A)In generalExcept as provided under subparagraph (B)(i), a grant under this heading shall be not less than $10,000,000 and not greater than $100,000,000.
 (B)Projects in rural areasIf a grant awarded under this section is for a project located in a rural area— (i)the amount of the grant shall be at least $1,000,000; and
 (ii)the Secretary may increase the Federal share of costs to greater than 80 percent. (5)Federal shareExcept as provided under paragraph (4)(B)(ii), the Federal share of the costs for a project receiving a grant under this section shall be up to 80 percent.
 (6)PriorityThe Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package.
 (7)Rural areasNot less than 25 percent of the funding provided under this section shall be for projects located in rural areas.
 (8)New competitionThe Secretary shall conduct a new competition to select the grants and credit assistance awarded under this section.
 (9)Congressional notificationNot later than 72 hours before public notification of a grant awarded under this section, the Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Environment and Public Works of the Senate, the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Appropriations of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Appropriations of the House of Representatives of such award.
 (h)TIFIA and RRIF programsOn the request of an eligible entity under this section, the Secretary may use amounts awarded to the entity to pay subsidy and administrative costs necessary to provide the entity Federal credit assistance under section 6 of title 23 or section 822 of title 45 with respect to the project for which the grant was awarded.
							(i)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated from the general fund of the Treasury, $500,000,000 for each of the fiscal years 2016 through 2021 to carry out this section.
 (2)Administrative and oversight costsThe Secretary may retain up to 0.5 percent of the amounts appropriated pursuant to paragraph (1)— (A)to administer the freight investment grant program; and
 (B)to oversee eligible projects funded under this section. (3)Administration of fundsAmounts appropriated pursuant to this subsection shall be available for obligation until expended..
 1207.ReportsSubtitle III, as amended by section 1206 of this Act, is further amended by adding after section 5406 the following:
					
						5407.Reports
 (a)Freight transportation conditions and performance reportsNot later than 3 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, and every 5 years thereafter, the Secretary shall submit a report to Congress that describes the conditions and performance of the national freight network in the United States.
 (b)Annual reportAt the end of each fiscal year, the Secretary shall post, on a public website, an annual report that lists each project for which assistance has been provided under this chapter during that fiscal year.
							(c)GAO assessment and report
 (1)AssessmentThe Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process for funding of projects under this chapter.
 (2)ReportNot later than 1 year after the first funding is awarded under this chapter, and not later than 6 months after each funding solicitation, the Comptroller General of the United States shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Environment and Public Works of the Senate, the Committee on Banking, Housing and Urban Affairs of the Senate, the Committee on Appropriations of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Appropriations of the House of Representatives that describes—
 (A)the adequacy and fairness of the process by which each project was selected; (B)the justification provided by the Department for the selection of each project;
 (C)whether the project met the criteria described in subsection (e); and (D)whether the Secretary provided adequate feedback to applicants who were not selected for an award..
 1208.RepealsThe Moving Ahead for Progress in the 21st Century Act (Public Law 112–141) is amended by striking sections 1117 and 1118 (23 U.S.C. 167 note).
 1209.Savings provisionNo provision in this subtitle may be construed to provide additional authority to regulate or direct private activity on freight networks designated by the amendments made under this subtitle.
				CResearch
 1301.FindingsCongress makes the followings findings: (1)Federal transportation research planning and coordination—
 (A)should occur within the Office of the Secretary; and (B)should be, to the extent practicable, multimodal and not occur solely within the subagencies of the Department of Transportation.
 (2)Managing a multi-modal research portfolio within the Office of the Secretary will— (A)help identify opportunities where research could be applied across modes; and
 (B)prevent duplication of efforts and waste of limited Federal resources.
 (3)An ombudsman for research at the Department of Transportation will— (A)give stakeholders a formal opportunity to address concerns;
 (B)ensure unbiased research; and
 (C)improve the overall research products of the Department.
 (4)Increasing transparency of transportation research efforts will— (A)build stakeholder confidence in the final product; and
 (B)lead to the improved implementation of research findings. 1302.Modal research plans (a)In generalNot later than June 15 of the year preceding the research fiscal year, the head of each modal administration and joint program office of the Department of Transportation shall submit a comprehensive annual research plan to the Assistant Secretary for Research and Technology of the Department of Transportation (referred to in this subtitle as the Assistant Secretary).
					(b)Review
 (1)In generalNot later than October 1, the Assistant Secretary, for each plan submitted pursuant to subsection (a), shall—
 (A)review the scope of the research; and (B)(i)approve the plan; or
 (ii)request that the plan be revised. (2)PublicationsNot later than January 30 of each year, the Secretary shall publish each plan that has been approved under paragraph (1)(B)(i) on a public website.
 (3)Rejection of duplicative research effortsThe Assistant Secretary may not approve any plan submitted by the head of a modal administration pursuant to subsection (a) if such plan duplicates the research efforts of any other modal administration.
 (c)Funding limitationsNo funds may be expended by the Department of Transportation on research that has not previously been approved as part of a modal research plan approved by the Assistant Secretary unless—
 (1)such research is required by an Act of Congress; (2)such research was part of a contract that was funded before the date of enactment of this Act; or
 (3)the Secretary of Transportation certifies to Congress that such research is necessary before the approval of a modal research plan.
						(d)Duplicative research
 (1)In generalExcept as provided in paragraph (2), no funds may be expended by the Department of Transportation on research projects that the Secretary identifies as duplicative under subsection (b)(3).
 (2)ExceptionsParagraph (1) shall not apply to— (A)updates to previously commissioned research;
 (B)research commissioned to carry out an Act of Congress; or (C)research commissioned before the date of enactment of this Act.
							(e)Certification
 (1)In generalThe Secretary shall annually certify to Congress that— (A)each modal research plan has been reviewed; and
 (B)there is no duplication of study for research directed, commissioned, or conducted by the Department of Transportation.
 (2)Corrective action planIf the Secretary, after submitting a certification under paragraph (1), identifies duplication of research within the Department of Transportation, the Secretary shall—
 (A)notify Congress of the duplicative research; and (B)submit a corrective action plan to Congress that will eliminate such duplicative research.
							1303.Consolidated research prospectus and strategic plan
					(a)Prospectus
 (1)In generalThe Secretary shall annually publish, on a public website, a comprehensive prospectus on all research projects conducted by the Department of Transportation, including, to the extent practicable, research funded through University Transportation Centers.
 (2)ContentsThe prospectus published under paragraph (1) shall— (A)include the consolidated modal research plans approved under section 1302;
 (B)describe the research objectives, progress, and allocated funds for each research project;
 (C)identify research projects with multimodal applications; (D)specify how relevant modal administrations have assisted, will contribute to, or plan to use the findings from the research projects identified under paragraph (1);
 (E)identify areas in which multiple modal administrations are conducting research projects on similar subjects or subjects which have bearing on multiple modes;
 (F)describe the interagency and cross modal communication and coordination that has occurred to prevent duplication of research efforts within the Department of Transportation;
 (G)indicate how research is being disseminated to improve the efficiency and safety of transportation systems;
 (H)describe how agencies developed their research plans; and (I)describe the opportunities for public and stakeholder input.
 (b)Funding reportIn conjunction with each of the President’s annual budget requests under section 1105 of title 31, United States Code, the Secretary shall submit a report to appropriate committees of Congress that describes—
 (1)the amount spent in the last completed fiscal year on transportation research and development; and
 (2)the amount proposed in the current budget for transportation research and development.
 (c)Performance plans and reportsIn the plans and reports submitted under sections 1115 and 1116 of title 31, United States Code, the Secretary shall include—
 (1)a summary of the Federal transportation research and development activities for the previous fiscal year in each topic area;
 (2)the amount spent in each topic area; (3)a description of the extent to which the research and development is meeting the expectations set forth in subsection (d)(3)(A); and
 (4)any amendments to the strategic plan developed under subsection (d). (d)Transportation research and development strategic plan (1)In generalThe Secretary shall develop a 5-year transportation research and development strategic plan to guide future Federal transportation research and development activities.
 (2)ConsistencyThe strategic plan developed under paragraph (1) shall be consistent with— (A)section 306 of title 5, United States Code;
 (B)sections 1115 and 1116 of title 31, United States Code; and
 (C)any other research and development plan within the Department of Transportation.
 (3)ContentsThe strategic plan developed under paragraph (1) shall— (A)describe the primary purposes of the transportation research and development program, which shall include—
 (i)promoting safety; (ii)reducing congestion;
 (iii)improving mobility; (iv)preserving the existing transportation system;
 (v)improving the durability and extending the life of transportation infrastructure; and (vi)improving goods movement;
 (B)for each of the purposes referred to in subparagraph (A), list the primary research and development topics that the Department of Transportation intends to pursue to accomplish that purpose, which may include—
 (i)fundamental research in the physical and natural sciences;
 (ii)applied research; (iii)technology research; and
 (iv)social science research intended for each topic; and
 (C)for each research and development topic— (i)identify the anticipated annual funding levels for the period covered by the strategic plan; and
 (ii)include any additional information the Department of Transportation expects to discover at the end of the period covered by the strategic plan as a result of the research and development in that topic area.
 (4)ConsiderationsThe Secretary shall ensure that the strategic plan developed under this section— (A)reflects input from a wide range of stakeholders;
 (B)includes and integrates the research and development programs of all the Department of Transportation’s modal administrations, including aviation, transit, rail, and maritime; and
 (C)takes into account how research and development by other Federal, State, private sector, and nonprofit institutions—
 (i)contributes to the achievement of the purposes identified under paragraph (3)(A); and
 (ii)avoids unnecessary duplication of such efforts.
								(e)Technical and conforming amendments
 (1)Chapter 5 of title 23Chapter 5 of title 23, United States Code, is amended— (A)by striking section 508;
 (B)in the table of contents, by striking the item relating to section 508; (C)in section 502—
 (i)in subsection (a)(9), by striking transportation research and technology development strategic plan developed under section 508 and inserting transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015; and (ii)in subsection (b)(4), by striking transportation research and development strategic plan of the Secretary developed under section 508 and inserting transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015; and
 (D)in section 512(b), by striking as part of the transportation research and development strategic plan developed under section 508. (2)Intelligent transportation systemsSection 5205 of the Intelligent Transportation Systems Act of 1998 (23 U.S.C. 502 note) is amended—
 (A)in subsection (b), by striking as part of the Surface Transportation Research and Development Strategic Plan developed under section 508 of title 23, United States Code and inserting as part of the transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015; and
 (B)in subsection (e)(2)(A), by striking or the Surface Transportation Research and Development Strategic Plan developed under section 508 of title 23, United States Code and inserting or the transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015.
 (3)Intelligent transportation system researchSubtitle C of title V of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 512 note) is amended—
 (A)in section 5305(h)(3)(A), by striking the strategic plan under section 508 of title 23, United States Code and inserting the 5-year transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015; and (B)in section 5307(c)(2)(A), by striking or the surface transportation research and development strategic plan developed under section 508 of title 23, United States Code and inserting or the 5-year transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015.
							1304.Research Ombudsman
 (a)In generalSubtitle III is amended by inserting after chapter 63 the following:  65Research ombudsmanSec.6501. Research ombudsman. 6501.Research ombudsman (a)EstablishmentThe Assistant Secretary for Research and Technology shall appoint a career Federal employee to serve as Research Ombudsman. This appointment shall not diminish the authority of peer review of research.
 (b)QualificationsThe Research Ombudsman appointed under subsection (a), to the extent practicable— (1)shall have a background in academic research and a strong understanding of sound study design;
 (2)shall develop a working knowledge of the stakeholder communities and research needs of the transportation field; and
 (3)shall not have served as a political appointee of the Department. (c)Responsibilities (1)Addressing complaints and questionsThe Research Ombudsman shall—
 (A)receive complaints and questions about— (i)significant alleged omissions, improprieties, and systemic problems; and
 (ii)excessive delays of, or within, a specific research project; and (B)evaluate and address the complaints and questions described in subparagraph (A).
											(2)Petitions
 (A)ReviewThe Research Ombudsman shall review petitions relating to— (i)conflicts of interest;
 (ii)the study design and methodology; (iii)assumptions and potential bias;
 (iv)the length of the study; and (v)the composition of any data sampled.
 (B)Response to petitionsThe Research Ombudsman shall— (i)respond to relevant petitions within a reasonable period;
 (ii)identify deficiencies in the petition’s study design; and (iii)propose a remedy for such deficiencies to the administrator of the modal administration responsible for completing the research project.
 (C)Response to proposed remedyThe administrator of the modal agency charged with completing the research project shall respond to the proposed research remedy.
 (3)Required reviewsThe Research Ombudsman shall evaluate the study plan for all statutorily required studies and reports before the commencement of such studies to ensure that the research plan has an appropriate sample size and composition to address the stated purpose of the study.
										(d)Reports
 (1)In generalUpon the completion of each review under subsection (c), the Research Ombudsman shall— (A)submit a report containing the results of such review to—
 (i)the Secretary; (ii)the head of the relevant modal administration; and
 (iii)the study or research leader; and (B)publish such results on a public website, with the modal agency response required under subsection (c)(2)(C).
 (2)IndependenceEach report required under this section shall be provided directly to the individuals described in paragraph (1) without any comment or amendment from the Secretary, the Deputy Secretary of Transportation, the head of any modal administration of the Department, or any other officer or employee of the Department or the Office of Management and Budget.
 (e)Report to Inspector GeneralThe Research Ombudsman shall submit any evidence of misfeasance, malfeasance, waste, fraud, or abuse uncovered during a review under this section to the Inspector General for further review.
 (f)RemovalThe Research Ombudsman shall be subject adverse employment action for misconduct or good cause in accordance with the procedures and grounds set forth in chapter 75 of title 5..
 (b)Technical and conforming amendmentThe table of chapters for subtitle III is amended by inserting after the item relating to chapter 63 the following:
						65.Research ombudsman6501.
					1305.Smart cities transportation planning study
 (a)In generalThe Secretary shall conduct a study of digital technologies and information technologies, including shared mobility, data, transportation network companies, and on-demand transportation services—
 (1)to understand the degree to which cities are adopting these technologies; (2)to assess future planning, infrastructure and investment needs; and
 (3)to provide best practices to plan for smart cities in which information and technology are used—
 (A)to improve city operations;
 (B)to grow the local economy; (C)to improve response in times of emergencies and natural disasters; and
 (D)to improve the lives of city residents.
 (b)ComponentsThe study conducted under subsection (a) shall— (1)identify broad issues that influence the ability of the United States to plan for and invest in smart cities, including barriers to collaboration and access to scientific information; and
 (2)review how the expanded use of digital technologies, mobile devices, and information may— (A)enhance the efficiency and effectiveness of existing transportation networks;
 (B)optimize demand management services; (C)impact low-income and other disadvantaged communities;
 (D)assess opportunities to share, collect, and use data; (E)change current planning and investment strategies; and
 (F)provide opportunities for enhanced coordination and planning. (c)ReportingNot later than 18 months after the date of enactment of this Act, the Secretary shall publish the report containing the results of the study required under subsection (a) to a public website.
 1306.Bureau of Transportation Statistics independenceSection 6302 is amended by adding at the end the following:  (d)Independence of Bureau (1)In generalThe Director shall not be required—
 (A)to obtain the approval of any other officer or employee of the Department with respect to the collection or analysis of any information; or
 (B)prior to publication, to obtain the approval of any other officer or employee of the United States with respect to the substance of any statistical technical reports or press releases lawfully prepared by the Director.
 (2)Budget authorityThe Director shall have final authority for the disposition and allocation of the Bureau’s authorized budget, including—
 (A)all hiring, grants, cooperative agreements, and contracts awarded by the Bureau to carry out this section; and
 (B)the disposition and allocation of amounts paid to the Bureau for cost-reimbursable projects. (3)ExceptionsThe Secretary shall direct external support functions, such as the coordination of activities involving multiple modal administrations.
 (4)Information technologyIn consultation with the Chief Information Officer, the Director shall have the final authority in decisions regarding information technology in order to protect the confidentiality of information provided solely for statistical purposes, in accordance with the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note)..
				1307.Conforming amendments
					(a)Title 49 amendments
 (1)Assistant Secretaries; General CounselSection 102(e) is amended— (A)in paragraph (1), by striking 5 and inserting 6; and
 (B)in paragraph (1)(A), by inserting an Assistant Secretary for Research and Technology, before and an Assistant Secretary.
 (2)Office of the Assistant Secretary for Research and Technology of the Department of TransportationSection 112 is repealed. (3)Table of contentsThe table of contents of chapter 1 is amended by striking the item relating to section 112.
 (4)Research contractsSection 330 is amended— (A)in the section heading, by striking contracts and inserting activities;
 (B)in subsection (a), by inserting In general.— before The Secretary; (C)in subsection (b), by inserting Responsibilities.— before In carrying out;
 (D)in subsection (c), by inserting Publications.— before The Secretary; and (E)by adding at the end the following:
								
 (d)DutiesThe Secretary shall provide for the following: (1)Coordination, facilitation, and review of the Department's research and development programs and activities.
 (2)Advancement, and research and development, of innovative technologies, including intelligent transportation systems.
 (3)Comprehensive transportation statistics research, analysis, and reporting. (4)Education and training in transportation and transportation-related fields.
 (5)Activities of the Volpe National Transportation Systems Center. (e)Additional authoritiesThe Secretary may—
 (1)enter into grants and cooperative agreements with Federal agencies, State and local government agencies, other public entities, private organizations, and other persons—
 (A)to conduct research into transportation service and infrastructure assurance; and (B)to carry out other research activities of the Department;
 (2)carry out, on a cost-shared basis, collaborative research and development to encourage innovative solutions to multimodal transportation problems and stimulate the deployment of new technology with—
 (A)non-Federal entities, including State and local governments, foreign governments, institutions of higher education, corporations, institutions, partnerships, sole proprietorships, and trade associations that are incorporated or established under the laws of any State;
 (B)Federal laboratories; and (C)other Federal agencies; and
 (3)directly initiate contracts, grants, cooperative research and development agreements (as defined in section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a)), and other agreements to fund, and accept funds from, the Transportation Research Board of the National Research Council of the National Academy of Sciences, State departments of transportation, cities, counties, institutions of higher education, associations, and the agents of those entities to carry out joint transportation research and technology efforts.
										(f)Federal share
 (1)In generalSubject to paragraph (2), the Federal share of the cost of an activity carried out under subsection (e)(3) shall not exceed 50 percent.
 (2)ExceptionIf the Secretary determines that the activity is of substantial public interest or benefit, the Secretary may approve a greater Federal share.
 (3)Non-Federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity described in paragraph (1).
 (g)Program evaluation and oversightFor fiscal years 2016 through 2021, the Secretary is authorized to expend not more than 11/2 percent of the amounts authorized to be appropriated for necessary expenses for administration and operations of the Office of the Assistant Secretary for Research and Technology for the coordination, evaluation, and oversight of the programs administered under this section.
 (h)Use of technologyThe research, development, or use of a technology under a contract, grant, cooperative research and development agreement, or other agreement entered into under this section, including the terms under which the technology may be licensed and the resulting royalties may be distributed, shall be subject to the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.).
 (i)Waiver of advertising requirementsSection 6101 of title 41 shall not apply to a contract, grant, or other agreement entered into under this section..
 (5)Table of contentsThe item relating to section 330 in the table of contents of chapter 3 is amended by striking Contracts and inserting Activities. (6)Bureau of Transportation StatisticsSection 6302(a) is amended to read as follows:
							
 (a)In generalThere shall be within the Department the Bureau of Transportation Statistics.. (b)Title 5 amendments (1)Positions at level IISection 5313 of title 5, United States Code, is amended by striking Under Secretary of Transportation for Security..
 (2)Positions at level IIISection 5314 of title 5, United States Code, is amended by striking Administrator, Research and Innovative Technology Administration.. (3)Positions at level IVSection 5315 of title 5, United States Code, is amended by striking (4) in the undesignated item relating to Assistant Secretaries of Transportation and inserting (5).
 (4)Positions at level VSection 5316 is amended by striking Associate Deputy Secretary, Department of Transportation.. 1308.Repeal of obsolete office (a)In generalSection 5503 is repealed.
 (b)Table of contentsThe table of contents of chapter 55 is amended by striking the item relating to section 5503. DPort Performance Act 1401.Short titleThis subtitle may be cited as the Port Performance Act.
 1402.FindingsCongress finds the following: (1)America’s ports play a critical role in the Nation’s transportation supply chain network.
 (2)Reliable and efficient movement of goods through the Nation’s ports ensures that American goods are available to customers throughout the world.
 (3)Breakdowns in the transportation supply chain network, particularly at the Nation’s ports, can result in tremendous economic losses for agriculture, businesses, and retailers that rely on timely shipments.
 (4)A clear understanding of port productivity and throughput would help— (A)to identify freight bottlenecks;
 (B)to indicate performance and trends over time; and (C)to inform investment decisions.
						1403.Port performance freight statistics program
 (a)In generalChapter 63 is amended by adding at the end the following:
						
							6314.Port performance freight statistics program
 (a)In generalThe Director shall establish, on behalf of the Secretary, a port performance statistics program to provide nationally consistent measures of performance of—
 (1)the Nation’s top 25 ports by tonnage;
 (2)the Nation’s top 25 ports by 20-foot equivalent unit; and (3)the Nation’s top 25 ports by dry bulk.
									(b)Annual reports
 (1)Port capacity and throughputNot later than January 15 of each year, the Director shall submit an annual report to Congress that includes statistics on capacity and throughput at the ports described in subsection (a).
 (2)Port performance measuresThe Director shall collect monthly port performance measures for each of the United States ports referred to in subsection (a) that receives Federal assistance or is subject to Federal regulation to submit an annual report to the Bureau of Transportation Statistics that includes monthly statistics on capacity and throughput as applicable to the specific configuration of the port, including—
 (A)the total capacity of inbound and outbound cargo, including containers, break bulk, vehicles, and dry and liquid bulk;
 (B)the total volume of inbound and outbound cargo, including containers, break bulk, vehicles, and dry and liquid bulk;
 (C)the average number of lifts per hour of containers by crane; (D)the average vessel turn time by vessel type;
 (E)the average cargo or container dwell time; (F)port storage capacity and utilization;
 (G)the average truck time at ports; (H)the average rail time at ports; and
 (I)any additional metrics, as determined by the Director after receiving recommendations from the working group established under subsection (c).
										(c)Recommendations
 (1)In generalThe Director shall obtain recommendations for— (A)specifications and data measurements for the port performance measures listed in subsection (b)(2);
 (B)additionally needed data elements for measuring port performance; and
 (C)a process for the Department of Transportation to collect timely and consistent data, including identifying safeguards to protect proprietary information described in subsection (b)(2).
 (2)Working groupNot later than 60 days after the date of the enactment of this Act, the Director shall commission a working group composed of—
 (A)operating administrations of the Department of Transportation; (B)the Coast Guard;
 (C)the Federal Maritime Commission; (D)U.S. Customs and Border Protection;
 (E)the Marine Transportation System National Advisory Council;
 (F)the Army Corps of Engineers;
 (G)the Saint Lawrence Seaway Development Corporation;
 (H)the Advisory Committee on Supply Chain Competitiveness;
 (I)1 representative from the rail industry; (J)1 representative from the trucking industry;
 (K)1 representative from the port management industry; (L)1 representative from the maritime shipping industry;
 (M)1 representative from the maritime labor industry; (N)representatives of the National Freight Advisory Committee of the Department; and
 (O)representatives of the Transportation Research Board of the National Academies. (3)RecommendationsNot later than 1 year after the date of the enactment of the Port Performance Act, the working group commissioned under this subsection shall submit its recommendations to the Director.
 (d)Access to dataThe Director shall ensure that the statistics compiled under this section are readily accessible to the public, consistent with applicable security constraints and confidentiality interests..
 (b)Prohibition on certain disclosuresSection 6307(b)(1) is amended by inserting or section 6314(b) after section 6302(b)(3)(B) each place it appears. (c)Copies of reportsSection 6307(b)(2)(A) is amended by inserting or section 6314(b) after section 6302(b)(3)(B).
 (d)Technical and conforming amendmentThe table of contents for chapter 63 is amended by adding at the end the following:
						6314. Port performance freight statistics program..
					1404.Monthly reports on performance at United States ports
 (a)In generalNot later than 1 year before the expiration date of a maritime labor agreement that applies to facilities of a United States port, 3 months before the expiration date of the maritime labor agreement, and monthly thereafter until a new agreement is agreed to, the Secretary of Transportation, in consultation with the Secretary of Commerce and the Secretary of Labor, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes port performance indicators at the affected port. If multiple ports are affected by the expiration of the maritime labor agreement, the Secretary of Transportation shall submit a report for each affected port.
 (b)ContentsEach report required under subsection (a) shall include, for the affected port during the previous month—
 (1)the performance indicators listed under section 6314(b)(2) of title 49, United States Code; (2)the number and type of vessels awaiting berthing, including average wait time;
 (3)the number of cancelled vessel calls; (4)an estimate of the economic impact associated with any delays both at the port and across the national economy;
 (5)an estimate of the amount of time required to clear any congestion; (6)the average number of labor positions ordered and filled; and
 (7)any other factors that might have created delays, including weather, equipment maintenance or failures, or infrastructure development or repair.
 (c)Effective periodThe Secretary of Transportation, in consultation with the Secretary of Commerce and the Secretary of Labor, shall submit a report required under subsection (a) for an affected port until the date on which a new maritime labor agreement that applies to the facilities of the port is agreed to by all of the parties to that maritime labor agreement.
 (d)Definition of maritime labor agreementIn this section, the term maritime labor agreement has the meaning given such term in section 40102 of title 46, United States Code. IICommercial motor vehicle and driver programs ACompliance, Safety, and Accountability Reform ICompliance, Safety, and Accountability 2001.Correlation study (a)In generalThe Administrator of the Federal Motor Carrier Safety Administration (referred to in this part as the Administrator) shall commission the National Research Council of the National Academies to conduct a study of—
 (1)the Safety Measurement System (referred to in this part as SMS); and
 (2)the Compliance, Safety, Accountability program (referred to in this part as the CSA program).
 (b)Scope of studyIn carrying out the study commissioned pursuant to subsection (a), the National Research Council— (1)shall analyze—
 (A)the accuracy with which the Behavior Analysis and Safety Improvement Categories (referred to in this part as BASIC) safety measures used by SMS—
 (i)identify high risk drivers and carriers; and (ii)predict or be correlated with future crash risk, crash severity, or other safety indicators for individual drivers, motor carriers, and the highest risk carriers;
 (B)the methodology used to calculate BASIC percentiles and identify carriers for enforcement, including the weights assigned to particular violations, and the tie between crash risk and specific regulatory violations, in order to accurately identify and predict future crash risk for motor carriers;
 (C)the relative value of inspection information and roadside enforcement data; (D)any data collection gaps or data sufficiency problems that may exist and the impact of those data gaps and insufficiencies on the efficacy of the CSA program; and
 (E)the accuracy of data processing; and (2)should consider—
 (A)whether the current SMS provides comparable precision and confidence for SMS alerts and percentiles for the relative crash risk of individual large and small motor carriers;
 (B)whether alternative systems would identify high risk carriers or identify high risk drivers and motor carriers more accurately; and
 (C)the recommendations and findings of the Comptroller General of the United States and the Inspector General, and independent review team reports issued before the date of the enactment of this Act.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit a report containing the results of the completed study to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; (2)the Committee on Transportation and Infrastructure of the House of Representatives;
 (3)the Inspector General of the Department of Transportation; and
 (4)the Comptroller General of the United States. (d)Corrective action plan (1)In generalNot later than 120 days after the Administrator submits a report under subsection (c) that identifies a deficiency or opportunity for improvement in the CSA program or in any element of SMS, the Administrator shall submit a corrective action plan to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that—
 (A)responds to the concerns highlighted by the report; (B)identifies how the Federal Motor Carrier Safety Administration will address such concerns; and
 (C)provides an estimate of the cost, including changes in staffing, enforcement, and data collection necessary to implement the recommendations.
 (2)Program reformsThe corrective action plan submitted under paragraph (1) shall include an implementation plan that— (A)includes benchmarks;
 (B)includes programmatic reforms, revisions to regulations, or proposals for legislation; and (C)shall be considered in any rulemaking by the Department of Transportation that relates to the CSA program, including the SMS data sets or analysis.
 (e)Inspector general reviewNot later than 120 days after the Administrator issues a corrective action plan under subsection (d), the Inspector General of the Department of Transportation shall—
 (1)review the extent to which such plan implements— (A)recommendations contained in the report submitted under subsection (c); and
 (B)recommendations issued by the Comptroller General or the Inspector General before the date of enactment of this Act; and
 (2)submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the responsiveness of the corrective action plan to the recommendations described in paragraph (1).
 (f)Fiscal limitationThe Administrator shall carry out the study required under this section using amounts appropriated to the Federal Motor Carrier Safety Administration and available for obligation and expenditure as of the date of the enactment of this Act.
						2002.Safety improvement metrics
 (a)In generalThe Administrator shall incorporate a methodology into the CSA program or establish a third-party process to allow recognition, including credit, improved score, or by establishing a safety BASIC in SMS for safety technology, tools, programs, and systems approved by the Administrator through the qualification process developed under subsection (b) that exceed regulatory requirements or are used to enhance safety performance, including—
 (1)the installation of qualifying advanced safety equipment, such as— (A)collision mitigation systems;
 (B)lane departure warnings; (C)speed limiters;
 (D)electronic logging devices; (E)electronic stability control;
 (F)critical event recorders; and (G)strengthening rear guards and sideguards for underride protection;
 (2)the use of enhanced driver fitness measures that exceed current regulatory requirements, such as— (A)additional new driver training;
 (B)enhanced and ongoing driver training; and (C)remedial driver training to address specific deficiencies as identified in roadside inspection or enforcement reports;
 (3)the adoption of qualifying administrative fleet safety management tools technologies, driver performance and behavior management technologies, and programs; and
 (4)technologies and measures identified through the process described in subsection (c). (b)QualificationThe Administrator, through notice and comment rulemaking, shall develop technical or other performance standards for technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems used by motor carriers that will qualify for credit under this section.
 (c)Additional requirementsIn modifying the CSA program under subsection (a), the Administrator, through notice and comment rulemaking, shall develop a process for identifying and reviewing other technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems used by motor carriers to improve safety performance that—
 (1)provides for a petition for reviewing technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems;
 (2)seeks input and participation from industry stakeholders, including drivers, technology manufacturers, vehicle manufacturers, motor carriers, enforcement communities, and safety advocates, and the Motor Carrier Safety Advisory Committee; and
 (3)includes technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems with a date certain for future statutory or regulatory implementation.
 (d)Safety improvement metrics use and verificationThe Administrator, through notice and comment rulemaking, shall develop a process for— (1)providing recognition or credit within a motor carrier’s SMS score for the installation and use of measures in paragraphs (1) through (4) of subsection (a);
 (2)ensuring that the safety improvement metrics developed under this section are presented with other SMS data;
 (3)verifying the installation or use of such technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems;
 (4)modifying or removing recognition or credit upon verification of noncompliance with this section; (5)ensuring that the credits or recognition referred to in paragraph (1) reflect the safety improvement anticipated as a result of the installation or use of the specific technology, advanced safety equipment, enhanced driver fitness measure, tool, program, or system;
 (6)verifying the deployment and use of qualifying equipment or management systems by a motor carrier through a certification from the vehicle manufacturer, the system or service provider, the insurance carrier, or through documents submitted by the motor carrier to the Department of Transportation;
 (7)annually reviewing the list of qualifying safety technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems; and
 (8)removing systems mandated by law or regulation, or if such systems demonstrate a lack of efficacy, from the list of qualifying technologies, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems eligible for credit under the CSA program.
 (e)Dissemination of informationThe Administrator shall maintain a public website that contains information regarding—
 (1)the technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems eligible for credit and improved scores;
 (2)any petitions for study of the technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems; and
 (3)statistics and information relating to the use of such technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems.
 (f)Public reportNot later than 1 year after the establishment of the Safety Improvement Metrics System (referred to in this section as SIMS) under this section, and annually thereafter, the Administrator shall publish, on a public website, a report that identifies—
 (1)the types of technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems that are eligible for credit;
 (2)the number of instances in which each technology, advanced safety equipment, enhanced driver fitness measure, tool, program, or system is used;
 (3)the number of motor carriers, and a description of the carrier’s fleet size, that received recognition or credit under the modified CSA program; and
 (4)the pre- and post-adoption safety performance of the motor carriers described in paragraph (3). (g)Evaluation (1)In generalNot later than 2 years after the implementation of SIMS under this section, the Administrator shall conduct an evaluation of the effectiveness of SIMS by reviewing the impacts of SIMS on—
 (A)law enforcement, commercial drivers and motor carriers, and motor carrier safety; and
 (B)safety and adoption of new technologies. (2)ReportNot later than 30 months after the implementation of the program, the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (A)the results of the evaluation conducted under paragraph (1); and (B)the actions the Federal Motor Carrier Safety Administration plans to take to modify the demonstration program based on such results.
 (h)Use of estimates of safety effectsIn conducting regulatory impact analyses for rulemakings relating to the technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems selected for credit under the CSA program, the Administrator, to the extent practicable, shall use the data gathered under this section and appropriate statistical methodology, including sufficient sample sizes, composition, and appropriate comparison groups, including representative motor carriers of all sizes, to estimate the effects on safety performance and reduction in the number and severity of accidents with qualifying technology, advanced safety equipment, tools, programs, and systems.
 (i)Savings provisionNothing in this section may be construed to provide the Administrator with additional authority to change the requirements for the operation of a commercial motor vehicle.
						2003.Data certification
 (a)LimitationBeginning not later than 1 day after the date of enactment of this Act, none of the analysis of violation information, enforcement prioritization, not-at-fault crashes, alerts, or the relative percentile for each Behavioral Analysis and Safety Improvement Category developed through the CSA program may be made available to the general public (including through requests under section 552 of title 5, United States Code) until the Inspector General of the Department of Transportation certifies that—
 (1)any deficiencies identified in the correlation study required under section 2001 have been addressed;
 (2)the corrective action plan has been implemented and the concerns raised by the correlation study under section 2001 have been addressed;
 (3)the Administrator has fully implemented or satisfactorily addressed the issues raised in the February 2014 GAO report entitled Modifying the Compliance, Safety, Accountability Program Would Improve the Ability to Identify High Risk Carriers (GAO–14–114), which called into question the accuracy and completeness of safety performance calculations;
 (4)the study required under section 2001 has been published on a public website; and (5)the CSA program has been modified in accordance with section 2002.
 (b)Limitation on use of SMS dataThe analysis of violation information enforcement prioritization, alerts, or the relative percentile for each Behavioral Analysis and Safety Improvement Category developed through the CSA program within the SMS system may not be used for safety fitness determinations until the requirements under subsection (a) have been satisfied.
						(c)Exceptions
 (1)In generalNotwithstanding the limitations set forth in subsections (a) and (b)— (A)the Federal Motor Carrier Safety Administration and State and local commercial motor vehicle enforcement agencies may only use the information referred to in subsection (a) for purposes of investigation and enforcement prioritization; and
 (B)motor carriers and commercial motor vehicle drivers may access information referred to in subsection (a) that relates directly to the motor carrier or driver, respectively.
 (2)LimitationNothing in subparagraphs (A) and (B) of paragraph (1) may be construed to restrict the official use by State enforcement agencies of the data collected by State enforcement personnel.
 (d)CertificationThe certification process described in subsection (a) shall occur concurrently with the implementation of SIMS under section 2002.
						2004.Data improvement
 (a)Functional specificationsNot later than 180 days after the date of enactment of this Act, the Administrator shall develop functional specifications to ensure the consistent and accurate input of data into systems and databases relating to the CSA program.
 (b)FunctionalityThe specifications developed pursuant to subsection (a)— (1)shall provide for the hardcoding and smart logic functionality for roadside inspection data collection systems and databases; and
 (2)shall be made available to public and private sector developers. (c)Effective data managementThe Administrator shall ensure that internal systems and databases accept and effectively manage data using uniform standards.
 (d)Consultation with the StatesBefore implementing the functional specifications described in subsection (a) or the standards described in subsection (c), the Administrator shall seek input from the State agencies responsible for enforcing section 31102 of title 49, United States Code.
						2005.Accident report information
 (a)ReviewThe Administrator shall initiate a demonstration program that allows motor carriers and drivers to request a review of crashes, and the removal of crash data by the Federal Motor Carrier Safety Administration of crashes, and removal from any weighting, or carrier safety analysis, if the commercial motor vehicle was operated legally and another motorist in connection with the crash is found—
 (1)to have been driving under the influence; (2)to have been driving the wrong direction on a roadway;
 (3)to have struck the commercial motor vehicle in the rear; (4)to have struck the commercial motor vehicle which was legally stopped;
 (5)by the investigating officer or agency to have been responsible for the crash; or
 (6)to have committed other violations determined by the Administrator. (b)DocumentsAs part of a request for review under subsection (a), the motor carrier or driver shall submit a copy of available police reports, crash investigations, judicial actions, insurance claim information, and any related court actions submitted by each party involved in the accident.
 (c)Solicitation of other informationFollowing a notice and comment period, the Administrator may solicit other types of information to be collected under subsection (b) to facilitate appropriate reviews under this section.
 (d)EvaluationThe Federal Motor Carrier Safety Administration shall review the information submitted under subsections (b) and (c).
 (e)ResultsThe results of the review under subsection (a)— (1)shall be used to recalculate the motor carrier’s crash BASIC percentile;
 (2)if the carrier is determined to not be responsible for the crash incident, such information, shall be reflected on the website of the Federal Motor Carrier Safety Administration; and
 (3)shall not be admitted as evidence or otherwise used in a civil action. (f)Fee system (1)EstablishmentThe Administrator may establish a fee system, in accordance with section 9701 of title 31, United States Code, in which a motor carrier is charged a fee for each review of a crash requested by such motor carrier under this section.
 (2)Disposition of feesFees collected under this section— (A)may be credited to the Department of Transportation appropriations account for purpose of carrying out this section; and
 (B)shall be used to fully fund the operation of the review program authorized under this section.
 (g)Review and reportNot earlier than 2 years after the establishment of the demonstration program under this section, the Administrator shall—
 (1)conduct a review of the internal crash review program to determine if other crash types should be included; and
 (2)submit a report to Congress that describes—
 (A)the number of crashes reviewed; (B)the number of crashes for which the commercial motor vehicle operator was determined not to be at fault; and
 (C)relevant information relating to the program, including the cost to operate the program and the fee structure established.
								2006.Post-accident report review
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall convene a working group—
 (1)to review the data elements of post-accident reports, for tow-away accidents involving commercial motor vehicles, that are reported to the Federal Government; and
 (2)to report to the Secretary its findings and any recommendations, including best practices for State post-accident reports to achieve the data elements described in subsection (c).
 (b)CompositionNot less than 51 percent of the working group should be composed of individuals representing the States or State law enforcement officials. The remaining members of the working group shall represent industry, labor, safety advocates, and other interested parties.
 (c)ConsiderationsThe working group shall consider requiring additional data elements, including— (1)the primary cause of the accident, if the primary cause can be determined;
 (2)the physical characteristics of the commercial motor vehicle and any other vehicle involved in the accident, including—
 (A)the vehicle configuration; (B)the gross vehicle weight if the weight can be readily determined;
 (C)the number of axles; and (D)the distance between axles, if the distance can be readily determined; and
 (3)any data elements that could contribute to the appropriate consideration of requests under section 2005.
 (d)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)review the findings of the working group;
 (2)identify the best practices for State post-accident reports that are reported to the Federal Government, including identifying the data elements that should be collected following a tow-away commercial motor vehicle accident; and
 (3)recommend to the States the adoption of new data elements to be collected following reportable commercial motor vehicle accidents.
							2007.Recognizing excellence in safety
 (a)In generalThe Administrator shall establish a program to publicly recognize motor carriers and drivers whose safety records and programs exceed compliance with the Federal Motor Carrier Safety Administration’s safety regulations and demonstrate clear and outstanding safety practices.
 (b)RestrictionThe program established under subsection (a) may not be deemed to be an endorsement of, or a preference for, motor carriers or drivers recognized under the program.
						2008.High risk carrier reviews
 (a)In generalAfter the completion of the certification under section 2003 of this Act, and the establishment of the Safety Fitness Determination program, the Secretary shall ensure that a review is completed on each motor carrier that demonstrates through performance data that it poses the highest safety risk. At a minimum, a review shall be conducted whenever a motor carrier is among the highest risk carriers for 4 consecutive months.
 (b)ReportNot later than 180 days after the completion of the certification under section 2003 of this Act and the establishment of the Safety Fitness Determination program, the Secretary shall post on a public website a report on the actions the Secretary has taken to comply with this section, including the number of high risk carriers identified and the high risk carriers reviewed.
 (c)Conforming amendmentSection 4138 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 31144 note) is repealed.
						IIInterim hiring standard
 2101.DefinitionsIn this part: (1)EntityThe term entity means a person acting as—
 (A)a shipper or a consignee; (B)a broker, a freight forwarder, or a household goods freight forwarder (as such terms are defined in section 13102 of title 49, United States Code);
 (C)a non-vessel-operating common carrier, an ocean freight forwarder, or an ocean transportation intermediary (as such terms are defined in section 40102 of title 46, United States Code);
 (D)an indirect air carrier authorized to operate under a Standard Security Program approved by the Transportation Security Administration;
 (E)a customs broker licensed in accordance with section 111.2 of title 19, Code of Federal Regulations;
 (F)an interchange motor carrier subject to paragraphs (1)(B) and (2) of section 13902(i); or
 (G)a warehouse (as defined in Article 7–102(13) of the Uniform Commercial Code).
 (2)Motor carrierThe term motor carrier means a motor carrier or a household goods motor carrier (as such terms are defined in section 13102 of title 49, United States Code) that is subject to Federal motor carrier financial responsibility and safety regulations.
 (3)StateThe term State means each of the 50 States, a political subdivision of any such State, any intrastate agency, any other political agency of 2 or more States, the District of Columbia, American Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.
						2102.National hiring standards for motor carriers
 (a)National standardBefore tendering a shipment, but not more than 35 days before the pickup of a shipment by the hired motor carrier, an entity shall verify that the motor carrier, at the time of such verification—
 (1)is registered with and authorized by the Federal Motor Carrier Safety Administration to operate as a motor carrier or household goods motor carrier, if applicable;
 (2)has the minimum insurance coverage required by Federal law; and (3)(A)before the safety fitness determination regulations are issued, does not have an unsatisfactory safety fitness determination issued by the Federal Motor Carrier Safety Administration in force at the time of such verification; or
 (B)beginning on the date that safety fitness determination regulations are implemented, does not have a safety fitness rating issued by the Federal Motor Carrier Safety Administration under such regulations that is the equivalent of the unsatisfactory fitness rating referred to in subparagraph (A).
								(b)Interim use of data
 (1)In generalOnly evidence of an entity’s compliance with subsection (a), crash data, and violations may be admitted as evidence or otherwise used in a civil action for damages resulting from a claim of negligent selection or retention of such motor carrier against the entity.
 (2)Excluded evidenceAll other motor carrier data created or maintained by the Federal Motor Carrier Safety Administration, including safety measurement system data or analysis of such data, may not be admitted into evidence in a case or proceeding in which it is asserted or alleged that an entity’s selection or retention of a motor carrier was negligent.
 (3)Cessation of effectivenessParagraphs (1) and (2) of this subsection cease to be effective on the date of completion of the certification under section 2003 of this Act.
 2103.ApplicabilityNotwithstanding any other provision of law, this part shall not apply to any motor carrier transportation contract entered into before the date of enactment of this Act.
					BDrug Free Commercial Driver Act of 2015
 2201.Short titleThis subtitle may be cited as the Drug Free Commercial Driver Act of 2015. 2202.Authorization of hair testingSection 31306 is amended—
 (1)in subsection (b)(1)—
 (A)by redesignating subparagraph (B) as subparagraph (C); and
 (B)in subparagraph (A), by striking The regulations shall permit such motor carriers to conduct preemployment testing of such employees for the use of alcohol. and inserting the following:
							
 (B)The regulations prescribed under subparagraph (A) shall permit motor carriers—
 (i)to conduct preemployment testing of commercial motor vehicle operators for the use of alcohol; and
 (ii)to use hair testing as an acceptable alternative to urinalysis—
 (I)in conducting preemployment screening for the use of a controlled substance; and
 (II)in conducting random screening for the use of a controlled substance by individuals who were subject to preemployment screening.;
				and
 (2)in subsection (c)(2)—
 (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by inserting and after the semicolon; and
 (C)by adding at the end the following:
							
 (D)laboratory protocols and cut-off levels for hair testing to detect the use of a controlled substance;.
						2203.Exemption from
			 mandatory urinalysis
					(a)In
 generalAny motor carrier that demonstrates, to the satisfaction of the Administrator of the Federal Motor Carrier Safety Administration, that it can carry out an applicable hair testing program, consistent with generally accepted industry standards, to detect the use of a controlled substance by commercial motor vehicle operators, may apply to the Administrator for an exemption from the mandatory urinalysis testing requirements set forth in subpart C of part 382 of title 49, Code of Federal Regulations, until a final rule is issued implementing the amendments made by section 2202 of this Act.
					(b)Evaluation of applications
 (1)In generalIn evaluating an application for an exemption under subsection (a), the Administrator shall determine if the applicant’s testing program employs procedures and protections similar to fleets that have carried out hair testing programs for at least 1 year.
 (2)RequirementsA testing program may not receive an exemption under subsection (a) unless the applicable testing laboratories—
 (A)have obtained laboratory accreditation specific to hair testing from an accrediting body, compliant with international or other Federal standards as appropriate, such as the College of American Pathologists; and
 (B)utilize hair testing assays that have been cleared by the Food and Drug Administration under section 510(k) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(k)).
							(c)Reporting
 requirementAny motor carrier that is granted an exemption under subsection (a) shall submit records to the national clearinghouse established under section 31306a of title 49, United States Code, relating to all positive test results and test refusals from the hair testing program described in that subsection.
 2204.Guidelines for hair testingNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall issue scientific and technical guidelines for hair testing as a method of detecting the use of a controlled substance for purposes of section 31306 of title 49, United States Code, as amended by section 2202 of this Act. When issuing the scientific and technical guidelines, the Secretary of Health and Human Services may consider differentiating between exposure to and usage of various controlled substances.
				2205.Annual report to
 CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter for 5 years, the Secretary of Transportation shall submit a report to Congress that—
 (1)summarizes the results of preemployment and random drug testing using both hair testing and urinalysis;
 (2)evaluates the efficacy of each method; and
 (3)determines which method provides the most accurate means of detecting the use of controlled substances over time.
					CTransparency and accountability
				2301.Rulemaking requirements
 (a)In generalNot later than 2 years after the date of enactment of this Act, if the Secretary determines that a significant number of crashes are not covered by the current minimum insurance requirements, the Secretary shall commence a rulemaking to determine whether to increase the minimum levels of financial responsibility required under section 31139 of title 49, United States Code, for a motor carrier to transport property.
 (b)ConsiderationsIn considering a notice of proposed rulemaking or final rule to increase the minimum levels of financial responsibility under subsection (a), the Secretary shall identify and consider—
 (1)current State insurance requirements; (2)the differences between the State insurance requirements identified under paragraph (1) and Federal requirements;
 (3)the amount of an insurance claim at the current minimum levels of financial responsibility that is applied toward—
 (A)medical care; (B)compensation;
 (C)attorney fees; or (D)other identifiable costs of a claim; and
 (4)the frequency in which an insurance claim exceeds the current minimum levels of financial responsibility, including, to the extent practicable, unsealed verdicts and settlements.
 (c)RulemakingIf the Secretary commences a rulemaking under subsection (a), the Secretary shall include in the rulemaking—
 (1)an estimate of the regulations impact on—
 (A)the safety of motor vehicle transportation;
 (B)the economic condition of the motor carrier industry, including small and minority motor carriers and independent owner-operators;
 (C)the ability of the insurance industry to provide the required amount of insurance; and
 (D)the ability of the minimum insurance level to cover the full cost of injuries, compensatory damages, and fatalities; and
 (2)an estimate of the effects an increase in the minimum levels of financial responsibility would have on—
 (A)small motor carriers; (B)insurance premiums for motor carriers, including small and minority motor carriers and independent owner-operators; and
 (C)the availability of insurance to meet the minimum levels of financial responsibility. 2302.Petitions for regulatory relief (a)Applications for regulatory reliefNotwithstanding subpart C of part 381 of title 49, Code of Federal Regulations, the Secretary shall allow an applicant representing a class or group of motor carriers to apply for a specific exemption from any provision of the regulations under part 395 of title 49, Code of Federal Regulations, for commercial motor vehicle drivers.
					(b)Review process
 (1)In generalThe Secretary shall establish the procedures for the application for and the review of an exemption under subsection (a).
 (2)PublicationNot later than 30 days after the date of receipt of an application for an exemption, the Secretary shall publish the application in the Federal Register and provide the public with an opportunity to comment.
						(3)Public comment
 (A)In generalEach application shall be available for public comment for a 30-day period, but the Secretary may extend the opportunity for public comment to 60 days if it is a significant or complex request.
 (B)ReviewBeginning on the date that the public comment period under subparagraph (A) ends, the Secretary shall have 60 days to review all of the comments received.
 (4)DeterminationAt the end of the 60-day period under paragraph (3)(B), the Secretary shall publish a determination in the Federal Register, including—
 (A)the reason for granting or denying the application; and (B)if the application is granted—
 (i)the specific class of persons eligible for the exemption; (ii)each provision of the regulations to which the exemption applies; and
 (iii)any conditions or limitations applied to the exemption. (5)ConsiderationsIn making a determination whether to grant or deny an application for an exemption, the Secretary shall consider the safety impacts of the request and may provide appropriate conditions or limitations on the use of the exemption.
 (c)Opportunity for resubmissionIf an application is denied and the applicant can reasonably address the reason for the denial, the Secretary may allow the motor carrier to resubmit the application.
					(d)Period of applicability
 (1)In generalExcept as provided in paragraph (2) of this subsection and subsection (f), each exemption granted under this section shall be valid for a period of 5 years unless the Secretary identifies a compelling reason for a shorter exemption period.
 (2)RenewalAt the end of the 5-year period under paragraph (1)— (A)the Secretary, at the Secretary's discretion, may renew the exemption for an additional 5-year period; or
 (B)an applicant may apply under subsection (a) for a permanent exemption from each applicable provision of the regulations.
 (e)LimitationNo exemption under this section may be granted to or used by any motor carrier that has an unsatisfactory safety fitness determination.
					(f)Permanent exemptions
 (1)In generalThe Secretary shall make permanent the following limited exceptions: (A)Department of Defense Military Surface Deployment and Distribution Command transport of weapons, munitions, and sensitive classified cargo as published in the Federal Register Volume 80 on April 16, 2015 (80 Fed. Reg. 20556).
 (B)Department of Energy transport of security-sensitive radioactive materials as published in the Federal Register Volume 80 on June 22, 2015 (80 Fed. Reg. 35703).
 (C)All motor carriers that transport hazardous materials shipments requiring security plans under regulations of the Pipeline and Hazardous Materials Safety Administration as published in the Federal Register Volume 80 on May 1, 2015 (80 Fed. Reg. 25004).
 (D)Perishable construction products as published in the Federal Register, Volume 80 on April 2, 2015 (80 Fed. Reg. 17819).
 (E)Passenger vehicle record of duty status change as published in the Federal Register Volume 80 on June 4, 2015 (80 Fed. Reg. 31961).
 (F)Transport of commercial bee hives as published in the Federal Register Volume 80 on June 19, 2018 (80 Fed. Reg. 35425).
 (G)All specialized carriers and drivers responsible for transporting loads requiring special permits as published in the Federal Register Volume 80 on June 18, 2015 (80 Fed. Reg. 34957).
 (H)Safe transport of livestock as published in the Federal Register Volume 80 on June 12, 2015 (80 Fed. Reg. 33584).
 (2)Additional exemptionsThe Secretary may make any temporary exemption from any provision of the regulations under part 395 of title 49, Code of Federal Regulations, for commercial motor vehicle drivers that is in effect on the date of enactment of this Act permanent if the Secretary determines that the permanent exemption will not degrade safety. The Secretary shall provide public notice and comment on a list of the additional provisions to be made permanent under this paragraph.
 2303.Inspector standardsNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Motor Carrier Safety Administration shall revise the regulations under part 385 of title 49, Code of Federal Regulations, as necessary, to incorporate by reference the certification standards for roadside inspectors issued by the Commercial Vehicle Safety Alliance.
				2304.Technology improvements
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Government Accountability Office shall conduct a comprehensive analysis on the Federal Motor Carrier Safety Administration’s information technology and data collection and management systems.
 (b)RequirementsThe study conducted under subsection (a) shall— (1)evaluate the efficacy of the existing information technology, data collection, processing systems, and data management systems and programs, including their interaction with each other and their efficacy in meeting user needs;
 (2)identify any redundancies among the systems and programs described in paragraph (1);
 (3)explore the feasibility of consolidating data collection and processing systems; (4)evaluate the ability of the systems and programs described in paragraph (1) to meet the needs of—
 (A)the Federal Motor Carrier Safety Administration, at both the headquarters and State level; (B)the State agencies that implement the Motor Carrier Safety Assistance Program under section 31102 of title 49, United States Code; and
 (C)other users; (5)evaluate the adaptability of the systems and programs described in paragraph (1), in order to make necessary future changes to ensure user needs are met in an easier, timely, and more cost efficient manner;
 (6)investigate and make recommendations regarding— (A)deficiencies in existing data sets impacting program effectiveness; and
 (B)methods to improve any and all user interfaces; and (7)evaluate the appropriate role the Federal Motor Carrier Safety Administration should take with respect to software and information systems design, development, and maintenance for the purpose of improving the efficacy of the systems and programs described in paragraph (1).
						DTrucking rules updated by comprehensive and key safety reform
				2401.Update on statutory requirements
 (a)In generalNot later than 90 days after the date of enactment of this Act, and every 90 days thereafter until a final rule has been issued for each of the requirements described under paragraphs (1) through (5), the Administrator of the Federal Motor Carrier Safety Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of a final rule for—
 (1)the minimum entry-level training requirements for an individual operating a commercial motor vehicle under section 31305(c) of title 49, United States Code;
 (2)motor carrier safety fitness determinations; (3)visibility of agricultural equipment under section 31601 of division C of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30111 note);
 (4)regulations to require commercial motor vehicles in interstate commerce and operated by a driver subject to the hours of service and record of duty status requirements under part 395 of title 49, Code of Federal Regulations, be equipped with an electronic control module capable of limiting the maximum speed of the vehicle; and
 (5)any outstanding commercial motor vehicle safety regulation required by law and incomplete for more than 2 years.
 (b)ContentsEach report under subsection (a) shall include a description of the work plan, an updated rulemaking timeline, current staff allocations, any resource constraints, and any other details associated with the development of the rulemaking.
 2402.Statutory rulemakingThe Administrator of the Federal Motor Carrier Safety Administration shall prioritize the use of Federal Motor Carrier Safety Administration resources for the completion of each outstanding statutory requirement for a rulemaking before beginning any new rulemaking unless the Secretary certifies to Congress that there is an imminent and significant safety need to move forward with a new rulemaking.
				2403.Guidance reform
					(a)Guidance
 (1)Point of contactEach guidance document, other than a regulatory action, issued by the Federal Motor Carrier Safety Administration shall have a date of publication or a date of revision, as applicable, and the name and contact information of a point of contact at the Federal Motor Carrier Safety Administration who can respond to questions regarding the general applicability of the guidance.
						(2)Public accessibility
 (A)In generalEach guidance document and interpretation issued by the Federal Motor Carrier Safety Administration shall be published on the Department of Transportation's public website on the date of issuance.
 (B)RedactionThe Administrator of the Federal Motor Carrier Safety Administration may redact from a guidance document or interpretation under subparagraph (A) any information that would reveal investigative techniques that would compromise Federal Motor Carrier Safety Administration enforcement efforts.
 (3)RulemakingNot later than 5 years after the date that a guidance document is published under paragraph (2) or during the comprehensive review under subsection (c), whichever is earlier, the Secretary, in consultation with the Administrator, shall revise the applicable regulations to incorporate the guidance document to the extent practicable.
 (4)ReissuanceIf a guidance document is not incorporated into the applicable regulations under paragraph (3), the Secretary shall—
 (A)reissue an updated guidance document; and (B)review and reissue an updated guidance document every 5 years during the comprehensive review process under subsection (c) until the date that the guidance document is removed or incorporated into the applicable regulations under paragraph (3) of this subsection.
 (b)UpdateNot later than 1 year after the date of enactment of this Act, the Secretary shall review regulations, guidance, and enforcement policies published on the Department of Transportation's public website to ensure the regulations, guidance, and enforcement policies are current, readily accessible to the public, and meet the standards under subsection (c)(1).
					(c)Review
 (1)In generalSubject to paragraph (2), not less than once every 5 years, the Administrator of the Federal Motor Carrier Safety Administration shall conduct a comprehensive review of its guidance and enforcement policies to determine whether—
 (A)the guidance and enforcement policies are consistent and clear; (B)uniformly and consistently enforceable; and
 (C)guidance is still necessary. (2)Notice and commentPrior to beginning the review, the Administrator shall publish in the Federal Register a notice and request for comment soliciting input from stakeholders on which regulations should be updated or eliminated.
 (3)ReportNot later than 60 days after the date that a review under paragraph (1) is complete, the Administrator shall publish on the Department of Transportation's public website a report detailing the review and a full inventory of guidance and enforcement policies.
						2404.Petitions
 (a)In generalThe Administrator of the Federal Motor Carrier Safety Administration shall— (1)publish in the Federal Register or on the Department of Transportation's public website all petitions for regulatory action submitted;
 (2)prioritize stakeholder petitions based on the likelihood of providing safety improvements; (3)formally respond to each petition by indicating whether the Administrator will accept, deny, or further review, the petition not later than 180 days after the date the petition is petition is published under paragraph (1);
 (4)prioritize resulting actions consistent with an action's potential to reduce crashes, improve enforcement, and reduce unnecessary burdens; and
 (5)publish, and update as necessary, on the Department of Transportation's public website an inventory of each petition described in paragraph (1), including any applicable disposition information for that petition.
 (b)Definition of petitionIn this section, the term petition means a request for new regulations, regulatory interpretations or clarifications, or retrospective review of regulations to eliminate or modify obsolete, ineffective, or overly burdensome rules.
					2405.Regulatory reform
					(a)Regulatory impact analysis
 (1)In generalWithin each regulatory impact analysis of a proposed or final rule issued by the Federal Motor Carrier Safety Administration, the Secretary shall—
 (A)consider effects of the proposed or final rule on a carrier with differing characteristics; and (B)formulate estimates and findings on the best available science.
 (2)ScopeTo the extent feasible and appropriate, and consistent with law, the analysis described in paragraph (1) shall—
 (A)use data generated from a representative sample of commercial vehicle operators, motor carriers, or both, that will be covered under the proposed or final rule; and
 (B)consider effects on commercial truck and bus carriers of various sizes and types. (b)Public participation (1)In generalBefore promulgating a proposed rule under subtitle VI of title 49, United States Code, if the proposed rule is likely to lead to the promulgation of a major rule the Secretary shall—
 (A)issue an advance notice of proposed rulemaking; or (B)determine to proceed with a negotiated rulemaking.
 (2)RequirementsEach advance notice of proposed rulemaking issued under paragraph (1) shall— (A)identify the compelling public concern for a potential regulatory action, such as failures of private markets to protect or improve the safety of the public, the environment, or the well-being of the American people;
 (B)identify and request public comment on the best available science or technical information on the need for regulatory action and on the potential regulatory alternatives;
 (C)request public comment on the benefits and costs of potential regulatory alternatives reasonably likely to be included or analyzed as part of the notice of proposed rulemaking; and
 (D)request public comment on the available alternatives to direct regulation, including providing economic incentives to encourage the desired behavior.
 (3)WaiverThis subsection shall not apply when the Secretary, for good cause, finds (and incorporates the finding and a brief statement of reasons for such finding in the proposed or final rule) an advance notice of proposed rulemaking impracticable, unnecessary, or contrary to the public interest.
 (c)Savings clauseNothing in this section may be construed to limit the contents of any Advance Notice of Proposed Rulemaking.
					EState authorities
				2501.Emergency route working group
					(a)In general
 (1)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a working group to determine best practices for expedient State approval of special permits for vehicles involved in emergency response and recovery.
 (2)MembersThe working group shall include representatives from— (A)State highway transportation departments or agencies;
 (B)relevant modal agencies within the Department of Transportation; (C)emergency response or recovery experts;
 (D)relevant safety groups; and (E)persons affected by special permit restrictions during emergency response and recovery efforts.
 (b)ConsiderationsIn determining best practices under subsection (a), the working group shall consider whether— (1)hurdles currently exist that prevent the expedient State approval for special permits for vehicles involved in emergency response and recovery;
 (2)it is possible to pre-identify and establish emergency routes between States through which infrastructure repair materials could be delivered following a natural disaster or an emergency;
 (3)a State could pre-designate an emergency route identified under paragraph (1) as a certified emergency route if a motor vehicle that exceeds the otherwise applicable Federal and State truck length or width limits may safely operate along such route during period of emergency recovery; and
 (4)an online map could be created to identify each pre-designated emergency route under paragraph (2), including information on specific limitations, obligations, and notification requirements along that route.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the working group shall submit to the Secretary a report of its findings under this section and any recommendations for the implementation of the best practices for expedient State approval of special permits for vehicles involved in emergency recovery. Upon receipt, the Secretary shall publish the report on a public website.
 (d)Federal Advisory Committee Act exemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this section.
 2502.Additional State authorityNotwithstanding any other provision of law, not later than 180 days after the date of enactment of this Act, any State impacted by section 4006 of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2148) shall be provided the option to update the routes listed in the final list as long as the update shifts routes to divided highways or does not increase centerline miles by more than 5 percent and the change is expected to increase safety performance.
				2503.Commercial driver access
					(a)Interstate Compact pilot program
 (1)In generalThe Administrator of the Federal Motor Carrier Safety Administration shall establish a 6-year pilot program to study the feasibility, benefits, and safety impacts of allowing a licensed driver between the ages of 18 and 21 to operate a commercial motor vehicle in interstate commerce.
 (2)Interstate CompactsThe Secretary shall allow States, including the District of Columbia, to enter into an interstate compact with contiguous States to allow a licensed driver between the ages of 18 and 21 to operate a motor vehicle across the applicable State lines. The Secretary shall approve as many as 6 interstate compacts, with no limit on the number of States participating in each interstate compact.
 (3)Mutual recognition of licensesA valid intrastate commercial driver’s licenses issued by a State participating in an interstate compact under paragraph (2) shall be recognized as valid in each State that is participating in that interstate compact.
 (4)StandardsIn developing an interstate compact under this subsection, participating States shall provide for minimum licensure standards acceptable for interstate travel under this section, which may include, for a licensed driver between the ages of 18 and 21 participating in the pilot program—
 (A)age restrictions; (B)distance from origin (measured in air miles);
 (C)reporting requirements; or (D)additional hours of service restrictions.
 (5)LimitationsAn interstate compact under paragraph (2) may not permit special configuration or hazardous cargo operations to be transported by a licensed driver under the age of 21.
 (6)Additional requirementsThe Secretary may— (A)prescribe such additional requirements, including training, for a licensed driver between the ages of 18 and 21 participating in the pilot program as the Secretary considers necessary; and
 (B)provide risk mitigation restrictions and limitations. (b)ApprovalAn interstate compact under subsection (a)(2) may not go into effect until it has been approved by the governor of each State (or the Mayor of the District of Columbia, if applicable) that is a party to the interstate compact, after consultation with the Secretary of Transportation and the Administrator of the Federal Motor Carrier Safety Administration.
 (c)ReportNot earlier than 4 years after the date the test program is established, the Secretary shall submit to Congress a report containing the findings of the pilot program, a determination of whether a licensed driver between the ages of 18 and 21 can operate a commercial motor vehicle in interstate commerce with an equivalent level of safety, and the reasons for that determination.
					FMotor carrier safety grant consolidation
				2601.Definitions
 (a)In generalSection 31101 is amended— (1)by redesignating paragraph (4) as paragraph (5); and
 (2)by inserting after paragraph (3) the following:  (4)Secretary means the Secretary of Transportation..
 (b)Technical and conforming amendmentsSection 31101, as amended by subsection (a), is amended— (1)in paragraph (1)(B), by inserting a comma after passengers; and
 (2)in paragraph (1)(C), by striking of Transportation. 2602.Grants to States (a)Motor Carrier Safety Assistance ProgramSection 31102 is amended to read as follows:
						
							31102.Motor Carrier Safety Assistance Program
 (a)In generalThe Secretary shall administer a motor carrier safety assistance program funded under section 31104.
 (b)GoalThe goal of the program is to ensure that the Secretary, States, local governments, other political jurisdictions, federally recognized Indian tribes, and other persons work in partnership to establish programs to improve motor carrier, commercial motor vehicle, and driver safety to support a safe and efficient surface transportation system—
 (1)by making targeted investments to promote safe commercial motor vehicle transportation, including the transportation of passengers and hazardous materials;
 (2)by investing in activities likely to generate maximum reductions in the number and severity of commercial motor vehicle crashes and fatalities resulting from such crashes;
 (3)by adopting and enforcing effective motor carrier, commercial motor vehicle, and driver safety regulations and practices consistent with Federal requirements; and
 (4)by assessing and improving statewide performance by setting program goals and meeting performance standards, measures, and benchmarks.
									(c)State plans
 (1)In generalThe Secretary shall prescribe procedures for a State to submit a multiple-year plan, and annual updates thereto, under which the State agrees to assume responsibility for improving motor carrier safety, adopting and enforcing compatible regulations, standards, and orders of the Federal Government on commercial motor vehicle safety and hazardous materials transportation safety.
 (2)ContentsThe Secretary shall approve a plan if the Secretary determines that the plan is adequate to comply with the requirements of this section, and the plan—
 (A)implements performance-based activities, including deployment and maintenance of technology to enhance the efficiency and effectiveness of commercial motor vehicle safety programs;
 (B)designates a lead State commercial motor vehicle safety agency responsible for administering the plan throughout the State;
 (C)contains satisfactory assurances that the lead State commercial motor vehicle safety agency has or will have the legal authority, resources, and qualified personnel necessary to enforce the regulations, standards, and orders;
 (D)contains satisfactory assurances that the State will devote adequate resources to the administration of the plan and enforcement of the regulations, standards, and orders;
 (E)provides a right of entry and inspection to carry out the plan; (F)provides that all reports required under this section be available to the Secretary on request;
 (G)provides that the lead State commercial motor vehicle safety agency will adopt the reporting requirements and use the forms for recordkeeping, inspections, and investigations that the Secretary prescribes;
 (H)requires all registrants of commercial motor vehicles to demonstrate knowledge of applicable safety regulations, standards, and orders of the Federal Government and the State;
 (I)provides that the State will grant maximum reciprocity for inspections conducted under the North American Inspection Standards through the use of a nationally accepted system that allows ready identification of previously inspected commercial motor vehicles;
 (J)ensures that activities described in subsection (h), if financed through grants to the State made under this section, will not diminish the effectiveness of the development and implementation of the programs to improve motor carrier, commercial motor vehicle, and driver safety as described in subsection (b);
 (K)ensures that the lead State commercial motor vehicle safety agency will coordinate the plan, data collection, and information systems with the State highway safety improvement program required under section 148(c) of title 23;
 (L)ensures participation in appropriate Federal Motor Carrier Safety Administration information technology and data systems and other information systems by all appropriate jurisdictions receiving Motor Carrier Safety Assistance Program funding;
 (M)ensures that information is exchanged among the States in a timely manner; (N)provides satisfactory assurances that the State will undertake efforts that will emphasize and improve enforcement of State and local traffic safety laws and regulations related to commercial motor vehicle safety;
 (O)provides satisfactory assurances in the plan that the State will address national priorities and performance goals, including—
 (i)activities aimed at removing impaired commercial motor vehicle drivers from the highways of the United States through adequate enforcement of regulations on the use of alcohol and controlled substances and by ensuring ready roadside access to alcohol detection and measuring equipment;
 (ii)activities aimed at providing an appropriate level of training to State motor carrier safety assistance program officers and employees on recognizing drivers impaired by alcohol or controlled substances; and
 (iii)when conducted with an appropriate commercial motor vehicle inspection, criminal interdiction activities, and appropriate strategies for carrying out those interdiction activities, including interdiction activities that affect the transportation of controlled substances (as defined under section 102 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 802) and listed in part 1308 of title 21, Code of Federal Regulations, as updated and republished from time to time) by any occupant of a commercial motor vehicle;
 (P)provides that the State has established and dedicated sufficient resources to a program to ensure that—
 (i)the State collects and reports to the Secretary accurate, complete, and timely motor carrier safety data; and
 (ii)the State participates in a national motor carrier safety data correction system prescribed by the Secretary;
 (Q)ensures that the State will cooperate in the enforcement of financial responsibility requirements under sections 13906, 31138, and 31139 of this title, and regulations issued under these sections;
 (R)ensures consistent, effective, and reasonable sanctions; (S)ensures that roadside inspections will be conducted at locations that are adequate to protect the safety of drivers and enforcement personnel;
 (T)provides that the State will include in the training manuals for the licensing examination to drive both noncommercial motor vehicles and commercial motor vehicles information on best practices for driving safely in the vicinity of noncommercial and commercial motor vehicles;
 (U)provides that the State will enforce the registration requirements of sections 13902 and 31134 of this title by prohibiting the operation of any vehicle discovered to be operated by a motor carrier without a registration issued under those sections or to be operated beyond the scope of the motor carrier's registration;
 (V)provides that the State will conduct comprehensive and highly visible traffic enforcement and commercial motor vehicle safety inspection programs in high-risk locations and corridors;
 (W)except in the case of an imminent hazard or obvious safety hazard, ensures that an inspection of a vehicle transporting passengers for a motor carrier of passengers is conducted at a station, including a weight station, terminal, border crossing, maintenance facility, destination, or other location where adequate food, shelter, and sanitation facilities are available for passengers, and reasonable accommodations are available for passengers with disabilities;
 (X)ensures that the State will transmit to its roadside inspectors the notice of each Federal exemption granted under section 31315(b) of this title and sections 390.23 and 390.25 of title 49 of the Code of Federal Regulations and provided to the State by the Secretary, including the name of the person granted the exemption and any terms and conditions that apply to the exemption;
 (Y)except as provided in subsection (d), provides that the State— (i)will conduct safety audits of interstate and, at the State’s discretion, intrastate new entrant motor carriers under section 31144(g) of this title; and
 (ii)if the State authorizes a third party to conduct safety audits under section 31144(g) on its behalf, the State verifies the quality of the work conducted and remains solely responsible for the management and oversight of the activities;
 (Z)provides that the State agrees to fully participate in the performance and registration information system management under section 31106(b) not later than October 1, 2020, by complying with the conditions for participation under paragraph (3) of that section;
 (AA)provides that a State that shares a land border with another country— (i)will conduct a border commercial motor vehicle safety program focusing on international commerce that includes enforcement and related projects; or
 (ii)will forfeit all funds calculated by the Secretary based on border-related activities if the State declines to conduct the program described in clause (i) in its plan; and
 (BB)provides that a State that meets the other requirements of this section and agrees to comply with the requirements established in subsection (l)(3) may fund deployment, operation, and maintenance costs associated with innovative technology deployment under subsection (l)(3) with Motor Carrier Safety Assistance Program funds authorized under section 31104(a)(1).
										(3)Publication
 (A)In generalSubject to subparagraph (B), the Secretary shall publish each approved State multiple-year plan, and each annual update thereto, on the Department of Transportation's public website not later than 30 days after the date the Secretary approves the plan or update.
 (B)LimitationBefore posting an approved State multiple-year plan or annual update under subparagraph (A), the Secretary shall redact any information identified by the State that, if disclosed—
 (i)would reasonably be expected to interfere with enforcement proceedings; or (ii)would reveal enforcement techniques or procedures that would reasonable by expected to risk circumvention of the law.
 (d)Exclusion of U.S. territoriesThe requirement that a State conduct safety audits of new entrant motor carriers under subsection (c)(2)(Y) does not apply to a territory of the United States unless required by the Secretary.
 (e)Intrastate compatibilityThe Secretary shall prescribe regulations specifying tolerance guidelines and standards for ensuring compatibility of intrastate commercial motor vehicle safety laws, including regulations, with Federal motor carrier safety regulations to be enforced under subsections (b) and (c). To the extent practicable, the guidelines and standards shall allow for maximum flexibility while ensuring a degree of uniformity that will not diminish motor vehicle safety.
								(f)Maintenance of effort
 (1)BaselineExcept as provided under paragraphs (2) and (3) and in accordance with section 2608 of the Comprehensive Transportation and Consumer Protection Act of 2015, a State plan under subsection (c) shall provide that the total expenditure of amounts of the lead State commercial motor vehicle safety agency responsible for administering the plan will be maintained at a level each fiscal year at least equal to—
 (A)the average level of that expenditure for fiscal years 2004 and 2005; or (B)the level of that expenditure for the year in which the Secretary implements a new allocation formula under section 2608 of the Comprehensive Transportation and Consumer Protection Act of 2015.
 (2)Adjusted baseline after fiscal year 2017At the request of a State, the Secretary may evaluate additional documentation related to the maintenance of effort and may make reasonable adjustments to the maintenance of effort baseline after fiscal year 2017, and this adjusted baseline will replace the maintenance of effort requirement under paragraph (1).
 (3)WaiversAt the request of a State, the Secretary may waive or modify the requirements of this subsection for 1 fiscal year if the Secretary determines that a waiver or modification is reasonable, based on circumstances described by the State, to ensure the continuation of commercial motor vehicle enforcement activities in the State.
 (4)Level of State expendituresIn estimating the average level of State expenditure under paragraph (1), the Secretary— (A)may allow the State to exclude State expenditures for federally sponsored demonstration and pilot programs and strike forces;
 (B)may allow the State to exclude expenditures for activities related to border enforcement and new entrant safety audits; and
 (C)shall require the State to exclude State matching amounts used to receive Federal financing under section 31104.
 (g)Use of unified carrier registration fees agreementAmounts generated under section 14504a of this title and received by a State and used for motor carrier safety purposes may be included as part of the State's match required under section 31104 of this title or maintenance of effort required by subsection (f).
 (h)Use of grants To enforce other lawsWhen approved in the States' plan under subsection (c), a State may use Motor Carrier Safety Assistance Program funds received under this section—
 (1)if the activities are carried out in conjunction with an appropriate inspection of a commercial motor vehicle to enforce Federal or State commercial motor vehicle safety regulations, for—
 (A)enforcement of commercial motor vehicle size and weight limitations at locations, excluding fixed weight facilities, such as near steep grades or mountainous terrains, where the weight of a commercial motor vehicle can significantly affect the safe operation of the vehicle, or at ports where intermodal shipping containers enter and leave the United States; and
 (B)detection of and enforcement actions taken as a result of criminal activity, including the trafficking of human beings, in a commercial motor vehicle or by any occupant, including the operator, of the commercial motor vehicle;
 (2)for documented enforcement of State traffic laws and regulations designed to promote the safe operation of commercial motor vehicles, including documented enforcement of such laws and regulations relating to noncommercial motor vehicles when necessary to promote the safe operation of commercial motor vehicles, if—
 (A)the number of motor carrier safety activities, including roadside safety inspections, conducted in the State is maintained at a level at least equal to the average level of such activities conducted in the State in fiscal years 2004 and 2005; and
 (B)the State does not use more than 10 percent of the basic amount the State receives under a grant awarded under section 31104(a)(1) for enforcement activities relating to noncommercial motor vehicles necessary to promote the safe operation of commercial motor vehicles unless the Secretary determines that a higher percentage will result in significant increases in commercial motor vehicle safety; and
 (3)for the enforcement of household goods regulations on intrastate and interstate carriers if the State has adopted laws or regulations compatible with the Federal household goods regulations.
									(i)Evaluation of plans and award of grants
 (1)AwardsThe Secretary shall establish criteria for the application, evaluation, and approval of State plans under this section. Subject to subsection (j), the Secretary may allocate the amounts made available under section 31104(a)(1) among the States.
 (2)Opportunity to cureIf the Secretary disapproves a plan under this section, the Secretary shall give the State a written explanation of the reasons for disapproval and allow the State to modify and resubmit the plan for approval.
									(j)Allocation of funds
 (1)In generalThe Secretary, by regulation, shall prescribe allocation criteria for funds made available under section 31104(a)(1).
 (2)Annual allocationsOn October 1 of each fiscal year, or as soon as practicable thereafter, and after making a deduction under section 31104(c), the Secretary shall allocate amounts made available in section 31104(a)(1) to carry out this section for the fiscal year among the States with plans approved under this section in accordance with the criteria under paragraph (1).
 (3)Elective adjustmentsSubject to the availability of funding and notwithstanding fluctuations in the data elements used by the Secretary to calculate the annual allocation amounts, after the creation of a new allocation formula under section 2608 of the Comprehensive Transportation and Consumer Protection Act of 2015 the Secretary may not make elective adjustments to the allocation formula that decrease a State’s Federal funding levels by more than 3 percent in a fiscal year. The 3-percent limit shall not apply to the withholding provisions of subsection (k).
									(k)Plan monitoring
 (1)In generalOn the basis of reports submitted by the lead State agency responsible for administering an approved State plan and an investigation by the Secretary, the Secretary shall periodically evaluate State implementation of and compliance with the State plan.
									(2)Withholding of funds
 (A)DisapprovalIf, after notice and an opportunity to be heard, the Secretary finds that the State plan previously approved is not being followed or has become inadequate to ensure enforcement of the regulations, standards, or orders, or the State is otherwise not in compliance with the requirements of this section, the Secretary may withdraw approval of the plan and notify the State. The plan is no longer in effect once the State receives notice, and the Secretary shall withhold all funding under this section.
 (B)Noncompliance withholdingIn lieu of withdrawing approval of the plan, the Secretary may, after providing notice and an opportunity to be heard, withhold funding from the State to which the State would otherwise be entitled under this section for the period of the State's noncompliance. In exercising this option, the Secretary may withhold—
 (i)up to 5 percent of funds during the fiscal year that the Secretary notifies the State of its noncompliance;
 (ii)up to 10 percent of funds for the first full fiscal year of noncompliance; (iii)up to 25 percent of funds for the second full fiscal year of noncompliance; and
 (iv)not more than 50 percent of funds for the third and any subsequent full fiscal year of noncompliance.
 (3)Judicial reviewA State adversely affected by a determination under paragraph (2) may seek judicial review under chapter 7 of title 5. Notwithstanding the disapproval of a State plan under paragraph (2)(A) or the withholding under paragraph (2)(B), the State may retain jurisdiction in an administrative or a judicial proceeding that commenced before the notice of disapproval or withholding if the issues involved are not related directly to the reasons for the disapproval or withholding.
									(l)High priority financial assistance program
 (1)In generalThe Secretary shall administer a high priority financial assistance program funded under section 31104 for the purposes described in paragraphs (2) and (3).
 (2)Activities related to motor carrier safetyThe purpose of this paragraph is to make discretionary grants to and cooperative agreements with States, local governments, federally recognized Indian tribes, other political jurisdictions as necessary, and any person to carry out high priority activities and projects that augment motor carrier safety activities and projects planned in accordance with subsections (b) and (c), including activities and projects that—
 (A)increase public awareness and education on commercial motor vehicle safety; (B)target unsafe driving of commercial motor vehicles and non-commercial motor vehicles in areas identified as high risk crash corridors;
 (C)support the enforcement of State household goods regulations on intrastate and interstate carriers if the State has adopted laws or regulations compatible with the Federal household good laws;
 (D)improve the safe and secure movement of hazardous materials; (E)improve safe transportation of goods and persons in foreign commerce;
 (F)demonstrate new technologies to improve commercial motor vehicle safety; (G)support participation in performance and registration information systems management under section 31106(b)—
 (i)for entities not responsible for submitting the plan under subsection (c); or (ii)for entities responsible for submitting the plan under subsection (c)—
 (I)before October 1, 2020, to achieve compliance with the requirements of participation; and (II)beginning on October 1, 2020, or once compliance is achieved, whichever is sooner, for special initiatives or projects that exceed routine operations required for participation;
 (H)conduct safety data improvement projects— (i)that complete or exceed the requirements under subsection (c)(2)(P) for entities not responsible for submitting the plan under subsection (c); or
 (ii)that exceed the requirements under subsection (c)(2)(P) for entities responsible for submitting the plan under subsection (c); and
 (I)otherwise improve commercial motor vehicle safety and compliance with commercial motor vehicle safety regulations.
										(3)Innovative technology deployment grant program
 (A)In generalThe Secretary shall establish an innovative technology deployment grant program to make discretionary grants funded under section 31104(a)(2) to eligible States for the innovative technology deployment of commercial motor vehicle information systems and networks.
 (B)PurposesThe purposes of the program shall be— (i)to advance the technological capability and promote the deployment of intelligent transportation system applications for commercial motor vehicle operations, including commercial motor vehicle, commercial driver, and carrier-specific information systems and networks; and
 (ii)to support and maintain commercial motor vehicle information systems and networks—
 (I)to link Federal motor carrier safety information systems with State commercial motor vehicle systems;
 (II)to improve the safety and productivity of commercial motor vehicles and drivers; and (III)to reduce costs associated with commercial motor vehicle operations and Federal and State commercial vehicle regulatory requirements.
 (C)EligibilityTo be eligible for a grant under this paragraph, a State shall— (i)have a commercial motor vehicle information systems and networks program plan approved by the Secretary that describes the various systems and networks at the State level that need to be refined, revised, upgraded, or built to accomplish deployment of commercial motor vehicle information systems and networks capabilities;
 (ii)certify to the Secretary that its commercial motor vehicle information systems and networks deployment activities, including hardware procurement, software and system development, and infrastructure modifications—
 (I)are consistent with the national intelligent transportation systems and commercial motor vehicle information systems and networks architectures and available standards; and
 (II)promote interoperability and efficiency to the extent practicable; and
 (iii)agree to execute interoperability tests developed by the Federal Motor Carrier Safety Administration to verify that its systems conform with the national intelligent transportation systems architecture, applicable standards, and protocols for commercial motor vehicle information systems and networks.
 (D)Use of fundsGrant funds may be used— (i)for deployment activities and activities to develop new and innovative advanced technology solutions that support commercial motor vehicle information systems and networks;
 (ii)for planning activities, including the development or updating of program or top level design plans in order to become eligible or maintain eligibility under subparagraph (C); and
 (iii)for the deployment, operation, and maintenance costs associated with innovative technology. (E)Secretary authorizationThe Secretary is authorized to award a State funding for the deployment, operation, and maintenance costs associated with innovative technology deployment with funds made available under both sections 31104(a)(1) and 31104(a)(2) of this title..
 (b)Commercial Motor Vehicle Operators Grant ProgramSection 31103 is amended to read as follows:  31103.Commercial Motor Vehicle Operators Grant Program (a)In generalThe Secretary shall administer a commercial motor vehicle operators grant program funded under section 31104.
 (b)PurposeThe purpose of the grant program is to train individuals in the safe operation of commercial motor vehicles (as defined in section 31301)..
 (c)Authorization of appropriationsSection 31104 is amended to read as follows:  31104.Authorization of appropriations (a)Financial assistance programsThe following sums are authorized to be appropriated from the Highway Trust Fund for the following Federal Motor Carrier Safety Administration Financial Assistance Programs:
 (1)Motor carrier safety assistance programSubject to paragraph (2) of this subsection and subsection (c) of this section, to carry out section 31102—
 (A)$250,389,000 for fiscal year 2017; (B)$255,648,000 for fiscal year 2018;
 (C)$261,016,000 for fiscal year 2019; (D)$266,497,000 for fiscal year 2020; and
 (E)$272,094,000 for fiscal year 2021. (2)High priority activities financial assistance programSubject to subsection (c), to make grants and cooperative agreements under section 31102(l) of this title, the Secretary may set aside from amounts made available under paragraph (1) of this subsection up to—
 (A)$42,323,000 for fiscal year 2017; (B)$43,212,000 for fiscal year 2018;
 (C)$44,119,000 for fiscal year 2019; (D)$45,046,000 for fiscal year 2020; and
 (E)$45,992,000 for fiscal year 2021. (3)Commercial motor vehicle operators grant programTo carry out section 31103—
 (A)$1,000,000 for fiscal year 2017; (B)$1,000,000 for fiscal year 2018;
 (C)$1,000,000 for fiscal year 2019; (D)$1,000,000 for fiscal year 2020; and
 (E)$1,000,000 for fiscal year 2021. (4)Commercial driver's license program implementation financial assistance programSubject to subsection (c), to carry out section 31313—
 (A)$31,273,000 for fiscal year 2017; (B)$31,930,000 for fiscal year 2018;
 (C)$32,600,000 for fiscal year 2019; (D)$33,285,000 for fiscal year 2020; and
 (E)$33,984,000 for fiscal year 2021. (b)Reimbursement and payment to recipients for Government share of costs (1)In generalAmounts made available under subsection (a) shall be used to reimburse financial assistance recipients proportionally for the Federal Government's share of the costs incurred.
 (2)Reimbursement amountsThe Secretary shall reimburse a recipient, in accordance with a financial assistance agreement made under section 31102, 31103, or 31313, an amount that is at least 85 percent of the costs incurred by the recipient in a fiscal year in developing and implementing programs under these sections. The Secretary shall pay the recipient an amount not more than the Federal Government share of the total costs approved by the Federal Government in the financial assistance agreement. The Secretary shall include a recipient's in-kind contributions in determining the reimbursement.
 (3)VouchersEach recipient shall submit vouchers at least quarterly for costs the recipient incurs in developing and implementing programs under section 31102, 31103, or 31313.
 (c)Deductions for partner training and program supportOn October 1 of each fiscal year, or as soon after that date as practicable, the Secretary may deduct from amounts made available under paragraphs (1), (2), and (4) of subsection (a) for that fiscal year not more than 1.50 percent of those amounts for partner training and program support in that fiscal year. The Secretary shall use at least 75 percent of those deducted amounts to train non-Federal Government employees and to develop related training materials in carrying out these programs.
 (d)Grants and cooperative agreements as contractual obligationsThe approval of a financial assistance agreement by the Secretary under section 31102, 31103, or 31313 is a contractual obligation of the Federal Government for payment of the Federal Government's share of costs in carrying out the provisions of the grant or cooperative agreement.
 (e)Eligible activitiesThe Secretary shall establish criteria for eligible activities to be funded with financial assistance agreements under this section and publish those criteria in a notice of funding availability before the financial assistance program application period.
								(f)Period of availability of financial assistance agreement funds for recipient expenditures
 (1)In generalThe period of availability for a recipient to expend a grant or cooperative agreement authorized under subsection (a) is as follows:
 (A)For grants made for carrying out section 31102, other than section 31102(l), for the fiscal year in which it is obligated and for the next fiscal year.
 (B)For grants or cooperative agreements made for carrying out section 31102(l)(2), for the fiscal year in which it is obligated and for the next 2 fiscal years.
 (C)For grants made for carrying out section 31102(l)(3), for the fiscal year in which it is obligated and for the next 4 fiscal years.
 (D)For grants made for carrying out section 31103, for the fiscal year in which it is obligated and for the next fiscal year.
 (E)For grants or cooperative agreements made for carrying out 31313, for the fiscal year in which it is obligated and for the next 4 fiscal years.
 (2)ReobligationAmounts not expended by a recipient during the period of availability shall be released back to the Secretary for reobligation for any purpose under sections 31102, 31103, 31104, and 31313 in accordance with subsection (i) of this section.
 (g)Contract authority; initial date of availabilityAmounts authorized from the Highway Trust Fund by this section shall be available for obligation on the date of their apportionment or allocation or on October 1 of the fiscal year for which they are authorized, whichever occurs first.
 (h)Availability of fundingAmounts made available under this section shall remain available until expended. (i)Transfer of obligation authority (1)In generalOf the contract authority authorized in this section, the Secretary shall have authority to transfer available unobligated contract authority and associated liquidating cash within or between Federal financial assistance programs authorized under this section and make new Federal financial assistance awards under this section.
 (2)Cost estimatesOf the funds transferred, the contract authority and associated liquidating cash or obligations and expenditures stemming from Federal financial assistance awards made with this contract authority shall not be scored as new obligations by the Congressional Budget Office or by the Secretary.
 (3)No limitation on total of obligationsNotwithstanding any other provision of law, no limitation on the total of obligations for Federal financial assistance programs carried out by the Federal Motor Carrier Safety Administration under this section shall apply to unobligated funds transferred under this subsection..
					(d)Technical and conforming amendments
 (1)Safety fitness of owners and operator; safety reviews of new operatorsSection 31144(g) is amended by striking paragraph (5). (2)Information systems; performance and registration information programSection 31106(b) is amended by striking paragraph (4).
 (3)Border enforcement grantsSection 31107 is repealed. (4)Performance and registration information system managementSection 31109 is repealed.
 (5)Table of contentsThe table of contents of chapter 311 is amended— (A)by striking the items relating to 31107 and 31109; and
 (B)by striking the items relating to sections 31102, 31103, and 31104 and inserting the following: 31102. Motor Carrier Safety Assistance Program.31103. Commercial Motor Vehicle Operators Grant Program.31104. Authorization of appropriations.. (6)Grants for commercial driver's license program implementationSection 31313(a), as amended by section 2606 of this Act, is further amended by striking The Secretary of Transportation shall administer a financial assistance program for commercial driver's license program implementation for the purposes described in paragraphs (1) and (2) and inserting The Secretary of Transportation shall administer a financial assistance program for commercial driver’s license program implementation funded under section 31104 of this title for the purposes described in paragraphs (1) and (2).
 (7)Commercial vehicle information systems and networks deploymentSection 4126 of SAFETEA–LU (49 U.S.C. 31106 note) is repealed. (8)Safety data improvement programSection 4128 of SAFETEA–LU (49 U.S.C. 31100 note) is repealed.
 (9)Grant program for commercial motor vehicle operatorsSection 4134 of SAFETEA–LU (49 U.S.C. 31301 note) is repealed.
 (10)Winter home heating oil delivery State flexibility programSection 346 of National Highway System Designation Act of 1995 (49 U.S.C. 31166 note) is repealed. (11)Maintenance of effort as condition on grants to StatesSection 103(c) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31102 note) is repealed.
 (12)State compliance with CDL requirementsSection 103(e) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31102 note) is repealed.
 (13)Border staffing standardsSection 218(d) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31133 note) is amended—
 (A)in paragraph (1), by striking under section 31104(f)(2)(B) of title 49, United States Code and inserting section 31104(a)(1) of title 49, United States Code; and (B)by striking paragraph (3).
 (e)Effective dateThe amendments made by this section shall take effect on October 1, 2016. (f)TransitionNotwithstanding the amendments made by this section, the Secretary shall carry out sections 31102, 31103, 31104, and any sections repealed under subsection (d) of this section, as necessary, as those sections were in effect on the day before October 1, 2016, with respect to applications for grants, cooperative agreements, or contracts under those sections submitted before October 1, 2016.
					2603.New entrant safety review program study
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Office of Inspector General of the Department of Transportation shall report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure in the House of Representatives on its assessment of the new operator safety review program, required under section 31144(g) of title 49, United States Code, including the program’s effectiveness in reducing commercial motor vehicles involved in crashes, fatalities, and injuries, and in improving commercial motor vehicle safety.
 (b)ReportNot later than 90 days after completion of the report under subsection (a), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure in the House of Representatives a report on the actions the Secretary will take to address any recommendations included in the study under subsection (a).
 (c)Paperwork Reduction Act of 1995; exceptionThe study and the Office of the Inspector General assessment shall not be subject to section 3506 or section 3507 of title 44, United States Code.
 2604.Performance and registration information systems managementSection 31106(b) is amended in the heading by striking program and inserting systems management. 2605.Authorization of appropriations (a)In generalSubchapter I of chapter 311 is amended by adding at the end the following:
						
							31110.Authorization of appropriations
 (a)Administrative expensesThere are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) for the Secretary of Transportation to pay administrative expenses of the Federal Motor Carrier Safety Administration—
 (1)$264,439,000 for fiscal year 2016; (2)$269,992,000 for fiscal year 2017;
 (3)$275,662,000 for fiscal year 2018; (4)$281,451,000 for fiscal year 2019;
 (5)$287,361,000 for fiscal year 2020; and (6)$293,396,000 for fiscal year 2021.
 (b)Use of fundsThe funds authorized by this section shall be used— (1)for personnel costs;
 (2)for administrative infrastructure; (3)for rent;
 (4)for information technology; (5)for programs for research and technology, information management, regulatory development, the administration of the performance and registration information systems management;
 (6)for programs for outreach and education under subsection (d); (7)to fund the motor carrier safety facility working capital fund established under subsection (c);
 (8)for other operating expenses; (9)to conduct safety reviews of new operators; and
 (10)for such other expenses as may from time to time become necessary to implement statutory mandates of the Federal Motor Carrier Safety Administration not funded from other sources.
									(c)Motor carrier safety facility working capital fund
 (1)In generalThe Secretary may establish a motor carrier safety facility working capital fund. (2)PurposeAmounts in the fund shall be available for modernization, construction, leases, and expenses related to vacating, occupying, maintaining, and expanding motor carrier safety facilities, and associated activities.
 (3)AvailabilityAmounts in the fund shall be available without regard to fiscal year limitation. (4)FundingAmounts may be appropriated to the fund from the amounts made available in subsection (a).
 (5)Fund transfersThe Secretary may transfer funds to the working capital fund from the amounts made available in subsection (a) or from other funds as identified by the Secretary.
									(d)Outreach and education program
 (1)In generalThe Secretary may conduct, through any combination of grants, contracts, cooperative agreements, or other activities, an internal and external outreach and education program to be administered by the Administrator of the Federal Motor Carrier Safety Administration.
 (2)Federal shareThe Federal share of an outreach and education program for which a grant, contract, or cooperative agreement is made under this subsection may be up to 100 percent of the cost of the grant, contract, or cooperative agreement.
 (3)FundingFrom amounts made available in subsection (a), the Secretary shall make available such sums as are necessary to carry out this subsection each fiscal year.
 (e)Contract authority; initial date of availabilityAmounts authorized from the Highway Trust Fund by this section shall be available for obligation on the date of their apportionment or allocation or on October 1 of the fiscal year for which they are authorized, whichever occurs first.
 (f)Funding availabilityAmounts made available under this section shall remain available until expended. (g)Contractual obligationThe approval of funds by the Secretary under this section is a contractual obligation of the Federal Government for payment of the Federal Government's share of costs..
					(b)Technical and conforming amendments
 (1)Administrative expenses; authorization of appropriationsSection 31104 is amended— (A)by striking subsection (i); and
 (B)by redesignating subsections (j) and (k) and subsections (i) and (j), respectively. (2)Use of amounts made available under subsection (i)Section 4116(d) of SAFETEA–LU (49 U.S.C. 31104 note) is amended by striking section 31104(i) and inserting section 31110.
 (3)Internal cooperationSection 31161 is amended by striking 31104(i) and inserting 31110. (4)SAFETEA–LU; outreach and educationSection 4127 of SAFETEA–LU (119 Stat. 1741; Public Law 109–59) is repealed.
 (5)Table of contentsThe table of contents of subchapter I of chapter 311 is amended by adding at the end the following:
							31110. Authorization of appropriations..
						2606.Commercial driver's license program implementation
 (a)In generalSection 31313 is amended to read as follows:  31313.Commercial driver's license program implementation financial assistance program (a)In generalThe Secretary of Transportation shall administer a financial assistance program for commercial driver’s license program implementation for the purposes described in paragraphs (1) and (2).
 (1)State commercial driver's license program improvement grantsThe Secretary of Transportation may make a grant to a State agency in a fiscal year— (A)to comply with the requirements of section 31311; and
 (B)in the case of a State that is making a good faith effort toward substantial compliance with the requirements of section 31311, to improve its implementation of its commercial driver's license program, including expenses—
 (i)for computer hardware and software; (ii)for publications, testing, personnel, training, and quality control;
 (iii)for commercial driver's license program coordinators; and (iv)to implement or maintain a system to notify an employer of an operator of a commercial motor vehicle of the suspension or revocation of the operator's commercial driver's license consistent with the standards developed under section 32303(b) of the Commercial Motor Vehicle Safety Enhancement Act of 2012 (49 U.S.C. 31304 note).
 (2)Priority activitiesThe Secretary may make a grant or cooperative agreement in a fiscal year to a State agency, local government, or any person for research, development or testing, demonstration projects, public education, or other special activities and projects relating to commercial driver's licensing and motor vehicle safety that—
 (A)benefit all jurisdictions of the United States; (B)address national safety concerns and circumstances;
 (C)address emerging issues relating to commercial driver's license improvements; (D)support innovative ideas and solutions to commercial driver's license program issues; or
 (E)address other commercial driver’s license issues, as determined by the Secretary. (b)ProhibitionsA recipient may not use financial assistance funds awarded under this section to rent, lease, or buy land or buildings.
 (c)ReportThe Secretary shall issue an annual report on the activities carried out under this section. (d)ApportionmentAll amounts made available to carry out this section for a fiscal year shall be apportioned to a State or recipient described in subsection (a)(2) according to criteria prescribed by the Secretary..
 (b)Technical and conforming amendmentsThe table of contents of chapter 313 is amended by striking the item relating to section 31313 and inserting the following:
						31313. Commercial driver's license program implementation financial assistance program..
					2607.Extension of Federal motor carrier safety programs for fiscal year 2016
 (a)Motor carrier safety assistance program grant extensionSection 31104(a) is amended— (1)in paragraph (9), by striking and at the end; and
 (2)by striking paragraph (10) and inserting the following:  (10)$218,000,000 for fiscal year 2015; and
 (11)$218,000,000 for fiscal year 2016.. (b)Extension of grant programsSection 4101(c) SAFETEA–LU (119 Stat. 1715; Public Law 109–59), is amended to read as follows:
						
 (c)Grant programs fundingThere are authorized to be appropriated from the Highway Trust Fund the following sums for the following Federal Motor Carrier Safety Administration programs:
 (1)Commercial driver's license program improvement grantsFor carrying out the commercial driver’s license program improvement grants program under section 31313 of title 49, United States Code, $30,000,000 for fiscal year 2016.
 (2)Border enforcement grantsFrom amounts made available under section 31104(a) of title 49, United States Code, for border enforcement grants under section 31107 of that title, $32,000,000 for fiscal year 2016.
 (3)Performance and registration information systems management grant programsFrom amounts made available under section 31104(a) of title 49, United States Code, for the performance and registration information systems management grant program under section 31109 of that title, $5,000,000 for fiscal year 2016.
 (4)Commercial vehicle information systems and networks deploymentFor carrying out the commercial vehicle information systems and networks deployment program under section 4126 of this Act (the information technology deployment program), $25,000,000, for fiscal year 2016.
 (5)Safety data improvement grantsFrom amounts made available under section 31104(a) of title 49, United States Code, for safety data improvement grants under section 4128 of this Act, $3,000,000 for fiscal year 2016..
 (c)High-Priority activitiesSection 31104(j)(2), as redesignated by section 2605 of this Act is amended by striking 2014 and up to $12,493,151 for the period beginning on October 1, 2014, and ending on July 31, 2015,, and inserting 2016.
 (d)New entrant auditsSection 31144(g)(5)(B) is amended to read as follows:  (B)Set asideThe Secretary shall set aside from amounts made available by section 31104(a) up to $32,000,000 for fiscal year 2016 for audits of new entrant motor carriers conducted under this paragraph..
 (e)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (49 U.S.C. 31301 note) is amended to read as follows:  (c)FundingFrom amounts made available under section 31110 of title 49, United States Code, the Secretary shall make available, $1,000,000 for fiscal year 2016 to carry out the commercial motor vehicle operators grant program..
					(f)Commercial vehicle information systems and networks deployment
 (1)In generalSection 4126 of SAFETEA–LU (49 U.S.C. 31106 note; 119 Stat. 1738; Public Law 109–59) is amended— (A)in subsection (c)—
 (i)in paragraph (2), by adding at the end the following: Funds deobligated by the Secretary from previous year grants shall not be counted towards the $2,500,000 maximum aggregate amount for core deployment.; and
 (ii)in paragraph (3), by adding at the end the following: Funds may also be used for planning activities, including the development or updating of program or top level design plans.; and
 (B)in subsection (d)(4), by adding at the end the following: Funds may also be used for planning activities, including the development or updating of program or top level design plans..
 (2)Information technology deployment programFor fiscal year 2016, the commercial vehicle information systems and networks deployment program under section 4126 of SAFETEA–LU (119 Stat. 1738; Public Law 109–59) may also be referred to as the information technology deployment program.
						2608.Motor carrier safety assistance program allocation
					(a)Working group
 (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a motor carrier safety assistance program formula working group (referred to in this section as the working group).
						(2)Membership
 (A)In generalSubject to subparagraph (B), the working group shall consist of representatives of the following: (i)The Federal Motor Carrier Safety Administration.
 (ii)The lead State commercial motor vehicle safety agencies responsible for administering the plan required by section 31102 of title 49, United States Code.
 (iii)An organization representing State agencies responsible for enforcing a program for inspection of commercial motor vehicles.
 (iv)Such other persons as the Secretary considers necessary. (B)CompositionRepresentatives of State commercial motor vehicle safety agencies shall comprise at least 51 percent of the membership.
 (3)New allocation formulaThe working group shall analyze requirements and factors for a new motor carrier safety assistance program allocation formula.
 (4)RecommendationNot later than 1 year after the date the working group is established under paragraph (1), the working group shall make a recommendation to the Secretary regarding a new Motor Carrier Safety Assistance Program allocation formula.
 (5)FACA exemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this subsection.
 (6)PublicationThe Administrator of the Federal Motor Carrier Safety Administration shall publish on a public website summaries of its meetings, and the final recommendation provided to the Secretary.
 (b)Notice of proposed rulemakingAfter receiving the recommendation under subsection (a)(4), the Secretary shall publish in the Federal Register a notice seeking public comment on a new allocation formula for the motor carrier safety assistance program under section 31102 of title 49, United States Code.
 (c)Basis for formulaThe Secretary shall ensure that the new allocation formula is based on factors that reflect, at a minimum—
 (1)the relative needs of the States to comply with section 31102 of title 49, United States Code; (2)the relative administrative capacities of and challenges faced by States in complying with section 31102 of title 49, United States Code;
 (3)the average of each State’s new entrant motor carrier inventory for the 3-year period prior to the date of enactment of this Act;
 (4)the number of international border inspection facilities and border crossings by commercial vehicles in each State; and
 (5)any other factors the Secretary considers appropriate.
						(d)Funding amounts prior to development of a new allocation formula
 (1)Interim formulaPrior to the development of the new allocation formula, the Secretary may calculate the interim funding amounts for the motor carrier safety assistance program in fiscal year 2017 (and later fiscal years, as necessary) under section 31104(a)(1) of title 49, United States Code, as amended by section 2602 of this Act, by the following methodology:
 (A)The Secretary shall calculate the funding amount using the allocation formula the Secretary used to award motor carrier safety assistance program funding in fiscal year 2016 under section 2607 of this Act.
 (B)The Secretary shall average the funding awarded or other equitable amounts to a State in fiscal years 2013, 2014, and 2015 for border enforcement grants awarded under section 32603(c) of MAP–21 (126 Stat. 807; Public Law 112–141) and new entrant audit grants awarded under that section, or other equitable amounts.
 (C)The Secretary shall add the amounts calculated in subparagraphs (A) and (B). (2)AdjustmentsSubject to the availability of funding and notwithstanding fluctuations in the data elements used by the Secretary, the initial amounts resulting from the calculation described in paragraph (1) shall be adjusted to ensure that, for each State, the amount shall not be less than 97 percent of the average amount of funding received or other equitable amounts in fiscal years 2013, 2014, and 2015 for—
 (A)motor carrier safety assistance program funds awarded under section 32603(a) of MAP–21 (126 Stat. 807; Public Law 112–141);
 (B)border enforcement grants awarded under section 32603(a) of MAP–21 (126 Stat. 807; Public Law 112–141); and
 (C)new entrant audit grants awarded under section 32603(a) of MAP–21 (126 Stat. 807; Public Law 112–141).
 (3)Immediate reliefIn developing the new allocation formula, the Secretary shall provide immediate relief for at least 3 fiscal years to all States currently subject to the withholding provisions of Motor Carrier Safety Assistance Program funds for matters of noncompliance.
 (4)Future withholdingsBeginning on the date that the new allocation formula is implemented, the Secretary shall impose all future withholdings in accordance with section 31102(k) of title 49, United States Code, as amended by section 2602 of this Act.
 (e)Termination of effectivenessThis section expires upon the implementation of a new Motor Carrier Safety Assistance Program Allocation Formula.
					2609.Maintenance of effort calculation
					(a)Before new allocation formula
 (1)Fiscal year 2017If a new allocation formula has not been established for fiscal year 2017, then, for fiscal year 2017, the Secretary of Transportation shall calculate the maintenance of effort required under section 31102(f) of title 49, United States Code, as amended by section 2602 of this Act, by averaging the expenditures for fiscal years 2004 and 2005 required by section 32601(a)(5) of MAP–21 (Public Law 112–141), as that section was in effect on the day before the date of enactment of this Act.
 (2)Subsequent fiscal yearsThe Secretary may use the methodology for calculating the maintenance of effort for fiscal year 2017 and each fiscal year thereafter if a new allocation formula has not been established.
						(b)Beginning with new allocation formation
 (1)In generalSubject to paragraphs (2) and (3)(B), beginning on the date that a new allocation formula is established under section 2608, upon the request of a State, the Secretary may modify the baseline maintenance of effort required by section 31102(e) of title 49, United States Code, as amended by section 2602 of this Act, for the purpose of establishing a new baseline maintenance of effort if the Secretary determines that a waiver or modification—
 (A)is equitable due to reasonable circumstances; (B)will ensure the continuation of commercial motor vehicle enforcement activities in the State; and
 (C)is necessary to ensure that the total amount of State maintenance of effort and matching expenditures required under sections 31102 and 31104 of title 49, United States Code, as amended by section 2602 of this Act, does not exceed a sum greater than the total amount of State maintenance of effort and matching expenditures for the 3 fiscal years prior to the date of enactment of this Act.
 (2)Adjustment methodologyIf requested by a State, the Secretary may modify the maintenance of effort baseline according to the following methodology:
 (A)The Secretary shall establish the maintenance of effort using the average of fiscal years 2004 and 2005, as required by section 32601(a)(5) of MAP–21 (Public Law 112–141).
 (B)The Secretary shall calculate the average required match by a lead State commercial motor vehicle safety agency for fiscal years 2013, 2014, and 2015 for motor carrier safety assistance grants established at 20 percent by section 31103 of title 49, United States Code, as that section was in effect on the day before the date of enactment of this Act.
 (C)The Secretary shall calculate the estimated match required under section 31104(b) of title 49, United States Code, as amended by section 2602 of this Act.
 (D)The Secretary will subtract the amount in subparagraph (B) from the amount in subparagraph (C) and— (i)if the number is greater than 0, then the Secretary shall subtract the number from the amount in subparagraph (A); or
 (ii)if the number is not greater than 0, then the Secretary shall calculate the maintenance of effort using the methodology in subparagraph (A).
								(3)Maintenance of effort amount
 (A)In generalThe Secretary shall use the amount calculated in paragraph (2) as the baseline maintenance of effort required in section 31102(f) of title 49, United States Code, as amended by section 2602 of this Act.
 (B)DeadlineIf a State does not request a waiver or modification under this subsection before September 30 during the first fiscal year that the Secretary implements the new allocation formula under section 2608, the Secretary shall calculate the maintenance of effort using the methodology in paragraph (2)(A) of this subsection.
 (4)Maintenance of effort describedThe maintenance of effort calculated under this section is the amount required under section 31102(f) of title 49, United States Code, as amended by section 2602 of this Act.
 (c)Termination of effectivenessThe authority under this section terminates effective on the date that the new maintenance of effort is calculated based on the new allocation formula implemented under section 2608.
					GMiscellaneous provisions
				2701.Windshield technology
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall revise the regulations in section 393.60(e) of title 49, Code of Federal Regulations (relating to the prohibition on obstructions to the driver's field of view), to exempt from that section the voluntary mounting on a windshield of vehicle safety technology likely to achieve a level of safety that is equivalent to or greater than the level of safety that would be achieved absent the exemption.
 (b)Definition of vehicle safety technologyIn this section, vehicle safety technology includes fleet-related incident management system, performance or behavior management system, speed management system, lane departure warning system, forward collision warning or mitigation system, active cruise control system, and any other technology that the Secretary considers applicable.
 (c)Rule of constructionFor purposes of this section, any windshield mounted technology with a short term exemption under part 381 of title 49, Code of Federal Regulations, on the day before the date of enactment of this Act, shall be considered likely to achieve a level of safety that is equivalent to or greater than the level of safety that would be achieved absent an exemption under subsection (a).
 2702.Electronic logging devices requirementsSection 31137(b) is amended— (1)in paragraph (1)(C), by striking apply to and inserting except as provided in paragraph (3), apply to; and
 (2)by adding at the end the following:  (3)ExceptionA motor carrier, when transporting a motor home or recreation vehicle trailer within the definition of driveaway-towaway operation (as defined in section 390.5 of title 49, Code of Federal Regulations) may comply with the hours of service requirements by requiring each driver to use—
 (A)a paper record of duty status form; or (B)an electronic logging device..
 2703.Lapse of required financial security; suspension of registrationSection 13906(e) is amended by inserting or suspend after revoke. 2704.Access to National Driver RegisterSection 30305(b) is amended by adding at the end the following:
					
 (13)The Administrator of the Federal Motor Carrier Safety Administration may request the chief driver licensing official of a State to provide information under subsection (a) of this section about an individual in connection with a safety investigation under the Administrator’s jurisdiction..
				2705.Study on commercial motor vehicle driver commuting
 (a)Effects of commutingThe Administrator of the Federal Motor Carrier Safety Administration shall conduct a study of the effects of motor carrier operator commutes exceeding 150 minutes commuting time on safety and commercial motor vehicle driver fatigue.
 (b)StudyIn conducting the study, the Administrator shall consider— (1)the prevalence of driver commuting in the commercial motor vehicle industry, including the number and percentage of drivers who commute;
 (2)the distances traveled, time zones crossed, time spent commuting, and methods of transportation used;
 (3)research on the impact of excessive commuting on safety and commercial motor vehicle driver fatigue;
 (4)the commuting practices of commercial motor vehicle drivers and policies of motor carriers; (5)the Federal Motor Carrier Safety Administration regulations, policies, and guidance regarding driver commuting; and
 (6)any other matters the Administrator considers appropriate. (c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report containing the findings under the study and any recommendations for legislative action concerning driver commuting.
					2706.Household goods consumer protection working group
 (a)Working groupThe Secretary shall establish a working group for the purpose of developing recommendations on how to best convey to inexperienced consumers the information such consumers need to know with respect to the Federal laws concerning the interstate transportation of household goods by motor carrier.
 (b)MembershipThe Secretary shall ensure that the working group is comprised of individuals with expertise in consumer affairs, educators with expertise in how people learn most effectively, and representatives of the household goods moving industry.
					(c)Recommendations
 (1)ContentsThe recommendations developed by the working group shall include, at a minimum, recommendations on— (A)condensing publication ESA 03005 of the Federal Motor Carrier Safety Administration into a format that is more easily used by consumers;
 (B)using state-of-the-art education techniques and technologies, including optimizing the use of the Internet as an educational tool; and
 (C)reducing and simplifying the paperwork required of motor carriers and shippers in interstate transportation.
 (2)DeadlineNot later than one year after the date of enactment of this Act, the working group shall make the recommendations described in paragraph (1) which the Secretary shall publish on a public website.
 (d)ReportNot later than 1 year after the date on which the working group makes its recommendations, the Secretary shall issue a report to Congress on the implementation of such recommendations.
 (e)Federal advisory committee act exemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this section.
 (f)TerminationThe working group shall terminate 2 years after the date of enactment of this Act. IIIHazardous materials 3101.Endorsements (a)ExclusionsSection 5117(d)(1) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (D)a service vehicle carrying diesel fuel in quantities of 3,785 liters (1,000 gallons) or less that is—
 (i)driven by a class A commercial driver’s license holder who is a custom harvester, an agricultural retailer, an agricultural business employee, an agricultural cooperative employee, or an agricultural producer; and
 (ii)clearly marked with a placard reading Diesel Fuel.. (b)Hazardous materials endorsement exemptionThe Secretary shall exempt all class A commercial driver’s license holders who are custom harvesters, agricultural retailers, agricultural business employees, agricultural cooperative employees, or agricultural producers from the requirement to obtain a hazardous materials endorsement under part 383 of title 49, Code of Federal Regulations, while operating a service vehicle carrying diesel fuel in quantities of 3,785 liters (1,000 gallons) or less if the tank containing such fuel is clearly marked with a placard reading Diesel Fuel.
 3102.Enhanced reportingSection 5121(h) is amended by striking transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate and inserting post on the Department of Transportation public website.
			3103.Hazardous material information
				(a)Derailment data
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall revise the form for reporting a rail equipment accident or incident under section 225.21 of title 49, Code of Federal Regulations (Form FRA F 6180.54, Rail Equipment Accident/Incident Report), including to its instructions, to require additional data concerning rail cars carrying crude oil or ethanol that are involved in a reportable rail equipment accident or incident under part 225 of that title.
 (2)ContentsThe data under subsection (a) shall include— (A)the number of rail cars carrying crude oil or ethanol;
 (B)the number of rail cars carrying crude oil or ethanol damaged or derailed; and (C)the number of rail cars releasing crude oil or ethanol.
 (3)DifferentiationThe data described in paragraph (2) shall be reported separately for crude oil and for ethanol. (b)Database connectivity (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall implement information management practices to ensure that the Pipeline and Hazardous Materials Safety Administration Hazardous Materials Incident Reports Database (referred to in this section as Incident Reports Database) and the Federal Railroad Administration Railroad Safety Information System contain accurate and consistent data on a reportable rail equipment accident or incident under part 225 of title 49, Code of Federal Regulations, involving the release of hazardous materials.
 (2)IdentifiersThe Secretary shall ensure that the Incident Reports Database uses a searchable Federal Railroad Administration report number, or other applicable unique identifier that is linked to the Federal Railroad Safety Information System, for each reportable rail equipment accident or incident under part 225 of title 49, Code of Federal Regulations, involving the release of hazardous materials.
					(c)Evaluation
 (1)In generalThe Department of Transportation Inspector General shall— (A)evaluate the accuracy of information in the Incident Reports Database, including determining whether any inaccuracies exist in—
 (i)the type of hazardous materials released; (ii)the quantity of hazardous materials released;
 (iii)the location of hazardous materials released; (iv)the damages or effects of hazardous materials released; and
 (v)any other data contained in the database; and (B)considering the requirements in subsection (b), evaluate the consistency and accuracy of data involving accidents or incidents reportable to both the Pipeline and Hazardous Materials Safety Administration and the Federal Railroad Administration, including whether the Incident Reports Database uses a searchable identifier described in subsection (b)(2).
 (2)ReportNot later than 18 months after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings under subparagraphs (A) and (B) of paragraph (1) and recommendations for resolving any inconsistencies or inaccuracies.
 (d)Savings clauseNothing in this section may be construed to prohibit the Secretary from requiring other commodity-specific information for any reportable rail equipment accident or incident under part 225 of title 49, Code of Federal Regulations.
 3104.Hazardous materials training requirements and grantsSection 5107(e) is amended to read as follows:  (e)Training grants (1)In generalSubject to the availability of funds under section 5128(c), the Secretary shall make grants under this subsection—
 (A)for training instructors to train— (i)hazmat employees;
 (ii)employees who enforce the hazardous materials regulations; (iii)employees who respond to hazardous materials incidents; or
 (iv)a combination of the employees described in clauses (i) through (iii); and (B)to the extent the Secretary considers appropriate, for such instructors to train—
 (i)hazmat employees; (ii)employees who enforce the hazardous materials regulations;
 (iii)employees who respond to hazardous materials incidents; or (iv)a combination of the employees described in clauses (i) through (iii).
 (2)EligibilityGrants under this subsection shall be made on a competitive basis to organizations that— (A)train on a not-for-profit basis—
 (i)hazmat employees; (ii)employees who enforce the hazardous materials regulations;
 (iii)employees who respond to hazardous materials incidents; or (iv)a combination of the employees described in clauses (i) through (iii); and
 (B)demonstrate— (i)expertise in conducting a training program for 1 or more of the groups of employees described in clauses (i) through (iii) of subparagraph (A); and
 (ii)the ability to reach and involve in a training program a target population of 1 or more of the groups of employees described in clauses (i) through (iii) of subparagraph (A)..
			3105.National emergency and disaster response
 (a)PurposeSection 5101 is amended by inserting and and to facilitate the safe movement of hazardous materials during national emergencies after commerce. (b)General regulatory authoritySection 5103 is amended—
 (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (2)by inserting after subsection (b) the following:
						
 (c)Federally declared disaster and emergency areasThe Secretary, in consultation with the Secretary of Homeland Security, may prescribe standards to facilitate the safe movement of hazardous materials into, from, and within a federally declared disaster area or a national emergency area..
 3106.Authorization of appropriationsSection 5128 is amended to read as follows:  5128.Authorization of appropriations (a)In generalThere are authorized to be appropriated to the Secretary to carry out this chapter (except sections 5107(e), 5108(g)(2), 5113, 5115, 5116, and 5119)—
 (1)$42,762,000 for fiscal year 2016; (2)$43,660,000 for fiscal year 2017;
 (3)$44,577,000 for fiscal year 2018; (4)$46,469,000 for fiscal year 2019;
 (5)$47,445,000 for fiscal year 2020; and (6)$48,441,000 for fiscal year 2021.
 (b)Hazardous Materials Emergency Preparedness FundFrom the Hazardous Materials Emergency Preparedness Fund established under section 5116(i), the Secretary may expend, during each of fiscal years 2016 through 2021—
 (1)$188,000 to carry out section 5115; (2)$21,800,000 to carry out subsections (a) and (b) of section 5116, of which not less than $13,650,000 shall be available to carry out section 5116(b);
 (3)$150,000 to carry out section 5116(f); (4)$625,000 to publish and distribute the Emergency Response Guidebook under section 5116(i)(3); and
 (5)$1,000,000 to carry out section 5116(j). (c)Hazardous materials training grantsFrom the Hazardous Materials Emergency Preparedness Fund established pursuant to section 5116(i), the Secretary may expend $4,000,000 for each of the fiscal years 2016 through 2021 to carry out section 5107(e).
						(d)Credits to appropriations
 (1)ExpensesIn addition to amounts otherwise made available to carry out this chapter, the Secretary may credit amounts received from a State, Indian tribe, or other public authority or private entity for expenses the Secretary incurs in providing training to the State, authority, or entity.
 (2)Availability of amountsAmounts made available under this section shall remain available until expended.. IVHighway and motor vehicle safety AHighway traffic safety IHighway safety 4101.Authorization of appropriations (a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):
 (1)Highway safety programsFor carrying out section 402 of title 23, United States Code— (A)$243,526,500 for fiscal year 2016;
 (B)$252,267,972 for fiscal year 2017; (C)$261,229,288 for fiscal year 2018;
 (D)$270,415,429 for fiscal year 2019; (E)$279,831,482 for fiscal year 2020; and
 (F)$289,482,646 for fiscal year 2021. (2)Highway safety research and developmentFor carrying out section 403 of title 23, United States Code—
 (A)$137,835,000 for fiscal year 2016; (B)$140,729,535 for fiscal year 2017;
 (C)$143,684,855 for fiscal year 2018; (D)$146,702,237 for fiscal year 2019;
 (E)$149,782,984 for fiscal year 2020; and (F)$152,928,427 for fiscal year 2021.
 (3)National priority safety programsFor carrying out section 405 of title 23, United States Code— (A)$274,720,000 for fiscal year 2016;
 (B)$277,467,200 for fiscal year 2017; (C)$280,241,872 for fiscal year 2018;
 (D)$283,044,291 for fiscal year 2019; (E)$285,874,734 for fiscal year 2020; and
 (F)$288,733,481 for fiscal year 2021. (4)National driver registerFor the National Highway Traffic Safety Administration to carry out chapter 303 of title 49, United States Code—
 (A)$3,573,500 for fiscal year 2016; (B)$3,648,544 for fiscal year 2017;
 (C)$3,725,163 for fiscal year 2018; (D)$3,803,391 for fiscal year 2019;
 (E)$3,883,263 for fiscal year 2020; and (F)$3,964,811 for fiscal year 2021.
 (5)High visibility enforcement programFor carrying out section 2009 of SAFETEA–LU (23 U.S.C. 402 note)— (A)$29,290,000 for fiscal year 2016;
 (B)$29,582,900 for fiscal year 2017; (C)$29,878,729 for fiscal year 2018;
 (D)$30,177,516 for fiscal year 2019; (E)$30,479,291 for fiscal year 2020; and
 (F)$30,784,084 for fiscal year 2021. (6)Administrative expensesFor administrative and related operating expenses of the National Highway Traffic Safety Administration in carrying out chapter 4 of title 23, United States Code, and this subtitle—
 (A)$25,755,000 for fiscal year 2016; (B)$26,012,550 for fiscal year 2017;
 (C)$26,272,676 for fiscal year 2018; (D)$26,535,402 for fiscal year 2019;
 (E)$26,800,756 for fiscal year 2020; and (F)$27,068,764 for fiscal year 2021.
 (b)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, United States Code, in this subtitle, and in the amendments made by this subtitle, the amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for a program under such chapter—
 (1)shall only be used to carry out such program; and (2)may not be used by States or local governments for construction purposes.
 (c)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, United States Code, and in this subtitle, amounts made available under subsection (a) for fiscal years 2016 through 2021 shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code.
 (d)Regulatory authorityGrants awarded under this subtitle shall be in accordance with regulations issued by the Secretary. (e)State matching requirementsIf a grant awarded under this subtitle requires a State to share in the cost, the aggregate of all expenditures for highway safety activities made during any fiscal year by the State and its political subdivisions (exclusive of Federal funds) for carrying out the grant (other than planning and administration) shall be available for the purpose of crediting the State during such fiscal year for the non-Federal share of the cost of any project under this subtitle (other than planning or administration) without regard to whether such expenditures were actually made in connection with such project.
 (f)Grant application and deadlineTo receive a grant under this subtitle, a State shall submit an application, and the Secretary shall establish a single deadline for such applications to enable the award of grants early in the next fiscal year.
 (g)TransfersSection 405(a)(1)(G) of title 23, United States Code, is amended to read as follows:  (G)TransfersNotwithstanding subparagraphs (A) through (F), the Secretary shall reallocate, before the last day of any fiscal year, any amounts remaining available of the amounts allocated to carry out any of the activities described in subsections (b) through (g) to increase the amount made available to carry out section 402, in order to ensure, to the maximum extent possible, that all such amounts are obligated during such fiscal year..
						4102.Highway safety programs
 (a)RestrictionSection 402(g) of title 23, United States Code, is amended to read as follows:  (g)RestrictionNothing in this section may be construed to authorize the appropriation or expenditure of funds for highway construction, maintenance, or design (other than design of safety features of highways to be incorporated into guidelines)..
						(b)Use of funds
 (1)Highway safety programsSection 402(c) of title 23, United States Code, is amended by inserting A State may transfer the funds apportioned under this section to a political subdivision of a State, including Indian tribal governments. after neighboring States..
 (2)National priority safety programsSection 405(a)(1) is amended by adding at the end the following:  (I)Political subdivisionsA State may transfer the funds apportioned under this section to a political subdivision of a State, including Indian tribal governments..
 (c)Tracking processSection 412 of title 23, United States Code, is amended by adding at the end the following:  (f)Tracking processThe Secretary shall develop a process to identify and mitigate possible systemic issues across States and regional offices by reviewing oversight findings and recommended actions identified in triennial State management reviews..
 (d)Highway safety plansSection 402(k)(5)(A) of title 23, United States Code, is amended by striking 60 and inserting 30. (e)Maintenance of effortSection 405(a)(1)(H) of title 23, United States Code, is amended to read as follows:
							
 (H)Maintenance of effort certificationAs part of the grant application required in section 402(k)(3)(F), a State receiving a grant in any fiscal year under subsection (b), subsection (c), or subsection (d) of this section shall provide certification that the lead State agency responsible for programs described in any of those sections is maintaining expenditures at or above the average level of such expenditures in the 2 fiscal years prior to the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015..
						4103.Grants for alcohol-ignition
 interlock laws and 24–7 sobriety programsSection 405(d) of title 23, United States Code, is amended— (1)in paragraph (6)—
 (A)by amending the heading to read as follows: Grants to States for alcohol-ignition interlock laws and 24–7 sobriety programs.—; and (B)by amending subparagraph (A) to read as follows:
								
									(A)Alcohol-ignition interlock laws and 24–7 sobriety programs
 (i)In generalThe Secretary shall make a separate grant under this subsection to each State that— (I)adopts and is enforcing a law that requires all individuals convicted of driving under the influence of alcohol or of driving while intoxicated to receive a restriction on driving privileges; and
 (II)either— (aa)except as provided under clause (ii), adopts and is enforcing a mandatory alcohol-ignition interlock law for all individuals convicted of driving under the influence of alcohol or of driving while intoxicated; or
 (bb)provides a 24–7 sobriety program. (ii)ExceptionsA State alcohol-ignition interlock law under clause (i)(II)(aa) may include exceptions for the following circumstances:
 (I)The individual is required to operate an employer’s motor vehicle in the course and scope of employment and the business entity that owns the vehicle is not owned or controlled by the individual.
 (II)The individual is certified by a medical doctor as being unable to provide a deep lung breath sample for analysis by an ignition interlock device.;
 (2)in paragraph (7)(A)— (A)in the matter preceding clause (i)—
 (i)by striking or a State agency and inserting or an agency with jurisdiction; and (ii)by inserting bond, before sentence;
 (B)in clause (i), by striking who plead guilty or and inserting who was arrested, plead guilty, or; and (C)in clause (ii), by inserting at an in-person testing location after per day; and
 (3)in paragraph (1)(A), by adding , including 24–7 sobriety programs after and drugs. 4104.Study on the national roadside survey of alcohol and drug use by driversNot later than 180 days after the date that the Comptroller General reviews and reports on the overall value of the National Roadside Survey to researchers and other public safety stakeholders, the differences between a National Roadside Survey site and typical law enforcement checkpoints, and the effectiveness of the National Roadside Survey methodology at protecting the privacy of the driving public, as requested by the Committee on Appropriations of the Senate on June 5, 2014 (Senate Report 113–182), the Secretary shall report to Congress on the National Highway Traffic Safety Administration's progress toward reviewing that report and implementing any recommendations made in that report.
					IIStop Motorcycle Checkpoint Funding Act
 4121.Short titleThis part may be cited as the Stop Motorcycle Checkpoint Funding Act. 4122.Grant restrictionNotwithstanding section 153 of title 23, United States Code, the Secretary may not provide a grant or any funds to a State, county, town, township, Indian tribe, municipality, or other local government that may be used for any program—
 (1)to check helmet usage; or (2)to create checkpoints that specifically target motorcycle operators or motorcycle passengers.
						IIIImproving Driver Safety Act of 2015
 4131.Short titleThis part may be cited as the Improving Driver Safety Act of 2015. 4132.Distracted driving incentive grantsSection 405(e) of title 23, United States Code, is amended—
 (1)in paragraph (1), by inserting includes distracted driving issues as part of the State’s driver’s license examination and after any State that; (2)in paragraph (2)—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (D)does not provide for an exception that specifically allows a driver to text through a personal wireless communication device while stopped in traffic.;
 (3)in paragraph (3)— (A)by striking subparagraph (C);
 (B)by redesignating subparagraph (D) as subparagraph (C); (C)in subparagraph (C)(ii), as redesignated, by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (D)does not provide for an exception that specifically allows a driver younger than 18 years of age to use a personal wireless communication device while stopped in traffic.;
 (4)in paragraph (4)(C), by striking section 31152 and inserting section 31136; (5)by amending paragraph (6) to read as follows:
							
								(6)Additional distracted driving grants
 (A)In generalNotwithstanding paragraph (1), the Secretary shall use up to 50 percent of the amounts available for grants under this subsection to award grants to any State that—
 (i)in fiscal years 2017 and 2018— (I)certifies that it has enacted a basic text messaging statute that—
 (aa)is applicable to drivers of all ages; and
 (bb)makes violation of the basic text messaging statute a primary offense or secondary enforcement action as allowed by State statute; and
 (II)is otherwise ineligible for a grant under this subsection; and (ii)in fiscal years 2019 through 2021—
 (I)meets the requirements under clause (i); (II)imposes increased fines for repeat violations; and
 (III)has a statute that prohibits drivers who are younger than 18 years of age from using a personal wireless communications device while driving.
											(B)Use of grant funds
 (i)In generalNotwithstanding paragraph (5) and subject to clauses (ii) and (iii) of this subparagraph, amounts received by a State under subparagraph (A) may be used for activities related to the enforcement of distracted driving laws, including for public information and awareness purposes.
 (ii)Fiscal years 2017 and 2018In fiscal years 2017 and 2018, up to 15 percent of the amounts received by a State under subparagraph (A) may be used for any eligible project or activity under section 402.
 (iii)Fiscal year 2019 through 2021In fiscal year 2019 through 2021, up to 25 percent of the amounts received by a State under subparagraph (A) may be used for any eligible project or activity under section 402.; and
 (6)in paragraph (9)(A)(i), by striking , including operation while temporarily stationary because of traffic, a traffic light or stop sign, or otherwise.
 4133.Barriers to data collection reportNot later than 180 days after the date of the enactment of this Act, the National Highway Traffic Safety Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives that—
 (1)identifies any legal and technical barriers to capturing adequate data on the prevalence of the use of wireless communications devices while driving; and
 (2)provides recommendations on how to address such barriers. IVTechnical and conforming amendments 4141.Technical corrections to the Motor Vehicle and Highway Safety Improvement Act of 2012 (a)Highway safety programsSection 402 of title 23, United States Code, is amended—
 (1)in subsection (b)(1)(C), by striking except as provided in paragraph (3),; (2)in subsection (b)(1)(E)—
 (A)by striking in which a State and inserting for which a State; and (B)by striking subsection (f) and inserting subsection (k); and
 (3)in subsection (k)(4), by striking paragraph (2)(A) and inserting paragraph (3)(A). (b)Highway safety research and developmentSection 403(e) of title 23, United States Code, is amended by inserting of title 49 after chapter 301.
 (c)National priority safety programsSection 405 of title 23, United States Code, is amended— (1)in subsection (d)(5), by striking section 402(c) and inserting section 402; and
 (2)in subsection (f)(4)(A)(iv), by striking developed under subsection (g). BVehicle safety 4201.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out chapter 301 of title 49, and part C of subtitle VI of title 49, United States Code—
 (1)$132,730,000 for fiscal year 2016; (2)$135,517,330 for fiscal year 2017;
 (3)$138,363,194 for fiscal year 2018; (4)$141,268,821 for fiscal year 2019;
 (5)$144,235,466 for fiscal year 2020; and (6)$147,264,411 for fiscal year 2021.
					4202.Inspector General recommendations
 (a)In generalNot later than 90 days after the date of enactment of this Act, and periodically thereafter until the completion date, the Department of Transportation Inspector General shall report to the appropriate committees of Congress on whether and what progress has been made to implement the recommendations in the Office of Inspector General Audit Report issued June 18, 2015 (ST–2015–063).
 (b)Implementation progressThe Administrator of the National Highway Traffic Safety Administration shall— (1)not later than 90 days after the date of enactment of this Act, and periodically thereafter until the completion date, provide a briefing to the appropriate committees of Congress on the actions the Administrator has taken to implement the recommendations in the audit report described in subsection (a), including a plan for implementing any remaining recommendations; and
 (2)not later than 1 year after the date of enactment of this Act, issue a final report to the appropriate committees of Congress on the implementation of all of the recommendations in the audit report described in subsection (a).
 (c)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives.
 (2)Completion dateThe term completion date means the date that the National Highway Traffic Safety Administration has implemented all of the recommendations in the Office of Inspector General Audit Report issued June 18, 2015 (ST–2015–063).
						4203.Improvements in availability of recall information
 (a)Vehicle recall informationNot later than 2 years after the date of enactment of this Act, the Secretary shall implement current information technology, web design trends, and best practices that will help ensure that motor vehicle safety recall information available to the public on the Federal website is readily accessible and easy to use, including—
 (1)by improving the organization, availability, readability, and functionality of the website; (2)by accommodating high-traffic volume; and
 (3)by establishing best practices for scheduling routine website maintenance. (b)Government Accountability Office public awareness report (1)In generalThe Comptroller General shall study the current use by consumers, dealers, and manufacturers of the safety recall information made available to the public, including the usability and content of the Federal and manufacturers' websites and the National Highway Traffic Safety Administration's efforts to publicize and educate consumers about safety recall information.
 (2)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall issue a report with the findings of the study under paragraph (1), including recommending any actions the Secretary can take to improve public awareness and use of the websites for safety recall information.
 (c)Promotion of public awarenessSection 31301(c) of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30166 note) is amended to read as follows:
						
 (c)Promotion of public awarenessThe Secretary shall improve public awareness of safety recall information made publicly available by periodically updating the method of conveying that information to consumers, dealers, and manufacturers, such as through public service announcements..
 (d)Consumer guidanceNot later than 1 year after the date of enactment of this Act, the Secretary shall make available to the public on the Internet detailed guidance for consumers submitting safety complaints, including—
 (1)a detailed explanation of what information a consumer should include in a complaint; and (2)a detailed explanation of the possible actions the National Highway Traffic Safety Administration can take to address a complaint and respond to the consumer, including information on—
 (A)the consumer records, such as photographs and police reports, that could assist with an investigation; and
 (B)the length of time a consumer should retain the records described in subparagraph (A). (e)VIN search (1)In generalThe Secretary, in coordination with industry, including manufacturers and dealers, shall study—
 (A)the feasibility of searching multiple vehicle identification numbers at a time to retrieve motor vehicle safety recall information; and
 (B)the feasibility of making the search mechanism described under subparagraph (A) publicly available.
 (2)ConsiderationsIn conducting the study under paragraph (1), the Secretary shall consider the potential costs, and potential risks to privacy and security in implementing such a search mechanism.
						4204.Recall process
 (a)Notification by manufacturerSection 30118(c) is amended by inserting or electronic mail after certified mail. (b)Recall completion rates report (1)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter for 4 years, the Secretary shall—
 (A)conduct an analysis of vehicle safety recall completion rates to assess potential actions by the National Highway Traffic Safety Administration to improve vehicle safety recall completion rates; and
 (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the results of the analysis.
 (2)ContentsEach report shall include— (A)the annual recall completion rate by manufacturer, component (such as brakes, fuel systems, and air bags), and vehicle type (passenger car, sport utility vehicle, passenger van, and pick-up truck) for each of the 5 years before the year the report is submitted;
 (B)the methods by which the Secretary has conducted analyses of these recall completion rates to determine trends and identify risk factors associated with lower recall rates; and
 (C)the actions the Secretary has planned to improve recall completion rates based on the results of this data analysis.
							(3)Inspector General audit of vehicle recalls
 (A)In generalThe Department of Transportation Inspector General shall conduct an audit of the National Highway Traffic Safety Administration's management of vehicle safety recalls.
 (B)ContentsThe audit shall include a determination of whether the National Highway Traffic Safety Administration—
 (i)appropriately monitors recalls to ensure the appropriateness of scope and adequacy of recall completion rates and remedies;
 (ii)ensures manufacturers provide safe remedies, at no cost to consumers; (iii)is capable of coordinating recall remedies and processes; and
 (iv)can improve its policy on consumer notice to combat effects of recall fatigue. 4205.Pilot grant program for State notification to consumers of motor vehicle recall status (a)In generalNot later than October 1, 2016, the Secretary shall implement a 2-year pilot program to evaluate the feasibility and effectiveness of a State process for informing consumers of open motor vehicle recalls at the time of motor vehicle registration in the State.
 (b)GrantsTo carry out this program, the Secretary may make a grant to each eligible State, but not more than 6 eligible States in total, that agrees to comply with the requirements under subsection (c). Funds made available to a State under this section shall be used by the State for the pilot program described in subsection (a).
 (c)EligibilityTo be eligible for a grant, a State shall— (1)submit an application in such form and manner as the Secretary prescribes;
 (2)agree to notify, at the time of registration, each owner or lessee of a motor vehicle presented for registration in the State of any open recall on that vehicle;
 (3)provide the open motor vehicle recall information at no cost to each owner or lessee of a motor vehicle presented for registration in the State; and
 (4)provide such other information as the Secretary may require.
 (d)AwardsIn selecting an applicant for an award under this section, the Secretary shall consider the State’s methodology for determining open recalls on a motor vehicle, for informing consumers of the open recalls, and for determining performance.
 (e)Performance periodEach grant awarded under this section shall require a 2-year performance period.
 (f)ReportNot later than 90 days after the completion of the performance period under subsection (e), a grantee shall provide to the Secretary a report of performance containing such information as the Secretary considers necessary to evaluate the extent to which open recalls have been remedied.
 (g)EvaluationNot later than 180 days after the completion of the pilot program, the Secretary shall evaluate the extent to which open recalls identified have been remedied.
 (h)DefinitionsIn this section: (1)ConsumerThe term consumer includes owner and lessee.
 (2)Motor vehicleThe term motor vehicle has the meaning given the term under section 30102(a) of title 49, United States Code.
 (3)Open recallThe term open recall means a recall for which a notification by a manufacturer has been provided under section 30119 of title 49, United States Code, and that has not been remedied under section 30120 of that title.
 (4)RegistrationThe term registration means the process for registering motor vehicles in the State. (5)StateThe term State has the meaning given the term under section 101(a) of title 23, United States Code.
 4206.Recall obligations under bankruptcySection 30120A is amended by striking chapter 11 of title 11, and inserting chapter 7 or chapter 11 of title 11. 4207.Dealer requirement to check for open recallSection 30120(f) is amended—
 (1)by inserting (1) In general.— before A manufacturer and indenting appropriately; (2)in paragraph (1), as redesignated, by striking the period at the end and inserting the following:
						
 if—(A)the dealer notifies the owner of each of the manufacturer’s motor vehicles it services at the time of the service of any open recall; and
 (B)the notification requirement under subparagraph (A) is specified in a franchise, operating, or other agreement between the dealer and the manufacturer.; and
 (3)by adding at the end the following:  (2)Definition of open recallIn this subsection, the term open recall means a recall for which a notification by a manufacturer has been provided under section 30119 and that has not been remedied under this section..
 4208.Extension of time period for remedy of tire defectsSection 30120(b) of title 49, United States Code, is amended— (1)in paragraph (1), by striking 60 days and inserting 180 days; and
 (2)in paragraph (2), by striking 60-day each place it appears and inserting 180-day. 4209.Rental car safety (a)In generalSection 30120 of title 49, United States Code, is amended by adding at the end the following:
						
							(k)Limitation on rental of defective or noncomplying motor vehicles
 (1)In generalAfter receiving notification under section 30119 of a defective or noncomplying motor vehicle or replacement equipment in the rental company's possession at the time of notification, a rental company may rent that motor vehicle only if—
 (A)the defect or noncompliance is remedied, as required by this section, before delivery under the rental agreement;
 (B)except as provided in paragraph (2), the rental company notifies each renter in writing prior to acceptance of the rental agreement—
 (i)of the defect or noncompliance; and (ii)if the notification provided under section 30119 indicates that the remedy for the defect or noncompliance is not immediately available and specifies an action to temporarily alter the vehicle that would eliminate the safety risk posed by the defect or noncompliance, whether that action was performed; or
 (C)if the notification is required by an order under section 30118(b), enforcement of the order is restrained or the order is set aside in a civil action to which section 30121(d) of this title applies.
 (2)Procedures for notification during duration of rental agreementsIf a rental company receives notification of a defective or noncomplying motor vehicle or replacement equipment under section 30119 during the duration of a rental agreement, the rental company shall notify each renter, as soon as practicable, but not later than 24 hours after the date the rental company received the notification under section 30119.
 (3)ConstructionNothing in this subsection may be construed to prohibit a rental company from offering a motor vehicle for rent.
 (4)Definition of rental companyIn this subsection, the term rental company means a person who is engaged in the business of renting a motor vehicle that— (A)has a gross vehicle weight rating of 10,000 pounds or less;
 (B)is rented without a driver for an initial term of less than 4 months; and (C)is part of a motor vehicle fleet of 5 or more motor vehicles that are used for rental purposes..
 (b)Effective dateThe amendment made by subsection (a) shall take effect 1 year after the date of enactment of this Act.
 4210.Motor vehicle equipmentSection 30102(7)(C) of title 49, United States Code, is amended by inserting , excluding portable wireless communications devices and associated applications and software used with such devices, which do not operate or control a critical or primary system, part, or component of a motor vehicle, after device.
				4211.Transfer to Highway Trust Fund of certain motor vehicle safety penalties
 (a)In generalParagraph (5) of section 9503(b) of the Internal Revenue Code of 1986 is amended— (1)by striking There are hereby and inserting the following:
							
 (A)In generalThere are hereby, and (2)by adding at the end the following:
							
								(B)Penalties related to motor vehicle safety
 (i)In generalThere are hereby appropriated to the Highway Trust Fund amounts equivalent to covered motor vehicle safety penalty collections.
 (ii)Covered motor vehicle safety penalty collectionsFor purposes of this subparagraph, the term covered motor vehicle safety penalty collections means any amount collected in connection with a civil penalty under section 30165 of title 49, United States Code, reduced by any award authorized by the Secretary of Transportation to be paid to any person in connection with information provided by such person related to a violation of chapter 301 of such title which is a predicate to such civil penalty..
 (b)Effective dateThe amendments made by this section shall apply to amounts collected after the date of enactment of this Act.
					CResearch and development and vehicle electronics
				4301.Report on operations of the Council for Vehicle Electronics, Vehicle Software, and Emerging
 TechnologiesNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report regarding the operations of the Council for Vehicle Electronics, Vehicle Software, and Emerging Technologies established under section 31401 of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 105 note). The report shall include information about the accomplishments of the Council, the role of the Council in integrating and aggregating electronic and emerging technologies expertise across the National Highway Traffic Safety Administration, the role of the Council in coordinating with other Federal agencies, and the priorities of the Council over the next 5 years.
				4302.Cooperation with foreign governments
 (a)Title 49 amendmentSection 30182(b) is amended— (1)in paragraph (4), by striking ; and and inserting a semicolon;
 (2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (5) the following:
							
 (6)in coordination with Department of State, enter into cooperative agreements and collaborative research and development agreements with foreign governments..
 (b)Title 23 amendmentSection 403 of title 23, United States Code, is amended— (1)in subsection (b)(2)(C), by inserting foreign government, in coordination with the Department of State, after institution,; and
 (2)in subsection (c)(1)(A), by inserting foreign governments, after local governments,. (c)AuditThe Department of Transportation Inspector General shall conduct an audit of the Secretary of Transportation's management and oversight of cooperative agreements and collaborative research and development agreements, including any cooperative agreements between the Secretary of Transportation and foreign governments under section 30182(b)(6) of title 49, United States Code, and subsections (b)(2)(C) and (c)(1)(A) of title 23, United States Code.
					DMiscellaneous provisions
				IDriver Privacy Act of 2015
 4401.Short titleThis part may be cited as the Driver Privacy Act of 2015. 4402.Limitations on data retrieval from vehicle event data recorders (a)Ownership of dataAny data retained by an event data recorder (as defined in section 563.5 of title 49, Code of Federal Regulations), regardless of when the motor vehicle in which it is installed was manufactured, is the property of the owner, or, in the case of a leased vehicle, the lessee of the motor vehicle in which the event data recorder is installed.
 (b)PrivacyData recorded or transmitted by an event data recorder described in subsection (a) may not be accessed by a person other than an owner or a lessee of the motor vehicle in which the event data recorder is installed unless—
 (1)a court or other judicial or administrative authority having jurisdiction— (A)authorizes the retrieval of the data; and
 (B)to the extent that there is retrieved data, the data is subject to the standards for admission into evidence required by that court or other administrative authority;
 (2)an owner or a lessee of the motor vehicle provides written, electronic, or recorded audio consent to the retrieval of the data for any purpose, including the purpose of diagnosing, servicing, or repairing the motor vehicle, or by agreeing to a subscription that describes how data will be retrieved and used;
 (3)the data is retrieved pursuant to an investigation or inspection authorized under section 1131(a) or 30166 of title 49, United States Code, and the personally identifiable information of an owner or a lessee of the vehicle and the vehicle identification number is not disclosed in connection with the retrieved data, except that the vehicle identification number may be disclosed to the certifying manufacturer;
 (4)the data is retrieved for the purpose of determining the need for, or facilitating, emergency medical response in response to a motor vehicle crash; or
 (5)the data is retrieved for traffic safety research, and the personally identifiable information of an owner or a lessee of the vehicle and the vehicle identification number is not disclosed in connection with the retrieved data.
							4403.Vehicle event data recorder study
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall submit to Congress a report that contains the results of a study conducted by the Administrator to determine the amount of time event data recorders installed in passenger motor vehicles should capture and record for retrieval vehicle-related data in conjunction with an event in order to provide sufficient information to investigate the cause of motor vehicle crashes.
 (b)RulemakingNot later than 2 years after submitting the report required under subsection (a), the Administrator of the National Highway Traffic Safety Administration shall promulgate regulations to establish the appropriate period during which event data recorders installed in passenger motor vehicles may capture and record for retrieval vehicle-related data to the time necessary to provide accident investigators with vehicle-related information pertinent to crashes involving such motor vehicles.
						IISafety Through Informed Consumers Act of 2015
 4421.Short titleThis part may be cited as the Safety Through Informed Consumers Act of 2015. 4422.Passenger motor vehicle informationSection 32302 is amended by inserting after subsection (b) the following:
						
 (c)Crash avoidanceNot later than 1 year after the date of enactment of the Safety Through Informed Consumers Act of 2015, the Secretary shall promulgate a rule to ensure that crash avoidance information is indicated next to crashworthiness information on stickers placed on motor vehicles by their manufacturers..
					VRailroad Reform, Enhancement, and Efficiency
 5001.Passenger transportation; definitionsSection 24102 is amended— (1)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively;
 (2)by inserting after paragraph (4), the following:  (5)long-distance route means a route described in paragraph (6)(C).;
 (3)by amending paragraph (6)(A), as redesignated, to read as follows:  (A)the Northeast Corridor main line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia, and the facilities and services used to operate and maintain that line;;
 (4)in paragraph (7), as redesignated, by striking the period at the end and inserting , except that the term Northeast Corridor for the purposes of chapter 243 means the main line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia, and the facilities and services used to operate and maintain that line.; and
 (5)by adding at the end the following:  (11)state-of-good-repair means a condition in which physical assets, both individually and as a system, are—
 (A)performing at a level at least equal to that called for in their as-built or as-modified design specification during any period when the life cycle cost of maintaining the assets is lower than the cost of replacing them; and
 (B)sustained through regular maintenance and replacement programs. (12)State-supported route means a route described in paragraph (6)(B) or paragraph (6)(D), or in section 24702(a)..
				AAuthorization of appropriations
				5101.Authorization of grants to Amtrak
 (a)In generalThere are authorized to be appropriated to the Secretary for the use of Amtrak for deposit into the accounts established under section 24319(a) of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $1,450,000,000. (2)For fiscal year 2017, $1,550,000,000.
 (3)For fiscal year 2018, $1,700,000,000. (4)For fiscal year 2019, $1,900,000,000.
 (b)Project management oversightThe Secretary may withhold up to one half of 1 percent of the amount appropriated under subsection (a) for the costs of management oversight of Amtrak.
 (c)CompetitionIn administering grants to Amtrak under section 24318 of title 49, United States Code, the Secretary may withhold, from amounts that would otherwise be made available to Amtrak, such sums as are necessary from the amount appropriated under subsection (a) of this section to cover the operating subsidy described in section 24711(b)(1)(E)(ii) of title 49, United States Code.
 (d)State-Supported Route CommitteeThe Secretary may withhold up to $2,000,000 from the amount appropriated in each fiscal year under subsection (a) of this section for the use of the State-Supported Route Committee established under section 24712 of title 49, United States Code.
 (e)Northeast Corridor CommissionThe Secretary may withhold up to $5,000,000 from the amount appropriated in each fiscal year under subsection (a) of this section for the use of the Northeast Corridor Commission established under section 24905 of title 49, United States Code.
					5102.National infrastructure and safety investments
 (a)In generalThere are authorized to be appropriated to the Secretary for grants under chapter 244 of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $350,000,000. (2)For fiscal year 2017, $430,000,000.
 (3)For fiscal year 2018, $600,000,000. (4)For fiscal year 2019, $900,000,000.
 (b)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under subsection (a) of this section for the costs of project management oversight of grants carried out under chapter 244 of title 49, United States Code.
					5103.Authorization of appropriations for National Transportation Safety Board rail investigations
 (a)In generalNotwithstanding any other provision of law, there are authorized to be appropriated to the National Transportation Safety Board to carry out railroad accident investigations under section 1131(a)(1)(C) of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $6,300,000. (2)For fiscal year 2017, $6,400,000.
 (3)For fiscal year 2018, $6,500,000. (4)For fiscal year 2019, $6,600,000.
 (b)Investigation personnelAmounts appropriated under subsection (a) of this section shall be available to the National Transportation Safety Board for personnel, in regional offices and in Washington, DC, whose duties involve railroad accident investigations.
 5104.Authorization of appropriations for Amtrak Office of Inspector GeneralThere are authorized to be appropriated to the Office of Inspector General of Amtrak the following amounts:
 (1)For fiscal year 2016, $20,000,000. (2)For fiscal year 2017, $20,500,000.
 (3)For fiscal year 2018, $21,000,000. (4)For fiscal year 2019, $21,500,000.
					5105.National cooperative rail research program
 (a)In generalSection 24910 is amended— (1)in subsection (b)—
 (A)in paragraph (12), by striking and; (B)in paragraph (13), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (14)to improve the overall safety of intercity passenger and freight rail operations.; and
 (2)by amending subsection (e) to read as follows:  (e)AllocationAt least $5,000,000 of the amounts appropriated to the Secretary for a fiscal year to carry out railroad research and development programs shall be available to carry out this section..
						BAmtrak reform
				5201.Amtrak grant process
 (a)Requirements and proceduresChapter 243 is amended by adding at the end the following:  24317.Costs and revenues (a)AllocationNot later than 180 days after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, Amtrak shall establish and maintain internal controls to ensure Amtrak’s costs, revenues, and other compensation are appropriately and proportionally allocated to its Northeast Corridor train services or infrastructure, its State-supported routes, its long-distance routes, and its other national network activities.
 (b)Rule of constructionNothing in this section shall be construed to limit the ability of Amtrak to enter into an agreement with 1 or more States to allocate operating and capital costs under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
								24318.Grant process
 (a)Procedures for grant requestsNot later than 90 days after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary of Transportation shall establish and transmit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives substantive and procedural requirements, including schedules, for grant requests under this section.
 (b)Grant requestsAmtrak shall transmit grant requests for Federal funds appropriated to the Secretary of Transportation for the use of Amtrak to—
 (1)the Secretary; and (2)the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on the Budget of the Senate and the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives.
 (c)ContentsA grant request under subsection (b) shall— (1)describe projected operating and capital costs for the upcoming fiscal year for Northeast Corridor train services and infrastructure, Amtrak's State-supported routes, and Amtrak's long-distance routes, and Amtrak's other national network activities, as applicable, in comparison to prior fiscal year actual financial performance;
 (2)describe the capital projects to be funded, with cost estimates and an estimated timetable for completion of the projects covered by the request;
 (3)assess Amtrak's financial condition; (4)be displayed on Amtrak’s Web site within a reasonable timeframe following its transmission under subsection (b); and
 (5)describe how the funding requested in a grant will be allocated to the accounts established under section 24319(a), considering the projected operating losses or capital costs for services and activities associated with such accounts over the time period intended to be covered by the grants.
									(d)Review and approval
									(1)Thirty-day approval process
 (A)In generalNot later than 30 days after the date that Amtrak submits a grant request under this section, the Secretary of Transportation shall complete a review of the request and provide notice to Amtrak that—
 (i)the request is approved; or (ii)the request is disapproved, including the reason for the disapproval and an explanation of any incomplete or deficient items.
 (B)Grant agreementIf a grant request is approved, the Secretary shall enter into a grant agreement with Amtrak that allocates the grant funding to 1 of the 4 accounts established under section 24319(a).
 (2)Fifteen-day modification periodNot later than 15 days after the date of the notice under paragraph (1)(A)(ii), Amtrak shall submit a modified request for the Secretary’s review.
 (3)Modified requestsNot later than 15 days after the date that Amtrak submits a modified request under paragraph (2), the Secretary shall either approve the modified request, or, if the Secretary finds that the request is still incomplete or deficient, the Secretary shall identify in writing to the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on the Budget of the Senate and the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives the remaining deficiencies and recommend a process for resolving the outstanding portions of the request.
									(e)Payments to Amtrak
 (1)In generalA grant agreement entered into under subsection (d) shall specify the operations, services, and other activities to be funded by the grant. The grant agreement shall include provisions, consistent with the requirements of this chapter, to measure Amtrak’s performance and ensure accountability in delivering the operations, services, or activities to be funded by the grant.
 (2)ScheduleExcept as provided in paragraph (3), in each fiscal year for which amounts are appropriated to the Secretary for the use of Amtrak, and for which the Secretary and Amtrak have entered into a grant agreement under subsection (d), the Secretary shall disburse grant funds to Amtrak on the following schedule:
 (A)50 percent on October 1. (B)25 percent on January 1.
 (C)25 percent on April 1. (3)ExceptionsThe Secretary may make a payment to Amtrak of appropriated funds—
 (A)more frequently than the schedule under paragraph (2) if Amtrak, for good cause, requests more frequent payment before the end of a payment period; or
 (B)with a different frequency or in different percentage allocations in the event of a continuing resolution or in the absence of an appropriations Act for the duration of a fiscal year.
 (f)Availability of amounts and early appropriationsAmounts appropriated to the Secretary for the use of Amtrak shall remain available until expended. Amounts for capital acquisitions and improvements may be appropriated for a fiscal year before the fiscal year in which the amounts will be obligated.
 (g)Limitations on useAmounts appropriated to the Secretary for the use of Amtrak may not be used to cross-subsidize operating losses or capital costs of commuter rail passenger or freight rail transportation.
								24319.Accounts
 (a)Establishment of accountsBeginning not later than October 1, 2016, Amtrak, in consultation with the Secretary of Transportation, shall define and establish—
 (1)a Northeast Corridor investment account, including subaccounts for Amtrak train services and infrastructure;
 (2)a State-supported account; (3)a long-distance account; and
 (4)an other national network activities account. (b)Northeast Corridor investment account (1)DepositsAmtrak shall deposit in the Northeast Corridor investment account established under subsection (a)(1)—
 (A)a portion of the grant funds appropriated under the authorization in section 5101(a) of the Comprehensive Transportation and Consumer Protection Act of 2015, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from commuter rail passenger transportation providers for such providers' share of capital costs on the Northeast Corridor provided to Amtrak under section 24905(c);
 (C)any operating surplus of the Northeast Corridor train services or infrastructure, as allocated under section 24317; and
 (D)any other net revenue received in association with the Northeast Corridor, including freight access fees, electric propulsion, and commercial development.
 (2)Use of Northeast Corridor investment accountExcept as provided in subsection (f), amounts deposited in the Northeast Corridor investment account shall be made available for the use of Amtrak for its share of—
 (A)capital projects described in section 24904(a)(2)(E)(i), and developed under the planning process established under that section, to bring Northeast Corridor infrastructure to a state-of-good-repair;
 (B)capital projects described in clauses (ii) and (iv) of section 24904(a)(2)(E) that are developed under the planning process established under that section intended to increase corridor capacity, improve service reliability, and reduce travel time on the Northeast Corridor;
 (C)capital projects to improve safety and security; (D)capital projects to improve customer service and amenities;
 (E)acquiring, rehabilitating, manufacturing, remanufacturing, overhauling, or improving equipment and associated facilities used for intercity rail passenger transportation by Northeast Corridor train services;
 (F)retirement of principal and payment of interest on loans for capital projects described in this paragraph or for capital leases for equipment and related to the Northeast Corridor;
 (G)participation in public-private partnerships, joint ventures, and other mechanisms or arrangements that result in the completion of capital projects described in this paragraph; and
 (H)indirect, common, corporate, or other costs directly incurred by or allocated to the Northeast Corridor.
										(c)State-Supported Account
 (1)DepositsAmtrak shall deposit in the State-supported account established under subsection (a)(2)— (A)a portion of the grant funds appropriated under the authorization in section 5101(a) of the Comprehensive Transportation and Consumer Protection Act of 2015, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (42 U.S.C. 24101 note); and
 (C)any operating surplus from its State-supported routes, as allocated under section 24317. (2)Use of State-supported accountExcept as provided in subsection (f), amounts deposited in the State-supported account shall be made available for the use of Amtrak for capital expenses and operating costs, including indirect, common, corporate, or other costs directly incurred by or allocated to State-supported routes, of its State-supported routes and retirement of principal and payment of interest on loans or capital leases attributable to its State-supported routes.
									(d)Long-Distance Account
 (1)DepositsAmtrak shall deposit in the long-distance account established under subsection (a)(3)— (A)a portion of the grant funds appropriated under the authorization in section 5101(a) of the Comprehensive Transportation and Consumer Protection Act of 2015, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak for costs associated with its long-distance routes; and
 (C)any operating surplus from its long-distance routes, as allocated under section 24317. (2)Use of long-distance accountExcept as provided in subsection (f), amounts deposited in the long-distance account shall be made available for the use of Amtrak for capital expenses and operating costs, including indirect, common, corporate, or other costs directly incurred by or allocated to long-distance routes, of its long-distance routes and retirement of principal and payment of interest on loans or capital leases attributable to the long-distance routes.
									(e)Other national network activities account
 (1)DepositsAmtrak shall deposit in the other national network activities account established under subsection (a)(4)—
 (A)a portion of the grant funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak for costs associated with its other national network activities; and
 (C)any operating surplus from its other national network activities. (2)Use of other national network activities accountExcept as provided in subsection (f), amounts deposited into the other national network activities account shall be made available for the use of Amtrak for capital and operating costs not allocated to the Northeast Corridor investment account, State-supported account, or long-distance account, and retirement of principal and payment of interest on loans or capital leases attributable to other national network activities.
									(f)Transfer authority
 (1)AuthorityAmtrak may transfer any funds appropriated under the authorization in section 5101(a) of the Comprehensive Transportation and Consumer Protection Act of 2015, or any subsequent Act appropriating funds for the use of Amtrak for deposit into the accounts described in that section, or any surplus generated by operations, between the Northeast Corridor, State-supported, long-distance, and other national network activities accounts—
 (A)upon the expiration of 10 days after the date that Amtrak notifies the Amtrak Board of Directors, including the Secretary, of the planned transfer; and
 (B)with the approval of the Secretary. (2)ReportNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1), Amtrak shall transmit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives a report that includes—
 (A)the amount of the transfer; and (B)a detailed explanation of the reason for the transfer, including—
 (i)the effects on Amtrak services funded by the account from which the transfer is drawn, in comparison to a scenario in which no transfer was made; and
 (ii)the effects on Amtrak services funded by the account receiving the transfer, in comparison to a scenario in which no transfer was made.
											(3)Notifications
 (A)State-supported accountNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1) of funds to or from the State-supported account, Amtrak shall transmit to each State that sponsors a State-supported route a letter that includes the information described under subparagraphs (A) and (B) of paragraph (2).
 (B)Northeast Corridor accountNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1) of funds to or from the Northeast Corridor account, Amtrak shall transmit to the Northeast Corridor Commission a letter that includes the information described under subparagraphs (A) and (B) of paragraph (2).
 (g)EnforcementThe Secretary shall enforce the provisions of each grant agreement under section 24318(d), including any deposit into an account under this section.
								(h)Letters of intent
 (1)RequirementThe Secretary may issue a letter of intent to Amtrak announcing an intention to obligate, for a major capital project described in clauses (ii) and (iv) of section 24904(a)(2)(E), an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project.
 (2)Notice to CongressAt least 30 days before issuing a letter under paragraph (1), the Secretary shall notify in writing the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives of the proposed letter. The Secretary shall include with the notice a copy of the proposed letter, the criteria used for selecting the project for a grant award, and a description of how the project meets the criteria under this section.
 (3)Contingent nature of obligation or commitmentAn obligation or administrative commitment may be made only when amounts are appropriated. The letter of intent shall state that the contingent commitment is not an obligation of the Federal Government, and is subject to the availability of appropriations under Federal law and to Federal laws in force or enacted after the date of the contingent commitment..
 (b)Conforming amendmentsThe table of contents for chapter 243 is amended by adding at the end the following:
						24317. Costs and revenues.24318. Grant process.24319. Accounts..
					(c)Repeals
 (1)Establishment of grant processSection 206 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) and the item relating to that section in the table of contents of that Act are repealed.
 (2)Authorization of appropriationsSection 24104 and the item relating to that section in the table of contents of chapter 241 are repealed.
						5202.5-year business line and assets plans
 (a)Amtrak 5-Year Business Line and Asset PlansChapter 243, as amended by section 5201 of this Act, is further amended by inserting after section 24319 the following:
						
							24320.Amtrak 5-year business line and asset plans
								(a)In general
 (1)Final plansNot later than February 15 of each year, Amtrak shall submit to Congress and the Secretary final 5-year business line plans and 5-year asset plans prepared in accordance with this section. These final plans shall form the basis for Amtrak's general and legislative annual report to the President and Congress required by section 24315(b).
 (2)Fiscal constraintEach plan prepared under this section shall be based on funding levels authorized or otherwise available to Amtrak in a fiscal year. In the absence of an authorization or appropriation of funds for a fiscal year, the plans shall be based on the amount of funding available in the previous fiscal year, plus inflation. Amtrak may include an appendix to the asset plan required in subsection (c) that describes any capital funding requirements in excess of amounts authorized or otherwise available to Amtrak in a fiscal year for capital investment.
									(b)Amtrak 5-Year Business Line Plans
 (1)Amtrak business linesAmtrak shall prepare a 5-year business line plan for each of the following business lines and services:
 (A)Northeast Corridor train services. (B)State-supported routes operated by Amtrak.
 (C)Long-distance routes operated by Amtrak. (D)Ancillary services operated by Amtrak, including commuter operations and other revenue generating activities as determined by the Secretary in consultation with Amtrak.
 (2)Contents of 5-year business line plansThe 5-year business line plan for each business line shall include, at a minimum—
 (A)a statement of Amtrak's vision, goals, and service plan for the business line, coordinated with any entities that are contributing capital or operating funding to support passenger rail services within those business lines, and aligned with Amtrak's Strategic Plan and 5-year asset plans under subsection (c);
 (B)all projected revenues and expenditures for the business line, including identification of revenues and expenditures incurred by—
 (i)passenger operations; (ii)non-passenger operations that are directly related to the business line; and
 (iii)governmental funding sources, including revenues and other funding received from States; (C)projected ridership levels for all passenger operations;
 (D)estimates of long-term and short-term debt and associated principal and interest payments (both current and forecasts);
 (E)annual profit and loss statements and forecasts and balance sheets; (F)annual cash flow forecasts;
 (G)a statement describing the methodologies and significant assumptions underlying estimates and forecasts;
 (H)specific performance measures that demonstrate year over year changes in the results of Amtrak’s operations;
 (I)financial performance for each route within each business line, including descriptions of the cash operating loss or contribution and labor productivity for each route;
 (J)specific costs and savings estimates resulting from reform initiatives; (K)prior fiscal year and projected equipment reliability statistics; and
 (L)an identification and explanation of any major adjustments made from previously approved plans. (3)5-year business line plans processIn meeting the requirements of this section, Amtrak shall—
 (A)coordinate the development of the business line plans with the Secretary; (B)for the Northeast Corridor business line plan, coordinate with the Northeast Corridor Commission and transmit to the Commission the final plan under subsection (a)(1), and consult with other entities, as appropriate;
 (C)for the State-supported route business line plan, coordinate with the State-Supported Route Committee established under section 24712;
 (D)for the long-distance route business line plan, coordinate with any States or Interstate Compacts that provide funding for such routes, as appropriate;
 (E)ensure that Amtrak's annual budget request to Congress is consistent with the information in the 5-year business line plans; and
 (F)identify the appropriate Amtrak officials that are responsible for each business line. (4)Standards to promote financial stabilityIn meeting the requirements under this subsection, Amtrak shall use the categories specified in the financial accounting and reporting system developed under section 203 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) when preparing its 5-year business line plans.
									(c)Amtrak 5-Year Asset plans
 (1)Asset categoriesAmtrak shall prepare a 5-year asset plan for each of the following asset categories:
 (A)Infrastructure, including all Amtrak-controlled Northeast Corridor assets and other Amtrak-owned infrastructure, and the associated facilities that support the operation, maintenance, and improvement of those assets.
 (B)Passenger rail equipment, including all Amtrak-controlled rolling stock, locomotives, and mechanical shop facilities that are used to overhaul equipment.
 (C)Stations, including all Amtrak-controlled passenger rail stations and elements of other stations for which Amtrak has legal responsibility or intends to make capital investments.
 (D)National assets, including national reservations, security, training and training centers, and other assets associated with Amtrak’s national passenger rail transportation system.
 (2)Contents of 5-year asset plansEach asset plan shall include, at a minimum— (A)a summary of Amtrak's 5-year strategic plan for each asset category, including goals, objectives, any relevant performance metrics, and statutory or regulatory actions affecting the assets;
 (B)an inventory of existing Amtrak capital assets, to the extent practicable, including information regarding shared use or ownership, if applicable;
 (C)a prioritized list of proposed capital investments that— (i)categorizes each capital project as being primarily associated with—
 (I)normalized capital replacement; (II)backlog capital replacement;
 (III)improvements to support service enhancements or growth; (IV)strategic initiatives that will improve overall operational performance, lower costs, or otherwise improve Amtrak's corporate efficiency; or
 (V)statutory, regulatory, or other legal mandates; (ii)identifies each project or program that is associated with more than 1 category described in clause (i); and
 (iii)describes the anticipated business outcome of each project or program identified under this subparagraph, including an assessment of—
 (I)the potential effect on passenger operations, safety, reliability, and resilience; (II)the potential effect on Amtrak's ability to meet regulatory requirements if the project or program is not funded; and
 (III)the benefits and costs; and (D)annual profit and loss statements and forecasts and balance sheets for each asset category.
 (3)5-year asset plan processIn meeting the requirements of this subsection, Amtrak shall— (A)coordinate with each business line described in subsection (b)(1) in the preparation of each 5-year asset plan and ensure integration of each 5-year asset plan with the 5-year business line plans;
 (B)as applicable, coordinate with the Northeast Corridor Commission, the State-Supported Route Committee, and owners of assets affected by 5-year asset plans; and
 (C)identify the appropriate Amtrak officials that are responsible for each asset category. (4)Evaluation of national assets costsThe Secretary shall—
 (A)evaluate the costs and scope of all national assets; and (B)determine the activities and costs that are—
 (i)required in order to ensure the efficient operations of a national passenger rail system; (ii)appropriate for allocation to 1 of the other Amtrak business lines; and
 (iii)extraneous to providing an efficient national passenger rail system or are too costly relative to the benefits or performance outcomes they provide.
 (5)Definition of national assetsIn this section, the term national assets means the Nation’s core rail assets shared among Amtrak services, including national reservations, security, training and training centers, and other assets associated with Amtrak’s national passenger rail transportation system.
 (6)Restructuring of national assetsNot later than 1 year after the date of completion of the evaluation under section 24320(c)(4), the Administrator of the Federal Railroad Administration, in consultation with the Amtrak Board of Directors, the governors of each relevant State, and the Mayor of the District of Columbia, or their designees, shall restructure or reallocate, or both, the national assets costs in accordance with the determination under that section, including making appropriate updates to Amtrak’s cost accounting methodology and system..
 (b)Effective dateThe requirements for Amtrak to submit final 5-year business line plans and 5-year asset plans under section 24320 of title 49, United States Code, shall take effect 1 year after the date of enactment of this Act.
 (c)Conforming amendmentsThe table of contents for chapter 243, as amended by section 5201 of this Act, is further amended by adding at the end the following:
						24320. Amtrak 5-year business line and asset plans..
 (d)Repeal of 5-Year Financial PlanSection 204 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note), and the item relating to that section in the table of contents of that Act, are repealed.
 (e)Identification of duplicative reporting requirementsNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)review existing Amtrak reporting requirements and identify where the existing requirements are duplicative with the business line and capital plans required by section 24320 of title 49, United States Code;
 (2)if the duplicative reporting requirements are administrative, the Secretary shall eliminate the duplicative requirements; and
 (3)submit to Congress a report with any recommendations for repealing any other duplicative Amtrak reporting requirements.
						5203.State-supported route committee
 (a)AmendmentChapter 247 is amended by adding at the end the following:  24712.State-supported routes operated by Amtrak (a)State-Supported Route Committee (1)EstablishmentNot later than 180 days after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary of Transportation shall establish the State-Supported Route Committee (referred to in this section as the Committee) to promote mutual cooperation and planning pertaining to the rail operations of Amtrak and related activities of trains operated by Amtrak on State-supported routes and to further implement section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
									(2)Membership
 (A)In generalThe Committee shall consist of— (i)members representing Amtrak;
 (ii)members representing the Department of Transportation, including the Federal Railroad Administration; and
 (iii)members representing States, including other public entities that sponsor the operation of trains by Amtrak on a State-supported route, designated by, and serving at the pleasure of, the chief executive officer thereof.
 (B)Non-voting membersThe Committee may invite and accept other non-voting members to participate in Committee activities, as appropriate.
 (3)DecisionmakingThe Committee shall establish a bloc voting system under which, at a minimum— (A)there are 3 separate voting blocs to represent the Committee’s voting members, including—
 (i)1 voting bloc to represent the members described in paragraph (2)(A)(i);
 (ii)1 voting bloc to represent the members described in paragraph (2)(A)(ii); and (iii)1 voting bloc to represent the members described in paragraph (2)(A)(iii);
 (B)each voting bloc has 1 vote; (C)the vote of the voting bloc representing the members described in paragraph (2)(A)(iii) requires the support of at least two-thirds of that voting bloc’s members; and
 (D)the Committee makes decisions by unanimous consent of the 3 voting blocs. (4)Meetings; rules and proceduresThe Committee shall convene a meeting and shall define and implement the rules and procedures governing the Committee’s proceedings not later than 180 days after the date of establishment of the Committee by the Secretary. The rules and procedures shall—
 (A)incorporate and further describe the decisionmaking procedures to be used in accordance with paragraph (3); and
 (B)be adopted in accordance with such decisionmaking procedures. (5)Committee decisionsDecisions made by the Committee in accordance with the Committee’s rules and procedures, once established, are binding on all Committee members.
									(6)Cost allocation methodology
 (A)In generalSubject to subparagraph (B), the Committee may amend the cost allocation methodology required and previously approved under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
 (B)Procedures for changing methodologyThe rules and procedures implemented under paragraph (4) shall include procedures for changing the cost allocation methodology.
 (C)RequirementsThe cost allocation methodology shall— (i)ensure equal treatment in the provision of like services of all States and groups of States; and
 (ii)allocate to each route the costs incurred only for the benefit of that route and a proportionate share, based upon factors that reasonably reflect relative use, of costs incurred for the common benefit of more than 1 route.
 (b)Invoices and reportsNot later than February 15, 2016, and monthly thereafter, Amtrak shall provide to each State that sponsors a State-supported route a monthly invoice of the cost of operating such route, including fixed costs and third-party costs. The Committee shall determine the frequency and contents of the financial and performance reports that Amtrak shall provide to the States, as well as the planning and demand reports that the States shall provide to Amtrak.
								(c)Dispute resolution
 (1)Request for dispute resolutionIf a dispute arises with respect to the rules and procedures implemented under subsection (a)(4), an invoice or a report provided under subsection (b), implementation or compliance with the cost allocation methodology developed under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) or amended under subsection (a)(6) of this section, either Amtrak or the State may request that the Surface Transportation Board conduct dispute resolution under this subsection.
 (2)ProceduresThe Surface Transportation Board shall establish procedures for resolution of disputes brought before it under this subsection, which may include provision of professional mediation services.
 (3)Binding effectA decision of the Surface Transportation Board under this subsection shall be binding on the parties to the dispute.
 (4)ObligationNothing in this subsection shall affect the obligation of a State to pay an amount not in dispute. (d)Assistance (1)In generalThe Secretary may provide assistance to the parties in the course of negotiations for a contract for operation of a State-supported route.
 (2)Financial assistanceFrom among available funds, the Secretary shall—
 (A)provide financial assistance to Amtrak or 1 or more States to perform requested independent technical analysis of issues before the Committee; and
 (B)reimburse Members for travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5.
 (e)Performance metricsIn negotiating a contract for operation of a State-supported route, Amtrak and the State or States that sponsor the route shall consider including provisions that provide penalties and incentives for performance.
								(f)Statement of goals and objectives
 (1)In generalThe Committee shall develop a statement of goals, objectives, and associated recommendations concerning the future of State-supported routes operated by Amtrak. The statement shall identify the roles and responsibilities of Committee members and any other relevant entities, such as host railroads, in meeting the identified goals and objectives, or carrying out the recommendations. The Committee may consult with such relevant entities, as the Committee considers appropriate, when developing the statement.
 (2)Transmission of statement of goals and objectivesNot later than 2 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015 the Committee shall transmit the statement developed under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (g)Rule of ConstructionThe decisions of the Committee— (1)shall pertain to the rail operations of Amtrak and related activities of trains operated by Amtrak on State-sponsored routes; and
 (2)shall not pertain to the rail operations or related activities of services operated by other rail passenger carriers on State-supported routes.
 (h)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. (i)Definition of StateIn this section, the term State means each of the 50 States, the District of Columbia, and a public entity that sponsors the operation of trains by Amtrak on a State-supported route..
 (b)Technical and conforming amendmentsThe table of contents for chapter 247 is amended by adding at the end the following: 24712. State-supported routes operated by Amtrak.. 5204.Route and service planning decisionsSection 208 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended to read as follows:
					
						208.Methodologies for Amtrak route and service planning decisions
 (a)Methodology developmentNot later than 180 days after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, as a condition of receiving a grant under section 101 of that Act, Amtrak shall obtain the services of an independent entity to develop and recommend objective methodologies for Amtrak to use in determining what intercity rail passenger transportation routes and services it should provide, including the establishment of new routes, the elimination of existing routes, and the contraction or expansion of services or frequencies over such routes.
 (b)ConsiderationsAmtrak shall require the independent entity, in developing the methodologies described in subsection (a), to consider—
 (1)the current and expected performance and service quality of intercity rail passenger transportation operations, including cost recovery, on-time performance, ridership, on-board services, stations, facilities, equipment, and other services;
 (2)the connectivity of a route with other routes; (3)the transportation needs of communities and populations that are not well served by intercity rail passenger transportation service or by other forms of intercity transportation;
 (4)the methodologies of Amtrak and major intercity rail passenger transportation service providers in other countries for determining intercity passenger rail routes and services;
 (5)the financial and operational effects on the overall network, including the effects on indirect costs;
 (6)the views of States and the recommendations described in State rail plans, rail carriers that own infrastructure over which Amtrak operates, Interstate Compacts established by Congress and States, Amtrak employee representatives, stakeholder organizations, and other interested parties; and
 (7)the funding levels that will be available under authorization levels that have been enacted into law.
 (c)RecommendationsNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives recommendations developed by the independent entity under subsection (a).
 (d)Consideration of recommendationsNot later than 90 days after the date the recommendations are transmitted under subsection (c), Amtrak shall consider the adoption of each recommendation and transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report explaining the reasons for adopting or not adopting each recommendation..
				5205.Competition
 (a)Alternate passenger rail service pilot programSection 24711 is amended to read as follows:  24711.Alternate passenger rail service pilot program (a)In generalNot later than 18 months after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary of Transportation shall promulgate a rule to implement a pilot program for competitive selection of rail carriers for long-distance routes (as defined in section 24102).
								(b)Pilot program requirements
 (1)In generalThe pilot program shall— (A)allow a party described in paragraph (2) to petition the Secretary to provide intercity rail passenger transportation over a long-distance route in lieu of Amtrak for an operations period of 4 years from the date of commencement of service by the winning bidder and, at the option of the Secretary, consistent with the rule promulgated under subsection (a), allow the contract to be renewed for an additional operations period of 4 years, but not to exceed a total of 3 operations periods;
 (B)require the Secretary to— (i)notify the petitioner and Amtrak of receipt of the petition under subparagraph (A) and to publish in the Federal Register a notice of receipt not later than 30 days after the date of receipt; and
 (ii)establish a deadline, of not more than 120 days after the notice of receipt is published in the Federal Register under clause (i), by which both the petitioner and Amtrak, if Amtrak chooses to do so, would be required to submit a complete bid to provide intercity rail passenger transportation over the applicable route;
 (C)require that each bid— (i)describe the capital needs, financial projections, and operational plans, including staffing plans, for the service, and such other factors as the Secretary considers appropriate; and
 (ii)be made available by the winning bidder to the public after the bid award;
 (D)for a route that receives funding from a State or States, require that for each bid received from a party described in paragraph (2), other than a State, the Secretary have the concurrence of the State or States that provide funding for that route;
 (E)for a winning bidder that is not or does not include Amtrak, require the Secretary to execute a contract not later than 270 days after the deadline established under subparagraph (B)(ii) and award to the winning bidder—
 (i)subject to paragraphs (3) and (4), the right and obligation to provide intercity rail passenger transportation over that route subject to such performance standards as the Secretary may require; and
 (ii)an operating subsidy, as determined by the Secretary, for—
 (I)the first year at a level that does not exceed 90 percent of the level in effect for that specific route during the fiscal year preceding the fiscal year in which the petition was received, adjusted for inflation; and
 (II)any subsequent years at the level calculated under subclause (I), adjusted for inflation; and (F)for a winning bidder that is or includes Amtrak, award to that bidder an operating subsidy, as determined by the Secretary, over the applicable route that will not change during the fiscal year in which the bid was submitted solely as a result of the winning bid.
 (2)Eligible petitionersThe following parties are eligible to submit petitions under paragraph (1): (A)A rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route.
 (B)A rail passenger carrier with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (C)A State, group of States, or State-supported joint powers authority or other sub-State governance entity responsible for provision of intercity rail passenger transportation with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (D)A State, group of States, or State-supported joint powers authority or other sub-State governance entity responsible for provision of intercity rail passenger transportation and a rail passenger carrier with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (3)Performance standardsIf the winning bidder under paragraph (1)(E)(i) is not or does not include Amtrak, the performance standards shall be consistent with the performance required of or achieved by Amtrak on the applicable route during the last fiscal year.
 (4)Agreement governing access issuesUnless the winning bidder already has applicable access agreements in place or includes a rail carrier that owns the infrastructure used in the operation of the route, the winning bidder under paragraph (1)(E)(i) shall enter into a written agreement governing access issues between the winning bidder and the rail carrier or rail carriers that own the infrastructure over which the winning bidder would operate and that host or would host the intercity rail passenger transportation.
 (c)Access to facilities; employeesIf the Secretary awards the right and obligation to provide rail passenger transportation over a route under this section to an entity in lieu of Amtrak—
 (1)the Secretary shall require Amtrak to provide access to the Amtrak-owned reservation system, stations, and facilities directly related to operations of the awarded routes to the rail passenger carrier awarded a contract under this section, in accordance with subsection (g), as necessary to carry out the purposes of this section;
 (2)an employee of any person, except for a freight railroad or a person employed or contracted by a freight railroad, used by such rail passenger carrier in the operation of a route under this section shall be considered an employee of that rail passenger carrier and subject to the applicable Federal laws and regulations governing similar crafts or classes of employees of Amtrak; and
 (3)the winning bidder shall provide hiring preference to qualified Amtrak employees displaced by the award of the bid, consistent with the staffing plan submitted by the bidder, and shall be subject to the grant conditions under section 24405.
 (d)Cessation of serviceIf a rail passenger carrier awarded a route under this section ceases to operate the service or fails to fulfill an obligation under the contract required under subsection (b)(1)(E), the Secretary shall take any necessary action consistent with this title to enforce the contract and ensure the continued provision of service, including—
 (1)the installment of an interim rail passenger carrier; (2)providing to the interim rail passenger carrier under paragraph (1) an operating subsidy necessary to provide service; and
 (3)rebidding the contract to operate the rail passenger transportation. (e)Budget authority (1)In generalThe Secretary shall provide to a winning bidder that is not or does not include Amtrak and that is selected under this section any appropriations withheld under section 5101(c) of the Comprehensive Transportation and Consumer Protection Act of 2015, or any subsequent appropriation for the same purpose, necessary to cover the operating subsidy described in subsection (b)(1)(E)(ii).
 (2)AmtrakIf the Secretary selects a winning bidder that is not or does not include Amtrak, the Secretary may provide to Amtrak an appropriate portion of the appropriations under section 5101(a) of the Comprehensive Transportation and Consumer Protection Act of 2015, or any subsequent appropriation for the same purpose, to cover any cost directly attributable to the termination of Amtrak service on the route and any indirect costs to Amtrak imposed on other Amtrak routes as a result of losing service on the route operated by the winning bidder. Any amount provided by the Secretary to Amtrak under this paragraph shall not be deducted from or have any effect on the operating subsidy described in subsection (b)(1)(E)(ii).
 (f)DeadlineIf the Secretary does not promulgate the final rule and implement the program before the deadline under subsection (a), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a letter, signed by the Secretary and Administrator of the Federal Railroad Administration, each month until the rule is complete, including—
 (1)the reasons why the rule has not been issued; (2)an updated staffing plan for completing the rule as soon as feasible;
 (3)the contact information of the official that will be overseeing the execution of the staffing plan; and
 (4)the estimated date of completion of the rule. (g)DisputesIf Amtrak and the rail passenger carrier awarded a route under this section cannot agree upon terms to carry out subsection (c)(1), and the Surface Transportation Board finds that access to Amtrak’s facilities or equipment, or the provision of services by Amtrak, is necessary under subsection (c)(1) and that the operation of Amtrak’s other services will not be impaired thereby, the Surface Transportation Board shall issue an order that the facilities and equipment be made available, and that services be provided, by Amtrak, and shall determine reasonable compensation, liability, and other terms for use of the facilities and equipment and provision of the services.
 (h)LimitationNot more than 3 long-distance routes may be selected under this section for operation by a winning bidder that is not or does not include Amtrak.
 (i)Preservation of Right to Competition on State-Supported RoutesNothing in this section shall be construed as prohibiting a State from introducing competition for intercity rail passenger transportation or services on its State-supported route or routes..
 (b)ReportNot later than 4 years after the date of implementation of the pilot program under section 24711 of title 49, United States Code, and quadrennially thereafter until the pilot program is discontinued, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results on the pilot program to date and any recommendations for further action.
					5206.Rolling stock purchases
 (a)In generalPrior to entering into any contract in excess of $100,000,000 for rolling stock and locomotive procurements Amtrak shall submit a business case analysis to the Secretary, the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives, on the utility of such procurements.
 (b)ContentsThe business case analysis shall—
 (1)include a cost and benefit comparison that describes the total lifecycle costs and the anticipated benefits related to revenue, operational efficiency, reliability, and other factors;
 (2)set forth the total payments by fiscal year; (3)identify the specific source and amounts of funding for each payment, including Federal funds, State funds, Amtrak profits, Federal, State, or private loans or loan guarantees, and other funding;
 (4)include an explanation of whether any payment under the contract will increase Amtrak’s grant request, as required under section 24318 of title 49, United States Code, in that particular fiscal year; and
 (5)describe how Amtrak will adjust the procurement if future funding is not available. (c)Rule of constructionNothing in this section shall be construed as requiring Amtrak to disclose confidential information regarding a potential vendor’s proposed pricing or other sensitive business information prior to contract execution.
					5207.Food and beverage policy
 (a)In generalChapter 243, as amended in section 5202 of this Act, is further amended by adding after section 24320 the following:
						
							24321.Food and beverage reform
 (a)PlanNot later than 90 days after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, Amtrak shall develop and begin implementing a plan to eliminate, not later than 4 years after the date of enactment of that Act, the operating loss associated with providing food and beverage service on board Amtrak trains.
 (b)ConsiderationsIn developing and implementing the plan under subsection (a), Amtrak shall consider a combination of cost management and revenue generation initiatives, including—
 (1)scheduling optimization; (2)onboard logistics;
 (3)product development and supply chain efficiency; (4)training, awards, and accountability;
 (5)technology enhancements and process improvements; and (6)ticket revenue allocation.
 (c)Savings clauseAmtrak shall ensure that no Amtrak employee holding a position as of the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015 is involuntarily separated because of—
 (1)the development and implementation of the plan required under subsection (a); or (2)any other action taken by Amtrak to implement this section.
 (d)No Federal funding for operating lossesBeginning on the date that is 4 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, no Federal funds may be used to cover any operating loss associated with providing food and beverage service on a route operated by Amtrak or an alternative passenger rail service provider that operates a route in lieu of Amtrak under section 24711.
 (e)ReportNot later than 120 days after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, and annually thereafter for a period of 4 years, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the plan developed under subsection (a) and a description of progress in the implementation of the plan..
 (b)Conforming amendmentThe table of contents for chapter 243, as amended in section 5202 of this Act, is amended by adding at the end the following:
						24321. Food and beverage reform..
					5208.Local products and promotional events
 (a)In generalNot later than 6 months after the date of enactment of this Act, Amtrak shall establish a pilot program for a State or States that sponsor a State-supported route operated by Amtrak to facilitate—
 (1)onboard purchase and sale of local food and beverage products; and (2)partnerships with local entities to hold promotional events on trains or in stations.
 (b)Program designThe pilot program under paragraph (1) shall allow a State or States— (1)to nominate and select a local food and beverage products supplier or suppliers or local promotional event partner;
 (2)to charge a reasonable price or fee for local food and beverage products or promotional events and related activities to help defray the costs of program administration and State-supported routes; and
 (3)a mechanism to ensure that State products can effectively be handled and integrated into existing food and beverage services, including compliance with all applicable regulations and standards governing such services.
 (c)Program administrationThe pilot program shall— (1)for local food and beverage products, ensure the products are integrated into existing food and beverage services, including compliance with all applicable regulations and standards;
 (2)for promotional events, ensure the events are held in compliance with all applicable regulations and standards, including terms to address insurance requirements; and
 (3)require an annual report that documents revenues and costs and indicates whether the products or events resulted in a reduction in the financial contribution of a State or States to the applicable State-supported route.
 (d)ReportNot later than 4 years after the date of establishment of the pilot programs under this section, Amtrak shall report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on which States have participated in the pilot programs under this section. The report shall summarize the financial and operational outcomes of the pilot programs.
 (e)Rule of constructionNothing in this subsection shall be construed as limiting Amtrak’s ability to operate special trains in accordance with section 216 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24308 note).
					5209.Right-of-way leveraging
					(a)Request for proposals
 (1)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall issue a Request for Proposals seeking qualified persons or entities to utilize right-of-way and real estate owned, controlled, or managed by Amtrak for telecommunications systems, energy distribution systems, and other activities considered appropriate by Amtrak.
 (2)ContentsThe Request for Proposals shall provide sufficient information on the right-of-way and real estate assets to enable respondents to propose an arrangement that will monetize or generate additional revenue from such assets through revenue sharing or leasing agreements with Amtrak, to the extent possible.
 (b)Consideration of proposalsNot later than 180 days following the deadline for the receipt of proposals under subsection (a), Amtrak shall review and consider each qualified proposal. Amtrak may enter into such agreements as are necessary to implement any qualified proposal.
 (c)ReportNot later than 270 days following the deadline for the receipt of proposals under subsection (a), Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the Request for Proposals required by this section, including summary information of any proposals submitted to Amtrak and any proposals accepted by Amtrak.
 (d)Savings ClauseNothing in this section shall be construed to limit Amtrak’s ability to utilize right-of-way or real estate assets that it currently owns, controls, or manages or constrain Amtrak’s ability to enter into agreements with other parties to utilize such assets.
					5210.Station development
 (a)Report on development optionsNot later than 1 year after the date of the enactment of this Act, Amtrak shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (1)options to enhance economic development and accessibility of and around Amtrak stations and terminals, for the purposes of—
 (A)improving station condition, functionality, capacity, and customer amenities; (B)generating additional investment capital and development-related revenue streams;
 (C)increasing ridership and revenue; (D)complying with the applicable sections of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.); and
 (E)strengthening multimodal connections, including transit, intercity buses, roll-on and roll-off bicycles, and airports, as appropriate; and
 (2)options for additional Amtrak stops that would have a positive incremental financial impact to Amtrak, based on Amtrak feasibility studies that demonstrate a financial benefit to Amtrak by generating additional revenue that exceeds any incremental costs.
 (b)Request for informationNot later than 90 days after the date the report is transmitted under subsection (a), Amtrak shall issue a Request of Information for 1 or more owners of stations served by Amtrak to formally express an interest in completing the requirements of this section.
					(c)Proposals
 (1)Request for proposalsNot later than 180 days after the date the Request for Information is issued under subsection (a), Amtrak shall issue a Request for Proposals from qualified persons, including small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses, to lead, participate, or partner with Amtrak, a station owner that responded under subsection (b), and other entities in enhancing development in and around such stations and terminals using applicable options identified under subsection (a) at facilities selected by Amtrak.
 (2)Consideration of proposalsNot later than 1 year after the date the Request for Proposals are issued under paragraph (1), Amtrak shall review and consider qualified proposals submitted under paragraph (1). Amtrak or a station owner that responded under subsection (b) may enter into such agreements as are necessary to implement any qualified proposal.
 (d)ReportNot later than 3 years after the date of enactment of this Act, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the Request for Proposals process required under this section, including summary information of any qualified proposals submitted to Amtrak and any proposals acted upon by Amtrak or a station owner that responded under subsection (b).
 (e)DefinitionsIn this section, the terms small business concern, socially and economically disadvantaged individual, and veteran-owned small business have the meanings given the terms in section 304(c) of this Act. (f)Savings clauseNothing in this section shall be construed to limit Amtrak’s ability to develop its stations, terminals, or other assets, to constrain Amtrak’s ability to enter into and carry out agreements with other parties to enhance development at or around Amtrak stations or terminals, or to affect any station development initiatives ongoing as of the date of enactment of this Act.
 5211.Amtrak debtSection 205 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended—
 (1)by striking as of the date of enactment of this Act each place it appears; (2)in subsection (a)—
 (A)by inserting , to the extent provided in advance in appropriations Acts after Amtrak’s indebtedness; and (B)by striking the second sentence;
 (3)in subsection (b), by striking The Secretary of the Treasury, in consultation and inserting To the extent amounts are provided in advance in appropriations Acts, the Secretary of the Treasury, in consultation;
 (4)in subsection (d), by inserting , to the extent provided in advance in appropriations Acts after as appropriate; (5)in subsection (e)—
 (A)in paragraph (1), by striking by section 102 of this division; and (B)in paragraph (2), by striking by section 102 and inserting for Amtrak;
 (6)in subsection (g), by inserting , unless that debt receives credit assistance, including direct loans and loan guarantees, under chapter 6 of title 23, United States Code, or title V of the Railroad Revitalization and Regulatory Act of 1976 (45 U.S.C. 821 et seq.) after Secretary; and
 (7)by striking subsection (h). 5212.Amtrak pilot program for passengers transporting domesticated cats and dogs (a)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall develop a pilot program that allows passengers to transport domesticated cats or dogs on certain trains operated by Amtrak.
 (b)Pet policyIn developing the pilot program required under subsection (a), Amtrak shall— (1)in the case of a passenger train that is comprised of more than 1 car, designate, where feasible, at least 1 car in which a ticketed passenger may transport a domesticated cat or dog in the same manner as carry-on baggage if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel complies with Amtrak size requirements for carriage of carry-on baggage;
 (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(6) of title 49, United States Code; and
 (D)the passenger pays a fee described in paragraph (3); (2)allow a ticketed passenger to transport a domesticated cat or dog on a train in the same manner as cargo if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel is stowed in accordance with Amtrak requirements for cargo stowage;
 (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(6) of title 49, United States Code;
 (D)the cargo area is temperature controlled in a manner protective of cat and dog safety and health; and
 (E)the passenger pays a fee described in paragraph (3); and (3)collect fees for each cat or dog transported by a ticketed passenger in an amount that, in the aggregate and at a minimum, covers the full costs of the pilot program.
 (c)ReportNot later than 1 year after the pilot program required under subsection (a) is first implemented, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing an evaluation of the pilot program.
					(d)Limitation on statutory construction
 (1)Service animalsThe pilot program under subsection (a) shall be separate from and in addition to the policy governing Amtrak passengers traveling with service animals. Nothing in this section may be interpreted to limit or waive the rights of passengers to transport service animals.
 (2)Additional train carsNothing in this section may be interpreted to require Amtrak to add additional train cars or modify existing train cars.
 (3)Federal fundsNo Federal funds may be used to implement the pilot program required under this section. 5213.Amtrak board of directors (a)In generalSection 24302(a) is amended to read as follows:
						
							(a)Composition and terms
 (1)In generalThe Amtrak Board of Directors (referred to in this section as the Board) is composed of the following 9 directors, each of whom must be a citizen of the United States: (A)The Secretary of Transportation.
 (B)The President of Amtrak. (C)7 individuals appointed by the President of the United States, by and with the advice and consent of the Senate, with general business and financial experience, experience or qualifications in transportation, freight and passenger rail transportation, travel, hospitality, or passenger air transportation businesses, or representatives of employees or users of passenger rail transportation or a State government.
 (2)SelectionIn selecting individuals described in paragraph (1)(C) for nominations for appointments to the Board, the President shall consult with the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate. The individuals appointed to the Board under paragraph (1)(C) shall be composed of the following:
 (A)2 individuals from the Northeast Corridor. (B)4 individuals from regions of the country outside of the Northeast Corridor and geographically distributed with—
 (i)2 individuals from States with long-distance routes operated by Amtrak; and (ii)2 individuals from States with State-supported routes operated by Amtrak.
 (C)1 individual from the Northeast Corridor or a State with long-distance or State-supported routes.
 (3)TermAn individual appointed under paragraph (1)(C) shall be appointed for a term of 5 years. The term may be extended until the individual’s successor is appointed and qualified. Not more than 4 individuals appointed under paragraph (1)(C) may be members of the same political party.
 (4)Chairperson and vice chairpersonThe Board shall elect a chairperson and vice chairperson, other than the President of Amtrak, from among its membership. The vice chairperson shall serve as chairperson in the absence of the chairperson.
 (5)Secretary's designeeThe Secretary may be represented at Board meetings by the Secretary’s designee.. (b)Rule of constructionNothing in this section shall be construed as affecting the term of any director serving on the Amtrak Board of Directors under section 24302(a)(1)(C) of title 49, United States Code, on the day preceding the date of enactment of this Act.
					CIntercity passenger rail policy
				5301.Competitive operating grants
 (a)In generalChapter 244 is amended— (1)by striking section 24406; and
 (2)by inserting after section 24405 the following:  24406.Competitive operating grants (a)Applicant definedIn this section, the term applicant means—
 (1)a State; (2)a group of States;
 (3)an Interstate Compact; (4)a public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger transportation or commuter rail passenger transportation;
 (5)a political subdivision of a State; (6)Amtrak or another rail passenger carrier that provides intercity rail passenger transportation;
 (7)any rail carrier in partnership with at least 1 of the entities described in paragraphs (1) through (5); and
 (8)any combination of the entities described in paragraphs (1) through (7).
 (b)Grants authorizedThe Secretary of Transportation shall develop and implement a program for issuing 3-year operating assistance grants to applicants, on a competitive basis, for the purpose of initiating, restoring, or enhancing intercity rail passenger service.
 (c)ApplicationAn applicant for a grant under this section shall submit to the Secretary— (1)a capital and mobilization plan that—
 (A)describes any capital investments, service planning actions (such as environmental reviews), and mobilization actions (such as qualification of train crews) required for initiation of service; and
 (B)includes the timeline for undertaking and completing each of the investments and actions referred to in subparagraph (A);
 (2)an operating plan that describes the planned operation of the service, including— (A)the identity and qualifications of the train operator;
 (B)the identity and qualifications of any other service providers; (C)service frequency;
 (D)the planned routes and schedules; (E)the station facilities that will be utilized;
 (F)projected ridership, revenues, and costs; (G)descriptions of how the projections under subparagraph (F) were developed;
 (H)the equipment that will be utilized, how such equipment will be acquired or refurbished, and where such equipment will be maintained; and
 (I)a plan for ensuring safe operations and compliance with applicable safety regulations; (3)a funding plan that—
 (A)describes the funding of initial capital costs and operating costs for the first 3 years of operation;
 (B)includes a commitment by the applicant to provide the funds described in subparagraph (A) to the extent not covered by Federal grants and revenues; and
 (C)describes the funding of operating costs and capital costs, to the extent necessary, after the first 3 years of operation; and
 (4)a description of the status of negotiations and agreements with— (A)each of the railroads or regional transportation authorities whose tracks or facilities would be utilized by the service;
 (B)the anticipated rail passenger carrier, if such entity is not part of the applicant group; and (C)any other service providers or entities expected to provide services or facilities that will be used by the service, including any required access to Amtrak systems, stations, and facilities if Amtrak is not part of the applicant group.
 (d)PrioritiesIn awarding grants under this section, the Secretary shall give priority to applications— (1)for which planning, design, any environmental reviews, negotiation of agreements, acquisition of equipment, construction, and other actions necessary for initiation of service have been completed or nearly completed;
 (2)that would restore service over routes formerly operated by Amtrak, including routes with international connections;
 (3)that would provide daily or daytime service over routes where such service did not previously exist;
 (4)that include private funding (including funding from railroads), and funding or other significant participation by State, local, and regional governmental and private entities;
 (5)that include a funding plan that demonstrates the intercity rail passenger service will be financially sustainable beyond the 3-year grant period;
 (6)that would provide service to regions and communities that are underserved or not served by other intercity public transportation;
 (7)that would foster economic development, particularly in rural communities and for disadvantaged populations;
 (8)that would provide other non-transportation benefits; and (9)that would enhance connectivity and geographic coverage of the existing national network of intercity passenger rail service.
										(e)Limitations
 (1)DurationFederal operating assistance grants authorized under this section for any individual intercity rail passenger transportation route may not provide funding for more than 3 years and may not be renewed.
 (2)LimitationNot more than 6 of the operating assistance grants awarded pursuant to subsection (b) may be simultaneously active.
 (3)Maximum fundingGrants described in paragraph (1) may not exceed— (A)80 percent of the projected net operating costs for the first year of service;
 (B)60 percent of the projected net operating costs for the second year of service; and (C)40 percent of the projected net operating costs for the third year of service.
 (f)Use with capital grants and other Federal fundingA recipient of an operating assistance grant under subsection (b) may use that grant in combination with other grants awarded under this chapter or any other Federal funding that would benefit the applicable service.
 (g)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (h)Coordination with AmtrakIf the Secretary awards a grant under this section to a rail passenger carrier other than Amtrak, Amtrak may be required under section 24711(c)(1) of this title to provide access to its reservation system, stations, and facilities that are directly related to operations to such carrier, to the extent necessary to carry out the purposes of this section. The Secretary may award an appropriate portion of the grant to Amtrak as compensation for this access.
									(i)Conditions
 (1)Grant agreementThe Secretary shall require grant recipients under this section to enter into a grant agreement that requires them to provide similar information regarding the route performance, financial, and ridership projections, and capital and business plans that Amtrak is required to provide, and such other data and information as the Secretary deems necessary.
 (2)Installments; terminationThe Secretary may—
 (A)award grants under this section in installments, as the Secretary considers appropriate; and (B)terminate any grant agreement upon—
 (i)the cessation of service; or
 (ii)the violation of any other term of the grant agreement. (3)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements under this chapter.
 (j)ReportNot later than 4 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary, after consultation with grant recipients under this section, shall submit a report to Congress that describes—
 (1)the implementation of this section; (2)the status of the investments and operations funded by such grants;
 (3)the performance of the routes funded by such grants; (4)the plans of grant recipients for continued operation and funding of such routes; and
 (5)any legislative recommendations.. (b)Conforming amendmentsChapter 244 is amended—
 (1)in the table of contents, by inserting after the item relating to section 24405 the following: 24406. Competitive operating grants.; (2)in the chapter title, by striking Intercity passenger rail service corridor capital and inserting Rail capital and operating;
 (3)in section 24401, by striking paragraph (1); (4)in section 24402, by striking subsection (j) and inserting the following:
							
 (j)Applicant definedIn this section, the term applicant means a State (including the District of Columbia), a group of States, an Interstate Compact, a public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger transportation, or a political subdivision of a State.; and
 (5)in section 24405— (A)in subsection (b)—
 (i)by inserting , or for which an operating grant is issued under section 24406, after chapter; and (ii)in paragraph (2), by striking (43 and inserting (45;
 (B)in subsection (d)(1), in the matter preceding subparagraph (A), by inserting or unless Amtrak ceased providing intercity passenger railroad transportation over the affected route more than 3 years before the commencement of new service after unless such service was provided solely by Amtrak to another entity;
 (C)in subsection (f), by striking under this chapter for commuter rail passenger transportation, as defined in section 24012(4) of this title. and inserting under this chapter for commuter rail passenger transportation (as defined in section 24102(3)).; and
 (D)by adding at the end the following:  (g)Special transportation circumstancesIn carrying out this chapter, the Secretary shall allocate an appropriate portion of the amounts available under this chapter to provide grants to States—
 (1)in which there is no intercity passenger rail service, for the purpose of funding freight rail capital projects that are on a State rail plan developed under chapter 227 that provide public benefits (as defined in chapter 227), as determined by the Secretary; or
 (2)in which the rail transportation system is not physically connected to rail systems in the continental United States or may not otherwise qualify for a grant under this section due to the unique characteristics of the geography of that State or other relevant considerations, for the purpose of funding transportation-related capital projects..
							5302.Federal-State partnership for state-of-good-repair
 (a)AmendmentChapter 244 is amended by inserting after section 24406, as added by section 5301 of this Act, the following:
						
							24407.Federal-State partnership for state-of-good-repair
 (a)DefinitionsIn this section: (1)ApplicantThe term applicant means—
 (A)a State (including the District of Columbia); (B)a group of States;
 (C)an Interstate Compact; (D)a public agency or publicly chartered authority established by 1 or more States that has responsibility for providing intercity rail passenger transportation or commuter rail passenger transportation;
 (E)a political subdivision of a State; (F)Amtrak, acting on its own behalf or under a cooperative agreement with 1 or more States; or
 (G)any combination of the entities described in subparagraphs (A) through (F).
 (2)Capital projectThe term capital project means— (A)a project primarily intended to replace, rehabilitate, or repair major infrastructure assets utilized for providing intercity passenger rail service, including tunnels, bridges, stations, and other assets, as determined by the Secretary; or
 (B)a project primarily intended to improve intercity passenger rail performance, including reduced trip times, increased train frequencies, higher operating speeds, and other improvements, as determined by the Secretary.
 (3)Northeast CorridorThe term Northeast Corridor means— (A)the main rail line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia; and
 (B)the branch rail lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York.
 (4)Qualified railroad assetThe term qualified railroad asset means infrastructure, equipment, or a facility that— (A)is owned or controlled by an eligible applicant; and
 (B)was not in a state-of-good-repair on the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015. (b)Grant program authorizedThe Secretary of Transportation shall develop and implement a program for issuing grants to applicants, on a competitive basis, to fund capital projects that reduce the state-of-good-repair backlog on qualified railroad assets.
 (c)Eligible projectsProjects eligible for grants under this section include capital projects to replace or rehabilitate qualified railroad assets, including—
 (1)capital projects to replace existing assets in-kind; (2)capital projects to replace existing assets with assets that increase capacity or provide a higher level of service; and
 (3)capital projects to ensure that service can be maintained while existing assets are brought to a state-of-good-repair.
 (d)Project selection criteriaIn selecting an applicant for a grant under this section, the Secretary shall— (1)give preference to eligible projects—
 (A)that are consistent with the goals, objectives, and policies defined in any regional rail planning document that is applicable to a project proposal; and
 (B)for which the proposed Federal share of total project costs does not exceed 50 percent; and (2)take into account—
 (A)the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project, including—
 (i)effects on system and service performance; (ii)effects on safety, competitiveness, reliability, trip or transit time, and resilience;
 (iii)efficiencies from improved integration with other modes; and (iv)ability to meet existing or anticipated demand;
 (B)the degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the proposed project;
 (C)the applicant’s past performance in developing and delivering similar projects, and previous financial contributions;
 (D)whether the applicant has, or will have— (i)the legal, financial, and technical capacity to carry out the project;
 (ii)satisfactory continuing control over the use of the equipment or facilities; and
 (iii)the capability and willingness to maintain the equipment or facilities;
 (E)if applicable, the consistency of the project with planning guidance and documents set forth by the Secretary or required by law; and
 (F)any other relevant factors, as determined by the Secretary. (e)Planning requirementsA project is not eligible for a grant under this section unless the project is specifically identified—
 (1)on a State rail plan prepared in accordance with chapter 227; or (2)if the project is located on the Northeast Corridor, on the Northeast Corridor Capital Investment Plan developed pursuant to section 24904(a).
									(f)Northeast corridor projects
 (1)Compliance with usage agreementsGrant funds may not be provided under this section to an eligible recipient for an eligible project located on the Northeast Corridor unless Amtrak and the public authorities providing commuter rail passenger transportation on the Northeast Corridor are in compliance with section 24905(c)(2).
 (2)Capital investment planWhen selecting projects located on the Northeast Corridor, the Secretary shall consider the appropriate sequence and phasing of projects as contained in the Northeast Corridor Capital Investment Plan developed pursuant to section 24904(a).
									(g)Federal share of total project costs
 (1)Total project costThe Secretary shall estimate the total cost of a project under this section based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (2)Federal shareThe Federal share of total costs for a project under this subsection shall not exceed 80 percent. (3)Treatment of Amtrak revenueIf Amtrak or another rail passenger carrier is an applicant under this section, Amtrak or the other rail passenger carrier, as applicable, may use ticket and other revenues generated from its operations and other sources to satisfy the non-Federal share requirements.
									(h)Letters of intent
 (1)In generalThe Secretary may issue a letter of intent to a grantee under this section that—
 (A)announces an intention to obligate, for a major capital project under this section, an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project; and
 (B)states that the contingent commitment— (i)is not an obligation of the Federal Government; and
 (ii)is subject to the availability of appropriations under Federal law and to Federal laws in force or enacted after the date of the contingent commitment.
											(2)Congressional notification
 (A)In generalNot later than 30 days before issuing a letter under paragraph (1), the Secretary shall submit written notification to—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; (ii)the Committee on Appropriations of the Senate;
 (iii)the Committee on Transportation and Infrastructure of the House of Representatives; and (iv)the Committee on Appropriations of the House of Representatives.
 (B)ContentsThe notification submitted pursuant to subparagraph (A) shall include—
 (i)a copy of the proposed letter or agreement;
 (ii)the criteria used under subsection (d) for selecting the project for a grant award; and
 (iii)a description of how the project meets such criteria.
 (3)Appropriations requiredAn obligation or administrative commitment may be made under this section only when amounts are appropriated for such purpose.
 (i)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (j)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements under this chapter..
 (b)Conforming amendmentThe table of contents for chapter 244 is amended by inserting after the item relating to section 24406 the following:
						24407. Federal-State partnership for state-of-good-repair..
 5303.Large capital project requirementsSection 24402 is amended by adding at the end the following:  (m)Large capital project requirements (1)In generalFor a grant awarded under this chapter for an amount in excess of $1,000,000,000, the following conditions shall apply:
 (A)The Secretary of Transportation may not obligate any funding unless the applicant demonstrates, to the satisfaction of the Secretary, that the applicant has committed, and will be able to fulfill, the non-Federal share required for the grant within the applicant’s proposed project completion timetable.
 (B)The Secretary may not obligate any funding for work activities that occur after the completion of final design unless—
 (i)the applicant submits a financial plan to the Secretary that generally identifies the sources of the non-Federal funding required for any subsequent segments or phases of the corridor service development program covering the project for which the grant is awarded;
 (ii)the grant will result in a useable segment, a transportation facility, or equipment, that has operational independence or is financially sustainable; and
 (iii)the intercity passenger rail benefits anticipated to result from the grant, such as increased speed, improved on-time performance, reduced trip time, increased frequencies, new service, safety improvements, improved accessibility, or other significant enhancements, are detailed by the grantee and approved by the Secretary.
 (C)(i)The Secretary shall ensure that the project is maintained to the level of utility that is necessary to support the benefits approved under subparagraph (B)(iii) for a period of 20 years from the date on which the useable segment, transportation facility, or equipment described in subparagraph (B)(ii) is placed in service.
 (ii)If the project property is not maintained as required under clause (i) for a 12-month period, the grant recipient shall refund a pro-rata share of the Federal contribution, based upon the percentage remaining of the 20-year period that commenced when the project property was placed in service.
 (2)Early workThe Secretary may allow a grantee subject to this subsection to engage in at-risk work activities subsequent to the conclusion of final design if the Secretary determines that such work activities are reasonable and necessary..
				5304.Small business participation study
 (a)StudyThe Secretary shall conduct a nationwide disparity and availability study on the availability and use of small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses in publicly funded intercity passenger rail service projects.
 (b)ReportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit a report containing the results of the study conducted under subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (c)DefinitionsIn this section: (1)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632), except that the term does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
 (2)Socially and economically disadvantaged individualThe term socially and economically disadvantaged individual has the meaning given such term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to such Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this section.
 (3)Veteran-owned small businessThe term veteran-owned small business has the meaning given the term small business concern owned and controlled by veterans in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)), except that the term does not include any concern or group of concerns controlled by the same veterans that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
						5305.Gulf coast rail service working group
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall convene a working group to evaluate the restoration of intercity rail passenger service in the Gulf Coast region between New Orleans, Louisiana, and Orlando, Florida.
 (b)MembershipThe working group convened pursuant to subsection (a) shall consist of representatives of— (1)the Federal Railroad Administration, which shall serve as chair of the working group;
 (2)Amtrak; (3)the States along the proposed route or routes;
 (4)regional transportation planning organizations and metropolitan planning organizations, municipalities, and communities along the proposed route or routes, which shall be selected by the Administrator;
 (5)the Southern Rail Commission; (6)freight railroad carriers whose tracks may be used for such service; and
 (7)other entities determined appropriate by the Secretary, which may include independent passenger rail operators that express an interest in Gulf Coast service.
 (c)ResponsibilitiesThe working group shall— (1)evaluate all options for restoring intercity rail passenger service in the Gulf Coast region, including options outlined in the report transmitted to Congress pursuant to section 226 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432);
 (2)select a preferred option for restoring such service; (3)develop a prioritized inventory of capital projects and other actions required to restore such service and cost estimates for such projects or actions; and
 (4)identify Federal and non-Federal funding sources required to restore such service, including options for entering into public-private partnerships to restore such service.
 (d)ReportNot later than 9 months after the date of enactment of this Act, the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes—
 (1)the preferred option selected under subsection (c)(2) and the reasons for selecting such option; (2)the information described in subsection (c)(3);
 (3)the funding sources identified under subsection (c)(4); (4)the costs and benefits of restoring intercity rail passenger transportation in the region; and
 (5)any other information the working group determines appropriate. 5306.Integrated passenger rail working group (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall convene a working group to review issues relating to—
 (1)the potential operation of State-supported routes by rail passenger carriers other than Amtrak; and (2)their role in establishing an integrated intercity passenger rail network in the United States.
 (b)MembershipThe working group shall consist of a balanced representation of— (1)the Federal Railroad Administration, who shall chair the Working Group;
 (2)States that fund State-sponsored routes; (3)independent passenger rail operators, including those that carry at least 5,000,000 passengers annually in United States or international rail service;
 (4)Amtrak; (5)railroads that host intercity State-supported routes;
 (6)employee representatives from railroad unions and building trade unions with substantial engagement in railroad rights of way construction and maintenance; and
 (7)other entities determined appropriate by the Secretary. (c)ResponsibilitiesThe working group shall evaluate options for improving State-supported routes and may make recommendations, as appropriate, regarding—
 (1)best practices for State or State authority governance of State-supported routes; (2)future sources of Federal and non-Federal funding sources for State-supported routes;
 (3)best practices in obtaining passenger rail operations and services on a competitive basis with the objective of creating the highest quality service at the lowest cost to the taxpayer;
 (4)ensuring potential interoperability of State-supported routes as a part of a national network with multiple providers providing integrated services including ticketing, scheduling, and route planning; and
 (5)the interface between State-supported routes and connecting commuter rail operations, including maximized intra-modal and intermodal connections and common sources of funding for capital projects.
 (d)MeetingsNot later than 60 days after the establishment of the working group by the Secretary under subsection (a), the working group shall convene an organizational meeting outside of the District of Columbia and shall define the rules and procedures governing the proceedings of the working group. The working group shall hold at least 3 meetings per year in States that fund State-supported routes.
					(e)Reports
 (1)Preliminary reportNot later than 1 year after the date the working group is established, the working group shall submit a preliminary report to the Secretary, the governors of States funding State-supported routes, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives that includes—
 (A)administrative recommendations that can be implemented by a State and State authority or by the Secretary; and
 (B)preliminary legislative recommendations. (2)Final legislative recommendationsNot later than 2 years after the date the working group is established, the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes final legislative recommendations.
						5307.Shared-use study
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with Amtrak, commuter rail authorities, and other passenger rail operators, railroad carriers that own rail infrastructure over which both passenger and freight trains operate, States, the Surface Transportation Board, the Northeast Corridor Commission established under section 24905, the State-Supported Route Committee established under section 24712, and groups representing rail passengers and customers, as appropriate, shall complete a study that evaluates—
 (1)the shared use of right-of-way by passenger and freight rail systems; and
 (2)the operational, institutional, and legal structures that would best support improvements to the systems referred to in paragraph (1).
 (b)Areas of studyIn conducting the study under subsection (a), the Secretary shall evaluate— (1)the access and use of railroad right-of-way by a rail carrier that does not own the right-of-way, such as passenger rail services that operate over privately owned right-of-way, including an analysis of—
 (A)access agreements; (B)costs of access; and
 (C)the resolution of disputes relating to such access or costs;
 (2)the effectiveness of existing contractual, statutory, and regulatory mechanisms for establishing, measuring, and enforcing train performance standards, including—
 (A)the manner in which passenger train delays are recorded;
 (B)the assignment of responsibility for such delays; and
 (C)the use of incentives and penalties for performance; (3)strengths and weaknesses in the existing mechanisms described in paragraph (2) and possible approaches to address the weaknesses;
 (4)mechanisms for measuring and maintaining public benefits resulting from publicly funded freight or passenger rail improvements, including improvements directed towards shared-use right-of-way by passenger and freight rail;
 (5)approaches to operations, capacity, and cost estimation modeling that— (A)allows for transparent decisionmaking; and
 (B)protects the proprietary interests of all parties;
 (6)liability requirements and arrangements, including— (A)whether to expand statutory liability limits to additional parties;
 (B)whether to revise the current statutory liability limits; (C)whether current insurance levels of passenger rail operators are adequate and whether to establish minimum insurance requirements for such passenger rail operators; and
 (D)whether to establish a liability regime modeled after section 170 of the Atomic Energy Act of 1954 (42 U.S.C. 2210);
 (7)the effect on rail passenger services, operations, liability limits and insurance levels of the assertion of sovereign immunity by a State; and
 (8)other issues identified by the Secretary. (c)ReportNot later than 60 days after the study under subsection (a) is complete, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (1)the results of the study; and (2)any recommendations for further action, including any legislative proposals consistent with such recommendations.
 (d)ImplementationThe Secretary shall integrate the recommendations submitted under subsection (c) into its financial assistance programs under subtitle V of title 49, United States Code, and section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822), as appropriate.
					5308.Northeast Corridor Commission
 (a)CompositionSection 24905(a) is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by inserting , infrastructure investments, after rail operations; (B)by amending subparagraph (B) to read as follows:
								
 (B)members representing the Department of Transportation, including the Office of the Secretary, the Federal Railroad Administration, and the Federal Transit Administration;; and
 (C)in subparagraph (D) by inserting and commuter after freight; and (2)by amending paragraph (6) to read as follows:
							
 (6)The members of the Commission shall elect co-chairs consisting of 1 member described in paragraph (1)(B) and 1 member described in paragraph (1)(C)..
 (b)Statement of goals and recommendationsSection 24905(b) is amended— (1)in paragraph (1), by inserting and periodically update after develop;
 (2)in paragraph (2)(A), by striking beyond those specified in the state-of-good-repair plan under section 211 of the Passenger Rail Investment and Improvement Act of 2008; and
 (3)by adding at the end the following:  (3)Submission of statement of goals, recommendations, and performance reportsThe Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives—
 (A)any updates made to the statement of goals developed under paragraph (1) not later than 60 days after such updates are made; and
 (B)annual performance reports and recommendations for improvements, as appropriate, issued not later than March 31 of each year, for the prior fiscal year, which summarize—
 (i)the operations and performance of commuter, intercity, and freight rail transportation along the Northeast Corridor; and
 (ii)the delivery of the capital plan described in section 24904.. (c)Cost allocation policySection 24905(c) is amended—
 (1)in the subsection heading, by striking Access costs and inserting Allocation of costs; (2)in paragraph (1)—
 (A)in the paragraph heading, by striking formula and inserting policy; (B)in the matter preceding subparagraph (A), by striking Within 2 years after the date of enactment of the Passenger Rail Investment and Improvement Act of 2008, the Commission and inserting The Commission;
 (C)in subparagraph (A), by striking formula and inserting policy; and (D)by striking subparagraphs (B) through (D) and inserting the following:
								
 (B)develop a proposed timetable for implementing the policy; (C)submit the policy and timetable developed under subparagraph (B) to the Surface Transportation Board, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives;
 (D)not later than October 1, 2015, adopt and implement the policy in accordance with the timetable; and
 (E)with the consent of a majority of its members, the Commission may petition the Surface Transportation Board to appoint a mediator to assist the Commission members through nonbinding mediation to reach an agreement under this section.;
 (3)in paragraph (2)— (A)by striking formula proposed in and inserting policy developed under; and
 (B)in the second sentence— (i)by striking the timetable, the Commission shall petition the Surface Transportation Board to and inserting paragraph (1)(D) or fail to comply with the policy thereafter, the Surface Transportation Board shall; and
 (ii)by striking amounts for such services in accordance with section 24904(c) of this title and inserting for such usage in accordance with the procedures and procedural schedule applicable to a proceeding under section 24903(c), after taking into consideration the policy developed under paragraph (1)(A), as applicable;
 (4)in paragraph (3), by striking formula and inserting policy; and (5)by adding at the end the following:
							
 (4)Request for dispute resolutionIf a dispute arises with the implementation of, or compliance with, the policy developed under paragraph (1), the Commission, Amtrak, or public authorities providing commuter rail passenger transportation on the Northeast Corridor may request that the Surface Transportation Board conduct dispute resolution. The Surface Transportation Board shall establish procedures for resolution of disputes brought before it under this paragraph, which may include the provision of professional mediation services..
 (d)Conforming amendmentsSection 24905 is amended— (1)by striking subsection (d);
 (2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively;
 (3)in subsection (d), as redesignated, by striking to the Commission such sums as may be necessary for the period encompassing fiscal years 2009 through 2013 to carry out this section and inserting to the Secretary for the use of the Commission and the Northeast Corridor Safety Committee such sums as may be necessary to carry out this section during fiscal years 2016 through 2019, in addition to amounts withheld under section 5101(e) of the Comprehensive Transportation and Consumer Protection Act of 2015; and
 (4)in subsection (e)(2), as redesignated, by striking on the main line. and inserting on the main line and meet annually with the Commission on the topic of Northeast Corridor safety and security..
						(e)Northeast Corridor planning
 (1)AmendmentChapter 249 is amended— (A)by redesignating section 24904 as section 24903; and
 (B)by inserting after section 24903, as redesignated, the following:  24904.Northeast Corridor planning (a)Northeast Corridor Capital Investment Plan (1)RequirementNot later than May 1 of each year, the Northeast Corridor Commission established under section 24905 (referred to in this section as the Commission) shall—
 (A)develop a capital investment plan for the Northeast Corridor main line between Boston, Massachusetts, and the Virginia Avenue interlocking in the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, including the facilities and services used to operate and maintain those lines; and
 (B)submit the capital investment plan to the Secretary of Transportation and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)ContentsThe capital investment plan shall— (A)reflect coordination and network optimization across the entire Northeast Corridor;
 (B)integrate the individual capital and service plans developed by each operator using the methods described in the cost allocation policy developed under section 24905(c);
 (C)cover a period of 5 fiscal years, beginning with the first fiscal year after the date on which the plan is completed;
 (D)notwithstanding section 24902(b), identify, prioritize, and phase the implementation of projects and programs to achieve the service outcomes identified in the Northeast Corridor service development plan and the asset condition needs identified in the Northeast Corridor asset management plans, once available, and consider—
 (i)the benefits and costs of capital investments in the plan; (ii)project and program readiness;
 (iii)the operational impacts; and (iv)funding availability;
 (E)categorize capital projects and programs as primarily associated with; (i)normalized capital replacement and basic infrastructure renewals;
 (ii)replacement or rehabilitation of major Northeast Corridor infrastructure assets, including tunnels, bridges, stations, and other assets;
 (iii)statutory, regulatory, or other legal mandates; (iv)improvements to support service enhancements or growth; or
 (v)strategic initiatives that will improve overall operational performance or lower costs; (F)identify capital projects and programs that are associated with more than 1 category described in subparagraph (E);
 (G)describe the anticipated outcomes of each project or program, including an assessment of— (i)the potential effect on passenger accessibility, operations, safety, reliability, and resiliency;
 (ii)the ability of infrastructure owners and operators to meet regulatory requirements if the project or program is not funded; and
 (iii)the benefits and costs; and (H)include a financial plan.
 (3)Financial planThe financial plan under paragraph (2)(H) shall— (A)identify funding sources and financing methods;
 (B)identify the expected allocated shares of costs pursuant to the cost allocation policy developed under section 24905(c);
 (C)identify the projects and programs that the Commission expects will receive Federal financial assistance; and
 (D)identify the eligible entity or entities that the Commission expects will receive the Federal financial assistance described under subparagraph (C).
 (b)Failure To Develop a Capital Investment PlanIf a capital investment plan has not been developed by the Commission for a given fiscal year, then the funds assigned to the account established under section 24319(b) for that fiscal year may be spent only on—
 (1)capital projects described in clause (i) or (iii) of subsection (a)(2)(E) of this section; or (2)capital projects described in subsection (a)(2)(E)(iv) of this section that are for the sole benefit of Amtrak.
											(c)Northeast Corridor Asset Management
 (1)ContentsWith regard to its infrastructure, Amtrak and each State and public transportation entity that owns infrastructure that supports or provides for intercity rail passenger transportation on the Northeast Corridor shall develop an asset management system and develop and update, as necessary, a Northeast Corridor asset management plan for each service territory described in subsection (a) that—
 (A)are consistent with the Federal Transit Administration process, as authorized under section 5326, when implemented; and
 (B)include, at a minimum— (i)an inventory of all capital assets owned by the developer of the asset management plan;
 (ii)an assessment of asset condition; (iii)a description of the resources and processes necessary to bring or maintain those assets in a state-of-good-repair, including decision-support tools and investment prioritization methods; and
 (iv)a description of changes in asset condition since the previous version of the plan. (2)TransmittalEach entity described in paragraph (1) shall transmit to the Commission—
 (A)not later than 2 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, its Northeast Corridor asset management plan developed under paragraph (1); and (B)at least biennial thereafter, an update to its Northeast Corridor asset management plan.
 (d)Northeast Corridor service development plan updatesNot less frequently than once every 10 years, the Commission shall update the Northeast Corridor service development plan..
							(2)Conforming amendments
 (A)Note and mortgageSection 24907(a) is amended by striking section 24904 of this title and inserting section 24903. (B)Table of contents amendmentThe table of contents for chapter 249 is amended—
 (i)by redesignating the item relating to section 24904 as relating to section 24903; and (ii)by inserting after the item relating to section 24903, as redesignated, the following:
									24904. Northeast Corridor planning..
 (3)RepealSection 211 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 49 U.S.C. 24902 note) is repealed.
						5309.Northeast Corridor through-ticketing and procurement efficiencies
					(a)Through-Ticketing Study
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Northeast Corridor Commission established under section 24905(a) of title 49, United States Code (referred to in this section as the Commission), in consultation with Amtrak and the commuter rail passenger transportation providers along the Northeast Corridor shall complete a study on the feasibility of and options for permitting through-ticketing between Amtrak service and commuter rail services on the Northeast Corridor.
 (2)ContentsIn completing the study under paragraph (1), the Northeast Corridor Commission shall—
 (A)examine the current state of intercity and commuter rail ticketing technologies, policies, and other relevant aspects on the Northeast Corridor;
 (B)consider and recommend technology, process, policy, or other options that would permit through-ticketing to allow intercity and commuter rail passengers to purchase, in a single transaction, travel that utilizes Amtrak and connecting commuter rail services;
 (C)consider options to expand through-ticketing to include local transit services; (D)summarize costs, benefits, opportunities, and impediments to developing such through-ticketing options; and
 (E)develop a proposed methodology, including cost and schedule estimates, for carrying out a pilot program on through-ticketing on the Northeast Corridor.
 (3)ReportNot later than 60 days after the date the study under paragraph (1) is complete, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the results of the study; and
 (B)any recommendations for further action. (b)Joint procurement study (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in cooperation with the Commission, Amtrak, and commuter rail transportation authorities on the Northeast Corridor shall complete a study of the potential benefits resulting from Amtrak and such authorities undertaking select joint procurements for common materials, assets, and equipment when expending Federal funds for such purchases.
 (2)ContentsIn completing the study under paragraph (1), the Secretary shall consider— (A)the types of materials, assets, and equipment that are regularly purchased by Amtrak and such authorities that are similar and could be jointly procured;
 (B)the potential benefits of such joint procurements, including lower procurement costs, better pricing, greater market relevancy, and other efficiencies;
 (C)the potential costs of such joint procurements; (D)any significant impediments to undertaking joint procurements, including any necessary harmonization and reconciliation of Federal and State procurement or safety regulations or standards and other requirements; and
 (E)whether to create Federal incentives or requirements relating to considering or carrying out joint procurements when expending Federal funds.
 (3)TransmissionNot later than 60 days after completing the study required under this subsection, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the results of the study; and (B)any recommendations for further action.
 (c)Northeast CorridorIn this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the Virginia Avenue interlocking in the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, including the facilities and services used to operate and maintain those lines.
					5310.Data and analysis
 (a)DataNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the Surface Transportation Board, Amtrak, freight railroads, State and local governments, and regional business, tourism and economic development agencies shall conduct a data needs assessment—
 (1)to support the development of an efficient and effective intercity passenger rail network;
 (2)to identify the data needed to conduct cost-effective modeling and analysis for intercity passenger rail development programs;
 (3)to determine limitations to the data used for inputs; (4)to develop a strategy to address such limitations;
 (5)to identify barriers to accessing existing data; (6)to develop recommendations regarding whether the authorization of additional data collection for intercity passenger rail travel is warranted; and
 (7)to determine which entities will be responsible for generating or collecting needed data. (b)Benefit-Cost AnalysisNot later than 180 days after the date of enactment of this Act, the Secretary shall enhance the usefulness of assessments of benefits and costs, for intercity passenger rail and freight rail projects—
 (1)by providing ongoing guidance and training on developing benefit and cost information for rail projects;
 (2)by providing more direct and consistent requirements for assessing benefits and costs across transportation funding programs, including the appropriate use of discount rates;
 (3)by requiring applicants to clearly communicate the methodology used to calculate the project benefits and costs, including non-proprietary information on—
 (A)assumptions underlying calculations;
 (B)strengths and limitations of data used; and (C)the level of uncertainty in estimates of project benefits and costs; and
 (4)by ensuring that applicants receive clear and consistent guidance on values to apply for key assumptions used to estimate potential project benefits and costs.
 (c)Confidential dataThe Secretary shall protect sensitive or confidential to the greatest extent permitted by law. Nothing in this section shall require any entity to provide information to the Secretary in the absence of a voluntary agreement.
					5311.Disaster relief
 (a)Major disaster assistance programsSection 406(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (C)to entities that receive Federal Government grants to provide critical services for the repair, restoration, reconstruction, or replacement of infrastructure, facilities, and equipment that—
 (i)are owned or operated for the purposes of providing critical services; and
 (ii)are damaged or destroyed by a major disaster.; and
 (2)in paragraph (3)(B)— (A)by striking this paragraph and inserting this subsection; and
 (B)by inserting transportation, after education,. (b)Debris removalSection 407(a)(2) of such Act (42 U.S.C. 5173(a)(2)) is amended by inserting entity that receives Federal Government grants to provide critical services (as defined in section 5172(a)(3)(B)) after government.
					5312.Performance-based proposals
					(a)Solicitation of proposals
 (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall issue a request for proposals for projects for the financing, design, construction, operation, and maintenance of an intercity passenger rail system, including—
 (A)the Northeast Corridor; (B)the California Corridor;
 (C)the Empire Corridor; (D)the Pacific Northwest Corridor;
 (E)the South Central Corridor; (F)the Gulf Coast Corridor;
 (G)the Chicago Hub Network; (H)the Florida Corridor;
 (I)the Keystone Corridor; (J)the Northern New England Corridor; and
 (K)the Southeast Corridor. (2)SubmissionProposals shall be submitted to the Secretary not later than 180 days after the publication of such request for proposals under paragraph (1).
 (3)Performance standardProposals submitted under paragraph (2) shall meet any standards established by the Secretary. For corridors with existing intercity passenger rail service, proposals shall also be designed to achieve a reduction of existing minimum intercity rail service trip times between the main corridor city pairs by a minimum of 25 percent. In the case of a proposal submitted with respect to paragraph (1)(A), the proposal shall be designed to achieve a 2-hour or less express service between Washington, District of Columbia, and New York City, New York.
 (4)ContentsA proposal submitted under this subsection shall include— (A)the names and qualifications of the persons submitting the proposal and the entities proposed to finance, design, construct, operate, and maintain the railroad, railroad equipment, and related facilities, stations, and infrastructure;
 (B)a detailed description of the proposed rail service, including possible routes, required infrastructure investments and improvements, equipment needs and type, train frequencies, peak and average operating speeds, and trip times;
 (C)a description of how the project would comply with all applicable Federal rail safety and security laws, orders, and regulations;
 (D)the locations of proposed stations, which maximize the usage of existing infrastructure to the extent possible, and the populations such stations are intended to serve;
 (E)the type of equipment to be used, including any technologies, to achieve trip time goals; (F)a description of any proposed legislation needed to facilitate all aspects of the project;
 (G)a financing plan identifying— (i)projected revenue, and sources thereof;
 (ii)the amount of any requested public contribution toward the project, and proposed sources; (iii)projected annual ridership projections for the first 10 years of operations;
 (iv)annual operations and capital costs; (v)the projected levels of capital investments required both initially and in subsequent years to maintain a state-of-good-repair necessary to provide the initially proposed level of service or higher levels of service;
 (vi)projected levels of private investment and sources thereof, including the identity of any person or entity that has made or is expected to make a commitment to provide or secure funding and the amount of such commitment; and
 (vii)projected funding for the full fair market compensation for any asset, property right or interest, or service acquired from, owned, or held by a private person or Federal entity that would be acquired, impaired, or diminished in value as a result of a project, except as otherwise agreed to by the private person or entity;
 (H)a description of how the project would contribute to the development of the intercity passenger rail system and an intermodal plan describing how the system will facilitate convenient travel connections with other transportation services;
 (I)a description of how the project will ensure compliance with Federal laws governing the rights and status of employees associated with the route and service, including those specified in section 24405 of title 49, United States Code;
 (J)a description of how the design, construction, implementation, and operation of the project will accommodate and allow for future growth of existing and projected intercity, commuter, and freight rail service;
 (K)a description of how the project would comply with Federal and State environmental laws and regulations, of what environmental impacts would result from the project, and of how any adverse impacts would be mitigated; and
 (L)a description of the project's impacts on highway and aviation congestion, energy consumption, land use, and economic development in the service area.
 (b)Determination and establishment of commissionsNot later than 90 days after receipt of the proposals under subsection (a), the Secretary shall— (1)make a determination as to whether any such proposals—
 (A)contain the information required under paragraphs (3) and (4) of subsection (a); (B)are sufficiently credible to warrant further consideration;
 (C)are likely to result in a positive impact on the Nation's transportation system; and (D)are cost-effective and in the public interest;
 (2)establish a commission under subsection (c) for each corridor with 1 or more proposals that the Secretary determines satisfy the requirements of paragraph (1); and
 (3)forward to each commission established under paragraph (2) the applicable proposals for review and consideration.
						(c)Commissions
 (1)MembersEach commission established under subsection (b)(2) shall include— (A)the governors of the affected States, or their respective designees;
 (B)mayors of appropriate municipalities with stops along the proposed corridor, or their respective designees;
 (C)a representative from each freight railroad carrier using the relevant corridor, if applicable; (D)a representative from each transit authority using the relevant corridor, if applicable;
 (E)representatives of nonprofit employee labor organizations representing affected railroad employees; and
 (F)the President of Amtrak or his or her designee. (2)Appointment and selectionThe Secretary shall appoint the members under paragraph (1). In selecting each commission's members to fulfill the requirements under subparagraphs (B) and (E) of paragraph (1), the Secretary shall consult with the Chairperson and Ranking Member of the Committee on Commerce, Science, and Transportation of the Senate and of the Committee on Transportation and Infrastructure of the House of Representatives.
 (3)Chairperson and vice-chairperson selectionThe Chairperson and Vice-Chairperson shall be elected from among members of each commission. (4)Quorum and vacancy (A)QuorumA majority of the members of each commission shall constitute a quorum.
 (B)VacancyAny vacancy in each commission shall not affect its powers and shall be filled in the same manner in which the original appointment was made.
 (5)Application of lawExcept where otherwise provided by this section, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to each commission created under this section.
						(d)Commission consideration
 (1)In generalEach commission established under subsection (b)(2) shall be responsible for reviewing the proposal or proposals forwarded to it under that subsection and not later than 90 days after the establishment of the commission, shall transmit to the Secretary a report, including—
 (A)a summary of each proposal received; (B)services to be provided under each proposal, including projected ridership, revenues, and costs;
 (C)proposed public and private contributions for each proposal; (D)the advantages offered by the proposal over existing intercity passenger rail services;
 (E)public operating subsidies or assets needed for the proposed project; (F)possible risks to the public associated with the proposal, including risks associated with project financing, implementation, completion, safety, and security;
 (G)a ranked list of the proposals recommended for further consideration under subsection (e) in accordance with each proposal's projected positive impact on the Nation's transportation system;
 (H)an identification of any proposed Federal legislation that would facilitate implementation of the projects and Federal legislation that would be required to implement the projects; and
 (I)any other recommendations by the commission concerning the proposed projects. (2)Verbal presentationProposers shall be given an opportunity to make a verbal presentation to the commission to explain their proposals.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the use of each commission established under subsection (b)(2) such sums as are necessary to carry out this section.
						(e)Selection by Secretary
 (1)In generalNot later than 60 days after receiving the recommended proposals of the commissions established under subsection (b)(2), the Secretary shall—
 (A)review such proposals and select any proposal that provides substantial benefits to the public and the national transportation system, is cost-effective, offers significant advantages over existing services, and meets other relevant factors determined appropriate by the Secretary; and
 (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing any proposal with respect to subsection (a)(1)(A) that is selected by the Secretary under subparagraph (A) of this paragraph, all the information regarding the proposal provided to the Secretary under subsection (d), and any other information the Secretary considers relevant.
 (2)Subsequent reportFollowing the submission of the report under paragraph (1)(B), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing any proposal with respect to subparagraphs (B) through (K) of subsection (a)(1) that are selected by the Secretary under paragraph (1) of this subsection, all the information regarding the proposal provided to the Secretary under subsection (d), and any other information the Secretary considers relevant.
 (3)Limitation on report submissionThe report required under paragraph (2) shall not be submitted by the Secretary until the report submitted under paragraph (1)(B) has been considered through a hearing by the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the report submitted under paragraph (1)(B).
 (f)No actions without additional authorityNo Federal agency may take any action to implement, establish, facilitate, or otherwise act upon any proposal submitted under this section, other than those actions specifically authorized by this section, without explicit statutory authority enacted after the date of enactment of this Act.
 (g)DefinitionsIn this section: (1)Intercity passenger railThe term intercity passenger rail means intercity rail passenger transportation as defined in section 24102 of title 49, United States Code.
 (2)StateThe term State means any of the 50 States or the District of Columbia. 5313.Amtrak Inspector General (a)Authority (1)In generalThe Inspector General of Amtrak shall have the authority available to other Inspectors General, as necessary in carrying out the duties specified in the Inspector General Act of 1978 (5 U.S.C. App.), to investigate any alleged violation of sections 286, 287, 371, 641, 1001, 1002, and 1516 of title 18, United States Code.
 (2)AgencyFor purposes of sections 286, 287, 371, 641, 1001, 1002, and 1516 of title 18, United States Code, Amtrak and the Amtrak Office of Inspector General, shall be considered a corporation in which the United States has a proprietary interest as set forth in section 6 of that title.
 (b)AssessmentThe Inspector General of Amtrak shall— (1)not later than 60 days after the date of enactment of this Act, initiate an assessment to determine whether current expenditures or procurements involving Amtrak’s fulfillment of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) utilize competitive, market-driven provisions that are applicable throughout the entire term of such related expenditures or procurements; and
 (2)not later than 6 months after the date of enactment of this Act, transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the assessment under paragraph (1).
 (c)LimitationThe authority provided by subsections (a) and (b) shall be effective only with respect to a fiscal year for which Amtrak receives a Federal subsidy.
					5314.Miscellaneous provisions
					(a)Title 49 amendments
 (1)Contingent interest recoveriesSection 22106(b) is amended by striking interest thereof and inserting interest thereon. (2)AuthoritySection 22702(b)(4) is amended by striking 5 years for reapproval by the Secretary and inserting 4 years for acceptance by the Secretary.
 (3)Contents of State rail plansSection 22705(a) is amended by striking paragraph (12). (4)MissionSection 24101(b) is amended by striking of subsection (d) and inserting set forth in subsection (c).
 (5)Table of contents amendmentThe table of contents for chapter 243 is amended by striking the item relating to section 24316 and inserting the following:
							24316. Plans to address the needs of families of passengers involved in rail passenger accidents..
 (6)UpdateSection 24305(f)(3) is amended by striking $1,000,000 and inserting $5,000,000. (7)AmtrakChapter 247 is amended—
 (A)in section 24702(a), by striking not included in the national rail passenger transportation system; (B)in section 24706—
 (i)in subsection (a)— (I)in paragraph (1), by striking a discontinuance under section 24704 or or; and
 (II)in paragraph (2), by striking section 24704 or; and (ii)in subsection (b), by striking section 24704 or; and
 (C)in section 24709, by striking The Secretary of the Treasury and the Attorney General, and inserting The Secretary of Homeland Security,. (b)Passenger Rail Investment and Improvement Act amendmentsSection 305(a) of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended by inserting nonprofit organizations representing employees who perform overhaul and maintenance of passenger railroad equipment, after equipment manufacturers,.
					DRail safety
				ISafety improvement
					5401.Highway-rail grade crossing safety
						(a)Model State Highway-Rail Grade Crossing Action Plan
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a model of a State-specific highway-rail grade crossing action plan and distribute the model plan to each State.
 (2)ContentsThe plan developed under paragraph (1) shall include— (A)methodologies, tools, and data sources for identifying and evaluating highway-rail grade crossing safety risks, including the public safety risks posed by blocked highway-rail grade crossings due to idling trains;
 (B)best practices to reduce the risk of highway-rail grade crossing accidents or incidents and to alleviate the blockage of highway-rail grade crossings due to idling trains, including strategies for—
 (i)education, including model stakeholder engagement plans or tools; (ii)engineering, including the benefits and costs of different designs and technologies used to mitigate highway-rail grade crossing safety risks; and
 (iii)enforcement, including the strengths and weaknesses associated with different enforcement methods; (C)for each State, a customized list and data set of the highway-rail grade crossing accidents or incidents in that State over the past 3 years, including the location, number of deaths, and number of injuries for each accident or incident; and
 (D)contact information of a Department of Transportation safety official available to assist the State in adapting the model plan to satisfy the requirements under subsection (b).
								(b)State Highway-Rail Grade Crossing Action Plans
 (1)RequirementsNot later than 18 months after the Secretary develops and distributes the model plan under subsection (a), the Secretary shall promulgate a rule that requires—
 (A)each State, except the 10 States identified under section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note), to develop and implement a State highway-rail grade crossing action plan; and
 (B)each State that was identified under section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note), to update its State action plan under that section and submit to the Secretary the updated State action plan and a report describing what the State did to implement its previous State action plan under that section and how it will continue to reduce highway-rail grade crossing safety risks.
 (2)ContentsEach State plan required under this subsection shall— (A)identify highway-rail grade crossings that have experienced recent highway-rail grade crossing accidents or incidents, or are at high risk for accidents or incidents;
 (B)identify specific strategies for improving safety at highway-rail grade crossings, including highway-rail grade crossing closures or grade separations; and
 (C)designate a State official responsible for managing implementation of the State plan under subparagraph (A) or (B) of paragraph (1), as applicable.
 (3)AssistanceThe Secretary shall provide assistance to each State in developing and carrying out, as appropriate, the State plan under this subsection.
 (4)Public availabilityEach State shall submit its final State plan under this subsection to the Secretary for publication. The Secretary shall make each approved State plan publicly available on an official Internet Web site.
 (5)ConditionsThe Secretary may condition the awarding of a grant to a State under chapter 244 of title 49, United States Code, on that State submitting an acceptable State plan under this subsection.
 (6)Review of action plansNot later than 60 days after the date of receipt of a State plan under this subsection, the Secretary shall—
 (A)if the State plan is approved, notify the State and publish the State plan under paragraph (4); and (B)if the State plan is incomplete or deficient, notify the State of the specific areas in which the plan is deficient and allow the State to complete the plan or correct the deficiencies and resubmit the plan under paragraph (1).
 (7)DeadlineNot later than 60 days after the date of a notice under paragraph (6)(B), a State shall complete the plan or correct the deficiencies and resubmit the plan.
 (8)Failure to complete or correct planIf a State fails to meet the deadline under paragraph (7), the Secretary shall post on the Web site under paragraph (4) a notice that the State has an incomplete or deficient highway-rail grade crossing action plan.
 (c)Railway-Highway Crossings FundsThe Secretary may use funds made available to carry out section 130 of title 23, United States Code, to provide States with funds to develop a State highway-rail grade crossing action plan under subsection (b)(1)(A) of this section or to update a State action plan under subsection (b)(1)(B) of this section.
 (d)DefinitionsIn this section: (1)Highway-rail grade crossingThe term highway-rail grade crossing means a location within a State, other than a location where 1 or more railroad tracks cross 1 or more railroad tracks at grade where—
 (A)a public highway, road, or street, or a private roadway, including associated sidewalks and pathways, crosses 1 or more railroad tracks either at grade or grade-separated; or
 (B)a pathway explicitly authorized by a public authority or a railroad carrier that is dedicated for the use of non-vehicular traffic, including pedestrians, bicyclists, and others, that is not associated with a public highway, road, or street, or a private roadway, crosses 1 or more railroad tracks either at grade or grade-separated.
 (2)StateThe term State means a State of the United States or the District of Columbia. 5402.Confidential close call reporting system (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall promulgate a rule to encourage and facilitate the voluntary participation of railroad carriers, railroad carrier contractors, and employees of railroad carriers or railroad carrier contractors (including any non-profit labor organizations representing a class or craft of directly affected employees of railroads carriers or railroad carrier contractors) in a confidential close call reporting system.
						(b)Program elements
 (1)In generalThe Secretary shall use any information and experience gathered through research and pilot programs on confidential close call reporting systems in developing a rule for the voluntary adoption of confidential close call reporting system programs under this section.
							(2)Rulemaking
 (A)In generalEach confidential close call reporting system program shall be designed to improve railroad safety by facilitating greater collection and analysis of reports that describe unsafe conditions and events in the railroad industry, as reported voluntarily and confidentially by employees.
 (B)RequirementsThe rule shall specify— (i)the use of independent third parties for the collection of close call reports, de-identification of data, and distribution of close call data;
 (ii)the criteria for participating voluntarily in the confidential close call reporting system; (iii)the criteria for accepting confidential close call reports;
 (iv)the appropriate use and protection, including the information protections described in subsection (d), of peer review teams and participation of the Secretary’s representatives;
 (v)the relief from specific railroad safety regulatory provisions and the conditions under which the relief will and will not be granted; and
 (vi)the appropriate use and protection, including the information protections described in subsection (d), of confidential data generated under voluntary participation in the confidential close call reporting system.
									(c)Program development
 (1)In generalA railroad carrier voluntarily participating in a confidential close call reporting system program, pursuant to program elements contained in the final rule promulgated under subsection (b) and in collaboration with the Secretary, railroad carrier contractors (as appropriate), and employees of railroad carriers or railroad carrier contractors (including any non-profit labor organization representing a class or craft of directly affected employees of railroad carriers or railroad carrier contractors), shall develop an implementing memorandum of understanding that establishes agreed-upon terms for participation in the confidential close call reporting system.
 (2)Signatures requiredAn implementing memorandum of understanding under paragraph (1) shall be signed by— (A)the Secretary or the Secretary's designee;
 (B)the participating railroad carrier or the representative thereof; (C)if appropriate, each participating railroad carrier contractor or the representative thereof; and
 (D)the participating employees and contractors or the representative thereof (such as 1 or more non-profit labor organizations representing a class or craft of directly affected employees of the railroad carrier or railroad carrier contractor).
								(d)Information protection
 (1)In generalFor a confidential close call reporting system program established through an implementing memorandum of understanding described in subsection (c), the rule shall include provisions that withhold from discovery or admission into evidence (in a Federal or State court proceeding for damages involving personal injury, wrongful death, or property damage against a railroad carrier or railroad carrier contractor) any plan, document, report, survey, schedule, list, or data compiled or collected for the sole purpose of developing, evaluating, planning, or implementing a confidential close call reporting system program, including a railroad carrier's analysis of its close calls or near misses.
 (2)Retroactive applicationsWith regard to a voluntary confidential close call reporting system that was in effect prior to the date of final rule under subsection (a), the Secretary—
 (A)shall allow the parties participating in that system to sign a new or revised implementing memorandum of understanding that prospectively entitles the parties to the information protections under paragraph (1); and
 (B)may retroactively apply the information protections under paragraph (1) to any information and analyses that was generated under that system prior to the date of the final rule.
 (3)ConfidentialityFor a confidential close call reporting system program established through an implementing memorandum of understanding described in subsection (c), the Secretary shall ensure that the Department of Transportation and any entity collecting close call reports, de-identifying data, or distributing close call data provide the same level of confidentiality as contained in the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note), as administered by the Bureau of Transportation Statistics.
 (e)Savings clauseNothing in this section shall— (1)require a railroad carrier to adopt a confidential close call reporting system program;
 (2)prohibit a railroad carrier from voluntarily adopting a confidential close call reporting system program outside of the rulemaking framework; and
 (3)require the Secretary to develop a confidential close call reporting system program with a railroad carrier, a railroad carrier contractor, employees of the railroad carrier or railroad carrier contractor, or any non-profit labor organizations representing a class or craft of employees of a railroad carrier or a railroad carrier contractor.
 (f)Definition of railroad carrierIn this section, the term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. (g)Additional information protectionsSection 20118 is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (ii)by inserting pursuant to section 552(b)(3) of that title, after section 552 of title 5; (B)in paragraph (1), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (C)in paragraph (2), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”;
 (2)in subsection (b), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (3)in subsection (c), by inserting “, of any information or analyses generated as part of a confidential close call reporting system program,” after “risk mitigation analyses”.
							5403.Speed limit action plans
 (a)In generalNot later than 90 days after the date of enactment of this Act, each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, shall survey its entire system and identify each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve or bridge and the maximum authorized operating speed for passenger trains at that curve or bridge.
 (b)Action plansNot later than 120 days after the date that the survey under subsection (a) is complete, a rail passenger carrier shall submit to the Secretary an action plan that—
 (1)identifies each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve or bridge and the maximum authorized operating speed for passenger trains at that curve or bridge;
 (2)describes appropriate actions, including modification to automatic train control systems, if applicable, other signal systems, increased crew size, improved signage, or other practices, including increased crew communication, to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified under paragraph (1);
 (3)contains milestones and target dates for implementing each appropriate action described under paragraph (2); and
 (4)ensures compliance with the maximum authorized speed at each location identified under paragraph (1).
 (c)ApprovalNot later than 90 days after the date an action plan is submitted under subsection (a), the Secretary shall approve, approve with conditions, or disapprove the action plan.
 (d)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk.
 (e)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (1)the actions the railroad carriers have taken in response to Safety Advisory 2013–08, entitled Operational Tests and Inspections for Compliance With Maximum Authorized Train Speeds and Other Speed Restrictions;
 (2)the actions the railroad carriers have taken in response to Safety Advisory 2015–03, entitled Operational and Signal Modifications for Compliance with Maximum Authorized Passenger Train Speeds and Other Speed Restrictions; and
 (3)the actions the Federal Railroad Administration has taken to evaluate or incorporate the information and findings arising from the safety advisories referred to in paragraphs (1) and (2) into the development of regulatory action and oversight activities.
 (f)Savings clauseNothing in this section shall prohibit the Secretary from applying the requirements of this section to other segments of track at high risk of overspeed derailment.
						5404.Signage
 (a)In generalThe Secretary shall promulgate such regulations as the Secretary considers necessary to require each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, to install signs to warn train crews before the train approaches a location that the Secretary identifies as having high risk of overspeed derailment.
 (b)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk.
						5405.Alerters
 (a)In generalThe Secretary shall promulgate a rule to require a working alerter in the controlling locomotive of each passenger train in intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code) or commuter rail passenger transportation (as defined in section 24102 of title 49, United States Code).
						(b)Rulemaking
 (1)In generalThe Secretary may promulgate a rule to specify the essential functionalities of a working alerter, including the manner in which the alerter can be reset.
 (2)Alternate practice or technologyThe Secretary may require or allow a technology or practice in lieu of a working alerter if the Secretary determines that the technology or practice would achieve an equivalent or greater level of safety in enhancing or ensuring appropriate locomotive control.
							5406.Signal protection
 (a)In generalThe Secretary shall promulgate regulations to require, not later than 18 months after the date of the enactment of this Act, that on-track safety regulations, whenever practicable and consistent with other safety requirements and operational considerations, include requiring implementation of redundant signal protection, such as shunting or other practices and technologies that achieve an equivalent or greater level of safety, for maintenance-of-way work crews who depend on a train dispatcher to provide signal protection.
 (b)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in providing additional signal protection.
 5407.Technology implementation plansSection 20156(e) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A), by striking and at the end; and (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (2)by adding at the end the following:  (C)each railroad carrier required to submit such a plan, until the implementation of a positive train control system by the railroad carrier, shall analyze and, as appropriate, prioritize technologies and practices to mitigate the risk of overspeed derailments..
						5408.Commuter rail track inspections
 (a)In generalThe Secretary shall evaluate track inspection regulations to determine if a railroad carrier providing commuter rail passenger transportation on high density commuter railroad lines should be required to inspect the lines in the same manner as currently required for other commuter railroad lines.
 (b)RulemakingConsidering safety, including railroad carrier employee and contractor safety, and system capacity, the Secretary may promulgate a rule for high density commuter railroad lines. If, after the evaluation under subsection (a), the Secretary determines that it is necessary to promulgate a rule, the Secretary shall specifically consider the following regulatory requirements for high density commuter railroad lines:
 (1)At least once every 2 weeks— (A)traverse each main line by vehicle; or
 (B)inspect each main line on foot. (2)At least once each month, traverse and inspect each siding by vehicle or by foot.
 (c)ReportIf, after the evaluation under subsection (a), the Secretary determines it is not necessary to revise the regulations under this section, the Secretary, not later than 18 months after the date of enactment of this Act, shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives explaining the reasons for not revising the regulations.
 (d)ConstructionNothing in this section may be construed to limit the authority of the Secretary to promulgate regulations or issue orders under any other law.
						5409.Emergency response
 (a)In generalThe Secretary, in consultation with railroad carriers, shall conduct a study to determine whether limitations or weaknesses exist in the emergency response information carried by train crews transporting hazardous materials.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall evaluate the differences between the emergency response information carried by train crews transporting hazardous materials and the emergency response guidance provided in the Emergency Response Guidebook issued by the Department of Transportation.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the study under subsection (a) and any recommendations for legislative action.
						5410.Private highway-rail grade crossings
 (a)In generalThe Secretary, in consultation with railroad carriers, shall conduct a study— (1)to determine whether limitations or weaknesses exist regarding the availability and usefulness for safety purposes of data on private highway-rail grade crossings; and
 (2)to evaluate existing engineering practices on private highway-rail grade crossings. (b)ContentsIn conducting the study under subsection (a), the Secretary shall make recommendations as necessary to improve—
 (1)the utility of the data on private highway-rail grade crossings; and (2)the implementation of private highway-rail crossing safety measures, including signage and warning systems.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the study and any recommendations for further action.
						5411.Repair and replacement of damaged track inspection equipment
 (a)In generalSubchapter I of chapter 201 is amended by inserting after section 20120 the following:
							
 20121.Repair and replacement of damaged track inspection equipmentThe Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third-party liability for such damages, and any amounts collected under this section shall be credited directly to the Railroad Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation, and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program..
 (b)Conforming amendmentThe table of contents for subchapter I of chapter 201 is amended by adding after section 21020 the following:
							20121. Repair and replacement of damaged track inspection equipment..
						5412.Rail police officers
 (a)In generalSection 28101 is amended— (1)by striking employed by each place it appears and inserting directly employed by or contracted by;
 (2)in subsection (b), by inserting or agent, as applicable, after an employee; and (3)by adding at the end the following:
								
									(c)Transfers
 (1)In generalIf a railroad police officer directly employed by or contracted by a rail carrier and certified or commissioned as a police officer under the laws of a State transfers primary employment or residence from the certifying or commissioning State to another State or jurisdiction, the railroad police officer, not later than 1 year after the date of transfer, shall apply to be certified or commissioned as a police office under the laws of the State of new primary employment or residence.
 (2)Interim periodDuring the period beginning on the date of transfer and ending 1 year after the date of transfer, a railroad police officer directly employed by or contracted by a rail carrier and certified or commissioned as a police officer under the laws of a State may enforce the laws of the new jurisdiction in which the railroad police officer resides, to the same extent as provided in subsection (a).
										(d)Training
 (1)In generalA State shall recognize as meeting that State's basic police officer certification or commissioning requirements for qualification as a rail police officer under this section any individual who successfully completes a program at a State-recognized police training academy in another State or at a Federal law enforcement training center and who is certified or commissioned as a police officer by that other State.
 (2)Rule of constructionNothing in this subsection shall be construed as superseding or affecting any unique State training requirements related to criminal law, criminal procedure, motor vehicle code, or State-mandated comparative or annual in-service training academy or Federal law enforcement training center..
 (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall revise the regulations in part 207 of title 49, Code of Federal Regulations (relating to railroad police officers), to permit a railroad to designate an individual, who is commissioned in the individual's State of legal residence or State of primary employment and directly employed by or contracted by a railroad to enforce State laws for the protection of railroad property, personnel, passengers, and cargo, to serve in the States in which the railroad owns property.
						(c)Conforming amendments
 (1)Amtrak rail policeSection 24305(e) is amended— (A)by striking may employ and inserting may directly employ or contract with;
 (B)by striking employed by and inserting directly employed by or contracted by; and (C)by striking employed without and inserting directly employed or contracted without.
 (2)Secure gun storage or safety device; exceptionsSection 922(z)(2)(B) of title 18 is amended by striking employed by and inserting directly employed by or contracted by. 5413.Operation deep dive; report (a)Progress reportsNot later than 60 days after the date of the enactment of this Act, and quarterly thereafter until the completion date, the Administrator of the Federal Railroad Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes the progress of Metro-North Commuter Railroad in implementing the directives and recommendations issued by the Federal Railroad Administration in its March 2014 report to Congress titled Operation Deep Dive Metro-North Commuter Railroad Safety Assessment.
 (b)Final reportNot later than 30 days after the completion date, the Administrator of the Federal Railroad Administration shall submit a final report on the directives and recommendations to Congress.
 (c)Defined termIn this section, the term completion date means the date on which Metro-North Commuter Railroad has completed all of the directives and recommendations referred to in subsection (a).
						5414.Post-accident assessment
 (a)In generalThe Secretary of Transportation, in cooperation with the National Transportation Safety Board and the National Railroad Passenger Corporation (referred to in this section as Amtrak), shall conduct a post-accident assessment of the Amtrak Northeast Regional Train #188 crash on May 12, 2015.
 (b)ElementsThe assessment conducted pursuant to subsection (a) shall include— (1)a review of Amtrak’s compliance with the plan for addressing the needs of the families of passengers involved in any rail passenger accident, which was submitted pursuant to section 24316 of title 49, United States Code;
 (2)a review of Amtrak’s compliance with the emergency preparedness plan required under section 239.101(a) of title 49, Code of Federal Regulations;
 (3)a determination of any additional action items that should be included in the plans referred to in paragraphs (1) and (2) to meet the needs of the passengers involved in the crash and their families, including—
 (A)notification of emergency contacts; (B)dedicated and trained staff to manage family assistance;
 (C)the establishment of a family assistance center at the accident locale or other appropriate location;
 (D)a system for identifying and recovering items belonging to passengers that were lost in the crash; and
 (E)the establishment of a single customer service entity within Amtrak to coordinate the response to the needs of the passengers involved in the crash and their families; and
 (4)recommendations for any additional training needed by Amtrak staff to better implement the plans referred to in paragraphs (1) and (2), including the establishment of a regular schedule for training drills and exercises.
 (c)Report to CongressNot later than 1 year after the date of the enactment of this Act, Amtrak shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (1)its plan to achieve the recommendations referred to in subsection (b)(4); and (2)steps that have been taken to address any deficiencies identified through the assessment.
							5415.Technical and conforming amendments
 (a)Assistance to families of passengers involved in rail passenger accidentsSection 1139 is amended— (1)in subsection (a)(1), by striking phone number and inserting telephone number;
 (2)in subsection (a)(2), by striking post trauma communication with families and inserting post-trauma communication with families; and (3)in subsection (j), by striking railroad passenger accident each place it appears and inserting rail passenger accident.
 (b)Solid Waste Rail Transfer Facility Land-Use ExemptionSection 10909 is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking Clean Railroad Act of 2008 and inserting Clean Railroads Act of 2008; and
 (2)in subsection (e), by striking Upon the granting of petition from the State and inserting Upon the granting of a petition from the State. (c)Rulemaking processSection 20116 is amended—
 (1)by inserting (2) before the code, rule, standard, requirement, or practice has been subject to notice and comment under a rule or order issued under this part. and indenting accordingly;
 (2)by inserting (1) before unless and indenting accordingly; (3)in paragraph (1), as redesignated, by striking order, or  and inserting order; or; and
 (4)in the matter preceding paragraph (1), as redesignated, by striking unless and inserting unless—. (d)Enforcement reportSection 20120(a) is amended—
 (1)in the matter preceding paragraph (1), by striking website and inserting Web site; (2)in paragraph (1), by striking accident and incidence reporting and inserting accident and incident reporting;
 (3)in paragraph (2)(G), by inserting and at the end; and (4)in paragraph (5)(B), by striking Administrative Hearing Officer or Administrative Law Judge and inserting administrative hearing officer or administrative law judge.
 (e)Railroad safety risk reduction programSection 20156 is amended— (1)in subsection (c), by inserting a comma after In developing its railroad safety risk reduction program; and
 (2)in subsection (g)(1)— (A)by inserting a comma after good faith; and
 (B)by striking non-profit and inserting nonprofit. (f)Roadway User Sight Distance at Highway-Rail Grade CrossingsSection 20159 is amended by striking the Secretary and inserting the Secretary of Transportation.
 (g)National crossing inventorySection 20160 is amended— (1)in subsection (a)(1), by striking concerning each previously unreported crossing through which it operates or with respect to the trackage over which it operates and inserting concerning each previously unreported crossing through which it operates with respect to the trackage over which it operates; and
 (2)in subsection (b)(1)(A), by striking concerning each crossing through which it operates or with respect to the trackage over which it operates and inserting concerning each crossing through which it operates with respect to the trackage over which it operates.
 (h)Minimum training standards and plansSection 20162(a)(3) is amended by striking railroad compliance with Federal standards and inserting railroad carrier compliance with Federal standards. (i)Development and use of rail safety technologySection 20164(a) is amended by striking after enactment of the Railroad Safety Enhancement Act of 2008 and inserting after the date of enactment of the Rail Safety Improvement Act of 2008.
						(j)Rail Safety Improvement Act of 2008
 (1)Table of contentsSection 1(b) of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4848) is amended—
 (A)in the item relating to section 307, by striking website and inserting Web site; (B)in the item relating to title VI, by striking solid waste facilities and inserting solid waste rail transfer facilities; and
 (C)in the item relating to section 602, by striking solid waste transfer facilities and inserting solid waste rail transfer facilities. (2)DefinitionsSection 2(a)(1) of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4849) is amended in the matter preceding subparagraph (A), by inserting a comma after at grade.
 (3)Railroad safety strategySection 102(a)(6) of title I of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20101 note) is amended by striking Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries, and fatalities caused by catastrophic failures and other bridge and tunnel failures. and inserting Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries, and fatalities caused by catastrophic and other failures of such infrastructure..
 (4)Operation LifesaverSection 206(a) of title II of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note) is amended by striking Public Service Announcements and inserting public service announcements.
 (5)Update of Federal Railroad Administration's Web SiteSection 307 of title III of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 103 note) is amended—
 (A)in the heading by striking Federal Railroad Administration's website and inserting Federal Railroad Administration Web site; (B)by striking website each place it appears and inserting Web site; and
 (C)by striking website's and inserting Web site's. (6)Alcohol and controlled substance testing for maintenance-of-way employeesSection 412 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20140 note) is amended by striking Secretary of Transportation and inserting Secretary.
 (7)Tunnel informationSection 414 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20103 note) is amended—
 (A)by striking parts 171.8, 173.115 and inserting sections 171.8, 173.115; and (B)by striking part 1520.5 and inserting section 1520.5.
 (8)Safety inspections in MexicoSection 416 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20107 note) is amended—
 (A)in the matter preceding paragraph (1), by striking Secretary of Transportation and inserting Secretary; and (B)in paragraph (4), by striking subsection and inserting section.
 (9)Heading of title VIThe heading of title VI of division A of the Rail Safety Improvement Act of 2008 (122 Stat. 4900) is amended by striking solid waste facilities and inserting solid waste rail transfer facilities.
 (10)Heading of section 602Section 602 of title VI of division A of the Rail Safety Improvement Act of 2008 (122 Stat. 4900) is amended by striking solid waste transfer facilities and inserting solid waste rail transfer facilities.
							IIConsolidated rail infrastructure and safety improvements
					5421.Consolidated rail infrastructure and safety improvements
 (a)In generalChapter 244, as amended by section 5302 of this Act, is further amended by adding at the end the following:
							
								24408.Consolidated rail infrastructure and safety improvements
 (a)General authorityThe Secretary may make grants under this section to an eligible recipient to assist in financing the cost of improving passenger and freight rail transportation systems in terms of safety, efficiency, or reliability.
 (b)Eligible recipientsThe following entities are eligible to receive a grant under this section: (1)A State.
 (2)A group of States. (3)An Interstate Compact.
 (4)A public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger, commuter rail passenger, or freight rail transportation service.
 (5)A political subdivision of a State. (6)Amtrak or another rail passenger carrier that provides intercity rail passenger transportation (as defined in section 24102) or commuter rail passenger transportation (as defined in section 24102).
 (7)A Class II railroad or Class III railroad (as those terms are defined in section 20102). (8)Any rail carrier or rail equipment manufacturer in partnership with at least 1 of the entities described in paragraphs (1) through (5).
 (9)Any entity established to procure, manage, or maintain passenger rail equipment under section 305 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
 (10)An organization that is actively involved in the development of operational and safety-related standards for rail equipment and operations or the implementation of safety-related programs.
 (11)The Transportation Research Board and any entity with which it contracts in the development of rail-related research, including cooperative research programs.
 (12)A University transportation center actively engaged in rail-related research. (13)A non-profit labor organization representing a class or craft of employees of railroad carriers or railroad carrier contractors.
 (c)Eligible projectsThe following projects are eligible to receive grants under this section: (1)Deployment of railroad safety technology, including positive train control and rail integrity inspection systems.
 (2)A capital project as defined in section 24401, except that a project shall not be required to be in a State rail plan developed under chapter 227.
 (3)A capital project identified by the Secretary as being necessary to address congestion challenges affecting rail service.
 (4)A highway-rail grade crossing improvement, including grade separations, private highway-rail grade crossing improvements, and safety engineering improvements to reduce risk in quiet zones or potential quiet zones.
 (5)A rail line relocation project. (6)A capital project to improve short-line or regional railroad infrastructure.
 (7)Paying all or a portion of the credit risk premium, as determined under section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), and loan charges described in section 503(l) of that Act (45 U.S.C. 823(l)) for a project eligible for Federal credit assistance under that Act (45 U.S.C. 801 et seq.).
 (8)Development of public education, awareness, and targeted law enforcement activities to reduce violations of traffic laws at highway-rail grade crossings and to help prevent and reduce injuries and fatalities along railroad rights-of-way.
 (9)The preparation of regional rail and corridor service development plans and corresponding environmental analyses.
 (10)Any project that the Secretary considers necessary to enhance multimodal connections or facilitate service integration between rail service and other modes, including between intercity rail passenger transportation and intercity bus service.
 (11)The development of rail-related capital, operations, and safety standards. (12)The implementation and operation of a safety program or institute designed to improve rail safety culture and rail safety performance.
 (13)Any research that the Secretary considers necessary to advance any particular aspect of rail-related capital, operations, or safety improvements.
 (14)Workforce development activities, coordinated to the extent practicable with the existing local training programs supported by the Department of Transportation, Department of Labor, and Department of Education.
 (d)Application processThe Secretary shall prescribe the form and manner of filing an application under this section.
									(e)Project selection criteria
 (1)In generalIn selecting a recipient of a grant for an eligible project, the Secretary shall— (A)give preference to a proposed project for which the proposed Federal share of total project costs does not exceed 50 percent; and
 (B)after factoring in preference to projects under subparagraph (A), select projects that will maximize the net benefits of the funds appropriated for use under this section, considering the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project and factoring in the other considerations described in paragraph (2).
 (2)Other considerationsThe Secretary shall also consider the following: (A)The degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the project.
 (B)The recipient’s past performance in developing and delivering similar projects, and previous financial contributions.
 (C)Whether the recipient has or will have the legal, financial, and technical capacity to carry out the proposed project, satisfactory continuing control over the use of the equipment or facilities, and the capability and willingness to maintain the equipment or facilities.
 (D)If applicable, the consistency of the proposed project with planning guidance and documents set forth by the Secretary or required by law or State rail plans developed under chapter 227.
 (E)If applicable, any technical evaluation ratings that proposed project received under previous competitive grant programs administered by the Secretary.
 (F)Such other factors as the Secretary considers relevant to the successful delivery of the project.
 (3)BenefitsThe benefits described in paragraph (1)(B) may include the effects on system and service performance, including measures such as improved safety, competitiveness, reliability, trip or transit time, resilience, efficiencies from improved integration with other modes, and ability to meet existing or anticipated demand.
 (f)Performance measuresThe Secretary shall establish performance measures for each grant recipient to assess progress in achieving strategic goals and objectives. The Secretary may require a grant recipient to periodically report information related to such performance measures.
									(g)Rural areas
 (1)In generalOf the amounts appropriated under this section, at least 25 percent shall be available for projects in rural areas. The Secretary shall consider a project to be in a rural area if all or the majority of the project (determined by the geographic location or locations where the majority of the project funds will be spent) is located in a rural area.
 (2)Definition of rural areaIn this subsection, the term rural area means any area not in an urbanized area, as defined by the Census Bureau. (h)Federal share of total project costs (1)Total project costsThe Secretary shall estimate the total costs of a project under this subsection based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (2)Federal shareThe Federal share of total project costs under this subsection shall not exceed 80 percent. (3)Treatment of passenger rail revenueIf Amtrak or another rail passenger carrier is an applicant under this section, Amtrak or the other rail passenger carrier, as applicable, may use ticket and other revenues generated from its operations and other sources to satisfy the non-Federal share requirements.
 (i)ApplicabilityExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements of this chapter.
 (j)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended.. (b)Conforming amendmentThe table of contents of chapter 244, as amended by section 5302 of this Act, is amended by adding after the item relating to section 24407 the following:
							24408. Consolidated rail infrastructure and safety improvements..
						IIIHazardous materials by rail safety and other safety enhancements
					5431.Real-time emergency response information
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Homeland Security, shall promulgate regulations—
 (1)to require a Class I railroad transporting hazardous materials— (A)to generate accurate, real-time, and electronic train consist information, including—
 (i)the identity, quantity, and location of hazardous materials on a train; (ii)the point of origin and destination of the train;
 (iii)any emergency response information or resources required by the Secretary; and (iv)an emergency response point of contact designated by the Class I railroad; and
 (B)to enter into a memorandum of understanding with each applicable fusion center to provide that fusion center with secure and confidential access to the electronic train consist information described in subparagraph (A) for each train transporting hazardous materials in that fusion center’s jurisdiction;
 (2)to require each applicable fusion center to provide the electronic train consist information described in paragraph (1)(A) to first responders, emergency response officials, and law enforcement personnel that are involved in the response to or investigation of an incident, accident, or public health or safety emergency involving the rail transportation of hazardous materials and that request such electronic train consist information;
 (3)to prohibit any Class I railroad, employee, or agent from withholding, or causing to be withheld the electronic train consist information described in paragraph (1)(A) from first responders, emergency response officials, and law enforcement personnel described in paragraph (2) in the event of an incident, accident, or public health or safety emergency involving the rail transportation of hazardous materials; and
 (4)to establish security and confidentiality protections to prevent the release of the electronic train consist information to unauthorized persons.
 (b)DefinitionsIn this section: (1)Applicable fusion centerThe term applicable fusion center means a fusion center with responsibility for a geographic area in which a Class I railroad operates.
 (2)Class I railroadThe term Class I railroad has the meaning given the term in section 20102 of title 49, United States Code. (3)Fusion centerThe term fusion center has the meaning given the term in section 124h(j) of title 6, United States Code.
 (4)Hazardous materialsThe term hazardous materials means material designated as hazardous by the Secretary of Transportation under chapter 51 of the United States Code.
 (5)Train consistThe term train consist includes, with regard to a specific train, the number of rail cars and the commodity transported by each rail car.
							(c)Savings clause
 (1)Nothing in this section may be construed to prohibit a Class I railroad from voluntarily entering into a memorandum of understanding, as described in subsection (a)(1)(B), with a State emergency response commission or an entity representing or including first responders, emergency response officials, and law enforcement personnel.
 (2)Nothing in this section may be construed to amend any requirement for a railroad to provide a State Emergency Response Commission, for each State in which it operates trains transporting 1,000,000 gallons or more of Bakken crude oil, notification regarding the expected movement of such trains through the counties in the State.
							5432.Thermal blankets
 (a)RequirementsNot later than 180 days after the date of enactment of this Act, the Secretary shall promulgate such regulations as are necessary to require each tank car built to meet the DOT–117 specification and each non-jacketed tank car modified to meet the DOT–117R specification to be equipped with a thermal blanket.
 (b)Definition of thermal blanketIn this section, the term thermal blanket means an insulating blanket that is applied between the outer surface of a tank car tank and the inner surface of a tank car jacket and that has thermal conductivity no greater than 2.65 Btu per inch, per hour, per square foot, and per degree Fahrenheit at a temperature of 2000 degrees Fahrenheit, plus or minus 100 degrees Fahrenheit.
						(c)Savings Clause
 (1)Pressure relief devicesNothing in this section may be construed to affect or prohibit any requirement to equip with appropriately sized pressure relief devices a tank car built to meet the DOT–117 specification or a non-jacketed tank car modified to meet the DOT–117R specification.
 (2)HarmonizationNothing in this section may be construed to require or allow the Secretary to prescribe an implementation deadline or authorization end date for the requirement under subsection (a) that is earlier than the applicable implementation deadline or authorization end date for other tank car modifications necessary to meet the DOT–117R specification.
							5433.Comprehensive oil spill response plans
 (a)RequirementsNot later than 120 days after the date of enactment of this Act, the Secretary shall issue a notice of proposed rulemaking to require each railroad carrier transporting a Class 3 flammable liquid to maintain a comprehensive oil spill response plan.
 (b)ContentsThe regulations under subsection (a) shall require each rail carrier described in that subsection—
 (1)to include in the comprehensive oil spill response plan procedures and resources for responding, to the maximum extent practicable, to a worst-case discharge;
 (2)to ensure the comprehensive oil spill response plan is consistent with the National Contingency Plan and each applicable Area Contingency Plan;
 (3)to include in the comprehensive oil spill response plan appropriate notification and training procedures;
 (4)to review and update its comprehensive oil spill response plan as appropriate; and (5)to provide the comprehensive oil spill response plan for acceptance by the Secretary.
 (c)Savings clauseNothing in the section may be construed as prohibiting the Secretary from promulgating different comprehensive oil response plan standards for Class I, Class II, and Class III railroads.
 (d)DefinitionsIn this section: (1)Area Contingency PlanThe term Area Contingency Plan has the meaning given the term in section 311(a) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)).
 (2)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term in section 173.120(a) of title 49, Code of Federal Regulations. (3)Class I railroad, Class II railroad, and Class III railroadThe terms Class I railroad, Class II railroad and Class III railroad have the meanings given the terms in section 20102 of title 49, United States Code.
 (4)National Contingency PlanThe term National Contingency Plan has the meaning given the term in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701). (5)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code.
 (6)Worst-case dischargeThe term worst-case discharge means a railroad carrier's calculation of its largest foreseeable discharge in the event of an accident or incident.
							5434.Hazardous materials by rail liability study
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall initiate a study on the levels and structure of insurance for a railroad carrier transporting hazardous materials.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall evaluate—
 (1)the level and structure of insurance, including self-insurance, available in the private market against the full liability potential for damages arising from an accident or incident involving a train transporting hazardous materials;
 (2)the level and structure of insurance that would be necessary and appropriate— (A)to efficiently allocate risk and financial responsibility for claims; and
 (B)to ensure that a railroad carrier transporting hazardous materials can continue to operate despite the risk of an accident or incident;
 (3)the potential applicability to trains transporting hazardous materials of— (A)a liability regime modeled after section 170 of the Atomic Energy Act of 1954, as amended (42 U.S.C. 2210); and
 (B)a liability regime modeled after subtitle 2 of title XXI of the Public Health Service Act (42 U.S.C. 300aa–10 et seq.).
 (c)ReportNot later than 1 year after the date the study under subsection (a) is initiated, the Secretary shall submit a report containing the results of the study and recommendations for addressing liability issues with rail transportation of hazardous materials to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Transportation and Infrastructure of the House of Representatives.
 (d)DefinitionsIn this section: (1)Hazardous materialThe term hazardous material means a substance or material the Secretary designates under section 5103(a) of title 49, United States Code.
 (2)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. 5435.Study and testing of electronically controlled pneumatic brakes (a)Government Accountability Office study (1)In generalThe Government Accountability Office shall complete an independent evaluation of ECP brake systems pilot program data and the Department of Transportation’s research and analysis on the effects of ECP brake systems.
 (2)Study elementsIn completing the independent evaluation under paragraph (1), the Government Accountability Office shall examine the following issues related to ECP brake systems:
 (A)Data and modeling results on safety benefits relative to conventional brakes and to other braking technologies or systems, such as distributed power and 2-way end-of-train devices.
 (B)Data and modeling results on business benefits, including the effects of dynamic braking. (C)Data on costs, including up-front capital costs and on-going maintenance costs.
 (D)Analysis of potential operational challenges, including the effects of potential locomotive and car segregation, technical reliability issues, and network disruptions.
 (E)Analysis of potential implementation challenges, including installation time, positive train control integration complexities, component availability issues, and tank car shop capabilities.
 (F)Analysis of international experiences with the use of advanced braking technologies. (3)DeadlineNot later than 2 years after the date of enactment of this Act, the Government Accountability Office shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the independent evaluation under paragraph (1).
							(b)Emergency braking application testing
 (1)In generalThe Secretary of Transportation shall enter into an agreement with the NCRRP Board— (A)to complete testing of ECP brake systems during emergency braking application, including more than 1 scenario involving the uncoupling of a train with 70 or more DOT–117 specification or DOT–117R specification tank cars; and
 (B)to transmit, not later than 2 years after the date of enactment of this Act, to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the testing.
 (2)Independent expertsIn completing the testing under paragraph (1), the NCRRP Board may contract with 1 or more engineering or rail experts, as appropriate, with relevant experience in conducting railroad safety technology tests or similar crash tests.
 (3)Testing frameworkIn completing the testing under paragraph (1), the NCRRP Board and each contractor described in paragraph (2) shall ensure that the testing objectively, accurately, and reliably measures the performance of ECP brake systems relative to other braking technologies or systems, such as distributed power and 2-way end-of-train devices, including differences in—
 (A)the number of cars derailed; (B)the number of cars punctured;
 (C)the measures of in-train forces; and (D)the stopping distance.
 (4)FundingThe Secretary shall require, as part of the agreement under paragraph (1), that the NCRRP Board fund the testing required under this section—
 (A)using such sums made available under section 24910 of title 49, United States Code; and (B)to the extent funding under subparagraph (A) is insufficient or unavailable to fund the testing required under this section, using such sums as are necessary from the amounts appropriated to the Office of the Secretary.
 (5)EquipmentThe NCRRP Board and each contractor described in paragraph (2) may receive or use rolling stock, track, and other equipment or infrastructure from a private entity for the purposes of conducting the testing required under this section.
							(c)Phased approach
 (1)Phase 1Not later than 60 days after the date of enactment of this Act, the Secretary shall require each new tank car built to meet the DOT–117 specification and each tank car modified to meet the DOT–117R specification to have an ECP-ready configuration if the DOT–117 or DOT–117R specification tank car will be used in high-hazard flammable unit train service.
 (2)Phase 2After the reports are transmitted under subsections (a)(3) and (b)(1)(B), the Secretary may initiate a rulemaking, if the Secretary considers it necessary, to require each railroad carrier operating a high-hazard flammable unit train to operate that train in ECP brake mode by 2021 or 2023, unless the train does not exceed a certain maximum authorized speed as determined by the Secretary in the rulemaking.
 (d)Conforming amendmentNot later than 60 days after the date of enactment of this Act, the Secretary shall issue regulations to repeal the ECP brakes and ECP brake mode requirements in sections 174.310(a)(3)(ii), 174.310(a)(3)(iii), 174.310(a)(5)(v), 179.102–10, 179.202–12(g), and 179.202–13(i) of title 49, Code of Federal Regulations, and, except as provided in subsection (c), any other regulation in effect on the date of enactment of this Act requiring the installation of ECP brakes or operation in ECP brake mode.
						(e)Savings clause
 (1)ECP brake modeNothing in this section may be construed as prohibiting or requiring a railroad carrier from operating its trains in ECP brake mode.
 (2)HarmonizationNothing in this section may be construed to require or allow the Secretary to prescribe an implementation deadline for the requirement under subsection (c)(1) that is earlier than the applicable implementation deadline for other tank car modifications necessary to meet the DOT–117R specification for tank cars that will be used in high-hazard flammable unit train service.
 (f)DefinitionsIn this section: (1)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term in section 173.120(a) of title 49, Code of Federal Regulations.
 (2)ECPThe term ECP means electronically controlled pneumatic when applied to a brake or brakes. (3)ECP brake modeThe term ECP brake mode includes any operation of a rail car or an entire train using an ECP brake system.
							(4)ECP brake system
 (A)In generalThe term ECP brake system means a train power braking system actuated by compressed air and controlled by electronic signals from the locomotive or an ECP–EOT to the cars in the consist for service and emergency applications in which the brake pipe is used to provide a constant supply of compressed air to the reservoirs on each car but does not convey braking signals to the car.
 (B)InclusionsThe term ECP brake system includes dual mode and stand-alone ECP brake systems. (5)ECP-ready configurationThe term ECP-ready configuration means mounting brackets and fixed conduit on the tank car to facilitate the future application of additional ECP componentry and required cables.
 (6)High-hazard flammable unit trainThe term high-hazard flammable unit train means a single train transporting 70 or more loaded tank cars containing Class 3 flammable liquid. (7)NCRRP BoardThe term NCRRP Board means the independent governing board of the National Cooperative Rail Research Program.
 (8)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. 5436.Recording devices (a)In generalSubchapter II of chapter 201 is amended by adding after section 20167 the following:
							
								20168.Installation of audio and image recording devices
 (a)In generalNot later than 2 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary of Transportation shall promulgate regulations to require each rail carrier that provides regularly scheduled intercity rail passenger or commuter rail passenger transportation to the public to install inward- and outward-facing image recording devices in all controlling locomotive cabs and cab car operating compartments in such passenger trains.
 (b)Device standardsEach inward- and outward-facing image recording device shall— (1)have a minimum 12-hour continuous recording capability;
 (2)have crash and fire protections for any in-cab image recordings that are stored only within a controlling locomotive cab or cab car operating compartment; and
 (3)have recordings accessible for review during an accident investigation. (c)ReviewThe Secretary shall establish a process to review and approve or disapprove an inward- or outward-facing recording device for compliance with the standards described in subsection (b).
 (d)UsesA rail carrier that has installed an inward- or outward-facing image recording device approved under subsection (c) may use recordings from that inward- or outward-facing image recording device for the following purposes:
 (1)Verifying that train crew actions are in accordance with applicable safety laws and the rail carrier's operating rules and procedures.
 (2)Assisting in an investigation into the causation of a reportable accident or incident. (3)Carrying out efficiency testing and system-wide performance monitoring programs.
 (4)Documenting a criminal act or monitoring unauthorized occupancy of the controlling locomotive cab or car operating compartment.
 (5)Other purposes that the Secretary considers appropriate. (e)Voluntary implementation (1)In generalEach rail carrier operating freight rail service may implement any inward- or outward-facing image recording devices approved under subsection (c).
 (2)Authorized usesNotwithstanding any other provision of law, each rail carrier may use recordings from an inward- or outward-facing image recording device approved under subsection (c) for any of the purposes described in subsection (d).
										(f)Discretion
 (1)In generalThe Secretary may— (A)require in-cab audio recording devices for the purposes described in subsection (d); and
 (B)define in appropriate technical detail the essential features of the devices required under subparagraph (A).
 (2)ExemptionsThe Secretary may exempt any rail passenger carrier or any part of a rail passenger carrier’s operations from the requirements under subsection (a) if the Secretary determines that the rail passenger carrier has implemented an alternative technology or practice that provides an equivalent or greater safety benefit or is better suited to the risks of the operation.
 (g)TamperingA rail carrier may take appropriate enforcement or administrative action against any employee that tampers with or disables an audio or inward- or outward-facing image recording device installed by the rail carrier.
 (h)Preservation of dataEach rail passenger carrier subject to the requirements of subsection (a) shall preserve recording device data for 1 year after the date of a reportable accident or incident.
									(i)Information protections
 (1)Section 552(b)(3) of title 5 exemptionAn in-cab audio or image recording, and any part thereof, that the Secretary obtains as part of an accident or incident investigated by the Department of Transportation shall be exempt from disclosure under section 552(b)(3) of title 5.
 (2)Restrictions on disclosureThe Secretary may allow an audio or image recordings derived from an audio or inward- or outward-facing image recording device to receive any of the information and legal protections available to any report, survey, schedule, list, or data compiled or collected as part of the Department of Transportation railroad safety risk reduction program if—
 (A)the recording is derived from— (i)an audio or inward- or outward-facing image recording device that was implemented pursuant to its railroad safety risk reduction program under section 20156; and
 (ii)an inward- or outward-facing image recording device that was approved under subsection (c); or (B)an audio recording device that is compliant with the requirements under subsection (f)(1).
 (j)Prohibited useAn in-cab audio or image recording obtained by a rail carrier under this section may not be used to retaliate against an employee.
 (k)Savings clauseNothing in this section may be construed as requiring a rail carrier to cease or restrict operations upon a technical failure of an inward- or outward-facing image recording device. Such rail carrier shall repair or replace the failed inward- or outward-facing image recording device as soon as practicable..
 (b)Conforming amendmentThe table of contents for subchapter II of chapter 201 is amended by adding at the end the following:
							20168. Installation of audio and image recording devices..
						5437.Rail passenger transportation liability
 (a)LimitationsSection 28103(a) is amended— (1)in paragraph (2), by striking $200,000,000 and inserting $295,000,000, except as provided in paragraph (3).; and
 (2)by adding at the end the following:  (3)The liability cap under paragraph (2) shall be adjusted every 10 years by the Secretary of Transportation to reflect changes in the Consumer Price Index—All Urban Consumers.
 (4)The Federal Government shall have no financial responsibility for any claims described in paragraph (2)..
 (b)Definition of rail passenger transportationSection 28103(e) is amended— (1)in the heading, by striking Definition.— and inserting Definitions.—;
 (2)in paragraph (2), by striking ; and and inserting a semicolon; (3)in paragraph (3), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (4)the term rail passenger transportation includes commuter rail passenger transportation (as defined in section 24102)..
 (c)ProhibitionNo Federal funds may be appropriated for the purpose of paying for the portion of an insurance premium attributable to the increase in allowable awards under the amendments made by subsection (a).
 (d)Effective dateThe amendments made by subsection (a) shall be effective for any passenger rail accident or incident occurring on or after May 12, 2015.
						5438.Modification reporting
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall implement a reporting requirement to monitor industry-wide progress toward modifying tank cars used in high-hazard flammable train service by the applicable deadlines or authorization end dates set in regulation.
 (b)Tank car dataThe Secretary shall collect data from shippers and tank car owners on— (1)the total number of tank cars modified to meet the DOT–117R specification, or equivalent, specifying—
 (A)the type or specification of each tank car before it was modified, including non-jacketed DOT–111, jacketed DOT–111, non-jacketed DOT–111 meeting the CPC–1232 standard, or jacketed DOT–111 meeting the CPC–1232 standard; and
 (B)the identification number of each Class 3 flammable liquid carried by each tank car in the past year;
 (2)the total number of tank cars built to meet the DOT–117 specification, or equivalent; and (3)the total number of tank cars used or likely to be used in high-hazard flammable train service that have not been modified, specifying—
 (A)the type or specification of each tank car not modified, including the non-jacketed DOT–111, jacketed DOT–111, non-jacketed DOT–111 meeting the CPC–1232 standard, or jacketed DOT–111 meeting the CPC–1232 standard; and
 (B)the identification number of each Class 3 flammable liquid carried by each tank car in the past year.
 (c)Tank car shop dataThe Secretary shall conduct a survey of tank car facilities modifying tank cars to the DOT–117R specification, or equivalent, or building new tank cars to the DOT–117 specification, or equivalent, to generate statistically valid estimates of the expected number of tank cars those facilities expect to modify to DOT–117R specification, or equivalent, or build to the DOT–117 specification, or equivalent.
 (d)FrequencyThe Secretary shall collect the data under subsection (b) and conduct the survey under subsection (c) annually until May 1, 2025.
						(e)Information protections
 (1)In generalThe Secretary shall only report data in industry-wide totals and shall treat company-specific information as confidential business information.
 (2)Level of confidentialityThe Secretary shall ensure the data collected under subsection (b) and the survey data under subsection (c) have the same level of confidentiality as contained in the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note), as administered by the Bureau of Transportation Statistics.
 (3)Section 552(b)(3) of title 5Any information that the Secretary obtains under subsection (b) or subsection (c) by the Department of Transportation shall be exempt from disclosure under section 552(b)(3) of title 5.
 (4)DesigneeThe Secretary may designate the Director of the Bureau of Transportation Statistics to collect data under subsection (b) and the survey data under subsection (c) and direct the Director to ensure the confidentially of company-specific information to the maximum extent permitted by law.
 (f)ReportEach year, not later than 60 days after the date that both the collection of the data under subsection (b) and the survey under subsection (c) are complete, the Secretary shall report on the aggregate results, without company-specific information, to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Transportation and Infrastructure of the House of Representatives.
 (g)DefinitionsIn this section: (1)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term in section 173.120(a) of title 49, Code of Federal Regulations.
 (2)High-hazard flammable trainThe term high-hazard flammable train means a single train transporting 20 or more tank cars loaded with a Class 3 flammable liquid in a continuous block or a single train transporting 35 or more tank cars loaded with a Class 3 flammable liquid throughout the train consist.
							IVPositive train control
					5441.Coordination of spectrum
 (a)AssessmentThe Secretary, in coordination with the Chairman of the Federal Communications Commission, shall assess spectrum needs and availability for implementing positive train control systems (as defined in section 20157(i)(3) of title 49, United States Code). The Secretary and the Chairman may consult with external stakeholders in carrying out this section.
 (b)ReportNot later than 120 days after the date of enactment of this Act, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that contains the results of the assessment conducted under subsection (a).
						5442.Updated plans
 (a)ImplementationSection 20157(a) is amended to read as follows:  (a)Implementation (1)Plan requiredEach Class I railroad carrier and each entity providing regularly scheduled intercity or commuter rail passenger transportation shall develop and submit, to the Secretary of Transportation, a plan for implementing a positive train control system by December 31, 2015, governing operations on—
 (A)its main line over which intercity rail passenger transportation or commuter rail passenger transportation (as defined in section 24102) is regularly provided;
 (B)its main line over which poison- or toxic-by-inhalation hazardous materials (as defined in sections 171.8, 173.115, and 173.132 of title 49, Code of Federal Regulations) are transported; and
 (C)such other tracks as the Secretary may prescribe by regulation or order. (2)Interoperability and prioritizationThe plan shall describe how the railroad carrier or other entity subject to paragraph (1) will provide for interoperability of the positive train control systems with movements of trains of other railroad carriers over its lines and shall, to the extent practical, implement the positive train control systems in a manner that addresses areas of greater risk before areas of lesser risk.
									(3)Secretarial review of updated plans
 (A)Submission of updated plansNotwithstanding the deadline set forth in paragraph (1), not later than 90 days after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, each Class I railroad carrier or other entity subject to paragraph (1) may submit to the Secretary an updated plan that amends the plan submitted under paragraph (1) with an updated implementation schedule (as described in paragraph (4)(B)) and milestones or metrics (as described in paragraph (4)(A)) that demonstrate that the railroad carrier or other entity intends make sustained and substantial progress toward positive train control system implementation.
 (B)Review of updated plansNot later than 120 days after receiving an updated plan under subparagraph (A), the Secretary shall approve the updated plan if the railroad carrier or other entity submitting the plan—
 (i)(I)has encountered technical or programmatic challenges identified by the Secretary in the 2012 report transmitted to Congress pursuant to subsection (d); and
 (II)the challenges referred to in subclause (I) have negatively affected the successful implementation of positive train control systems;
 (ii)is demonstrating due diligence in its effort to implement a positive train control system; (iii)has included in its plan milestones or metrics that demonstrate the railroad carrier or other entity intends to make sustained and substantial progress toward positive train control system implementation; and
 (iv)has set an implementation schedule in its plan that complies with paragraph (7). (C)Modification of updated plans(i)If the Secretary has not approved an updated plan under subparagraph (B) within 60 days of receiving the updated plan under subparagraph (A), the Secretary shall immediately—
 (I)provide a written response to the railroad carrier or other entity that identifies the reason for not approving the updated plan and explains any incomplete or deficient items;
 (II)allow the railroad carrier or other entity to submit, within 30 days of receiving the written response under subclause (I), a modified updated plan for the Secretary’s review; and
 (III)approve or disapprove a modified updated plan submitted under subclause (II) not later than 30 days after receipt.
 (ii)If the Secretary does not approve an updated plan not later than 60 days after receiving the updated plan under subparagraph (A) and does not provide a written response to the railroad carrier or other entity at the end of the 60-day period described in clause (i), the updated plan is deemed to have been approved by the Secretary.
 (D)Public availabilityNot later than 30 days after approving an updated plan under this paragraph, the Secretary shall make the updated plan available on the website of the Federal Railroad Administration.
 (E)Pending reviewsFor an applicant that submits an updated plan under subparagraph (A), the Secretary shall extend the deadline for implementing a positive train control system at least until the date the Secretary approves or issues final disapproval for the updated plan with an updated implementation schedule (as described in paragraph (4)(B)).
										(4)Contents of updated plan
 (A)Milestones or metricsEach updated plan submitted under paragraph (3) shall show that the Class I railroad carrier or other entity subject to paragraph (1) is making sustained and substantial progress toward positive train control system implementation by describing the following milestones or metrics:
 (i)The total number of components that will be installed, equipped, or deployed with positive train control by the end of each calendar year until positive train control is fully implemented, with totals separated by each component category.
 (ii)The number of employees that will receive the training, as required under the applicable positive train control system regulations, by the end of each calendar year until positive train control is fully implemented.
 (iii)The calendar year or years in which spectrum will be acquired and will be available for use in all areas that it is needed for positive train control implementation, if such spectrum is not already acquired and ready for use.
 (B)Implementation scheduleEach updated plan submitted under paragraph (3) shall include an implementation schedule that identifies the dates by which the railroad carrier or other entity will—
 (i)fully implement a positive train control system; (ii)complete all component installation, consistent with the milestones or metrics described in subparagraph (A)(i);
 (iii)complete all employee training required under the applicable positive train control system regulations, consistent with the milestones or metrics described in subparagraph (A)(ii);
 (iv)acquire all necessary spectrum, consistent with the milestones or metrics in subparagraph (A)(iii); and
 (v)complete system testing. (C)Additional informationEach updated plan submitted under paragraph (3) shall include—
 (i)the total number of positive train control components required for implementation, with totals separated by each major component category;
 (ii)the total number of employees requiring training under the applicable positive train control system regulations; and
 (iii)a summary of the remaining challenges to positive train control system implementation, including— (I)testing issues;
 (II)interoperability challenges; (III)permitting issues; and
 (IV)certification challenges. (D)Defined termIn this paragraph, the term component means a locomotive apparatus, a wayside interface unit (including any associated legacy signal system replacements), switches in non-signaled positive train control territory, a base station radio, a wayside radio, or a locomotive radio.
 (5)Plan implementationThe Class I railroad carrier or other entity subject to paragraph (1) shall implement a positive train control system in accordance with its plan, including any amendments made to the plan by its updated plan approved by the Secretary under paragraph (3).
 (6)Progress reportEach Class I railroad carrier or other entity with an approved updated plan shall submit an annual report to the Secretary that describes the progress made on positive train control implementation, including—
 (A)the extent to which the railroad carrier or other entity met or exceeded the metrics or milestones described in paragraph (4)(A);
 (B)the extent to which the railroad carrier or other entity complied with its implementation schedule under paragraph (4)(B); and
 (C)any update to the information provided under paragraph (4)(C). (7)ConstraintThe Secretary may not approve an updated plan that includes a date for the completion of component installation or a date for the completion of spectrum acquisition that is later than December 31, 2018..
 (b)EnforcementSection 20157(e) is amended to read as follows:  (e)EnforcementThe Secretary is authorized to assess civil penalties pursuant to chapter 213 for the failure to submit or comply with a plan for implementing positive train control under subsection (a), including any amendments to the plan made by an updated plan (including milestones or metrics and an updated implementation schedule) approved by the Secretary under paragraph (3) of such subsection..
 (c)Conforming amendmentSection 20157(g) is amended— (1)by striking The Secretary and inserting the following:
								
 (1)In generalThe Secretary; and (2)by adding at the end the following:
								
 (2)Conforming regulatory amendmentsImmediately after the date of the enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary— (A)shall remove or revise any references to specified dates in the regulations or orders implementing this section to the extent necessary to conform with the amendments made by such Act; and
 (B)may not enforce any such date-specific deadlines or requirements that are inconsistent with the amendments made by such Act..
							(d)Savings provisions
 (1)Resubmission of informationNothing in the amendments made by this section may be construed to require a Class I railroad carrier or other entity subject to paragraph (1) of section 20157(a) of title 49, United States Code, to resubmit in its updated plan information from its initial implementation plan that is not changed or affected by the updated plan. The Secretary shall consider an updated plan submitted pursuant to paragraph (3) of such section to be an addendum to the initial implementation plan.
 (2)Submission of new planNothing in the amendments made by this section may be construed to require a Class I railroad carrier or other entity subject to section 20157(a)(1) of title 49, United States Code, to submit a new implementation plan pursuant to the deadline set forth in such section.
							5443.Early adoption and interoperability
 (a)Early adoptionDuring the 1-year period beginning on the date on which the last railroad carrier’s or other entity’s positive train control system, subject to section 20157(a) of title 49, United States Code, is certified by the Secretary under subsection (h) of such section and implemented on all of that railroad carrier’s or other entity’s lines required to have operations governed by a positive train control system, any railroad carrier or other entity that has been certified by the Secretary under such subsection shall not be subject to the operational restrictions set forth in subpart I of part 236 of title 49, Code of Federal Regulations, that would otherwise apply in the event of a positive train control system component failure.
 (b)Interoperability procedureIf multiple railroad carriers operate on a single railroad line through a trackage or haulage agreement, each railroad carrier operating on the railroad line shall not be subject to the operating restrictions set forth in subpart I of part 236 of title 49, Code of Federal Regulations, with respect to the railroad line, until the Secretary certifies that—
 (1)each Class I railroad carrier and each entity providing regularly scheduled intercity or commuter rail passenger transportation that operates on the railroad line is in compliance with its positive train control requirements under section 20157(a) of title 49, United States Code;
 (2)each Class II or Class III railroad that operates on the railroad line is in compliance with the applicable regulatory requirements to equip locomotives operating in positive train control territory; and
 (3)the implementation of any and all positive train control systems are interoperable and operational on the railroad line in conformance with each approved implementation plan so that each freight and passenger railroad can operate on the line with that freight or passenger railroad’s positive train control equipment.
 (c)Small railroadsNot later than 120 days after the date of the enactment of this Act, the Secretary shall amend section 236.1006(b)(4)(iii)(B) of title 49, Code of Federal Regulations (relating to equipping locomotives for applicable Class II and Class III railroads operating in positive train control territory), to extend each deadline by 3 years.
						5444.Positive train control at grade crossings effectiveness study
 (a)StudyAfter the Secretary certifies that each Class I railroad carrier and each entity providing regularly scheduled intercity or commuter rail passenger transportation is in compliance with the positive train control requirements under section 20157(a) of title 49, United States Code, the Secretary shall enter into an agreement with the National Cooperative Rail Research Program Board—
 (1)to conduct a study of the possible effectiveness of positive train control and related technologies on reducing collisions at highway-rail grade crossings; and
 (2)to submit a report containing the results of the study conducted under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (b)FundingThe Secretary may require, as part of the agreement under subsection (a), that the National Cooperative Rail Research Program Board fund the study required under this section using such sums as may be necessary out of the amounts made available under section 24910 of title 49, United States Code.
						EProject delivery
 5501.Short titleThis subtitle may be cited as the Track, Railroad, and Infrastructure Network Act. 5502.Preservation of public lands (a)HighwaysSection 138 of title 23, United States Code, is amended—
 (1)in subsection (b)(2)(A)(i), by inserting , taking into consideration any avoidance, minimization, and mitigation or enhancement measures incorporated into the program or project after historic site; and
 (2)by adding at the end the following:  (c)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements of such lines, with the exception of stations, that are in use or were historically used for the transportation of goods or passengers, shall not be considered a use of a historic site under subsection (a), regardless of whether the railroad or rail transit line or element of such line is listed on, or eligible for listing on, the National Register of Historic Places..
 (b)Transportation projectsSection 303 is amended— (1)in subsection (c), by striking subsection (d) and inserting subsections (d) and (e);
 (2)in subsection (d)(2)(A)(i), by inserting , taking into consideration any avoidance, minimization, and mitigation or enhancement measures incorporated into the program or project after historic site; and
 (3)by adding at the end the following:  (e)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements of such lines, with the exception of stations, that are in use or were historically used for the transportation of goods or passengers, shall not be considered a use of a historic site under subsection (c), regardless of whether the railroad or rail transit line or element of such line is listed on, or eligible for listing on, the National Register of Historic Places..
						5503.Efficient environmental reviews
 (a)In generalSection 304 is amended— (1)in the heading, by striking for multimodal projects and inserting and increasing the efficiency of environmental reviews; and
 (2)by adding at the end the following:  (e)Efficient environmental reviews (1)In generalThe Secretary of Transportation shall apply the project development procedures, to the greatest extent feasible, described in section 139 of title 23, United States Code, to any rail project that requires the approval of the Secretary of Transportation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)Regulations and proceduresThe Secretary of Transportation shall incorporate such project development procedures into the agency regulations and procedures pertaining to rail projects.
									(f)Applicability of NEPA decisions
 (1)In generalA Department of Transportation operating administration may apply a categorical exclusion designated by another Department of Transportation operating administration under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)FindingsA Department of Transportation operating administration may adopt, in whole or in part, another Department of Transportation operating administration’s Record of Decision, Finding of No Significant Impact, and any associated evaluations, determinations, or findings demonstrating compliance with any law related to environmental review or historic preservation..
						5504.Advance acquisition
 (a)In generalChapter 241 is amended by inserting after section 24105 the following:
						
							24106.Advance acquisition
 (a)Rail corridor preservationThe Secretary may assist a recipient of funding in acquiring right-of-way and adjacent real property interests before or during the completion of the environmental reviews for any project receiving funding under subtitle V of title 49, United States Code, that may use such property interests if the acquisition is otherwise permitted under Federal law, and the recipient requesting Federal funding for the acquisition certifies, with the concurrence of the Secretary, that—
 (1)the recipient has authority to acquire the right-of-way or adjacent real property interest; and (2)the acquisition of the right-of-way or adjacent real property interest—
 (A)is for a transportation or transportation-related purpose; (B)will not cause significant adverse environmental impact;
 (C)will not limit the choice of reasonable alternatives for the proposed project or otherwise influence the decision of the Secretary on any approval required for the proposed project;
 (D)does not prevent the lead agency for the review process from making an impartial decision as to whether to accept an alternative that is being considered;
 (E)complies with other applicable Federal law, including regulations; (F)will be acquired through negotiation and without the threat of condemnation; and
 (G)will not result in the elimination or reduction of benefits or assistance to a displaced person under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).
										(b)Environmental reviews
 (1)Completion of NEPA reviewBefore authorizing any Federal funding for the acquisition of a real property interest that is the subject of a grant or other funding under this subtitle, the Secretary shall complete, if required, the review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the acquisition.
 (2)Completion of section 106An acquisition of a real property interest involving a historic site shall not occur unless the section 106 process, if required, under the National Historic Preservation Act (54 U.S.C. 306108) is complete.
 (3)Timing of acquisitionsA real property interest acquired under subsection (a) may not be developed in anticipation of the proposed project until all required environmental reviews for the project have been completed..
 (b)Conforming amendmentThe table of contents of chapter 241 is amended by inserting after the item relating to section 24105 the following:
						24106. Advance acquisition..
 5505.Railroad rights-of-waySection 306108 of title 54, United States Code, is amended— (1)by inserting (b) Opportunity To Comment.— before The head of the Federal agency shall afford and indenting accordingly;
 (2)in the matter before subsection (b), by inserting (a) In general.— before The head of any Federal agency having direct and indenting accordingly; and (3)by adding at the end the following:
						
							(c)Exemption for Railroad Rights-of-Way
 (1)In generalNot later than 1 year after the date of enactment of the Track, Railroad, and Infrastructure Network Act, the Secretary of Transportation shall submit a proposed exemption of railroad rights-of-way from the review under this chapter to the Council for its consideration, consistent with the exemption for interstate highways approved on March 10, 2005 (70 Fed. Reg. 11,928).
 (2)Final exemptionNot later than 180 days after the date that the Secretary submits the proposed exemption under paragraph (1) to the Council, the Council shall issue a final exemption of railroad rights-of-way from review under this chapter, consistent with the exemption for interstate highways approved on March 10, 2005 (70 Fed. Reg. 11,928).. 
					5506.Improving State and Federal agency engagement in environmental reviews
 (a)In generalChapter 3 is amended by inserting after section 306 the following:  307.Improving State and Federal agency engagement in environmental reviews (a)In generalAn entity receiving financial assistance from the Secretary of Transportation for 1 or more projects or for a program of projects, may request that the Secretary allow the entity to provide funds to any Federal agency, including the Department of Transportation, State agency, or Indian tribe (as defined in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a)) participating in the environmental planning and review process for the project, projects, or program. The funds may be provided only to support activities that directly and meaningfully contribute to expediting and improving permitting and review processes, including planning, approval, and consultation processes for the project, projects, or program.
 (b)Activities eligible for fundingActivities for which funds may be provided under subsection (a) include transportation planning activities that precede the initiation of the environmental review process, activities directly related to the environmental review process, dedicated staffing, training of agency personnel, information gathering and mapping, and development of programmatic agreements.
 (c)AmountsRequests under subsection (a) may be approved only for the additional amounts that the Secretary determines are necessary for the Federal agencies, State agencies, or Indian tribes participating in the environmental planning and review process to timely conduct the reviews in an expedited manner.
 (d)AgreementsPrior to providing funds approved by the Secretary for dedicated staffing at an affected Federal agency under subsections (a) and (b), the affected Federal agency, State agency or Indian tribe, as appropriate, and the requesting entity shall enter into an agreement that establishes a process to identify the projects or priorities to be addressed by the use of the funds.
 (e)Rule of constructionNothing in this section shall be construed to be inconsistent with or to interfere with section 139(j) of title 23..
 (b)Conforming amendmentThe table of contents of chapter 3 is amended by inserting after the item relating to section 306 the following:
						307. Improving State and Federal agency engagement in environmental reviews..
 5507.Savings clauseNothing in this title, or any amendment made by this title, shall be construed as superceding, amending, or modifying the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or affect the responsibility of any Federal officer to comply with or enforce any such statute.
 5508.TransitionNothing in this title, or any amendment made by this title, shall affect any existing environmental review process, program, agreement, or funding arrangement approved by the Secretary under title 49, United States Code, as that title was in effect on the day preceding the date of enactment of this subtitle.
				FFinancing
				5601.Short title; references
 (a)Short titleThis subtitle may be cited as the Railroad Infrastructure Financing Improvement Act.
 (b)References to the Railroad Revitalization and Regulatory Reform Act of 1976Except as otherwise expressly provided, wherever in this subtitle an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Railroad Revitalization and Regulatory Reform Act of 1976, as amended (45 U.S.C. 801 et seq.).
 5602.DefinitionsSection 501 (45 U.S.C. 821) is amended— (1)by redesignating paragraph (8) as paragraph (10);
 (2)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (3)by inserting after paragraph (5) the following:
						
 (6)The term investment-grade rating means a rating of BBB minus, Baa 3, bbb minus, BBB(low), or higher assigned by a rating agency.; (4)by inserting after paragraph (8), as redesignated, the following:
						
 (9)The term master credit agreement means an agreement to make 1 or more direct loans or loan guarantees at future dates for a program of related projects on terms acceptable to the Secretary.; and
 (5)by adding at the end the following:  (11)The term obligor means a party that—
 (A)is primarily liable for payment of the principal of or interest on a direct loan or loan guarantee under this section; and
 (B)may be a corporation, limited liability company, partnership, joint venture, trust, or governmental entity, agency, or instrumentality.
 (12)The term project obligation means a note, bond, debenture, or other debt obligation issued by a borrower in connection with the financing of a project, other than a direct loan or loan guarantee under this title.
 (13)The term railroad has the meaning given the term railroad carrier in section 20102 of title 49, United States Code. (14)The term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
 (15)The term substantial completion means— (A)the opening of a project to passenger or freight traffic; or
 (B)a comparable event, as determined by the Secretary and specified in the direct loan.. 5603.Eligible applicantsSection 502(a) (45 U.S.C. 822(a)) is amended—
 (1)in paragraph (5), by striking one railroad; and and inserting 1 of the entities described in paragraph (1), (2), (3), (4), or (6);; (2)by amending paragraph (6) to read as follows:
						
 (6)solely for the purpose of constructing a rail connection between a plant or facility and a rail carrier, limited option freight shippers that own or operate a plant or other facility; and; and
 (3)by adding at the end the following:  (7)any obligor, as designated by an entity otherwise eligible to receive a direct loan or loan guarantee under this section, including a special purpose entity receiving user fees or other payments or revenues from dedicated sources for debt service and maintenance of the equipment or facilities to be acquired or improved; and
 (8)a public-private or private partnership between at least 1 other entity listed in any of paragraphs (1) through (7) and a consortium that specializes in real estate development..
 5604.Eligible purposesSection 502(b)(1) (45 U.S.C. 822(b)(1)) is amended— (1)in subparagraph (A), by inserting , and costs related to these activities, including pre-construction costs after shops;
 (2)in subparagraph (B), by striking subparagraph (A); or and inserting subparagraph (A) or (C);; (3)in subparagraph (C), by striking the period at the end and inserting a semicolon; and
 (4)by adding at the end the following:  (D)reimburse planning and design expenses relating to projects described in subparagraph (A) or (C); or
 (E)finance economic development, including commercial and residential development, and related infrastructure and activities, that—
 (i)incorporates private investment; (ii)is physically or functionally related to a passenger rail station or multimodal station that includes rail service;
 (iii)has a high probability of the applicant commencing the contracting process for construction not later than 90 days after the date on which the direct loan or loan guarantee is obligated for the project under this title; and
 (iv)has a high probability of reducing the need for financial assistance under any other Federal program for the relevant passenger rail station or service by increasing ridership, tenant lease payments, or other activities that generate revenue exceeding costs..
					5605.Program administration
 (a)Application processing proceduresSection 502(i) (45 U.S.C. 822(i)) is amended to read as follows:  (i)Application processing procedures (1)Application status noticesNot later than 30 days after the date that the Secretary receives an application under this section, the Secretary shall provide the applicant written notice as to whether the application is complete or incomplete.
 (2)Incomplete applicationsIf the Secretary determines that an application is incomplete, the Secretary shall— (A)provide the applicant with a description of all of the specific information or material that is needed to complete the application; and
 (B)allow the applicant to resubmit the information and material described under subparagraph (A) to complete the application.
									(3)Application approvals and disapprovals
 (A)In generalNot later than 60 days after the date the Secretary notifies an applicant that an application is complete under paragraph (1), the Secretary shall provide the applicant written notice as to whether the Secretary has approved or disapproved the application.
 (B)Actions by the Office of Management and BudgetIn order to enable compliance with the time limit under subparagraph (A), the Office of Management and Budget shall take any action required with respect to the application within that 60-day period.
 (4)Expedited processingThe Secretary shall implement procedures and measures to economize the time and cost involved in obtaining an approval or a disapproval of credit assistance under this title.
 (5)DashboardThe Secretary shall post on the Department of Transportation's public Web site a monthly report that includes for each application—
 (A)the name of the applicant or applicants; (B)the location of the project;
 (C)a brief description of the project, including its purpose; (D)the requested direct loan or loan guarantee amount;
 (E)the date on which the Secretary provided application status notice under paragraph (1); and
 (F)the date that the Secretary provided notice of approval or disapproval under paragraph (3).. (b)Administration of direct loans and loan guaranteesSection 503 (45 U.S.C. 823) is amended—
 (1)in subsection (a), by striking the period at the end and inserting , including a program guide and standard term sheet and specific timetables.;
 (2)by redesignating subsections (c) through (l) as subsections (d) through (m), respectively; (3)by striking (b) Assignment of loan guarantees.— and inserting (c) Assignment of loan guarantees.—;
 (4)in subsection (d), as redesignated— (A)in paragraph (1), by striking ; and and inserting a semicolon;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (3)the modification cost has been covered under section 502(f).; and (5)by amending subsection (l), as redesignated, to read as follows:
							
								(l)Charges and loan servicing
 (1)PurposesThe Secretary may collect and spend from each applicant, obligor, or loan party a reasonable charge for—
 (A)the cost of evaluating the application, amendments, modifications, and waivers, including for evaluating project viability, applicant creditworthiness, and the appraisal of the value of the equipment or facilities for which the direct loan or loan guarantee is sought, and for making necessary determinations and findings;
 (B)the cost of award management and project management oversight; (C)the cost of services from expert firms, including counsel, and independent financial advisors to assist in the underwriting, auditing, servicing, and exercise of rights with respect to direct loans and loan guarantees; and
 (D)the cost of all other expenses incurred as a result of a breach of any term or condition or any event of default on a direct loan or loan guarantee.
 (2)StandardsThe Secretary may charge different amounts under this subsection based on the different costs incurred under paragraph (1).
									(3)Servicer
 (A)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing a direct loan or loan guarantee under this section.
 (B)DutiesA servicer appointed under subparagraph (A) shall act as the agent of the Secretary in serving a direct loan or loan guarantee under this section.
 (C)FeesA servicer appointed under subparagraph (A) shall receive a servicing fee from the obligor or other loan party, subject to approval by the Secretary.
 (4)Use of other Federal fundsNotwithstanding any other provision of law, an applicant may use grants under chapter 244 of title 49, United States Code, to pay any charge under this subsection.
 (5)Safety and operations accountAmounts collected under this subsection shall— (A)be credited directly to the Safety and Operations account of the Federal Railroad Administration; and
 (B)remain available until expended to pay for the costs described in this subsection..
						5606.Loan terms and repayment
 (a)Prerequisites for assistanceSection 502(g)(1) (45 U.S.C. 822(g)(1)) is amended by striking 35 years from the date of its execution and inserting the lesser of 35 years after the date of substantial completion of the project or the estimated useful life of the rail equipment or facilities to be acquired, rehabilitated, improved, developed, or established.
 (b)Repayment schedulesSection 502(j) (45 U.S.C. 822(j)) is amended— (1)in paragraph (1), by striking the sixth anniversary date of the original loan disbursement and inserting 5 years after the date of substantial completion; and
 (2)by adding at the end the following:  (3)Deferred payments (A)In generalIf at any time after the date of substantial completion the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the direct loan, the Secretary, subject to subparagraph (B), may allow, for a maximum aggregate time of 1 year over the duration of the direct loan, the obligor to add unpaid principal and interest to the outstanding balance of the direct loan.
 (B)InterestA payment deferred under subparagraph (A) shall— (i)continue to accrue interest under paragraph (2) until the loan is fully repaid; and
 (ii)be scheduled to be amortized over the remaining term of the loan. (4)Prepayments (A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and direct loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the direct loan without penalty.
 (B)Use of proceeds of refinancingThe direct loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources..
 (c)Sale of direct loansSection 502 (45 U.S.C. 822) is amended by adding at the end the following:  (k)Sale of direct loans (1)In generalSubject to paragraph (2) and as soon as practicable after substantial completion of a project, the Secretary, after notifying the obligor, may sell to another entity or reoffer into the capital markets a direct loan for the project if the Secretary determines that the sale or reoffering has a high probability of being made on favorable terms.
 (2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change the original terms and conditions of the secured loan without the prior written consent of the obligor..
 (d)NonsubordinationSection 502 (45 U.S.C. 822), as amended in subsection (c), is further amended by adding at the end the following:
						
							(l)Nonsubordination
 (1)In generalExcept as provided in paragraph (2)(B), a direct loan shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.
								(2)Preexisting indentures
 (A)In generalThe Secretary may waive the requirement under paragraph (1) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture if—
 (i)the direct loan is rated in the A category or higher; (ii)the direct loan is secured and payable from pledged revenues not affected by project performance, such as a tax-based revenue pledge or a system-backed pledge of project revenues; and
 (iii)the program share, under this title, of eligible project costs is 50 percent or less. (B)LimitationThe Secretary may impose limitations for the waiver of the nonsubordination requirement under this paragraph if the Secretary determines that such limitations would be in the financial interest of the Federal Government..
 5607.Credit risk premiumsSection 502(f) (45 U.S.C. 822(f)) is amended— (1)in paragraph (1), by amending the first sentence to read as follows: In lieu of or in combination with appropriations of budget authority to cover the costs of direct loans and loan guarantees as required under section 504(b)(1) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)(1)), including the cost of a modification thereof, the Secretary may accept on behalf of an applicant for assistance under this section a commitment from a non-Federal source, including a State or local government or agency or public benefit corporation or public authority thereof, to fund in whole or in part credit risk premiums and modification costs with respect to the loan that is the subject of the application or modification.;
 (2)in paragraph (2)— (A)in subparagraph (D), by adding and after the semicolon;
 (B)by striking subparagraph (E); and (C)by redesignating subparagraph (F) as subparagraph (E);
 (3)by striking paragraph (4); (4)by redesignating paragraph (3) as paragraph (4);
 (5)by inserting after paragraph (2) the following:  (3)CreditworthinessAn applicant may propose and the Secretary may accept as a basis for determining the amount of the credit risk premium under paragraph (2) any of the following in addition to the value of any tangible asset:
 (A)The net present value of a future stream of State or local subsidy income or other dedicated revenues to secure the direct loan or loan guarantee.
 (B)Adequate coverage requirements to ensure repayment, on a non-recourse basis, from cash flows generated by the project or any other dedicated revenue source, including—
 (i)tolls; (ii)user fees; or
 (iii)payments owing to the obligor under a public-private partnership. (C)An investment-grade rating on the direct loan or loan guarantee, as applicable, except that if the total amount of the direct loan or loan guarantee is greater than $75,000,000, the applicant shall have an investment-grade rating from at least 2 rating agencies on the direct loan or loan guarantee.;
 (6)in paragraph (4), as redesignated, by striking amounts and inserting amounts (and in the case of a modification, before the modification is executed), to the extent appropriations are not available to the Secretary to meet the costs of direct loans and loan guarantees, including costs of modifications thereof; and
 (7)by adding at the end the following:  (5)Use of other Federal fundsNotwithstanding any other provision of law, an applicant may use grants under chapter 244 of title 49, United States Code, to pay part or all of a credit risk premium or modification cost under this subsection..
 5608.Master credit agreementsSection 502 (45 U.S.C. 822), as amended by subsections (c) and (d) of section 5606 of this Act, is further amended by adding at the end the following:
					
						(m)Master credit agreements
 (1)In generalSubject to section 502(d) and paragraph (2) of this subsection, the Secretary may enter into a master credit agreement that provides for all of the conditions for the provision of a direct loan or loan guarantee, as applicable, under this title and other applicable requirements to be satisfied prior to the issuance of the direct loan or loan guarantee.
 (2)ConditionsEach master credit agreement shall— (A)establish the maximum amount and general terms and conditions of each applicable direct loan or loan guarantee;
 (B)identify 1 or more dedicated non-Federal revenue sources that will secure the repayment of each applicable direct loan or loan guarantee;
 (C)provide for the obligation of funds for the direct loans or loan guarantees after all requirements have been met for the projects subject to the master credit agreement; and
 (D)provide 1 or more dates, as determined by the Secretary, before which the master credit agreement results in each of the direct loans or loan guarantees or in the release of the master credit agreement..
				5609.Priorities and conditions
 (a)Priority projectsSection 502(c) (45 U.S.C. 822(c)) is amended— (1)in paragraph (1), by inserting , including projects for the installation of a positive train control system (as defined in section 20157(i) of title 49, United States Code) after public safety;
 (2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (2), respectively; (3)in paragraph (5), by inserting or chapter 227 of title 49 after section 135 of title 23;
 (4)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and (5)by inserting after paragraph (5) the following:
							
 (6)improve railroad stations and passenger facilities and increase transit-oriented development;. (b)Conditions of assistanceSection 502(h) (45 U.S.C. 822(h)) is amended—
 (1)in paragraph (2), by inserting , if applicable after project; and (2)by adding at the end the following:
							
 (4)For a project described in subsection (b)(1)(E), the Secretary shall require the applicant, obligor, or other loan party, in addition to the interest required under subsection (e), to provide the sponsor of the intercity passenger rail service or its designee, a fee or payment in an amount determined appropriate by the Secretary to provide an equitable share of project revenue to support the capital or operating costs of the routes serving the passenger rail station or multimodal station where the development is located..
						5610.Savings provision
 (a)In generalExcept as provided in subsection (b), this subtitle, and the amendments made by this subtitle, shall not affect any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act. Any such transaction entered into before the date of enactment of this Act shall be administered until completion under its terms as if this Act were not enacted.
 (b)Modification costsAt the discretion of the Secretary, the authority to accept modification costs on behalf of an applicant under section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), as amended by section 5607 of this Act, may apply with respect to any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act.
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the Comprehensive Transportation and Consumer Protection Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references.Sec. 2. Definition of Secretary.TITLE I—Office of the SecretarySubtitle A—Accelerating project deliverySec. 1101. Delegation of authority.Sec. 1102. Infrastructure Permitting Improvement Center.Sec. 1103. Accelerated decision-making in environmental reviews.Sec. 1104. Environmental review alignment and reform.Sec. 1105. Multimodal categorical exclusions.Sec. 1106. Improving transparency in environmental reviews.Sec. 1107. Safety of the surface transportation network for motorized and nonmotorized users.Sec. 1108. Local transportation infrastructure program.Subtitle B—FreightSec. 1201. Establishment of freight chapter.Sec. 1202. National multimodal freight policy.Sec. 1203. National multimodal freight network.Sec. 1204. National Freight Strategic Plan.Sec. 1205. State freight plans.Sec. 1206. Freight transportation conditions and performance reports.Sec. 1207. Repeals.Sec. 1208. Savings provision.Subtitle C—ResearchSec. 1301. Findings.Sec. 1302. Modal research plans.Sec. 1303. Consolidated research prospectus and strategic plan.Sec. 1304. Research Ombudsman.Sec. 1305. Smart cities transportation planning study.Sec. 1306. Bureau of Transportation Statistics independence.Sec. 1307. Conforming amendments.Sec. 1308. Repeal of obsolete office.Subtitle D—Port Performance ActSec. 1401. Short title.Sec. 1402. Findings.Sec. 1403. Port performance freight statistics program.Sec. 1404. Monthly reports on performance at United States ports.TITLE II—Commercial motor vehicle and driver programsSubtitle A—Compliance, Safety, and Accountability ReformPART I—Compliance, Safety, and AccountabilitySec. 2001. Correlation study.Sec. 2002. Safety improvement metrics.Sec. 2003. Data certification.Sec. 2004. Data improvement.Sec. 2005. Accident report information.Sec. 2006. Post-accident report review.Sec. 2007. Recognizing excellence in safety.Sec. 2008. High risk carrier reviews.PART II—Interim hiring standardSec. 2101. Definitions.Sec. 2102. National hiring standards for motor carriers.Sec. 2103. Applicability.Subtitle B—Transparency and accountabilitySec. 2201. Rulemaking requirements.Sec. 2202. Petitions for regulatory relief.Sec. 2203. Inspector standards.Sec. 2204. Technology improvements.Subtitle C—Trucking rules updated by comprehensive and key safety reformSec. 2301. Update on statutory requirements.Sec. 2302. Statutory rulemaking.Sec. 2303. Guidance reform.Sec. 2304. Petitions.Sec. 2305. Regulatory reform.Subtitle D—State authoritiesSec. 2401. Emergency route working group.Sec. 2402. Additional State authority.Sec. 2403. Commercial driver access.Subtitle E—Motor carrier safety grant consolidationSec. 2501. Definitions.Sec. 2502. Grants to States.Sec. 2503. New entrant safety review program study.Sec. 2504. Performance and registration information systems management.Sec. 2505. Authorization of appropriations.Sec. 2506. Commercial driver's license program implementation.Sec. 2507. Extension of Federal motor carrier safety programs for fiscal year 2016.Sec. 2508. Motor carrier safety assistance program allocation.Sec. 2509. Maintenance of effort calculation.Subtitle F—Miscellaneous provisionsSec. 2601. Windshield technology.Sec. 2602. Electronic logging devices requirements.Sec. 2603. Lapse of required financial security; suspension of registration.Sec. 2604. Access to National Driver Register.Sec. 2605. Study on commercial motor vehicle driver commuting.Sec. 2606. Household goods consumer protection working group.Sec. 2607. Interstate van operations.Sec. 2608. Report on design and implementation of wireless roadside inspection systems.Sec. 2609. Motorcoach hours of service study.Sec. 2610. GAO Review of school bus safety.Sec. 2611. Use of hair testing for preemployment and random controlled substances tests.TITLE III—Hazardous materialsSec. 3101. Endorsements.Sec. 3102. Enhanced reporting.Sec. 3103. Hazardous material information.Sec. 3104. Hazardous materials training requirements and grants.Sec. 3105. National emergency and disaster response.Sec. 3106. Flexible services.Sec. 3107. Authorization of appropriations.TITLE IV—Highway and motor vehicle safetySubtitle A—Highway traffic safetyPART I—Highway safetySec. 4101. Authorization of appropriations.Sec. 4102. Highway safety programs.Sec. 4103. Grants for alcohol-ignition interlock laws and 24–7 sobriety programs.Sec. 4104. Repeat offender criteria.Sec. 4105. Study on the national roadside survey of alcohol and drug use by drivers.Sec. 4106. Increasing public awareness of the dangers of drug-impaired driving.Sec. 4107. Improvement of data collection on child occupants in vehicle crashes.PART II—Stop Motorcycle Checkpoint Funding ActSec. 4121. Short title.Sec. 4122. Grant restriction.PART III—Improving Driver Safety Act of 2015Sec. 4131. Short title.Sec. 4132. Distracted driving incentive grants.Sec. 4133. Barriers to data collection report.Sec. 4134. Minimum requirements for State graduated driver licensing incentive grant program.PART IV—Technical and conforming amendmentsSec. 4141. Technical corrections to the Motor Vehicle and Highway Safety Improvement Act of 2012.Subtitle B—Vehicle safetySec. 4201. Authorization of appropriations.Sec. 4202. Inspector General recommendations.Sec. 4203. Improvements in availability of recall information.Sec. 4204. Recall process.Sec. 4205. Pilot grant program for State notification to consumers of motor vehicle recall status.Sec. 4206. Recall obligations under bankruptcy.Sec. 4207. Dealer requirement to check for open recall.Sec. 4208. Extension of time period for remedy of tire defects.Sec. 4209. Rental car safety.Sec. 4210. Motor vehicle equipment.Sec. 4211. Increase in civil penalties for violations of motor vehicle safety.Sec. 4212. Electronic odometer disclosures.Sec. 4213. Corporate responsibility for NHTSA reports.Sec. 4214. Direct vehicle notification of recalls.Sec. 4215. Unattended children warning.Sec. 4216. Tire pressure monitoring system.Subtitle C—Research and development and vehicle electronicsSec. 4301. Report on operations of the Council for Vehicle Electronics, Vehicle Software, and
			 Emerging Technologies.Sec. 4302. Cooperation with foreign governments.Subtitle D—Miscellaneous provisionsPART I—Driver Privacy Act of 2015Sec. 4401. Short title.Sec. 4402. Limitations on data retrieval from vehicle event data recorders.Sec. 4403. Vehicle event data recorder study.PART II—Safety Through Informed Consumers Act of 2015Sec. 4421. Short title.Sec. 4422. Passenger motor vehicle information.PART III—Tire Efficiency, Safety, and Registration Act of 2015Sec. 4431. Short title.Sec. 4432. Tire fuel efficiency minimum performance standards.Sec. 4433. Tire registration by independent sellers.Sec. 4434. Tire recall database.TITLE V—Railroad Reform, Enhancement, and EfficiencySec. 5001. Short title.Sec. 5002. Passenger transportation; definitions.Subtitle A—Authorization of appropriationsSec. 5101. Authorization of grants to Amtrak.Sec. 5102. National infrastructure and safety investments.Sec. 5103. Authorization of appropriations for National Transportation Safety Board rail
			 investigations.Sec. 5104. Authorization of appropriations for Amtrak Office of Inspector General.Sec. 5105. National cooperative rail research program.Subtitle B—Amtrak reformSec. 5201. Amtrak grant process.Sec. 5202. 5-year business line and assets plans.Sec. 5203. State-supported route committee.Sec. 5204. Route and service planning decisions.Sec. 5205. Competition.Sec. 5206. Rolling stock purchases.Sec. 5207. Food and beverage policy.Sec. 5208. Local products and promotional events.Sec. 5209. Right-of-way leveraging.Sec. 5210. Station development.Sec. 5211. Amtrak debt.Sec. 5212. Amtrak pilot program for passengers transporting domesticated cats and dogs.Sec. 5213. Amtrak board of directors.Sec. 5214. Amtrak boarding procedures.Subtitle C—Intercity passenger rail policySec. 5301. Competitive operating grants.Sec. 5302. Federal-State partnership for state of good repair.Sec. 5303. Large capital project requirements.Sec. 5304. Small business participation study.Sec. 5305. Gulf coast rail service working group.Sec. 5306. Integrated passenger rail working group.Sec. 5307. Shared-use study.Sec. 5308. Northeast Corridor Commission.Sec. 5309. Northeast Corridor through-ticketing and procurement efficiencies.Sec. 5310. Data and analysis.Sec. 5311. Disaster relief.Sec. 5312. Performance-based proposals.Sec. 5313. Amtrak Inspector General.Sec. 5314. Miscellaneous provisions.Subtitle D—Rail safetyPART I—Safety improvementSec. 5401. Highway-rail grade crossing safety.Sec. 5402. Confidential close call reporting system.Sec. 5403. Speed limit action plans.Sec. 5404. Signage.Sec. 5405. Alerters.Sec. 5406. Signal protection.Sec. 5407. Technology implementation plans.Sec. 5408. Commuter rail track inspections.Sec. 5409. Emergency response.Sec. 5410. Private highway-rail grade crossings.Sec. 5411. Repair and replacement of damaged track inspection equipment.Sec. 5412. Rail police officers.Sec. 5413. Operation deep dive; report.Sec. 5414. Post-accident assessment.Sec. 5415. Technical and conforming amendments.Sec. 5416. GAO study on use of locomotive horns at highway-rail grade crossings.PART II—Consolidated rail infrastructure and safety improvementsSec. 5421. Consolidated rail infrastructure and safety improvements.PART III—Hazardous materials by rail safety and other safety enhancementsSec. 5431. Real-time emergency response information.Sec. 5432. Thermal blankets.Sec. 5433. Comprehensive oil spill response plans.Sec. 5434. Hazardous materials by rail liability study.Sec. 5435. Study and testing of electronically-controlled pneumatic brakes.Sec. 5436. Recording devices.Sec. 5437. Rail passenger transportation liability.Sec. 5438. Modification reporting.Sec. 5439. Report on crude oil characteristics research study.PART IV—Positive train controlSec. 5441. Coordination of spectrum.Sec. 5442. Updated plans.Sec. 5443. Early adoption and interoperability.Sec. 5444. Positive train control at grade crossings effectiveness study.Subtitle E—Project deliverySec. 5501. Short title.Sec. 5502. Preservation of public lands.Sec. 5503. Efficient environmental reviews.Sec. 5504. Advance acquisition.Sec. 5505. Railroad rights-of-way.Sec. 5506. Improving State and Federal agency engagement in environmental reviews.Sec. 5507. Savings clause.Sec. 5508. Transition.Subtitle F—FinancingSec. 5601. Short title; references.Sec. 5602. Definitions.Sec. 5603. Eligible applicants.Sec. 5604. Eligible purposes.Sec. 5605. Program administration.Sec. 5606. Loan terms and repayment.Sec. 5607. Credit risk premiums.Sec. 5608. Master credit agreements.Sec. 5609. Priorities and conditions.Sec. 5610. Savings provision.
 (c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 2.Definition of SecretaryIn this Act, except as otherwise expressly provided, the term Secretary means the Secretary of Transportation. IOffice of the Secretary AAccelerating project delivery 1101.Delegation of authority (a)In generalChapter 1 is amended by adding at the end the following:
						
 116.Administrations; acting officersNo person designated to serve as the acting head of an administration in the department of transportation under section 3345 of title 5 may continue to perform the functions and duties of the office if the time limitations in section 3346 of that title would prevent the person from continuing to serve in a formal acting capacity..
 (b)Conforming amendmentThe table of contents for chapter 1 is amended by inserting after the item relating to section 115 the following:
						116. Administrations; acting officers..
 (c)ApplicationThe amendment under subsection (a) shall apply to any applicable office with a position designated for a Senate confirmed official.
					1102.Infrastructure Permitting Improvement Center
 (a)In generalSubchapter I of chapter 3, as amended by sections 1104 and 1106 of this Act, is further amended by adding after section 311 the following:
						
							312.Interagency Infrastructure Permitting Improvement Center
 (a)In generalThere is established in the Office of the Secretary an Interagency Infrastructure Permitting Improvement Center (referred to in this section as the Center).
								(b)Roles and responsibilities
 (1)GovernanceThe Center shall report to the chair of the Steering Committee described in paragraph (2) to ensure that the perspectives of all member agencies are represented.
 (2)Infrastructure permitting steering committeeAn Infrastructure Permitting Steering Committee (referred to in this section as the Steering Committee) is established to oversee the work of the Center. The Steering Committee shall be chaired by the Federal Chief Performance Officer in consultation with the Chair of the Council on Environmental Quality and shall be comprised of Deputy-level representatives from the following departments and agencies:
 (A)The Department of Defense. (B)The Department of the Interior.
 (C)The Department of Agriculture. (D)The Department of Commerce.
 (E)The Department of Transportation. (F)The Department of Energy.
 (G)The Department of Homeland Security. (H)The Environmental Protection Agency.
 (I)The Advisory Council on Historic Preservation. (J)The Department of the Army.
 (K)The Department of Housing and Urban Development. (L)Other agencies the Chair of the Steering Committee invites to participate.
 (3)ActivitiesThe Center shall support the Chair of the Steering Committee and undertake the following:
 (A)Coordinate and support implementation of priority reform actions for Federal agency permitting and reviews for areas as defined and identified by the Steering Committee.
 (B)Support modernization efforts at Federal agencies and interagency pilots for innovative approaches to the permitting and review of infrastructure projects.
 (C)Provide technical assistance and training to field and headquarters staff of Federal agencies on policy changes, innovative approaches to project delivery, and other topics as appropriate.
 (D)Identify, develop, and track metrics for timeliness of permit reviews, permit decisions, and project outcomes.
 (E)Administer and expand the use of online transparency tools providing for— (i)tracking and reporting of metrics;
 (ii)development and posting of schedules for permit reviews and permit decisions; and (iii)sharing of best practices related to efficient project permitting and reviews.
 (F)Provide reporting to the President on progress toward achieving greater efficiency in permitting decisions and review of infrastructure projects and progress toward achieving better outcomes for communities and the environment.
 (G)Meet not less frequently than annually with groups or individuals representing State, Tribal, and local governments that are engaged in the infrastructure permitting process.
 (4)Infrastructure sectors coveredThe Center shall support process improvements in the permitting and review of infrastructure projects in the following sectors:
 (A)Surface transportation. (B)Aviation.
 (C)Ports and waterways. (D)Water resource projects.
 (E)Renewable energy generation. (F)Electricity transmission.
 (G)Broadband. (H)Pipelines.
 (I)Other sectors, as determined by the Steering Committee. (c)Performance measures (1)In generalNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary, in coordination with the heads of other Federal agencies on the Steering Committee with responsibility for the review and approval of infrastructure projects sectors described in subsection (b)(4), shall evaluate and report on—
 (A)the progress made toward aligning Federal reviews of such projects and the improvement of project delivery associated with those projects; and
 (B)the effectiveness of the Center in achieving reduction of permitting time and project delivery time.
 (2)Performance targetsNot later than 180 days after the date on which the Secretary of Transportation establishes performance measures in accordance with paragraph (1), the Secretary shall establish performance targets relating to each of the measures and standards described in subparagraphs (A) and (B) of paragraph (1).
 (3)Report to CongressNot later than 2 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015 and biennially thereafter, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes— (A)the results of the evaluation conducted under paragraph (1); and
 (B)the progress towards achieving the targets established under paragraph (2). (4)Inspector general reportNot later than 3 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Inspector General of the Department of Transportation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (A)the results of the evaluation conducted under paragraph (1); and (B)the progress towards achieving the targets established under paragraph (2)..
 (b)Conforming amendmentThe table of contents of chapter 3, as amended by sections 1104 and 1106 of this Act, is further amended by inserting after the item relating to section 311 the following:
						312. Interagency Infrastructure Permitting Improvement Center..
					1103.Accelerated decision-making in environmental reviews
 (a)In generalSubchapter I of chapter 3 is amended by inserting after section 304 the following:  304a.Accelerated decision-making in environmental reviews (a)In generalIn preparing a final environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if the Department of Transportation, when acting as lead agency, modifies the statement in response to comments that are minor and are confined to factual corrections or explanations of why the comments do not warrant additional Departmental response, the Department may write on errata sheets attached to the statement instead of rewriting the draft statement, subject to the condition that the errata sheets—
 (1)cite the sources, authorities, or reasons that support the position of the Department; and (2)if appropriate, indicate the circumstances that would trigger Departmental reappraisal or further response.
 (b)IncorporationTo the maximum extent practicable, the Department shall expeditiously develop a single document that consists of a final environmental impact statement and a record of decision, unless—
 (1)the final environmental impact statement makes substantial changes to the proposed action that are relevant to environmental or safety concerns; or
 (2)there are significant new circumstances or information relevant to environmental concerns and that bear on the proposed action or the impacts of the proposed action..
 (b)Conforming amendmentThe table of contents of chapter 3 is amended by inserting after the item relating to section 304 the following:
						304a. Accelerated decision-making in environmental reviews..
					1104.Environmental review alignment and reform
 (a)In generalSubchapter I of chapter 3 is amended by inserting after section 309 the following:  310.Aligning Federal environmental reviews (a)Coordinated and concurrent environmental reviewsNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Department of Transportation, in coordination with the Steering Committee described in section 312 of this title, shall develop a coordinated and concurrent environmental review and permitting process for transportation projects when initiating an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) (referred to in this section as NEPA). The coordinated and concurrent environmental review and permitting process shall—
 (1)ensure that the Department of Transportation and Federal agencies of jurisdiction possess sufficient information early in the review process to determine a statement of a transportation project’s purpose and need and range of alternatives for analysis that the lead agency and agencies of jurisdiction will rely upon for concurrent environmental reviews and permitting decisions required for the proposed project;
 (2)achieve early concurrence or issue resolution during the NEPA scoping process on the Department of Transportation’s statement of a project’s purpose and need and during development of the environmental impact statement on the range of alternatives for analysis that the lead agency and agencies of jurisdiction will rely upon for concurrent environmental reviews and permitting decisions required for the proposed project absent circumstances that require reconsideration in order to meet an agency of jurisdiction’s legal obligations; and
 (3)achieve concurrence or issue resolution in an expedited manner if circumstances arise that require a reconsideration of the purpose and need or range of alternatives considered during any Federal agency’s environmental or permitting review in order to meet an agency of jurisdiction’s legal obligations.
 (b)Environmental checklistThe Secretary of Transportation and Federal agencies of jurisdiction likely to have substantive review or approval responsibilities on transportation projects, not later than 90 days after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, shall jointly develop a checklist to help project sponsors identify potential natural, cultural, and historic resources in the area of a proposed project. The purpose of the checklist is—
 (1)to identify agencies of jurisdiction and cooperating agencies, (2)to develop the information needed for the purpose and need and alternatives for analysis; and
 (3)to improve interagency collaboration to help expedite the permitting process for the lead agency and Federal agencies of jurisdiction.
 (c)Interagency collaborationConsistent with Federal environmental statutes and the priority reform actions for Federal agency permitting and reviews defined and identified by the Steering Committee established under section 312, the Secretary shall facilitate annual interagency collaboration sessions at the appropriate jurisdictional level to coordinate business plans and facilitate coordination of workload planning and workforce management. This engagement shall ensure agency staff is fully engaged and utilizing the flexibility of existing regulations, policies, and guidance and identifying additional actions to facilitate high quality, efficient, and targeted environmental reviews and permitting decisions. The sessions and the interagency collaborations they generate shall focus on how to work with State and local transportation entities to improve project planning, siting, and application quality and how to consult and coordinate with relevant stakeholders and Federal, tribal, State, and local representatives early in permitting processes.
 (d)Performance measurementNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary of Transportation, in coordination with the Steering Committee established under section 312 of this title, shall establish a program to measure and report on progress towards aligning Federal reviews as outlined in this section..
 (b)Conforming amendmentThe table of contents of subchapter I of chapter 3 is amended by inserting after the item relating to section 309 the following:
						310. Aligning Federal environmental reviews..
 1105.Multimodal categorical exclusionsSection 304 is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking operating authority and inserting operating administration or secretarial office;
 (ii)by inserting has expertise but before is not the lead; and (iii)by inserting proposed multimodal before project;
 (B)by amending paragraph (2) to read as follows:  (2)Lead authorityThe term lead authority means a Department of Transportation operating administration or secretarial office that has the lead responsibility for a proposed multimodal project.; and
 (C)in paragraph (3), by striking has the meaning given the term in section 139(a) of title 23 and inserting means an action by the Department of Transportation that involves expertise of 1 or more Department of Transportation operating administrations or secretarial offices;
 (2)in subsection (b), by striking under this title and inserting by the Secretary of Transportation; (3)in subsection (c)—
 (A)in the matter preceding paragraph (1)— (i)by striking a categorical exclusion designated under the implementing regulations or and inserting categorical exclusions designated under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) implementing; and
 (ii)by striking other components of the and inserting a proposed multimodal; (B)by amending paragraphs (1) and (2) to read as follows:
							
 (1)the lead authority makes a preliminary determination on the applicability of a categorical exclusion to a proposed multimodal project and notifies the cooperating authority of its intent to apply the cooperating authority categorical exclusion;
 (2)the cooperating authority does not object to the lead authority’s preliminary determination of its applicability;;
 (C)in paragraph (3)— (i)by inserting the lead authority determines that before the component of; and
 (ii)by inserting proposed multimodal before project to be covered; and (D)by amending paragraph (4) to read as follows:
							
 (4)the lead authority, with the concurrence of the cooperating authority— (A)follows implementing regulations or procedures under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (B)determines that the proposed multimodal project does not individually or cumulatively have a significant impact on the environment; and
 (C)determines that extraordinary circumstances do not exist that merit additional analysis and documentation in an environmental impact statement or environmental assessment required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).; and
 (4)by amending subsection (d) to read as follows:  (d)Cooperating authority expertiseA cooperating authority shall provide expertise to the lead authority on aspects of the multimodal project in which the cooperating authority has expertise..
					1106.Improving transparency in environmental reviews
 (a)In generalSubchapter I of chapter 3, as amended by section 1104 of this Act, is further amended by inserting after section 310 the following:
						
							311.Improving transparency in environmental reviews
 (a)In generalNot later than 2 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary of Transportation shall establish an online platform and, in coordination with Federal agencies described in subsection (b), issue reporting standards to make publicly available the status and progress with respect to compliance with applicable requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other Federal approval required under applicable laws for projects and activities requiring an environmental assessment or an environmental impact statement.
 (b)Federal agency participationA Federal agency of jurisdiction over an approval required for a project under applicable laws shall provide information regarding the status and progress of the approval to the online platform, consistent with the standards established under subsection (a).
 (c)Assignment of responsibilitiesAn entity with assigned authority for responsibilities under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), under section 326 or section 327 of title 23 shall be responsible for supplying project development and compliance status for all applicable projects..
 (b)Conforming amendmentThe table of contents of subchapter I of chapter 3, as amended by section 1104 of this Act, is further amended by inserting after the item relating to section 310, the following:
						311. Improving transparency in environmental reviews..
					1107.Safety of the surface transportation network for motorized and nonmotorized users
 (a)In generalSubchapter I of chapter 3, as amended by sections 1102, 1103, 1104, and 1106 of this Act, is further amended by adding at the end the following:
						
							313.Safety of the surface transportation network for motorized and nonmotorized users
 (a)In generalNot later than 2 years after the date of enactment of this section and subject to subsection (b), the Secretary of Transportation shall establish standards to ensure that the design of Federal surface transportation projects provides for the safe and adequate accommodation, as determined by the State or other direct recipient of funds, in all phases of project planning, development, and operation, of all users of the transportation network, including motorized and nonmotorized users.
 (b)Waiver for state law or policyThe Secretary may waive the application of standards established under subsection (a) to a State that has adopted a law or policy that provides for the safe and adequate accommodation, as determined by the State or other direct recipient of funds, in all phases of project planning and development, of users of the transportation network on Federally funded surface transportation projects.
								(c)Compliance
 (1)In generalEach State department of transportation shall submit to the Secretary, at such time, in such manner, and containing such information as the Secretary shall require, a report describing the implementation by the State of measures to achieve compliance with this section.
 (2)Determination by SecretaryUpon receipt of a report under paragraph (1), the Secretary shall determine whether the State has achieved compliance with this section..
 (b)Conforming amendmentThe table of sections of chapter 3, as amended by sections 1102, 1103, 1104, and 1106 of this Act, is further amended by inserting after the item relating to section 312 the following:
						313. Safety of the surface transportation network for motorized and nonmotorized users..
 1108.Local transportation infrastructure programSection 610 of title 23, United States Code, is amended—
 (1)in subsection (d)—
 (A)in paragraph (1), by striking subparagraph (A) and inserting the following:
							
 (A)10 percent of the funds apportioned to the State for each of fiscal years 2016 through 2021 under each of sections 104(b)(1), 104(b)(2), and 144; and;
 (B)in paragraph (2), by striking 2005 through 2009 and inserting 2016 through 2021;
 (C)in paragraph (3), by striking 2005 through 2009 and inserting 2016 through 2021; and
 (D)in paragraph (5), by striking section 133(d)(3) and inserting section 133(d)(4); and
 (2)in subsection (k), by striking 2005 through 2009 and inserting 2016 through 2021.
					BFreight
				1201.Establishment of freight chapter
 (a)FreightSubtitle III is amended by inserting after chapter 53 the following:
						
							54FreightSec. 5401. Definitions.5402. National multimodal freight policy.5403. National multimodal freight network.5404. National Freight Strategic Plan.5405. State freight plans.5406. Reports.
 5401.DefinitionsIn this chapter: (1)Economic competitivenessThe term economic competitiveness means the ability of the economy to efficiently move freight and people, produce goods, and deliver services, including—
 (A)reductions in the travel time of freight; (B)reductions in the congestion caused by the movement of freight;
 (C)improvements to freight travel time reliability; and (D)reductions in freight transportation costs due to congestion and insufficient infrastructure.
 (2)FreightThe term freight means the commercial transportation of cargo, including agricultural, manufactured, retail, or other goods by vessel, vehicle, pipeline, or rail.
 (3)Freight transportation modesThe term freight transportation modes means— (A)the infrastructure supporting any mode of transportation that moves freight, including highways, ports, waterways, rail facilities, and pipelines; and
 (B)any vehicles or equipment transporting goods on such infrastructure.
 (4)Intelligent freight transportation systemThe term intelligent freight transportation system means— (A)an innovative or intelligent technological transportation system, infrastructure, or facilities, including electronic roads, driverless trucks, elevated freight transportation facilities, automated port technologies, autonomous vehicle technology, and other similar freight transportation systems; and
 (B)communications or information processing systems used singly or in combination for intelligent freight lanes and conveyances that improve the efficiency, security, or safety of the freight system or that operate to convey freight or improve existing freight movements.
 (5)National multimodal freight networkThe term national multimodal freight network means the network established under section 5403. (6)National multimodal freight strategic planThe term national multimodal freight strategic plan means the strategic plan developed under section 5404.
 (7)SecretaryThe term Secretary means the Secretary of Transportation. (8)StateThe term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, American Samoa, and the United States Virgin Islands..
 1202.National multimodal freight policySubtitle III, as amended by section 1201 of this Act, is further amended by adding after section 5401 the following:
					
						5402.National multimodal freight policy
 (a)PolicyIt is the policy of the United States— (1)to support investment to maintain and improve the condition and performance of the national multimodal freight network;
 (2)to ensure that the United States maximizes its competitiveness in the global economy by increasing the overall productivity and connectivity of the national freight system; and
 (3)to pursue the goals described in subsection (b). (b)GoalsThe national multimodal freight policy has the following goals:
 (1)To enhance the economic competitiveness of the United States by investing in infrastructure improvements and implementing operational improvements on the freight network of the United States that achieve 1 or more of the following:
 (A)Strengthen the contribution of the national freight network to the economic competitiveness of the United States.
 (B)Reduce congestion and relieve bottlenecks in the freight transportation system. (C)Reduce the cost of freight transportation.
 (D)Improve the reliability of freight transportation. (E)Increase productivity, particularly for domestic industries and businesses that create jobs.
 (2)To improve the safety, security, efficiency, and resiliency of freight transportation in rural and urban areas.
 (3)To improve the condition of the national freight network. (4)To use advanced technology to improve the safety and efficiency of the national freight network.
 (5)To incorporate concepts of performance, innovation, competition, and accountability into the operation and maintenance of the national freight network.
 (6)To improve the efficiency and productivity of the national freight network. (7)To pursue these goals in a manner that is not burdensome to State and local governments.
 (c)StrategiesThe United States may achieve the goals set forth in subsection (b) by— (1)providing funding to maintain and improve freight infrastructure facilities;
 (2)implementing appropriate safety, environmental, energy and other transportation policies; (3)utilizing advanced technology and innovation;
 (4)promoting workforce development; and (5)using performance management activities.
 (d)ImplementationThe Under Secretary for Policy, who shall be responsible for the oversight and implementation of the national multimodal freight policy, shall—
 (1)assist with the coordination of modal freight planning; (2)ensure consistent, expedited review of multimodal freight projects;
 (3)review the project planning and approval processes at each modal administration to identify modeling and metric inconsistencies, approvals, and terminology differences that could hamper multimodal project approval;
 (4)identify interagency data sharing opportunities to promote freight planning and coordination; (5)identify multimodal efforts and connections;
 (6)designate the lead agency for multimodal freight projects; (7)develop recommendations for State incentives for multi-modal planning efforts, which may include—
 (A)reducing the State cost share; or (B)expediting the review of agreements for multimodal or freight specific projects;
 (8)consider opportunities to reduce project delays by issuing categorical exclusions or allowing self-certifications of right-of-way acquisitions for freight projects; and
 (9)submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that identifies required reports, statutory requirements, and other limitations on efficient freight project delivery that could be streamlined or consolidated..
 1203.National multimodal freight networkSubtitle III as amended by section 1202 of this Act, is further amended by adding after section 5402 the following:
					
						5403.National multimodal freight network
 (a)In generalThe Secretary shall establish a national freight network, in accordance with this section— (1)to assist States in strategically directing resources toward improved system performance for the efficient movement of freight on transportation networks;
 (2)to inform freight transportation planning; (3)to assist in the prioritization of Federal investment; and
 (4)to assess and support Federal investments to achieve the national multimodal freight policy goals described in section 5402(b).
 (b)Network componentsThe national multimodal freight network established under this section shall consist of all connectors, corridors, and facilities in all freight transportation modes that are the most critical to the current and future movement of freight to achieve the national multimodal freight policy goals described in section 5402(b).
							(c)Initial designation of primary freight system
 (1)In generalNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary, after soliciting input from stakeholders, including multimodal freight system users, transport providers, metropolitan planning organizations, local governments, ports, airports, railroads, and States, through a public process to identify critical freight facilities and corridors that are vital to achieve the national multimodal freight policy goals described in section 5402(b), and after providing notice and opportunity for comment on a draft system, shall designate a primary freight system with the goal of—
 (A)improving network and intermodal connectivity; and (B)using measurable data as part of the assessment of the significance of freight movement, including the consideration of points of origin, destination, and linking components of domestic and international supply chains.
 (2)FactorsIn designating or redesignating a primary freight system, the Secretary shall consider— (A)origins and destinations of freight movement within, to, and from the United States;
 (B)volume, value, tonnage, and the strategic importance of freight; (C)access to border crossings, airports, seaports, and pipelines;
 (D)economic factors, including balance of trade; (E)access to major areas for manufacturing, agriculture, or natural resources;
 (F)access to energy exploration, development, installation, and production areas; (G)intermodal links and intersections that promote connectivity;
 (H)freight choke points and other impediments contributing to significant measurable congestion, delay in freight movement, or inefficient modal connections;
 (I)impacts on all freight transportation modes and modes that share significant freight infrastructure;
 (J)elements and transportation corridors identified by a multi-State coalition, a State, a State advisory committee, or a metropolitan planning organization, using national or local data, as having critical freight importance to the region;
 (K)intermodal connectors, major distribution centers, inland intermodal facilities, and first- and last-mile facilities;
 (L)the annual average daily truck traffic on principal arterials; and (M)the significance of goods movement, including consideration of global and domestic supply chains.
 (3)Requirements for designationA designation may be made under this subsection if the freight transportation facility or infrastructure being considered—
 (A)is in an urbanized area, regardless of population; (B)has been designated under subsection (e) as a critical rural freight corridor;
 (C)connects an intermodal facility to— (i)the primary freight network; or
 (ii)an intermodal freight facility; (D)(i)is located within a corridor of a route on the primary freight network; and
 (ii)provides an alternative option important to goods movement; (E)serves a major freight generator, logistic center, agricultural region, or manufacturing or warehouse industrial land; or
 (F)is important to the movement of freight within a State or metropolitan region, as determined by the State or the metropolitan planning organization.
									(d)Redesignation of primary freight system
 (1)In generalBeginning on the date that is 5 years after the initial designation under subsection (c), and every 5 years thereafter, the Secretary, using the designation factors described in subsection (c)(3), shall redesignate the primary freight system.
 (2)ConsiderationsIn redesignating the primary freight system under paragraph (1), the Secretary shall— (A)use, to the extent practicable, measurable data to assess the significance of goods movement, including the consideration of points of origin, destination, and linking components of the United States global and domestic supply chains;
 (B)consider— (i)the factors described in subsection (c)(2); and
 (ii)any changes in the economy or freight transportation network demand; and (C)provide the States with an opportunity to submit proposed designations in accordance with paragraph (3).
									(3)State input
 (A)In generalEach State that proposes increased designations on the primary freight system shall— (i)consider nominations for additional designations from metropolitan planning organizations within the State;
 (ii)consider nominations for the additional designations from owners and operators of port, rail, pipeline, and airport facilities; and
 (iii)ensure that additional designations are consistent with the State Transportation Improvement Program or freight plan.
 (B)RevisionsStates may revise routes certified under section 4006 of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2148) to conform with the designated freight system under this section.
 (C)Submission and certificationEach State shall submit to the Secretary— (i)a list of the additional designations added under this subsection; and
 (ii)certification that— (I)the State has satisfied the requirements under subparagraph (A); and
 (II)the designations referred to in clause (i) address the factors for redesignation described in subsection (c)(3).
 (e)Critical rural freight corridorsA State may designate freight transportation infrastructure or facilities within the borders of the State as a critical rural freight corridor if the public road or facility—
 (1)is a rural principal arterial roadway or facility; (2)provides access or service to energy exploration, development, installation, or production areas;
 (3)provides access or service to— (A)a grain elevator;
 (B)an agricultural facility; (C)a mining facility;
 (D)a forestry facility; or (E)an intermodal facility;
 (4)connects to an international port of entry; (5)provides access to significant air, rail, water, or other freight facilities in the State; or
 (6)has been determined by the State to be vital to improving the efficient movement of freight of importance to the economy of the State..
 1204.National Freight Strategic PlanSubtitle III as amended by section 1203 of this Act, is further amended by adding after section 5403 the following:
					
						5404.National Freight Strategic Plan
 (a)Initial development of National Freight Strategic PlanNot later than 3 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary, in consultation with State departments of transportation, metropolitan planning organizations, and other appropriate public and private transportation stakeholders, shall develop, and after providing notice and an opportunity for comment on a draft national freight strategic plan, post on the public website of the Department of Transportation, a national freight strategic plan that—
 (1)provides an assessment of the condition and performance of the national freight network; (2)identifies any bottlenecks on the national freight network that create significant freight congestion based on a quantitative methodology developed by the Secretary, which shall include—
 (A)information from the Freight Analysis Framework of the Federal Highway Administration; and (B)to the maximum extent practicable—
 (i)an estimate of the cost of addressing each bottleneck; and (ii)any operational improvements that could be implemented to address each bottleneck;
 (3)includes forecasts of freight volumes, based on the most recent data available, for the 5-year period beginning in the year during which the plan is issued;
 (4)identifies major trade gateways and national freight corridors that connect major economic corridors, population centers, trade gateways, and other major freight generators for current and forecasted traffic and freight volumes;
 (5)provides an assessment of statutory, regulatory, technological, institutional, financial, and other barriers to improved freight transportation performance, including opportunities for overcoming such barriers;
 (6)identifies— (A)routes for providing access to energy exploration, development, installation, or production areas; and
 (B)routes for providing access to major areas for manufacturing, agriculture, or natural resources; (7)includes best practices for—
 (A)improving the performance of the national freight network; and (B)improving urban and rural access to critical freight corridors;
 (8)includes a process for— (A)addressing multistate projects; and
 (B)encouraging jurisdictions to collaborate on multistate projects; (9)identifies—
 (A)locations or areas with high crash rates or congestion involving freight traffic; and (B)strategies to address such issues; and
 (10)includes strategies to improve freight intermodal connectivity. (b)Updates to National Freight Strategic PlanNot later than 5 years after the date of completion of the first national freight strategic plan under paragraph (1) and every 5 years thereafter, the Secretary shall update and repost on the public website of the Department of Transportation a revised national freight strategic plan, which shall include a revision of the major trade gateways and national freight corridors identified under subsection (a)(4).
							(c)Transportation investment data and planning tools
 (1)In generalNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary shall— (A)begin developing new tools and improving existing tools to support State-based outcome-oriented, performance-based approaches to evaluate proposed freight-related and other transportation projects, including—
 (i)methodologies for systematic analysis of benefits and costs on a national and regional basis; (ii)tools for ensuring that the evaluation of freight-related and other transportation projects could consider safety, economic competitiveness, urban and rural access, and system condition in the project selection process;
 (iii)improved methods for data collection and trend analysis; (iv)encouragement of public-private partnerships to carry out data sharing activities and maintaining the confidentiality of all proprietary data; and
 (v)other tools to assist in effective transportation planning; (B)identify transportation-related model data elements to support a broad range of evaluation methods and techniques to assist in making transportation investment decisions; and
 (C)consider, in consultation with other relevant Federal agencies, any improvements to existing freight flow data collection efforts that could—
 (i)reduce identified freight data gaps and deficiencies; and (ii)help to improve forecasts of freight transportation demand.
 (2)ConsultationThe Secretary shall consult with other Federal agencies, State governments, and other stakeholders to develop, improve, and implement the tools and collect the data described in paragraph (1)..
 1205.State freight plansSubtitle III as amended by section 1204 of this Act, is further amended by adding after section 5404 the following:
					
						5405.State freight plans
							(a)State freight advisory committees
 (1)In generalEach State may establish a freight advisory committee, which should consist of a representative cross-section of public and private sector freight stakeholders, including representatives of ports, third party logistics providers, shippers, carriers, freight-related associations, the freight industry workforce, the State transportation department, and local governments.
 (2)Role of committeeA freight advisory committee described in paragraph (1) may— (A)advise the State on freight-related priorities, issues, projects, and funding needs;
 (B)serve as a forum for discussion for State transportation decisions affecting freight mobility; (C)communicate and coordinate with other organizations regarding regional priorities; and
 (D)promote the sharing of information between the private and public sectors on freight issues. (b)State freight plans (1)In generalEach State may develop a freight plan, or integrate such planning into other transportation planning documents, that provides a comprehensive plan for the immediate and long-range planning activities and investments of the State with respect to freight.
 (2)Plan contentsA freight plan described in paragraph (1) should— (A)identify significant freight system trends, needs, and issues with respect to the State;
 (B)describe the freight policies, strategies, and performance measures that will guide the freight-related transportation investment decisions of the State;
 (C)include, if applicable, a listing of critical rural and urban freight corridors designated within the State under this chapter;
 (D)describe how the plan will improve the ability of the State to meet the national freight goals established under section 5402(b);
 (E)include evidence of consideration of innovative technologies and operational strategies, including intelligent transportation systems, that improve the safety and efficiency of freight movement;
 (F)include— (i)an inventory of facilities within the State with freight mobility issues, such as freight bottlenecks; and
 (ii)a description of the strategies the State is employing to address such freight mobility issues; (G)consider—
 (i)any significant congestion or delay caused by freight movements; and (ii)any strategies to mitigate such congestion or delay; and
 (H)include, subject to paragraph (3), a freight investment plan that— (i)includes a list of priority projects; and
 (ii)describes how funds made available to carry out this chapter would be invested and matched. (3)Relationship to long-range planThe freight investment plan component described in paragraph (2)(H) shall include a project, or an identified phase of a project, only if funding for completion of the project can reasonably be anticipated to be available for the project within the time period identified in the freight investment plan. Unfunded project plans should be included in a separate section.
 (4)Planning periodThe freight plan shall address a 5-year forecast period. (5)Updates (A)In generalA State may update the freight plan under this subsection not less frequently than once every 5 years.
 (B)Freight investment planA State may update the freight investment plan more frequently than is required under subparagraph (A).
									(c)Intelligent freight transportation system
 (1)LocationAn intelligent freight transportation system shall be located— (A)(i)along freight corridors; or
 (ii)in a manner that connects ports-of-entry to the freight network; and (B)in proximity to, or within, an existing right-of-way or existing freight right of way.
 (2)Operating standardsThe Secretary shall determine the need for establishing operating standards for intelligent freight transportation systems..
 1206.Freight transportation conditions and performance reportsSubtitle III, as amended by section 1205 of this Act, is further amended by adding after section 5405 the following:
					
 5406.Freight transportation conditions and performance reportsNot later than 3 years after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, and every 5 years thereafter, the Secretary shall submit a report to Congress that describes the conditions and performance of the national freight network in the United States..
 1207.RepealsThe Moving Ahead for Progress in the 21st Century Act (Public Law 112–141) is amended by striking sections 1117 and 1118 (23 U.S.C. 167 note).
 1208.Savings provisionNo provision in this subtitle may be construed to provide additional authority to regulate or direct private activity on freight networks designated by the amendments made under this subtitle.
				CResearch
 1301.FindingsCongress makes the followings findings: (1)Federal transportation research planning and coordination—
 (A)should occur within the Office of the Secretary; and (B)should be, to the extent practicable, multi-modal and not occur solely within the subagencies of the Department of Transportation.
 (2)Managing a multi-modal research portfolio within the Office of the Secretary will— (A)help identify opportunities where research could be applied across modes; and
 (B)prevent duplication of efforts and waste of limited Federal resources.
 (3)An ombudsman for research at the Department of Transportation will— (A)give stakeholders a formal opportunity to address concerns;
 (B)ensure unbiased research; and
 (C)improve the overall research products of the Department.
 (4)Increasing transparency of transportation research efforts will— (A)build stakeholder confidence in the final product; and
 (B)lead to the improved implementation of research findings. 1302.Modal research plans (a)In generalNot later than June 15 of the year preceding the research fiscal year, the head of each modal administration and joint program office of the Department of Transportation shall submit a comprehensive annual modal research plan to the Assistant Secretary for Research and Technology of the Department of Transportation (referred to in this subtitle as the Assistant Secretary).
					(b)Review
 (1)In generalNot later than October 1 of each year, the Assistant Secretary, for each plan submitted pursuant to subsection (a), shall—
 (A)review the scope of the research; and (B)(i)approve the plan; or
 (ii)request that the plan be revised. (2)PublicationsNot later than January 30 of each year, the Secretary shall publish each plan that has been approved under paragraph (1)(B)(i) on a public website.
 (3)Rejection of duplicative research effortsThe Assistant Secretary may not approve any plan submitted by the head of a modal administration or joint program office pursuant to subsection (a) if such plan duplicates the research efforts of any other modal administration.
 (c)Funding limitationsNo funds may be expended by the Department of Transportation on research that has not previously been approved as part of a modal research plan approved by the Assistant Secretary unless—
 (1)such research is required by an Act of Congress; (2)such research was part of a contract that was funded before the date of enactment of this Act; or
 (3)the Secretary of Transportation certifies to Congress that such research is necessary before the approval of a modal research plan.
						(d)Duplicative research
 (1)In generalExcept as provided in paragraph (2), no funds may be expended by the Department of Transportation on research projects that the Secretary identifies as duplicative under subsection (b)(3).
 (2)ExceptionsParagraph (1) shall not apply to— (A)updates to previously commissioned research;
 (B)research commissioned to carry out an Act of Congress; or (C)research commissioned before the date of enactment of this Act.
							(e)Certification
 (1)In generalThe Secretary shall annually certify to Congress that— (A)each modal research plan has been reviewed; and
 (B)there is no duplication of study for research directed, commissioned, or conducted by the Department of Transportation.
 (2)Corrective action planIf the Secretary, after submitting a certification under paragraph (1), identifies duplication of research within the Department of Transportation, the Secretary shall—
 (A)notify Congress of the duplicative research; and (B)submit a corrective action plan to Congress that will eliminate such duplicative research.
							1303.Consolidated research prospectus and strategic plan
					(a)Prospectus
 (1)In generalThe Secretary shall annually publish, on a public website, a comprehensive prospectus on all research projects conducted by the Department of Transportation, including, to the extent practicable, research funded through University Transportation Centers.
 (2)ContentsThe prospectus published under paragraph (1) shall— (A)include the consolidated modal research plans approved under section 1302;
 (B)describe the research objectives, progress, and allocated funds for each research project;
 (C)identify research projects with multi-modal applications; (D)specify how relevant modal administrations have assisted, will contribute to, or plan to use the findings from the research projects identified under paragraph (1);
 (E)identify areas in which multiple modal administrations are conducting research projects on similar subjects or subjects which have bearing on multiple modes;
 (F)describe the interagency and cross modal communication and coordination that has occurred to prevent duplication of research efforts within the Department of Transportation;
 (G)indicate how research is being disseminated to improve the efficiency and safety of transportation systems;
 (H)describe how agencies developed their research plans; and (I)describe the opportunities for public and stakeholder input.
 (b)Funding reportIn conjunction with each of the President’s annual budget requests under section 1105 of title 31, United States Code, the Secretary shall submit a report to appropriate committees of Congress that describes—
 (1)the amount spent in the last completed fiscal year on transportation research and development; and
 (2)the amount proposed in the current budget for transportation research and development.
 (c)Performance plans and reportsIn the plans and reports submitted under sections 1115 and 1116 of title 31, United States Code, the Secretary shall include—
 (1)a summary of the Federal transportation research and development activities for the previous fiscal year in each topic area;
 (2)the amount spent in each topic area; (3)a description of the extent to which the research and development is meeting the expectations set forth in subsection (d)(3)(A); and
 (4)any amendments to the strategic plan developed under subsection (d). (d)Transportation research and development strategic plan (1)In generalThe Secretary shall develop a 5-year transportation research and development strategic plan to guide future Federal transportation research and development activities.
 (2)ConsistencyThe strategic plan developed under paragraph (1) shall be consistent with— (A)section 306 of title 5, United States Code;
 (B)sections 1115 and 1116 of title 31, United States Code; and
 (C)any other research and development plan within the Department of Transportation.
 (3)ContentsThe strategic plan developed under paragraph (1) shall— (A)describe the primary purposes of the transportation research and development program, which shall include—
 (i)promoting safety; (ii)reducing congestion;
 (iii)improving mobility; (iv)preserving the existing transportation system;
 (v)improving the durability and extending the life of transportation infrastructure; and (vi)improving goods movement;
 (B)for each of the purposes referred to in subparagraph (A), list the primary research and development topics that the Department of Transportation intends to pursue to accomplish that purpose, which may include—
 (i)fundamental research in the physical and natural sciences;
 (ii)applied research; (iii)technology research; and
 (iv)social science research intended for each topic; and
 (C)for each research and development topic— (i)identify the anticipated annual funding levels for the period covered by the strategic plan; and
 (ii)include any additional information the Department of Transportation expects to discover at the end of the period covered by the strategic plan as a result of the research and development in that topic area.
 (4)ConsiderationsThe Secretary shall ensure that the strategic plan developed under this section— (A)reflects input from a wide range of stakeholders;
 (B)includes and integrates the research and development programs of all the Department of Transportation’s modal administrations, including aviation, transit, rail, and maritime; and
 (C)takes into account how research and development by other Federal, State, private sector, and nonprofit institutions—
 (i)contributes to the achievement of the purposes identified under paragraph (3)(A); and
 (ii)avoids unnecessary duplication of such efforts.
								(e)Technical and conforming amendments
 (1)Chapter 5 of title 23Chapter 5 of title 23, United States Code, is amended— (A)by striking section 508;
 (B)in the table of contents, by striking the item relating to section 508; (C)in section 502—
 (i)in subsection (a)(9), by striking transportation research and technology development strategic plan developed under section 508 and inserting transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015; and (ii)in subsection (b)(4), by striking transportation research and development strategic plan of the Secretary developed under section 508 and inserting transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015; and
 (D)in section 512(b), by striking as part of the transportation research and development strategic plan developed under section 508. (2)Intelligent transportation systemsThe Intelligent Transportation Systems Act of 1998 (23 U.S.C. 502 note) is amended—
 (A)in section 5205(b), by striking as part of the Surface Transportation Research and Development Strategic Plan developed under section 508 of title 23, United States Code and inserting as part of the transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015; and
 (B)in section 5206(e)(2)(A), by striking or the Surface Transportation Research and Development Strategic Plan developed under section 508 of title 23, United States Code and inserting or the transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015.
 (3)Intelligent transportation system researchSubtitle C of title V of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 512 note) is amended—
 (A)in section 5305(h)(3)(A), by striking the strategic plan under section 508 of title 23, United States Code and inserting the 5-year transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015; and (B)in section 5307(c)(2)(A), by striking or the surface transportation research and development strategic plan developed under section 508 of title 23, United States Code and inserting or the 5-year transportation research and development strategic plan under section 1303 of the Comprehensive Transportation and Consumer Protection Act of 2015.
							1304.Research Ombudsman
 (a)In generalSubtitle III is amended by inserting after chapter 63 the following:  65Research ombudsmanSec.6501. Research ombudsman. 6501.Research ombudsman (a)EstablishmentThe Assistant Secretary for Research and Technology shall appoint a career Federal employee to serve as Research Ombudsman. This appointment shall not diminish the authority of peer review of research.
 (b)QualificationsThe Research Ombudsman appointed under subsection (a), to the extent practicable— (1)shall have a background in academic research and a strong understanding of sound study design;
 (2)shall develop a working knowledge of the stakeholder communities and research needs of the transportation field; and
 (3)shall not have served as a political appointee of the Department. (c)Responsibilities (1)Addressing complaints and questionsThe Research Ombudsman shall—
 (A)receive complaints and questions about— (i)significant alleged omissions, improprieties, and systemic problems; and
 (ii)excessive delays of, or within, a specific research project; and (B)evaluate and address the complaints and questions described in subparagraph (A).
											(2)Petitions
 (A)ReviewThe Research Ombudsman shall review petitions relating to— (i)conflicts of interest;
 (ii)the study design and methodology; (iii)assumptions and potential bias;
 (iv)the length of the study; and (v)the composition of any data sampled.
 (B)Response to petitionsThe Research Ombudsman shall— (i)respond to relevant petitions within a reasonable period;
 (ii)identify deficiencies in the petition’s study design; and (iii)propose a remedy for such deficiencies to the administrator of the modal administration responsible for completing the research project.
 (C)Response to proposed remedyThe administrator of the modal administration charged with completing the research project shall respond to the proposed research remedy.
 (3)Required reviewsThe Research Ombudsman shall evaluate the study plan for all statutorily required studies and reports before the commencement of such studies to ensure that the research plan has an appropriate sample size and composition to address the stated purpose of the study.
										(d)Reports
 (1)In generalUpon the completion of each review under subsection (c), the Research Ombudsman shall— (A)submit a report containing the results of such review to—
 (i)the Secretary; (ii)the head of the relevant modal administration; and
 (iii)the study or research leader; and (B)publish such results on a public website, with the modal administration response required under subsection (c)(2)(C).
 (2)IndependenceEach report required under this section shall be provided directly to the individuals described in paragraph (1) without any comment or amendment from the Secretary, the Deputy Secretary of Transportation, the head of any modal administration of the Department, or any other officer or employee of the Department or the Office of Management and Budget.
 (e)Report to Inspector GeneralThe Research Ombudsman shall submit any evidence of misfeasance, malfeasance, waste, fraud, or abuse uncovered during a review under this section to the Inspector General for further review.
 (f)RemovalThe Research Ombudsman shall be subject to adverse employment action for misconduct or good cause in accordance with the procedures and grounds set forth in chapter 75 of title 5..
 (b)Technical and conforming amendmentThe table of chapters for subtitle III is amended by inserting after the item relating to chapter 63 the following:
						65.Research ombudsman6501.
					1305.Smart cities transportation planning study
 (a)In generalThe Secretary shall conduct a study of digital technologies and information technologies, including shared mobility, data, transportation network companies, and on-demand transportation services—
 (1)to understand the degree to which cities are adopting these technologies; (2)to assess future planning, infrastructure and investment needs; and
 (3)to provide best practices to plan for smart cities in which information and technology are used—
 (A)to improve city operations;
 (B)to grow the local economy; (C)to improve response in times of emergencies and natural disasters; and
 (D)to improve the lives of city residents.
 (b)ComponentsThe study conducted under subsection (a) shall— (1)identify broad issues that influence the ability of the United States to plan for and invest in smart cities, including barriers to collaboration and access to scientific information; and
 (2)review how the expanded use of digital technologies, mobile devices, and information may— (A)enhance the efficiency and effectiveness of existing transportation networks;
 (B)optimize demand management services; (C)impact low-income and other disadvantaged communities;
 (D)assess opportunities to share, collect, and use data; (E)change current planning and investment strategies; and
 (F)provide opportunities for enhanced coordination and planning. (c)ReportingNot later than 18 months after the date of enactment of this Act, the Secretary shall publish the report containing the results of the study required under subsection (a) to a public website.
 1306.Bureau of Transportation Statistics independenceSection 6302 is amended by adding at the end the following:  (d)Independence of Bureau (1)In generalThe Director shall not be required—
 (A)to obtain the approval of any other officer or employee of the Department with respect to the collection or analysis of any information; or
 (B)prior to publication, to obtain the approval of any other officer or employee of the United States Government with respect to the substance of any statistical technical reports or press releases lawfully prepared by the Director.
 (2)Budget authorityThe Director shall have final authority for the disposition and allocation of the Bureau’s authorized budget, including—
 (A)all hiring, grants, cooperative agreements, and contracts awarded by the Bureau to carry out this section; and
 (B)the disposition and allocation of amounts paid to the Bureau for cost-reimbursable projects. (3)ExceptionsThe Secretary shall direct external support functions, such as the coordination of activities involving multiple modal administrations.
 (4)Information technologyIn consultation with the Chief Information Officer, the Director shall have the final authority in decisions regarding information technology in order to protect the confidentiality of information provided solely for statistical purposes, in accordance with the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note)..
				1307.Conforming amendments
					(a)Title 49 amendments
 (1)Assistant Secretaries; General CounselSection 102(e) is amended— (A)in paragraph (1), by striking 5 and inserting 6; and
 (B)in paragraph (1)(A), by inserting an Assistant Secretary for Research and Technology, before and an Assistant Secretary.
 (2)Office of the Assistant Secretary for Research and Technology of the Department of TransportationSection 112 is repealed. (3)Table of contentsThe table of contents of chapter 1 is amended by striking the item relating to section 112.
 (4)Research contractsSection 330 is amended— (A)in the section heading, by striking contracts and inserting activities;
 (B)in subsection (a), by inserting In general.— before The Secretary; (C)in subsection (b), by inserting Responsibilities.— before In carrying out;
 (D)in subsection (c), by inserting Publications.— before The Secretary; and (E)by adding at the end the following:
								
 (d)DutiesThe Secretary shall provide for the following: (1)Coordination, facilitation, and review of the Department's research and development programs and activities.
 (2)Advancement, and research and development, of innovative technologies, including intelligent transportation systems.
 (3)Comprehensive transportation statistics research, analysis, and reporting. (4)Education and training in transportation and transportation-related fields.
 (5)Activities of the Volpe National Transportation Systems Center. (e)Additional authoritiesThe Secretary may—
 (1)enter into grants and cooperative agreements with Federal agencies, State and local government agencies, other public entities, private organizations, and other persons—
 (A)to conduct research into transportation service and infrastructure assurance; and (B)to carry out other research activities of the Department;
 (2)carry out, on a cost-shared basis, collaborative research and development to encourage innovative solutions to multimodal transportation problems and stimulate the deployment of new technology with—
 (A)non-Federal entities, including State and local governments, foreign governments, institutions of higher education, corporations, institutions, partnerships, sole proprietorships, and trade associations that are incorporated or established under the laws of any State;
 (B)Federal laboratories; and (C)other Federal agencies; and
 (3)directly initiate contracts, grants, cooperative research and development agreements (as defined in section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a)), and other agreements to fund, and accept funds from, the Transportation Research Board of the National Research Council of the National Academy of Sciences, State departments of transportation, cities, counties, institutions of higher education, associations, and the agents of those entities to carry out joint transportation research and technology efforts.
										(f)Federal share
 (1)In generalSubject to paragraph (2), the Federal share of the cost of an activity carried out under subsection (e)(3) shall not exceed 50 percent.
 (2)ExceptionIf the Secretary determines that the activity is of substantial public interest or benefit, the Secretary may approve a greater Federal share.
 (3)Non-Federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity described in paragraph (1).
 (g)Program evaluation and oversightFor fiscal years 2016 through 2021, the Secretary is authorized to expend not more than 1 and a half percent of the amounts authorized to be appropriated for necessary expenses for administration and operations of the Office of the Assistant Secretary for Research and Technology for the coordination, evaluation, and oversight of the programs administered under this section.
 (h)Use of technologyThe research, development, or use of a technology under a contract, grant, cooperative research and development agreement, or other agreement entered into under this section, including the terms under which the technology may be licensed and the resulting royalties may be distributed, shall be subject to the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.).
 (i)Waiver of advertising requirementsSection 6101 of title 41 shall not apply to a contract, grant, or other agreement entered into under this section..
 (5)Table of contentsThe item relating to section 330 in the table of contents of chapter 3 is amended by striking Contracts and inserting Activities. (6)Bureau of Transportation StatisticsSection 6302(a) is amended to read as follows:
							
 (a)In generalThere shall be within the Department the Bureau of Transportation Statistics.. (b)Title 5 amendments (1)Positions at level IISection 5313 of title 5, United States Code, is amended by striking The Under Secretary of Transportation for Security..
 (2)Positions at level IIISection 5314 of title 5, United States Code, is amended by striking Administrator, Research and Innovative Technology Administration.. (3)Positions at level IVSection 5315 of title 5, United States Code, is amended by striking (4) in the undesignated item relating to Assistant Secretaries of Transportation and inserting (5).
 (4)Positions at level VSection 5316 is amended by striking Associate Deputy Secretary, Department of Transportation.. 1308.Repeal of obsolete office (a)In generalSection 5503 is repealed.
 (b)Table of contentsThe table of contents of chapter 55 is amended by striking the item relating to section 5503. DPort Performance Act 1401.Short titleThis subtitle may be cited as the Port Performance Act.
 1402.FindingsCongress finds the following: (1)America’s ports play a critical role in the Nation’s transportation supply chain network.
 (2)Reliable and efficient movement of goods through the Nation’s ports ensures that American goods are available to customers throughout the world.
 (3)Breakdowns in the transportation supply chain network, particularly at the Nation’s ports, can result in tremendous economic losses for agriculture, businesses, and retailers that rely on timely shipments.
 (4)A clear understanding of port productivity and throughput would help— (A)to identify freight bottlenecks;
 (B)to indicate performance and trends over time; and (C)to inform investment decisions.
						1403.Port performance freight statistics program
 (a)In generalChapter 63 is amended by adding at the end the following:
						
							6314.Port performance freight statistics program
 (a)In generalThe Director shall establish, on behalf of the Secretary, a port performance statistics program to provide nationally consistent measures of performance of—
 (1)the Nation’s top 25 ports by tonnage;
 (2)the Nation’s top 25 ports by 20-foot equivalent unit; and (3)the Nation’s top 25 ports by dry bulk.
									(b)Annual reports
 (1)Port capacity and throughputNot later than January 15 of each year, the Director shall submit an annual report to Congress that includes statistics on capacity and throughput at the ports described in subsection (a).
 (2)Port performance measuresThe Director shall collect monthly port performance measures for each of the United States ports referred to in subsection (a) that receives Federal assistance or is subject to Federal regulation to submit an annual report to the Bureau of Transportation Statistics that includes monthly statistics on capacity and throughput as applicable to the specific configuration of the port, including—
 (A)the total capacity of inbound and outbound cargo, including containers, break bulk, vehicles, and dry and liquid bulk;
 (B)the total volume of inbound and outbound cargo, including containers, break bulk, vehicles, and dry and liquid bulk;
 (C)the average number of lifts per hour of containers by crane; (D)the average vessel turn time by vessel type;
 (E)the average cargo or container dwell time; (F)port storage capacity and utilization;
 (G)the average truck time at ports; (H)the average rail time at ports; and
 (I)any additional metrics, as determined by the Director after receiving recommendations from the working group established under subsection (c).
										(c)Recommendations
 (1)In generalThe Director shall obtain recommendations for— (A)specifications and data measurements for the port performance measures listed in subsection (b)(2);
 (B)additionally needed data elements for measuring port performance; and
 (C)a process for the Department of Transportation to collect timely and consistent data, including identifying safeguards to protect proprietary information described in subsection (b)(2).
 (2)Working groupNot later than 60 days after the date of the enactment of the Port Performance Act, the Director shall commission a working group composed of—
 (A)operating administrations of the Department of Transportation; (B)the Coast Guard;
 (C)the Federal Maritime Commission; (D)U.S. Customs and Border Protection;
 (E)the Marine Transportation System National Advisory Council;
 (F)the Army Corps of Engineers;
 (G)the Saint Lawrence Seaway Development Corporation;
 (H)the Advisory Committee on Supply Chain Competitiveness;
 (I)1 representative from the rail industry; (J)1 representative from the trucking industry;
 (K)1 representative from the port management industry; (L)1 representative from the maritime shipping industry;
 (M)1 representative from the maritime labor industry; (N)representatives of the National Freight Advisory Committee of the Department; and
 (O)representatives of the Transportation Research Board of the National Academies. (3)RecommendationsNot later than 1 year after the date of the enactment of the Port Performance Act, the working group commissioned under this subsection shall submit its recommendations to the Director.
 (d)Access to dataThe Director shall ensure that the statistics compiled under this section are readily accessible to the public, consistent with applicable security constraints and confidentiality interests..
 (b)Prohibition on certain disclosuresSection 6307(b)(1) is amended by inserting or section 6314(b) after section 6302(b)(3)(B) each place it appears. (c)Copies of reportsSection 6307(b)(2)(A) is amended by inserting or section 6314(b) after section 6302(b)(3)(B).
 (d)Technical and conforming amendmentThe table of contents for chapter 63 is amended by adding at the end the following:
						6314. Port performance freight statistics program..
					1404.Monthly reports on performance at United States ports
 (a)In generalNot later than 1 year before the expiration date of a maritime labor agreement that applies to facilities of a United States port, 3 months before the expiration date of the maritime labor agreement, and monthly thereafter until a new agreement is agreed to, the Secretary of Transportation, in consultation with the Secretary of Commerce and the Secretary of Labor, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes port performance indicators at the affected port. If multiple ports are affected by the expiration of the maritime labor agreement, the Secretary of Transportation shall submit a report for each affected port.
 (b)ContentsEach report required under subsection (a) shall include, for the affected port during the previous month—
 (1)the performance indicators listed under section 6314(b)(2) of title 49, United States Code; (2)the number and type of vessels awaiting berthing, including average wait time;
 (3)the number of cancelled vessel calls; (4)an estimate of the economic impact associated with any delays both at the port and across the national economy;
 (5)an estimate of the amount of time required to clear any congestion; (6)the average number of labor positions ordered and filled; and
 (7)any other factors that might have created delays, including weather, equipment maintenance or failures, or infrastructure development or repair.
 (c)Effective periodThe Secretary of Transportation, in consultation with the Secretary of Commerce and the Secretary of Labor, shall submit a report required under subsection (a) for an affected port until the date on which a new maritime labor agreement that applies to the facilities of the port is agreed to by all of the parties to that maritime labor agreement.
 (d)Definition of maritime labor agreementIn this section, the term maritime labor agreement has the meaning given such term in section 40102 of title 46, United States Code. IICommercial motor vehicle and driver programs ACompliance, Safety, and Accountability Reform ICompliance, Safety, and Accountability 2001.Correlation study (a)In generalThe Administrator of the Federal Motor Carrier Safety Administration (referred to in this part as the Administrator) shall commission the National Research Council of the National Academies to conduct a study of—
 (1)the Safety Measurement System (referred to in this part as SMS); and
 (2)the Compliance, Safety, Accountability program (referred to in this part as the CSA program).
 (b)Scope of studyIn carrying out the study commissioned pursuant to subsection (a), the National Research Council— (1)shall analyze—
 (A)the accuracy with which the Behavior Analysis and Safety Improvement Categories (referred to in this part as BASIC) safety measures used by SMS—
 (i)identify high risk drivers and carriers; and (ii)predict or be correlated with future crash risk, crash severity, or other safety indicators for individual drivers, motor carriers, and the highest risk carriers;
 (B)the methodology used to calculate BASIC percentiles and identify carriers for enforcement, including the weights assigned to particular violations, and the tie between crash risk and specific regulatory violations, in order to accurately identify and predict future crash risk for motor carriers;
 (C)the relative value of inspection information and roadside enforcement data; (D)any data collection gaps or data sufficiency problems that may exist and the impact of those data gaps and insufficiencies on the efficacy of the CSA program; and
 (E)the accuracy of data processing; and (2)should consider—
 (A)whether the current SMS provides comparable precision and confidence for SMS alerts and percentiles for the relative crash risk of individual large and small motor carriers;
 (B)whether alternative systems would identify high risk carriers or identify high risk drivers and motor carriers more accurately; and
 (C)the recommendations and findings of the Comptroller General of the United States and the Inspector General, and independent review team reports issued before the date of the enactment of this Act.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit a report containing the results of the completed study to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; (2)the Committee on Transportation and Infrastructure of the House of Representatives;
 (3)the Inspector General of the Department of Transportation; and
 (4)the Comptroller General of the United States. (d)Corrective action plan (1)In generalNot later than 120 days after the Administrator submits a report under subsection (c) that identifies a deficiency or opportunity for improvement in the CSA program or in any element of SMS, the Administrator shall submit a corrective action plan to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that—
 (A)responds to the concerns highlighted by the report; (B)identifies how the Federal Motor Carrier Safety Administration will address such concerns; and
 (C)provides an estimate of the cost, including changes in staffing, enforcement, and data collection necessary to implement the recommendations.
 (2)Program reformsThe corrective action plan submitted under paragraph (1) shall include an implementation plan that— (A)includes benchmarks;
 (B)includes programmatic reforms, revisions to regulations, or proposals for legislation; and (C)shall be considered in any rulemaking by the Department of Transportation that relates to the CSA program, including the SMS data sets or analysis.
 (e)Inspector general reviewNot later than 120 days after the Administrator issues a corrective action plan under subsection (d), the Inspector General of the Department of Transportation shall—
 (1)review the extent to which such plan implements— (A)recommendations contained in the report submitted under subsection (c); and
 (B)recommendations issued by the Comptroller General or the Inspector General before the date of enactment of this Act; and
 (2)submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the responsiveness of the corrective action plan to the recommendations described in paragraph (1).
 (f)Fiscal limitationThe Administrator shall carry out the study required under this section using amounts appropriated to the Federal Motor Carrier Safety Administration and available for obligation and expenditure as of the date of the enactment of this Act.
						2002.Safety improvement metrics
 (a)In generalThe Administrator shall incorporate a methodology into the CSA program or establish a third-party process to allow recognition, including credit, improved score, or by establishing a safety BASIC in SMS for safety technology, tools, programs, and systems approved by the Administrator through the qualification process developed under subsection (b) that exceed regulatory requirements or are used to enhance safety performance, including—
 (1)the installation of qualifying advanced safety equipment, such as— (A)collision mitigation systems;
 (B)lane departure warnings; (C)speed limiters;
 (D)electronic logging devices; (E)electronic stability control;
 (F)critical event recorders; and (G)strengthening rear guards and sideguards for underride protection;
 (2)the use of enhanced driver fitness measures that exceed current regulatory requirements, such as— (A)additional new driver training;
 (B)enhanced and ongoing driver training; and (C)remedial driver training to address specific deficiencies as identified in roadside inspection or enforcement reports;
 (3)the adoption of qualifying administrative fleet safety management tools technologies, driver performance and behavior management technologies, and programs; and
 (4)technologies and measures identified through the process described in subsection (c). (b)QualificationThe Administrator, through a notice and comment process, shall develop technical or other performance standards for technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems used by motor carriers that will qualify for credit under this section.
 (c)Additional requirementsIn modifying the CSA program under subsection (a), the Administrator, through notice and comment, shall develop a process for identifying and reviewing other technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems used by motor carriers to improve safety performance that—
 (1)provides for a petition for reviewing technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems;
 (2)seeks input and participation from industry stakeholders, including drivers, technology manufacturers, vehicle manufacturers, motor carriers, enforcement communities, and safety advocates, and the Motor Carrier Safety Advisory Committee; and
 (3)includes technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems with a date certain for future statutory or regulatory implementation.
 (d)Safety improvement metrics use and verificationThe Administrator, through notice and comment process, shall develop a process for— (1)providing recognition or credit within a motor carrier’s SMS score for the installation and use of measures in paragraphs (1) through (4) of subsection (a);
 (2)ensuring that the safety improvement metrics developed under this section are presented with other SMS data;
 (3)verifying the installation or use of such technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems;
 (4)modifying or removing recognition or credit upon verification of noncompliance with this section; (5)ensuring that the credits or recognition referred to in paragraph (1) reflect the safety improvement anticipated as a result of the installation or use of the specific technology, advanced safety equipment, enhanced driver fitness measure, tool, program, or system;
 (6)verifying the deployment and use of qualifying equipment or management systems by a motor carrier through a certification from the vehicle manufacturer, the system or service provider, the insurance carrier, or through documents submitted by the motor carrier to the Department of Transportation;
 (7)annually reviewing the list of qualifying safety technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems; and
 (8)removing systems mandated by law or regulation, or if such systems demonstrate a lack of efficacy, from the list of qualifying technologies, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems eligible for credit under the CSA program.
 (e)Dissemination of informationThe Administrator shall maintain a public website that contains information regarding—
 (1)the technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems eligible for credit and improved scores;
 (2)any petitions for study of the technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems; and
 (3)statistics and information relating to the use of such technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems.
 (f)Public reportNot later than 1 year after the establishment of the Safety Improvement Metrics System (referred to in this section as SIMS) under this section, and annually thereafter, the Administrator shall publish, on a public website, a report that identifies—
 (1)the types of technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems that are eligible for credit;
 (2)the number of instances in which each technology, advanced safety equipment, enhanced driver fitness measure, tool, program, or system is used;
 (3)the number of motor carriers, and a description of the carrier’s fleet size, that received recognition or credit under the modified CSA program; and
 (4)the pre- and post-adoption safety performance of the motor carriers described in paragraph (3). (g)Implementation and oversight responsibilityThe Administrator shall ensure that the activities described in subsections (a) through (f) of this section are not required under section 31102 of title 49, United States Code, as amended by this Act.
						(h)Evaluation
 (1)In generalNot later than 2 years after the implementation of SIMS under this section, the Administrator shall conduct an evaluation of the effectiveness of SIMS by reviewing the impacts of SIMS on—
 (A)law enforcement, commercial drivers and motor carriers, and motor carrier safety; and
 (B)safety and adoption of new technologies. (2)ReportNot later than 30 months after the implementation of the program, the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (A)the results of the evaluation conducted under paragraph (1); and (B)the actions the Federal Motor Carrier Safety Administration plans to take to modify the demonstration program based on such results.
 (i)Use of estimates of safety effectsIn conducting regulatory impact analyses for rulemakings relating to the technology, advanced safety equipment, enhanced driver fitness measures, tools, programs, or systems selected for credit under the CSA program, the Administrator, to the extent practicable, shall use the data gathered under this section and appropriate statistical methodology, including sufficient sample sizes, composition, and appropriate comparison groups, including representative motor carriers of all sizes, to estimate the effects on safety performance and reduction in the number and severity of accidents with qualifying technology, advanced safety equipment, tools, programs, and systems.
 (j)Savings provisionNothing in this section may be construed to provide the Administrator with additional authority to change the requirements for the operation of a commercial motor vehicle.
						2003.Data certification
 (a)LimitationBeginning not later than 1 day after the date of enactment of this Act, none of the analysis of violation information, enforcement prioritization, not-at-fault crashes, alerts, or the relative percentile for each Behavioral Analysis and Safety Improvement Category developed through the CSA program may be made available to the general public (including through requests under section 552 of title 5, United States Code), but violation and inspection information submitted by the States may be presented until the Inspector General of the Department of Transportation certifies that—
 (1)any deficiencies identified in the correlation study required under section 2001 have been addressed;
 (2)the corrective action plan has been implemented and the concerns raised by the correlation study under section 2001 have been addressed;
 (3)the Administrator has fully implemented or satisfactorily addressed the issues raised in the February 2014 GAO report entitled Modifying the Compliance, Safety, Accountability Program Would Improve the Ability to Identify High Risk Carriers (GAO–14–114), which called into question the accuracy and completeness of safety performance calculations;
 (4)the study required under section 2001 has been published on a public website; and (5)the CSA program has been modified in accordance with section 2002.
 (b)Limitation on use of SMS dataThe analysis of violation information, enforcement prioritization, alerts, or the relative percentile for each Behavioral Analysis and Safety Improvement Category developed through the CSA program within the SMS system may not be used for safety fitness determinations until the requirements under subsection (a) have been satisfied.
						(c)Exceptions
 (1)In generalNotwithstanding the limitations set forth in subsections (a) and (b)— (A)the Federal Motor Carrier Safety Administration and State and local commercial motor vehicle enforcement agencies may only use the information referred to in subsection (a) for purposes of investigation and enforcement prioritization; and
 (B)motor carriers and commercial motor vehicle drivers may access information referred to in subsection (a) that relates directly to the motor carrier or driver, respectively.
 (2)LimitationNothing in subparagraphs (A) and (B) of paragraph (1) may be construed to restrict the official use by State enforcement agencies of the data collected by State enforcement personnel.
 (d)CertificationThe certification process described in subsection (a) shall occur concurrently with the implementation of SIMS under section 2002.
						2004.Data improvement
 (a)Functional specificationsNot later than 180 days after the date of enactment of this Act, the Administrator shall develop functional specifications to ensure the consistent and accurate input of data into systems and databases relating to the CSA program.
 (b)FunctionalityThe specifications developed pursuant to subsection (a)— (1)shall provide for the hardcoding and smart logic functionality for roadside inspection data collection systems and databases; and
 (2)shall be made available to public and private sector developers. (c)Effective data managementThe Administrator shall ensure that internal systems and databases accept and effectively manage data using uniform standards.
 (d)Consultation with the StatesBefore implementing the functional specifications described in subsection (a) or the standards described in subsection (c), the Administrator shall seek input from the State agencies responsible for enforcing section 31102 of title 49, United States Code.
						2005.Accident report information
 (a)ReviewThe Administrator shall initiate a demonstration program that allows motor carriers and drivers to request a review of crashes, and the removal of crash data for use in the Federal Motor Carrier Safety Administration's safety measurement system of crashes, and removal from any weighting, or carrier safety analysis, if the commercial motor vehicle was operated legally and another motorist in connection with the crash is found—
 (1)to have been driving under the influence; (2)to have been driving the wrong direction on a roadway;
 (3)to have struck the commercial motor vehicle in the rear; (4)to have struck the commercial motor vehicle which was legally stopped;
 (5)by the investigating officer or agency to have been responsible for the crash; or
 (6)to have committed other violations determined by the Administrator. (b)DocumentsAs part of a request for review under subsection (a), the motor carrier or driver shall submit a copy of available police reports, crash investigations, judicial actions, insurance claim information, and any related court actions submitted by each party involved in the accident.
 (c)Solicitation of other informationFollowing a notice and comment period, the Administrator may solicit other types of information to be collected under subsection (b) to facilitate appropriate reviews under this section.
 (d)EvaluationThe Federal Motor Carrier Safety Administration shall review the information submitted under subsections (b) and (c).
 (e)ResultsThe results of the review under subsection (a)— (1)shall be used to recalculate the motor carrier’s crash BASIC percentile;
 (2)if the carrier is determined not to be responsible for the crash incident, such information, shall be reflected on the website of the Federal Motor Carrier Safety Administration; and
 (3)shall not be admitted as evidence or otherwise used in a civil action. (f)Fee system (1)EstablishmentThe Administrator may establish a fee system, in accordance with section 9701 of title 31, United States Code, in which a motor carrier is charged a fee for each review of a crash requested by such motor carrier under this section.
 (2)Disposition of feesFees collected under this section— (A)may be credited to the Department of Transportation appropriations account for purpose of carrying out this section; and
 (B)shall be used to fully fund the operation of the review program authorized under this section.
 (g)Review and reportNot earlier than 2 years after the establishment of the demonstration program under this section, the Administrator shall—
 (1)conduct a review of the internal crash review program to determine if other crash types should be included; and
 (2)submit a report to Congress that describes—
 (A)the number of crashes reviewed; (B)the number of crashes for which the commercial motor vehicle operator was determined not to be at fault; and
 (C)relevant information relating to the program, including the cost to operate the program and the fee structure established.
 (h)Implementation and oversight responsibilityThe Administrator shall ensure that the activities described in subsections (a) through (d) of this section are not required under section 31102 of title 49, United States Code, as amended by this Act.
						2006.Post-accident report review
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall convene a working group—
 (1)to review the data elements of post-accident reports, for tow-away accidents involving commercial motor vehicles, that are reported to the Federal Government; and
 (2)to report to the Secretary its findings and any recommendations, including best practices for State post-accident reports to achieve the data elements described in subsection (c).
 (b)CompositionNot less than 51 percent of the working group should be composed of individuals representing the States or State law enforcement officials. The remaining members of the working group shall represent industry, labor, safety advocates, and other interested parties.
 (c)ConsiderationsThe working group shall consider requiring additional data elements, including— (1)the primary cause of the accident, if the primary cause can be determined;
 (2)the physical characteristics of the commercial motor vehicle and any other vehicle involved in the accident, including—
 (A)the vehicle configuration; (B)the gross vehicle weight if the weight can be readily determined;
 (C)the number of axles; and (D)the distance between axles, if the distance can be readily determined; and
 (3)any data elements that could contribute to the appropriate consideration of requests under section 2005.
 (d)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)review the findings of the working group;
 (2)identify the best practices for State post-accident reports that are reported to the Federal Government, including identifying the data elements that should be collected following a tow-away commercial motor vehicle accident; and
 (3)recommend to the States the adoption of new data elements to be collected following reportable commercial motor vehicle accidents.
							2007.Recognizing excellence in safety
 (a)In generalThe Administrator shall establish a program to publicly recognize motor carriers and drivers whose safety records and programs exceed compliance with the Federal Motor Carrier Safety Administration’s safety regulations and demonstrate clear and outstanding safety practices.
 (b)RestrictionThe program established under subsection (a) may not be deemed to be an endorsement of, or a preference for, motor carriers or drivers recognized under the program.
						2008.High risk carrier reviews
 (a)In generalAfter the completion of the certification under section 2003 of this Act, and the establishment of the Safety Fitness Determination program, the Secretary shall ensure that a review is completed on each motor carrier that demonstrates through performance data that it poses the highest safety risk. At a minimum, a review shall be conducted whenever a motor carrier is among the highest risk carriers for 4 consecutive months.
 (b)ReportNot later than 180 days after the completion of the certification under section 2003 of this Act and the establishment of the Safety Fitness Determination program, the Secretary shall post on a public website a report on the actions the Secretary has taken to comply with this section, including the number of high risk carriers identified and the high risk carriers reviewed.
 (c)Conforming amendmentSection 4138 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 31144 note) is repealed.
						IIInterim hiring standard
 2101.DefinitionsIn this part: (1)EntityThe term entity means a person acting as—
 (A)a shipper or a consignee; (B)a broker or a freight forwarder (as such terms are defined in section 13102 of title 49, United States Code);
 (C)a non-vessel-operating common carrier, an ocean freight forwarder, or an ocean transportation intermediary (as such terms are defined in section 40102 of title 46, United States Code);
 (D)an indirect air carrier authorized to operate under a Standard Security Program approved by the Transportation Security Administration;
 (E)a customs broker licensed in accordance with section 111.2 of title 19, Code of Federal Regulations;
 (F)an interchange motor carrier subject to paragraphs (1)(B) and (2) of section 13902(i); or
 (G)a warehouse (as defined in Article 7–102(13) of the Uniform Commercial Code).
 (2)Motor carrierThe term motor carrier means a motor carrier (as that term is defined in section 13102 of title 49, United States Code) that is subject to Federal motor carrier financial responsibility and safety regulations.
 (3)StateThe term State means each of the 50 States, a political subdivision of any such State, any intrastate agency, any other political agency of 2 or more States, the District of Columbia, American Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.
						2102.National hiring standards for motor carriers
 (a)National standardBefore tendering a shipment, but not more than 35 days before the pickup of a shipment by the hired motor carrier, an entity shall verify that the motor carrier, at the time of such verification—
 (1)is registered with and authorized by the Federal Motor Carrier Safety Administration to operate as a motor carrier, if applicable;
 (2)has the minimum insurance coverage required by Federal law; and (3)(A)before the safety fitness determination regulations are issued, does not have an unsatisfactory safety fitness determination issued by the Federal Motor Carrier Safety Administration in force at the time of such verification; or
 (B)beginning on the date that safety fitness determination regulations are implemented, does not have a safety fitness rating issued by the Federal Motor Carrier Safety Administration under such regulations that is the equivalent of the unsatisfactory fitness rating referred to in subparagraph (A).
								(b)Interim use of data
 (1)In generalOnly evidence of an entity’s compliance with subsection (a), crash data, and violations may be admitted as evidence or otherwise used in a civil action for damages resulting from a claim of negligent selection or retention of such motor carrier against the entity.
 (2)Excluded evidenceAll other motor carrier data created or maintained by the Federal Motor Carrier Safety Administration, including safety measurement system data or analysis of such data, may not be admitted into evidence in a case or proceeding in which it is asserted or alleged that an entity’s selection or retention of a motor carrier was negligent.
 (3)Cessation of effectivenessParagraphs (1) and (2) of this subsection cease to be effective on the date of completion of the certification under section 2003 of this Act.
 2103.ApplicabilityNotwithstanding any other provision of law, this part shall not apply to any motor carrier transportation contract entered into before the date of enactment of this Act.
					BTransparency and accountability
				2201.Rulemaking requirements
 (a)In generalNot later than 2 years after the date of enactment of this Act, if the Secretary determines that a significant number of crashes are not covered by the current minimum insurance requirements, the Secretary shall commence a rulemaking to determine whether to increase the minimum levels of financial responsibility required under section 31139 of title 49, United States Code, for a motor carrier to transport property.
 (b)ConsiderationsIn considering a notice of proposed rulemaking or final rule to increase the minimum levels of financial responsibility under subsection (a), the Secretary shall identify and consider—
 (1)current State insurance requirements; (2)the differences between the State insurance requirements identified under paragraph (1) and Federal requirements;
 (3)the amount of an insurance claim at the current minimum levels of financial responsibility that is applied toward—
 (A)medical care; (B)compensation;
 (C)attorney fees; or (D)other identifiable costs of a claim; and
 (4)the frequency in which an insurance claim exceeds the current minimum levels of financial responsibility, including, to the extent practicable, unsealed verdicts and settlements.
 (c)RulemakingIf the Secretary commences a rulemaking under subsection (a), the Secretary shall include in the rulemaking—
 (1)an estimate of the regulation's impact on—
 (A)the safety of motor vehicle transportation;
 (B)the economic condition of the motor carrier industry, including small and minority motor carriers and independent owner-operators;
 (C)the ability of the insurance industry to provide the required amount of insurance; and
 (D)the ability of the minimum insurance level to cover the full cost of injuries, compensatory damages, and fatalities; and
 (2)an estimate of the effects an increase in the minimum levels of financial responsibility would have on—
 (A)small motor carriers; (B)insurance premiums for motor carriers, including small and minority motor carriers and independent owner-operators; and
 (C)the availability of insurance to meet the minimum levels of financial responsibility. 2202.Petitions for regulatory relief (a)Applications for regulatory reliefNotwithstanding subpart C of part 381 of title 49, Code of Federal Regulations, the Secretary shall allow an applicant representing a class or group of motor carriers to apply for a specific exemption from any provision of the regulations under part 395 of title 49, Code of Federal Regulations, for commercial motor vehicle drivers.
					(b)Review process
 (1)In generalThe Secretary shall establish the procedures for the application for and the review of an exemption under subsection (a).
 (2)PublicationNot later than 30 days after the date of receipt of an application for an exemption, the Secretary shall publish the application in the Federal Register and provide the public with an opportunity to comment.
						(3)Public comment
 (A)In generalEach application shall be available for public comment for a 30-day period, but the Secretary may extend the opportunity for public comment for up to 60 days if it is a significant or complex request.
 (B)ReviewBeginning on the date that the public comment period under subparagraph (A) ends, the Secretary shall have 60 days to review all of the comments received.
 (4)DeterminationAt the end of the 60-day period under paragraph (3)(B), the Secretary shall publish a determination in the Federal Register, including—
 (A)the reason for granting or denying the application; and (B)if the application is granted—
 (i)the specific class of persons eligible for the exemption; (ii)each provision of the regulations to which the exemption applies; and
 (iii)any conditions or limitations applied to the exemption. (5)ConsiderationsIn making a determination whether to grant or deny an application for an exemption, the Secretary shall consider the safety impacts of the request and may provide appropriate conditions or limitations on the use of the exemption.
 (c)Opportunity for resubmissionIf an application is denied and the applicant can reasonably address the reason for the denial, the Secretary may allow the motor carrier to resubmit the application.
					(d)Period of applicability
 (1)In generalExcept as provided in paragraph (2) of this subsection and subsection (f), each exemption granted under this section shall be valid for a period of 5 years unless the Secretary identifies a compelling reason for a shorter exemption period.
 (2)RenewalAt the end of the 5-year period under paragraph (1)— (A)the Secretary, at the Secretary's discretion, may renew the exemption for an additional 5-year period; or
 (B)an applicant may apply under subsection (a) for a permanent exemption from each applicable provision of the regulations.
 (e)LimitationNo exemption under this section may be granted to or used by any motor carrier that has an unsatisfactory or conditional safety fitness determination.
					(f)Permanent exemptions
 (1)In generalThe Secretary shall make permanent the following limited exceptions: (A)Department of Defense Military Surface Deployment and Distribution Command transport of weapons, munitions, and sensitive classified cargo as published in the Federal Register Volume 80 on April 16, 2015 (80 Fed. Reg. 20556).
 (B)Department of Energy transport of security-sensitive radioactive materials as published in the Federal Register Volume 80 on June 22, 2015 (80 Fed. Reg. 35703).
 (C)All motor carriers that transport hazardous materials shipments requiring security plans under regulations of the Pipeline and Hazardous Materials Safety Administration as published in the Federal Register Volume 80 on May 1, 2015 (80 Fed. Reg. 25004).
 (D)Perishable construction products as published in the Federal Register Volume 80 on April 2, 2015 (80 Fed. Reg. 17819).
 (E)Passenger vehicle record of duty status change as published in the Federal Register Volume 80 on June 4, 2015 (80 Fed. Reg. 31961).
 (F)Transport of commercial bee hives as published in the Federal Register Volume 80 on June 19, 2018. (80 Fed. Reg. 35425).
 (G)All specialized carriers and drivers responsible for transporting loads requiring special permits as published in the Federal Register Volume 80 on June 18, 2015 (80 Fed. Reg. 34957).
 (H)Safe transport of livestock as published in the Federal Register Volume 80 on June 12, 2015 (80 Fed. Reg. 33584).
 (2)Additional exemptionsThe Secretary may make any temporary exemption from any provision of the regulations under part 395 of title 49, Code of Federal Regulations, for commercial motor vehicle drivers that is in effect on the date of enactment of this Act permanent if the Secretary determines that the permanent exemption will not degrade safety. The Secretary shall provide public notice and comment on a list of the additional temporary exemptions to be made permanent under this paragraph.
 (3)Revocation of exemptionsThe Secretary may revoke an exemption issued under this section if the Secretary can demonstrate that the exemption has had a negative impact on safety.
 2203.Inspector standardsNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Motor Carrier Safety Administration shall revise the regulations under part 385 of title 49, Code of Federal Regulations, as necessary, to incorporate by reference the certification standards for roadside inspectors issued by the Commercial Vehicle Safety Alliance.
				2204.Technology improvements
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Government Accountability Office shall conduct a comprehensive analysis on the Federal Motor Carrier Safety Administration’s information technology and data collection and management systems.
 (b)RequirementsThe study conducted under subsection (a) shall— (1)evaluate the efficacy of the existing information technology, data collection, processing systems, and data management systems and programs, including their interaction with each other and their efficacy in meeting user needs;
 (2)identify any redundancies among the systems and programs described in paragraph (1);
 (3)explore the feasibility of consolidating data collection and processing systems; (4)evaluate the ability of the systems and programs described in paragraph (1) to meet the needs of—
 (A)the Federal Motor Carrier Safety Administration, at both the headquarters and State level; (B)the State agencies that implement the Motor Carrier Safety Assistance Program under section 31102 of title 49, United States Code; and
 (C)other users; (5)evaluate the adaptability of the systems and programs described in paragraph (1), in order to make necessary future changes to ensure user needs are met in an easier, timely, and more cost efficient manner;
 (6)investigate and make recommendations regarding— (A)deficiencies in existing data sets impacting program effectiveness; and
 (B)methods to improve any and all user interfaces; and (7)evaluate the appropriate role the Federal Motor Carrier Safety Administration should take with respect to software and information systems design, development, and maintenance for the purpose of improving the efficacy of the systems and programs described in paragraph (1).
						CTrucking rules updated by comprehensive and key safety reform
				2301.Update on statutory requirements
 (a)In generalNot later than 90 days after the date of enactment of this Act, and every 90 days thereafter until a final rule has been issued for each of the requirements described under paragraphs (1) through (5), the Administrator of the Federal Motor Carrier Safety Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of a final rule for—
 (1)the minimum entry-level training requirements for an individual operating a commercial motor vehicle under section 31305(c) of title 49, United States Code;
 (2)motor carrier safety fitness determinations; (3)visibility of agricultural equipment under section 31601 of division C of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30111 note);
 (4)regulations to require commercial motor vehicles in interstate commerce and operated by a driver subject to the hours of service and record of duty status requirements under part 395 of title 49, Code of Federal Regulations, be equipped with an electronic control module capable of limiting the maximum speed of the vehicle; and
 (5)any outstanding commercial motor vehicle safety regulation required by law and incomplete for more than 2 years.
 (b)ContentsEach report under subsection (a) shall include a description of the work plan, an updated rulemaking timeline, current staff allocations, any resource constraints, and any other details associated with the development of the rulemaking.
 2302.Statutory rulemakingThe Administrator of the Federal Motor Carrier Safety Administration shall prioritize the use of Federal Motor Carrier Safety Administration resources for the completion of each outstanding statutory requirement for a rulemaking before beginning any new rulemaking unless the Secretary certifies to Congress that there is an imminent and significant safety need to move forward with a new rulemaking.
				2303.Guidance reform
					(a)Guidance
 (1)Point of contactEach guidance document, other than a regulatory action, issued by the Federal Motor Carrier Safety Administration shall have a date of publication or a date of revision, as applicable, and the name and contact information of a point of contact at the Federal Motor Carrier Safety Administration who can respond to questions regarding the general applicability of the guidance.
						(2)Public accessibility
 (A)In generalEach guidance document and interpretation issued by the Federal Motor Carrier Safety Administration shall be published on the Department of Transportation's public website on the date of issuance.
 (B)RedactionThe Administrator of the Federal Motor Carrier Safety Administration may redact from a guidance document or interpretation under subparagraph (A) any information that would reveal investigative techniques that would compromise Federal Motor Carrier Safety Administration enforcement efforts.
 (3)RulemakingNot later than 5 years after the date that a guidance document is published under paragraph (2) or during the comprehensive review under subsection (c), whichever is earlier, the Secretary, in consultation with the Administrator, shall revise the applicable regulations to incorporate the guidance document to the extent practicable.
 (4)ReissuanceIf a guidance document is not incorporated into the applicable regulations under paragraph (3), the Secretary shall—
 (A)reissue an updated guidance document; and (B)review and reissue an updated guidance document every 5 years during the comprehensive review process under subsection (c) until the date that the guidance document is removed or incorporated into the applicable regulations under paragraph (3) of this subsection.
 (b)UpdateNot later than 1 year after the date of enactment of this Act, the Secretary shall review regulations, guidance, and enforcement policies published on the Department of Transportation's public website to ensure the regulations, guidance, and enforcement policies are current, readily accessible to the public, and meet the standards under subsection (c)(1).
					(c)Review
 (1)In generalSubject to paragraph (2), not less than once every 5 years, the Administrator of the Federal Motor Carrier Safety Administration shall conduct a comprehensive review of its guidance and enforcement policies to determine whether—
 (A)the guidance and enforcement policies are consistent and clear; (B)the guidance is uniformly and consistently enforceable; and
 (C)the guidance is still necessary. (2)Notice and commentPrior to beginning the review, the Administrator shall publish in the Federal Register a notice and request for comment soliciting input from stakeholders on which regulations should be updated or eliminated.
 (3)ReportNot later than 60 days after the date that a review under paragraph (1) is complete, the Administrator shall publish on the Department of Transportation's public website a report detailing the review and a full inventory of guidance and enforcement policies.
						2304.Petitions
 (a)In generalThe Administrator of the Federal Motor Carrier Safety Administration shall to the extent feasible— (1)publish in the Federal Register or on the Department of Transportation's public website all petitions for regulatory action submitted;
 (2)prioritize stakeholder petitions based on the likelihood of providing safety improvements; (3)formally respond to each petition by indicating whether the Administrator will accept, deny, or further review, the petition not later than 180 days after the date the petition is published under paragraph (1);
 (4)prioritize resulting actions consistent with an action's potential to reduce crashes, improve enforcement, and reduce unnecessary burdens; and
 (5)publish, and update as necessary, on the Department of Transportation's public website an inventory of each petition described in paragraph (1), including any applicable disposition information for that petition.
 (b)Definition of petitionIn this section, the term petition means a request for new regulations, regulatory interpretations or clarifications, or retrospective review of regulations to eliminate or modify obsolete, ineffective, or overly-burdensome rules.
					2305.Regulatory reform
					(a)Regulatory impact analysis
 (1)In generalWithin each regulatory impact analysis of a proposed or final rule issued by the Federal Motor Carrier Safety Administration, the Secretary shall—
 (A)consider effects of the proposed or final rule on a carrier with differing characteristics; and (B)formulate estimates and findings on the best available science.
 (2)ScopeTo the extent feasible and appropriate, and consistent with law, the analysis described in paragraph (1) shall—
 (A)use data generated from a representative sample of commercial vehicle operators, motor carriers, or both, that will be covered under the proposed or final rule; and
 (B)consider effects on commercial truck and bus carriers of various sizes and types. (b)Public participation (1)In generalBefore promulgating a proposed rule under subtitle VI of title 49, United States Code, if the proposed rule is likely to lead to the promulgation of a major rule the Secretary shall—
 (A)issue an advance notice of proposed rulemaking; or (B)determine to proceed with a negotiated rulemaking.
 (2)RequirementsEach advance notice of proposed rulemaking issued under paragraph (1) shall— (A)identify the compelling public concern for a potential regulatory action, such as failures of private markets to protect or improve the safety of the public, the environment, or the well-being of the American people;
 (B)identify and request public comment on the best available science or technical information on the need for regulatory action and on the potential regulatory alternatives;
 (C)request public comment on the benefits and costs of potential regulatory alternatives reasonably likely to be included or analyzed as part of the notice of proposed rulemaking; and
 (D)request public comment on the available alternatives to direct regulation, including providing economic incentives to encourage the desired behavior.
 (3)WaiverThis subsection shall not apply when the Secretary, for good cause, finds (and incorporates the finding and a brief statement of reasons for such finding in the proposed or final rule) an advance notice of proposed rulemaking impracticable, unnecessary, or contrary to the public interest.
 (c)Savings clauseNothing in this section may be construed to limit the contents of any Advance Notice of Proposed Rulemaking.
					DState authorities
				2401.Emergency route working group
					(a)In general
 (1)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a working group to determine best practices for expeditious State approval of special permits for vehicles involved in emergency response and recovery.
 (2)MembersThe working group shall include representatives from— (A)State highway transportation departments or agencies;
 (B)relevant modal agencies within the Department of Transportation; (C)emergency response or recovery experts;
 (D)relevant safety groups; and (E)persons affected by special permit restrictions during emergency response and recovery efforts.
 (b)ConsiderationsIn determining best practices under subsection (a), the working group shall consider whether— (1)hurdles currently exist that prevent the expeditious State approval for special permits for vehicles involved in emergency response and recovery;
 (2)it is possible to pre-identify and establish emergency routes between States through which infrastructure repair materials could be delivered following a natural disaster or an emergency;
 (3)a State could pre-designate an emergency route identified under paragraph (1) as a certified emergency route if a motor vehicle that exceeds the otherwise applicable Federal and State truck length or width limits may safely operate along such route during period of emergency recovery; and
 (4)an online map could be created to identify each pre-designated emergency route under paragraph (2), including information on specific limitations, obligations, and notification requirements along that route.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the working group shall submit to the Secretary a report of its findings under this section and any recommendations for the implementation of the best practices for expeditious State approval of special permits for vehicles involved in emergency recovery. Upon receipt, the Secretary shall publish the report on a public website.
 (d)Federal Advisory Committee Act exemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this section.
 2402.Additional State authorityNotwithstanding any other provision of law, not later than 180 days after the date of enactment of this Act, any State impacted by section 4006 of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2148) shall be provided the option to update the routes listed in the final list as long as the update shifts routes to divided highways or does not increase centerline miles by more than 5 percent and the change is expected to increase safety performance.
				2403.Commercial driver access
					(a)Interstate Compact pilot program
 (1)In generalThe Administrator of the Federal Motor Carrier Safety Administration shall establish a 6-year pilot program to study the feasibility, benefits, and safety impacts of allowing a licensed driver between the ages of 18 and 21 to operate a commercial motor vehicle in interstate commerce.
 (2)Interstate CompactsThe Secretary shall allow States, including the District of Columbia, to enter into an interstate compact with contiguous States to allow a licensed driver between the ages of 18 and 21 to operate a motor vehicle across the applicable State lines. The Secretary shall approve as many as 6 interstate compacts, with no limit on the number of States participating in each interstate compact.
 (3)Mutual recognition of licensesA valid intrastate commercial driver’s licenses issued by a State participating in an interstate compact under paragraph (2) shall be recognized as valid in each State that is participating in that interstate compact.
 (4)StandardsIn developing an interstate compact under this subsection, participating States shall provide for minimum licensure standards acceptable for interstate travel under this section, which may include, for a licensed driver between the ages of 18 and 21 participating in the pilot program—
 (A)age restrictions; (B)distance from origin (measured in air miles);
 (C)reporting requirements; or (D)additional hours of service restrictions.
 (5)LimitationsAn interstate compact under paragraph (2) may not permit special configuration or hazardous cargo operations to be transported by a licensed driver under the age of 21.
 (6)Additional requirementsThe Secretary may— (A)prescribe such additional requirements, including training, for a licensed driver between the ages of 18 and 21 participating in the pilot program as the Secretary considers necessary; and
 (B)provide risk mitigation restrictions and limitations. (b)ApprovalAn interstate compact under subsection (a)(2) may not go into effect until it has been approved by the governor of each State (or the Mayor of the District of Columbia, if applicable) that is a party to the interstate compact, after consultation with the Secretary of Transportation and the Administrator of the Federal Motor Carrier Safety Administration.
 (c)ReportNot earlier than 4 years after the date the test program is established, the Secretary shall submit to Congress a report containing the findings of the pilot program, a determination of whether a licensed driver between the ages of 18 and 21 can operate a commercial motor vehicle in interstate commerce with an equivalent level of safety, and the reasons for that determination.
					EMotor carrier safety grant consolidation
				2501.Definitions
 (a)In generalSection 31101 is amended— (1)by redesignating paragraph (4) as paragraph (5); and
 (2)by inserting after paragraph (3) the following:  (4)Secretary means the Secretary of Transportation..
 (b)Technical and conforming amendmentsSection 31101, as amended by subsection (a), is amended— (1)in paragraph (1)(B), by inserting a comma after passengers; and
 (2)in paragraph (1)(C), by striking of Transportation. 2502.Grants to States (a)Motor Carrier Safety Assistance ProgramSection 31102 is amended to read as follows:
						
							31102.Motor Carrier Safety Assistance Program
 (a)In generalThe Secretary shall administer a motor carrier safety assistance program funded under section 31104.
 (b)GoalThe goal of the program is to ensure that the Secretary, States, local governments, other political jurisdictions, federally-recognized Indian tribes, and other persons work in partnership to establish programs to improve motor carrier, commercial motor vehicle, and driver safety to support a safe and efficient surface transportation system—
 (1)by making targeted investments to promote safe commercial motor vehicle transportation, including the transportation of passengers and hazardous materials;
 (2)by investing in activities likely to generate maximum reductions in the number and severity of commercial motor vehicle crashes and fatalities resulting from such crashes;
 (3)by adopting and enforcing effective motor carrier, commercial motor vehicle, and driver safety regulations and practices consistent with Federal requirements; and
 (4)by assessing and improving statewide performance by setting program goals and meeting performance standards, measures, and benchmarks.
									(c)State plans
 (1)In generalThe Secretary shall prescribe procedures for a State to submit a multiple-year plan, and annual updates thereto, under which the State agrees to assume responsibility for improving motor carrier safety, adopting and enforcing compatible regulations, standards, and orders of the Federal Government on commercial motor vehicle safety and hazardous materials transportation safety.
 (2)ContentsThe Secretary shall approve a plan if the Secretary determines that the plan is adequate to comply with the requirements of this section, and the plan—
 (A)implements performance-based activities, including deployment and maintenance of technology to enhance the efficiency and effectiveness of commercial motor vehicle safety programs;
 (B)designates a lead State commercial motor vehicle safety agency responsible for administering the plan throughout the State;
 (C)contains satisfactory assurances that the lead State commercial motor vehicle safety agency has or will have the legal authority, resources, and qualified personnel necessary to enforce the regulations, standards, and orders;
 (D)contains satisfactory assurances that the State will devote adequate resources to the administration of the plan and enforcement of the regulations, standards, and orders;
 (E)provides a right of entry and inspection to carry out the plan; (F)provides that all reports required under this section be available to the Secretary on request;
 (G)provides that the lead State commercial motor vehicle safety agency will adopt the reporting requirements and use the forms for recordkeeping, inspections, and investigations that the Secretary prescribes;
 (H)requires all registrants of commercial motor vehicles to demonstrate knowledge of applicable safety regulations, standards, and orders of the Federal Government and the State;
 (I)provides that the State will grant maximum reciprocity for inspections conducted under the North American Inspection Standards through the use of a nationally-accepted system that allows ready identification of previously inspected commercial motor vehicles;
 (J)ensures that activities described in subsection (h), if financed through grants to the State made under this section, will not diminish the effectiveness of the development and implementation of the programs to improve motor carrier, commercial motor vehicle, and driver safety as described in subsection (b);
 (K)ensures that the lead State commercial motor vehicle safety agency will coordinate the plan, data collection, and information systems with the State highway safety improvement program required under section 148(c) of title 23;
 (L)ensures participation in appropriate Federal Motor Carrier Safety Administration information technology and data systems and other information systems by all appropriate jurisdictions receiving Motor Carrier Safety Assistance Program funding;
 (M)ensures that information is exchanged among the States in a timely manner; (N)provides satisfactory assurances that the State will undertake efforts that will emphasize and improve enforcement of State and local traffic safety laws and regulations related to commercial motor vehicle safety;
 (O)provides satisfactory assurances in the plan that the State will address national priorities and performance goals, including—
 (i)activities aimed at removing impaired commercial motor vehicle drivers from the highways of the United States through adequate enforcement of regulations on the use of alcohol and controlled substances and by ensuring ready roadside access to alcohol detection and measuring equipment;
 (ii)activities aimed at providing an appropriate level of training to State motor carrier safety assistance program officers and employees on recognizing drivers impaired by alcohol or controlled substances; and
 (iii)when conducted with an appropriate commercial motor vehicle inspection, criminal interdiction activities, and appropriate strategies for carrying out those interdiction activities, including interdiction activities that affect the transportation of controlled substances (as defined under section 102 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 802) and listed in part 1308 of title 21, Code of Federal Regulations, as updated and republished from time to time) by any occupant of a commercial motor vehicle;
 (P)provides that the State has established and dedicated sufficient resources to a program to ensure that—
 (i)the State collects and reports to the Secretary accurate, complete, and timely motor carrier safety data; and
 (ii)the State participates in a national motor carrier safety data correction system prescribed by the Secretary;
 (Q)ensures that the State will cooperate in the enforcement of financial responsibility requirements under sections 13906, 31138, and 31139 of this title, and regulations issued under these sections;
 (R)ensures consistent, effective, and reasonable sanctions; (S)ensures that roadside inspections will be conducted at locations that are adequate to protect the safety of drivers and enforcement personnel;
 (T)provides that the State will include in the training manuals for the licensing examination to drive both noncommercial motor vehicles and commercial motor vehicles information on best practices for driving safely in the vicinity of noncommercial and commercial motor vehicles;
 (U)provides that the State will enforce the registration requirements of sections 13902 and 31134 of this title by prohibiting the operation of any vehicle discovered to be operated by a motor carrier without a registration issued under those sections or to be operated beyond the scope of the motor carrier's registration;
 (V)provides that the State will conduct comprehensive and highly visible traffic enforcement and commercial motor vehicle safety inspection programs in high-risk locations and corridors;
 (W)except in the case of an imminent hazard or obvious safety hazard, ensures that an inspection of a vehicle transporting passengers for a motor carrier of passengers is conducted at a station, terminal, border crossing, maintenance facility, destination, or other location where adequate food, shelter, and sanitation facilities are available for passengers, and reasonable accommodations are available for passengers with disabilities;
 (X)ensures that the State will transmit to its roadside inspectors the notice of each Federal exemption granted under section 31315(b) of this title and sections 390.23 and 390.25 of title 49 of the Code of Federal Regulations and provided to the State by the Secretary, including the name of the person granted the exemption and any terms and conditions that apply to the exemption;
 (Y)except as provided in subsection (d), provides that the State— (i)will conduct safety audits of interstate and, at the State’s discretion, intrastate new entrant motor carriers under section 31144(g) of this title; and
 (ii)if the State authorizes a third party to conduct safety audits under section 31144(g) on its behalf, the State verifies the quality of the work conducted and remains solely responsible for the management and oversight of the activities;
 (Z)provides that the State agrees to fully participate in the performance and registration information system management under section 31106(b) not later than October 1, 2020, by complying with the conditions for participation under paragraph (3) of that section;
 (AA)provides that a State that shares a land border with another country— (i)will conduct a border commercial motor vehicle safety program focusing on international commerce that includes enforcement and related projects; or
 (ii)will forfeit all funds calculated by the Secretary based on border-related activities if the State declines to conduct the program described in clause (i) in its plan; and
 (BB)provides that a State that meets the other requirements of this section and agrees to comply with the requirements established in subsection (l)(3) may fund operation and maintenance costs associated with innovative technology deployment under subsection (l)(3) with Motor Carrier Safety Assistance Program funds authorized under section 31104(a)(1).
										(3)Publication
 (A)In generalSubject to subparagraph (B), the Secretary shall publish each approved State multiple-year plan, and each annual update thereto, on the Department of Transportation's public website not later than 30 days after the date the Secretary approves the plan or update.
 (B)LimitationBefore posting an approved State multiple-year plan or annual update under subparagraph (A), the Secretary shall redact any information identified by the State that, if disclosed—
 (i)would reasonably be expected to interfere with enforcement proceedings; or (ii)would reveal enforcement techniques or procedures that would reasonably be expected to risk circumvention of the law.
 (d)Exclusion of U.S. territoriesThe requirement that a State conduct safety audits of new entrant motor carriers under subsection (c)(2)(Y) does not apply to a territory of the United States unless required by the Secretary.
 (e)Intrastate compatibilityThe Secretary shall prescribe regulations specifying tolerance guidelines and standards for ensuring compatibility of intrastate commercial motor vehicle safety laws, including regulations, with Federal motor carrier safety regulations to be enforced under subsections (b) and (c). To the extent practicable, the guidelines and standards shall allow for maximum flexibility while ensuring a degree of uniformity that will not diminish motor vehicle safety.
								(f)Maintenance of effort
 (1)BaselineExcept as provided under paragraphs (2) and (3) and in accordance with section 2508 of the Comprehensive Transportation and Consumer Protection Act of 2015, a State plan under subsection (c) shall provide that the total expenditure of amounts of the lead State commercial motor vehicle safety agency responsible for administering the plan will be maintained at a level each fiscal year at least equal to—
 (A)the average level of that expenditure for fiscal years 2004 and 2005; or (B)the level of that expenditure for the year in which the Secretary implements a new allocation formula under section 2508 of the Comprehensive Transportation and Consumer Protection Act of 2015.
 (2)Adjusted baseline after fiscal year 2017At the request of a State, the Secretary may evaluate additional documentation related to the maintenance of effort and may make reasonable adjustments to the maintenance of effort baseline after the year in which the Secretary implements a new allocation formula under section 2508 of the Comprehensive Transportation and Consumer Protection Act of 2015, and this adjusted baseline will replace the maintenance of effort requirement under paragraph (1).
 (3)WaiversAt the request of a State, the Secretary may waive or modify the requirements of this subsection for 1 fiscal year if the Secretary determines that a waiver or modification is reasonable, based on circumstances described by the State, to ensure the continuation of commercial motor vehicle enforcement activities in the State.
 (4)Level of State expendituresIn estimating the average level of State expenditure under paragraph (1), the Secretary— (A)may allow the State to exclude State expenditures for Federally-sponsored demonstration and pilot programs and strike forces;
 (B)may allow the State to exclude expenditures for activities related to border enforcement and new entrant safety audits; and
 (C)shall require the State to exclude State matching amounts used to receive Federal financing under section 31104.
 (g)Use of unified carrier registration fees agreementAmounts generated under section 14504a of this title and received by a State and used for motor carrier safety purposes may be included as part of the State's match required under section 31104 of this title or maintenance of effort required by subsection (f) of this section.
 (h)Use of grants to enforce other lawsWhen approved in the States' plan under subsection (c), a State may use Motor Carrier Safety Assistance Program funds received under this section—
 (1)if the activities are carried out in conjunction with an appropriate inspection of a commercial motor vehicle to enforce Federal or State commercial motor vehicle safety regulations, for—
 (A)enforcement of commercial motor vehicle size and weight limitations at locations, excluding fixed weight facilities, such as near steep grades or mountainous terrains, where the weight of a commercial motor vehicle can significantly affect the safe operation of the vehicle, or at ports where intermodal shipping containers enter and leave the United States; and
 (B)detection of and enforcement actions taken as a result of criminal activity, including the trafficking of human beings, in a commercial motor vehicle or by any occupant, including the operator, of the commercial motor vehicle;
 (2)for documented enforcement of State traffic laws and regulations designed to promote the safe operation of commercial motor vehicles, including documented enforcement of such laws and regulations relating to noncommercial motor vehicles when necessary to promote the safe operation of commercial motor vehicles, if—
 (A)the number of motor carrier safety activities, including roadside safety inspections, conducted in the State is maintained at a level at least equal to the average level of such activities conducted in the State in fiscal years 2004 and 2005; and
 (B)the State does not use more than 10 percent of the basic amount the State receives under a grant awarded under section 31104(a)(1) for enforcement activities relating to noncommercial motor vehicles necessary to promote the safe operation of commercial motor vehicles unless the Secretary determines that a higher percentage will result in significant increases in commercial motor vehicle safety; and
 (3)for the enforcement of household goods regulations on intrastate and interstate carriers if the State has adopted laws or regulations compatible with the Federal household goods regulations.
									(i)Evaluation of plans and award of grants
 (1)AwardsThe Secretary shall establish criteria for the application, evaluation, and approval of State plans under this section. Subject to subsection (j), the Secretary may allocate the amounts made available under section 31104(a)(1) among the States.
 (2)Opportunity to cureIf the Secretary disapproves a plan under this section, the Secretary shall give the State a written explanation of the reasons for disapproval and allow the State to modify and resubmit the plan for approval.
									(j)Allocation of funds
 (1)In generalThe Secretary, by regulation, shall prescribe allocation criteria for funds made available under section 31104(a)(1).
 (2)Annual allocationsOn October 1 of each fiscal year, or as soon as practicable thereafter, and after making a deduction under section 31104(c), the Secretary shall allocate amounts made available in section 31104(a)(1) to carry out this section for the fiscal year among the States with plans approved under this section in accordance with the criteria under paragraph (1).
 (3)Elective adjustmentsSubject to the availability of funding and notwithstanding fluctuations in the data elements used by the Secretary to calculate the annual allocation amounts, after the creation of a new allocation formula under section 2508 of the Comprehensive Transportation and Consumer Protection Act of 2015 the Secretary may not make elective adjustments to the allocation formula that decrease a State’s Federal funding levels by more than 3 percent in a fiscal year. The 3 percent limit shall not apply to the withholding provisions of subsection (k).
									(k)Plan monitoring
 (1)In generalOn the basis of reports submitted by the lead State agency responsible for administering an approved State plan and an investigation by the Secretary, the Secretary shall periodically evaluate State implementation of and compliance with the State plan.
									(2)Withholding of funds
 (A)DisapprovalIf, after notice and an opportunity to be heard, the Secretary finds that the State plan previously approved is not being followed or has become inadequate to ensure enforcement of the regulations, standards, or orders, or the State is otherwise not in compliance with the requirements of this section, the Secretary may withdraw approval of the plan and notify the State. The plan is no longer in effect once the State receives notice, and the Secretary shall withhold all funding under this section.
 (B)Noncompliance withholdingIn lieu of withdrawing approval of the plan, the Secretary may, after providing notice and an opportunity to be heard, withhold funding from the State to which the State would otherwise be entitled under this section for the period of the State's noncompliance. In exercising this option, the Secretary may withhold—
 (i)up to 5 percent of funds during the fiscal year that the Secretary notifies the State of its noncompliance;
 (ii)up to 10 percent of funds for the first full fiscal year of noncompliance; (iii)up to 25 percent of funds for the second full fiscal year of noncompliance; and
 (iv)not more than 50 percent of funds for the third and any subsequent full fiscal year of noncompliance.
 (3)Judicial reviewA State adversely affected by a determination under paragraph (2) may seek judicial review under chapter 7 of title 5. Notwithstanding the disapproval of a State plan under paragraph (2)(A) or the withholding under paragraph (2)(B), the State may retain jurisdiction in an administrative or a judicial proceeding that commenced before the notice of disapproval or withholding if the issues involved are not related directly to the reasons for the disapproval or withholding.
									(l)High priority financial assistance program
 (1)In generalThe Secretary shall administer a high priority financial assistance program funded under section 31104 for the purposes described in paragraphs (2) and (3).
 (2)Activities related to motor carrier safetyThe purpose of this paragraph is to make discretionary grants to and cooperative agreements with States, local governments, federally-recognized Indian tribes, other political jurisdictions as necessary, and any person to carry out high priority activities and projects that augment motor carrier safety activities and projects planned in accordance with subsections (b) and (c), including activities and projects that—
 (A)increase public awareness and education on commercial motor vehicle safety; (B)target unsafe driving of commercial motor vehicles and non-commercial motor vehicles in areas identified as high risk crash corridors;
 (C)support the enforcement of State household goods regulations on intrastate and interstate carriers if the State has adopted laws or regulations compatible with the Federal household good laws;
 (D)improve the safe and secure movement of hazardous materials; (E)improve safe transportation of goods and persons in foreign commerce;
 (F)demonstrate new technologies to improve commercial motor vehicle safety; (G)support participation in performance and registration information systems management under section 31106(b)—
 (i)for entities not responsible for submitting the plan under subsection (c); or (ii)for entities responsible for submitting the plan under subsection (c)—
 (I)before October 1, 2020, to achieve compliance with the requirements of participation; and (II)beginning on October 1, 2020, or once compliance is achieved, whichever is sooner, for special initiatives or projects that exceed routine operations required for participation;
 (H)conduct safety data improvement projects— (i)that complete or exceed the requirements under subsection (c)(2)(P) for entities not responsible for submitting the plan under subsection (c); or
 (ii)that exceed the requirements under subsection (c)(2)(P) for entities responsible for submitting the plan under subsection (c); and
 (I)otherwise improve commercial motor vehicle safety and compliance with commercial motor vehicle safety regulations.
										(3)Innovative technology deployment grant program
 (A)In generalThe Secretary shall establish an innovative technology deployment grant program to make discretionary grants funded under section 31104(a)(2) to eligible States for the innovative technology deployment of commercial motor vehicle information systems and networks.
 (B)PurposesThe purposes of the program shall be— (i)to advance the technological capability and promote the deployment of intelligent transportation system applications for commercial motor vehicle operations, including commercial motor vehicle, commercial driver, and carrier-specific information systems and networks; and
 (ii)to support and maintain commercial motor vehicle information systems and networks—
 (I)to link Federal motor carrier safety information systems with State commercial motor vehicle systems;
 (II)to improve the safety and productivity of commercial motor vehicles and drivers; and (III)to reduce costs associated with commercial motor vehicle operations and Federal and State commercial vehicle regulatory requirements.
 (C)EligibilityTo be eligible for a grant under this paragraph, a State shall— (i)have a commercial motor vehicle information systems and networks program plan approved by the Secretary that describes the various systems and networks at the State level that need to be refined, revised, upgraded, or built to accomplish deployment of commercial motor vehicle information systems and networks capabilities;
 (ii)certify to the Secretary that its commercial motor vehicle information systems and networks deployment activities, including hardware procurement, software and system development, and infrastructure modifications—
 (I)are consistent with the national intelligent transportation systems and commercial motor vehicle information systems and networks architectures and available standards; and
 (II)promote interoperability and efficiency to the extent practicable; and
 (iii)agree to execute interoperability tests developed by the Federal Motor Carrier Safety Administration to verify that its systems conform with the national intelligent transportation systems architecture, applicable standards, and protocols for commercial motor vehicle information systems and networks.
 (D)Use of fundsGrant funds may be used— (i)for deployment activities and activities to develop new and innovative advanced technology solutions that support commercial motor vehicle information systems and networks;
 (ii)for planning activities, including the development or updating of program or top level design plans in order to become eligible or maintain eligibility under subparagraph (C); and
 (iii)for the operation and maintenance costs associated with innovative technology. (E)Secretary authorizationThe Secretary is authorized to award a State funding for the operation, and maintenance costs associated with innovative technology deployment with funds made available under both sections 31104(a)(1) and 31104(a)(2) of this title..
 (b)Commercial Motor Vehicle Operators Grant ProgramSection 31103 is amended to read as follows:  31103.Commercial Motor Vehicle Operators Grant Program (a)In generalThe Secretary shall administer a commercial motor vehicle operators grant program funded under section 31104.
 (b)PurposeThe purpose of the grant program is to train individuals in the safe operation of commercial motor vehicles (as defined in section 31301)..
 (c)Authorization of appropriationsSection 31104 is amended to read as follows:  31104.Authorization of appropriations (a)Financial assistance programsThe following sums are authorized to be appropriated from the Highway Trust Fund for the following Federal Motor Carrier Safety Administration Financial Assistance Programs:
 (1)Motor carrier safety assistance programSubject to paragraph (2) of this subsection and subsection (c) of this section, to carry out section 31102—
 (A)$295,636,000 for fiscal year 2017; (B)$301,845,000 for fiscal year 2018;
 (C)$308,183,000 for fiscal year 2019; (D)$314,655,000 for fiscal year 2020; and
 (E)$321,263,000 for fiscal year 2021. (2)High priority activities financial assistance programSubject to subsection (c), to make grants and cooperative agreements under section 31102(l) of this title, the Secretary may set aside from amounts made available under paragraph (1) of this subsection up to—
 (A)$42,323,000 for fiscal year 2017; (B)$43,212,000 for fiscal year 2018;
 (C)$44,119,000 for fiscal year 2019; (D)$45,046,000 for fiscal year 2020; and
 (E)$45,992,000 for fiscal year 2021. (3)Commercial motor vehicle operators grant programTo carry out section 31103—
 (A)$1,000,000 for fiscal year 2017; (B)$1,000,000 for fiscal year 2018;
 (C)$1,000,000 for fiscal year 2019; (D)$1,000,000 for fiscal year 2020; and
 (E)$1,000,000 for fiscal year 2021. (4)Commercial driver's license program implementation financial assistance programSubject to subsection (c), to carry out section 31313—
 (A)$31,273,000 for fiscal year 2017; (B)$31,930,000 for fiscal year 2018;
 (C)$32,600,000 for fiscal year 2019; (D)$33,285,000 for fiscal year 2020; and
 (E)$33,984,000 for fiscal year 2021. (b)Reimbursement and payment to recipients for Government share of costs (1)In generalAmounts made available under subsection (a) shall be used to reimburse financial assistance recipients proportionally for the Federal Government's share of the costs incurred.
 (2)Reimbursement amountsThe Secretary shall reimburse a recipient, in accordance with a financial assistance agreement made under section 31102, 31103, or 31313, an amount that is at least 85 percent of the costs incurred by the recipient in a fiscal year in developing and implementing programs under these sections. The Secretary shall pay the recipient an amount not more than the Federal Government share of the total costs approved by the Federal Government in the financial assistance agreement. The Secretary shall include a recipient's in-kind contributions in determining the reimbursement.
 (3)VouchersEach recipient shall submit vouchers at least quarterly for costs the recipient incurs in developing and implementing programs under section 31102, 31103, or 31313.
 (c)Deductions for partner training and program supportOn October 1 of each fiscal year, or as soon after that date as practicable, the Secretary may deduct from amounts made available under paragraphs (1), (2), and (4) of subsection (a) for that fiscal year not more than 1.50 percent of those amounts for partner training and program support in that fiscal year. The Secretary shall use at least 75 percent of those deducted amounts to train non-Federal Government employees and to develop related training materials in carrying out these programs.
 (d)Grants and cooperative agreements as contractual obligationsThe approval of a financial assistance agreement by the Secretary under section 31102, 31103, or 31313 is a contractual obligation of the Federal Government for payment of the Federal Government's share of costs in carrying out the provisions of the grant or cooperative agreement.
 (e)Eligible activitiesThe Secretary shall establish criteria for eligible activities to be funded with financial assistance agreements under this section and publish those criteria in a notice of funding availability before the financial assistance program application period.
								(f)Period of availability of financial assistance agreement funds for recipient expenditures
 (1)In generalThe period of availability for a recipient to expend a grant or cooperative agreement authorized under subsection (a) is as follows:
 (A)For grants made for carrying out section 31102, other than section 31102(l), for the fiscal year in which it is obligated and for the next fiscal year.
 (B)For grants or cooperative agreements made for carrying out section 31102(l)(2), for the fiscal year in which it is obligated and for the next 2 fiscal years.
 (C)For grants made for carrying out section 31102(l)(3), for the fiscal year in which it is obligated and for the next 4 fiscal years.
 (D)For grants made for carrying out section 31103, for the fiscal year in which it is obligated and for the next fiscal year.
 (E)For grants or cooperative agreements made for carrying out 31313, for the fiscal year in which it is obligated and for the next 4 fiscal years.
 (2)ReobligationAmounts not expended by a recipient during the period of availability shall be released back to the Secretary for reobligation for any purpose under sections 31102, 31103, 31104, and 31313 in accordance with subsection (i) of this section.
 (g)Contract authority; initial date of availabilityAmounts authorized from the Highway Trust Fund by this section shall be available for obligation on the date of their apportionment or allocation or on October 1 of the fiscal year for which they are authorized, whichever occurs first.
 (h)Availability of fundingAmounts made available under this section shall remain available until expended. (i)Transfer of obligation authority (1)In generalOf the contract authority authorized for motor carrier safety grants, the Secretary shall have authority to transfer available unobligated contract authority and associated liquidating cash within or between Federal financial assistance programs authorized under this section and make new Federal financial assistance awards under this section.
 (2)Cost estimatesOf the funds transferred, the contract authority and associated liquidating cash or obligations and expenditures stemming from Federal financial assistance awards made with this contract authority shall not be scored as new obligations by the Congressional Budget Office or by the Secretary.
 (3)No limitation on total of obligationsNotwithstanding any other provision of law, no limitation on the total of obligations for Federal financial assistance programs carried out by the Federal Motor Carrier Safety Administration under this section shall apply to unobligated funds transferred under this subsection..
					(d)Technical and conforming amendments
 (1)Safety fitness of owners and operator; safety reviews of new operatorsSection 31144(g) is amended— (A)by striking paragraph (5); and
 (B)by redesignating paragraph (6) as paragraph (5). (2)Information systems; performance and registration information programSection 31106(b) is amended by striking paragraph (4).
 (3)Border enforcement grantsSection 31107 is repealed. (4)Performance and registration information system managementSection 31109 is repealed.
 (5)Table of contentsThe table of contents of chapter 311 is amended— (A)by striking the items relating to 31107 and 31109; and
 (B)by striking the items relating to sections 31102, 31103, and 31104 and inserting the following: 31102. Motor Carrier Safety Assistance Program.31103. Commercial Motor Vehicle Operators Grant Program.31104. Authorization of appropriations.. (6)Grants for commercial driver's license program implementationSection 31313(a), as amended by section 2506 of this Act, is further amended by striking The Secretary of Transportation shall administer a financial assistance program for commercial driver's license program implementation for the purposes described in paragraphs (1) and (2) and inserting The Secretary of Transportation shall administer a financial assistance program for commercial driver’s license program implementation funded under section 31104 of this title for the purposes described in paragraphs (1) and (2).
 (7)Commercial vehicle information systems and networks deploymentSection 4126 of SAFETEA-LU (49 U.S.C. 31106 note) is repealed. (8)Safety data improvement programSection 4128 of SAFETEA-LU (49 U.S.C. 31100 note) is repealed.
 (9)Grant program for commercial motor vehicle operatorsSection 4134 of SAFETEA-LU (49 U.S.C. 31301 note) is repealed.
 (10)Winter home heating oil delivery State flexibility programSection 346 of National Highway System Designation Act of 1995 (49 U.S.C. 31136 note) is repealed. (11)Maintenance of effort as condition on grants to StatesSection 103(c) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31102 note) is repealed.
 (12)State compliance with CDL requirementsSection 103(e) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31102 note) is repealed.
 (13)Border staffing standardsSection 218(d) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31133 note) is amended—
 (A)in paragraph (1), by striking section 31104(f)(2)(B) of title 49, United States Code and inserting section 31104(a)(1) of title 49, United States Code; and (B)by striking paragraph (3).
 (e)Effective dateThe amendments made by this section shall take effect on October 1, 2016. (f)TransitionNotwithstanding the amendments made by this section, the Secretary shall carry out sections 31102, 31103, 31104, and any sections repealed under subsection (d) of this section, as necessary, as those sections were in effect on the day before October 1, 2016, with respect to applications for grants, cooperative agreements, or contracts under those sections submitted before October 1, 2016.
					2503.New entrant safety review program study
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Office of Inspector General of the Department of Transportation shall report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure in the House of Representatives on its assessment of the new operator safety review program, required under section 31144(g) of title 49, United States Code, including the program’s effectiveness in reducing commercial motor vehicles involved in crashes, fatalities, and injuries, and in improving commercial motor vehicle safety.
 (b)ReportNot later than 90 days after completion of the report under subsection (a), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure in the House of Representatives a report on the actions the Secretary will take to address any recommendations included in the study under subsection (a).
 (c)Paperwork Reduction Act of 1995; exceptionThe study and the Office of the Inspector General assessment shall not be subject to section 3506 or section 3507 of title 44, United States Code.
 2504.Performance and registration information systems managementSection 31106(b) is amended in the heading by striking program and inserting systems management. 2505.Authorization of appropriations (a)In generalSubchapter I of chapter 311 is amended by adding at the end the following:
						
							31110.Authorization of appropriations
 (a)Administrative expensesThere are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) for the Secretary of Transportation to pay administrative expenses of the Federal Motor Carrier Safety Administration—
 (1)$264,439,000 for fiscal year 2016; (2)$269,992,000 for fiscal year 2017;
 (3)$275,662,000 for fiscal year 2018; (4)$281,451,000 for fiscal year 2019;
 (5)$287,361,000 for fiscal year 2020; and (6)$293,396,000 for fiscal year 2021.
 (b)Use of fundsThe funds authorized by this section shall be used— (1)for personnel costs;
 (2)for administrative infrastructure; (3)for rent;
 (4)for information technology; (5)for programs for research and technology, information management, regulatory development, the administration of the performance and registration information systems management;
 (6)for programs for outreach and education under subsection (d); (7)to fund the motor carrier safety facility working capital fund established under subsection (c);
 (8)for other operating expenses; (9)to conduct safety reviews of new operators; and
 (10)for such other expenses as may from time to time become necessary to implement statutory mandates of the Federal Motor Carrier Safety Administration not funded from other sources.
									(c)Motor carrier safety facility working capital fund
 (1)In generalThe Secretary may establish a motor carrier safety facility working capital fund. (2)PurposeAmounts in the fund shall be available for modernization, construction, leases, and expenses related to vacating, occupying, maintaining, and expanding motor carrier safety facilities, and associated activities.
 (3)AvailabilityAmounts in the fund shall be available without regard to fiscal year limitation. (4)FundingAmounts may be appropriated to the fund from the amounts made available in subsection (a).
 (5)Fund transfersThe Secretary may transfer funds to the working capital fund from the amounts made available in subsection (a) or from other funds as identified by the Secretary.
									(d)Outreach and education program
 (1)In generalThe Secretary may conduct, through any combination of grants, contracts, cooperative agreements, or other activities, an internal and external outreach and education program to be administered by the Administrator of the Federal Motor Carrier Safety Administration.
 (2)Federal shareThe Federal share of an outreach and education program for which a grant, contract, or cooperative agreement is made under this subsection may be up to 100 percent of the cost of the grant, contract, or cooperative agreement.
 (3)FundingFrom amounts made available in subsection (a), the Secretary shall make available such sums as are necessary to carry out this subsection each fiscal year.
 (e)Contract authority; initial date of availabilityAmounts authorized from the Highway Trust Fund by this section shall be available for obligation on the date of their apportionment or allocation or on October 1 of the fiscal year for which they are authorized, whichever occurs first.
 (f)Funding availabilityAmounts made available under this section shall remain available until expended. (g)Contractual obligationThe approval of funds by the Secretary under this section is a contractual obligation of the Federal Government for payment of the Federal Government's share of costs..
					(b)Technical and conforming amendments
 (1)Administrative expenses; authorization of appropriationsSection 31104 is amended— (A)by striking subsection (i); and
 (B)by redesignating subsections (j) and (k) and subsections (i) and (j), respectively. (2)Use of amounts made available under subsection (i)Section 4116(d) of SAFETEA-LU (49 U.S.C. 31104 note) is amended by striking section 31104(i) and inserting section 31110.
 (3)Internal cooperationSection 31161 is amended by striking 31104(i) and inserting 31110. (4)SAFETEA-LU; outreach and educationSection 4127 of SAFETEA-LU (119 Stat. 1741; Public Law 109–59) is repealed.
 (5)Table of contentsThe table of contents of subchapter I of chapter 311 is amended by adding at the end the following:
							31110. Authorization of appropriations..
						2506.Commercial driver's license program implementation
 (a)In generalSection 31313 is amended to read as follows:  31313.Commercial driver's license program implementation financial assistance program (a)In generalThe Secretary of Transportation shall administer a financial assistance program for commercial driver’s license program implementation for the purposes described in paragraphs (1) and (2).
 (1)State commercial driver's license program implementation grantsThe Secretary of Transportation may make a grant to a State agency in a fiscal year— (A)to comply with the requirements of section 31311;
 (B)in the case of a State that is making a good faith effort toward substantial compliance with the requirements of section 31311, to improve its implementation of its commercial driver's license program, including expenses—
 (i)for computer hardware and software; (ii)for publications, testing, personnel, training, and quality control;
 (iii)for commercial driver's license program coordinators; and (iv)to implement or maintain a system to notify an employer of an operator of a commercial motor vehicle of the suspension or revocation of the operator's commercial driver's license consistent with the standards developed under section 32303(b) of the Commercial Motor Vehicle Safety Enhancement Act of 2012 (49 U.S.C. 31304 note).
 (2)Priority activitiesThe Secretary may make a grant or cooperative agreement in a fiscal year to a State agency, local government, or any person for research, development or testing, demonstration projects, public education, or other special activities and projects relating to commercial driver's licensing and motor vehicle safety that—
 (A)benefit all jurisdictions of the United States; (B)address national safety concerns and circumstances;
 (C)address emerging issues relating to commercial driver's license improvements; (D)support innovative ideas and solutions to commercial driver's license program issues; or
 (E)address other commercial driver’s license issues, as determined by the Secretary. (b)ProhibitionsA recipient may not use financial assistance funds awarded under this section to rent, lease, or buy land or buildings.
 (c)ReportThe Secretary shall issue an annual report on the activities carried out under this section. (d)ApportionmentAll amounts made available to carry out this section for a fiscal year shall be apportioned to a State or recipient described in subsection (a)(2) according to criteria prescribed by the Secretary..
 (b)Technical and conforming amendmentsThe table of contents of chapter 313 is amended by striking the item relating to section 31313 and inserting the following:
						31313. Commercial driver's license program implementation financial assistance program..
					2507.Extension of Federal motor carrier safety programs for fiscal year 2016
 (a)Motor carrier safety assistance program grant extensionSection 31104(a) is amended— (1)in the matter preceding paragraph (1), by inserting and, for fiscal year 2016, sections 31102, 31107, and 31109 of this title and section 4128 of SAFETEA-LU (49 U.S.C. 31100 note) after 31102;
 (2)in paragraph (9), by striking and at the end; and (3)by striking paragraph (10) and inserting the following:
							
 (10)$218,000,000 for fiscal year 2015; and (11)‘$259,000,000 for fiscal year 2016..
 (b)Extension of grant programsSection 4101(c) SAFETEA-LU (119 Stat. 1715; Public Law 109–59), is amended to read as follows:
						
 (c)Grant programs fundingThere are authorized to be appropriated from the Highway Trust Fund the following sums for the following Federal Motor Carrier Safety Administration programs:
 (1)Commercial driver's license program improvement grantsFor carrying out the commercial driver’s license program improvement grants program under section 31313 of title 49, United States Code, $30,000,000 for fiscal year 2016.
 (2)Border enforcement grantsFrom amounts made available under section 31104(a) of title 49, United States Code, for border enforcement grants under section 31107 of that title, $32,000,000 for fiscal year 2016.
 (3)Performance and registration information systems management grant programsFrom amounts made available under section 31104(a) of title 49, United States Code, for the performance and registration information systems management grant program under section 31109 of that title, $5,000,000 for fiscal year 2016.
 (4)Commercial vehicle information systems and networks deploymentFor carrying out the commercial vehicle information systems and networks deployment program under section 4126 of this Act (the innovative technology deployment program), $25,000,000, for fiscal year 2016.
 (5)Safety data improvement grantsFrom amounts made available under section 31104(a) of title 49, United States Code, for safety data improvement grants under section 4128 of this Act, $3,000,000 for fiscal year 2016..
 (c)High-priority activitiesSection 31104(j)(2), as redesignated by section 2605 of this Act is amended by striking 2014 and up to $12,493,151 for the period beginning on October 1, 2014, and ending on July 31, 2015,, and inserting 2016.
 (d)New entrant auditsSection 31144(g)(5)(B) is amended to read as follows:  (B)Set asideThe Secretary shall set aside from amounts made available by section 31104(a) up to $32,000,000 for fiscal year 2016 for audits of new entrant motor carriers conducted under this paragraph..
 (e)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA-LU (49 U.S.C. 31301 note) is amended to read as follows:  (c)FundingFrom amounts made available under section 31110 of title 49, United States Code, the Secretary shall make available, $1,000,000 for fiscal year 2016 to carry out the commercial motor vehicle operators grant program..
					(f)Commercial vehicle information systems and networks deployment
 (1)In generalSection 4126 of SAFETEA-LU (49 U.S.C. 31106 note; 119 Stat. 1738; Public Law 109–59) is amended— (A)in subsection (c)—
 (i)in paragraph (2), by adding at the end the following: Funds deobligated by the Secretary from previous year grants shall not be counted towards the $2,500,000 maximum aggregate amount for core deployment.; and
 (ii)in paragraph (3), by adding at the end the following: Funds may also be used for planning activities, including the development or updating of program or top level design plans.; and
 (B)in subsection (d)(4), by adding at the end the following: Funds may also be used for planning activities, including the development or updating of program or top level design plans..
 (2)Innovative technology deployment programFor fiscal year 2016, the commercial vehicle information systems and networks deployment program under section 4126 of SAFETEA-LU (119 Stat. 1738; Public Law 109—59) may also be referred to as the innovative technology deployment program.
						2508.Motor carrier safety assistance program allocation
					(a)Working group
 (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a motor carrier safety assistance program formula working group (referred to in this section as the working group.
						(2)Membership
 (A)In generalSubject to subparagraph (B), the working group shall consist of representatives of the following: (i)The Federal Motor Carrier Safety Administration.
 (ii)The lead State commercial motor vehicle safety agencies responsible for administering the plan required by section 31102 of title 49, United States Code.
 (iii)An organization representing State agencies responsible for enforcing a program for inspection of commercial motor vehicles.
 (iv)Such other persons as the Secretary considers necessary. (B)CompositionRepresentatives of State commercial motor vehicle safety agencies shall comprise at least 51 percent of the membership.
 (3)New allocation formulaThe working group shall analyze requirements and factors for a new motor carrier safety assistance program allocation formula.
 (4)RecommendationNot later than 1 year after the date the working group is established under paragraph (1), the working group shall make a recommendation to the Secretary regarding a new Motor Carrier Safety Assistance Program allocation formula.
 (5)FACA exemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this subsection.
 (6)PublicationThe Administrator of the Federal Motor Carrier Safety Administration shall publish on a public website summaries of its meetings, and the final recommendation provided to the Secretary.
 (b)Notice of proposed rulemakingAfter receiving the recommendation under subsection (a)(4), the Secretary shall publish in the Federal Register a notice seeking public comment on a new allocation formula for the motor carrier safety assistance program under section 31102 of title 49, United States Code.
 (c)Basis for formulaThe Secretary shall ensure that the new allocation formula is based on factors that reflect, at a minimum—
 (1)the relative needs of the States to comply with section 31102 of title 49, United States Code; (2)the relative administrative capacities of and challenges faced by States in complying with section 31102 of title 49, United States Code;
 (3)the average of each State’s new entrant motor carrier inventory for the 3-year period prior to the date of enactment of this Act;
 (4)the number of international border inspection facilities and border crossings by commercial vehicles in each State; and
 (5)any other factors the Secretary considers appropriate.
						(d)Funding amounts prior to development of a new allocation formula
 (1)Interim formulaPrior to the development of the new allocation formula, the Secretary may calculate the interim funding amounts for the motor carrier safety assistance program in fiscal year 2017 (and later fiscal years, as necessary) under section 31104(a)(1) of title 49, United States Code, as amended by section 2502 of this Act, by the following methodology:
 (A)The Secretary shall calculate the funding amount using the allocation formula the Secretary used to award motor carrier safety assistance program funding in fiscal year 2016 under section 2507 of this Act.
 (B)The Secretary shall average the funding awarded or other equitable amounts to a State in fiscal years 2013, 2014, and 2015 for border enforcement grants awarded under section 32603(c) of MAP-21 (126 Stat. 807; Public Law 112—141) and new entrant audit grants awarded under that section, or other equitable amounts.
 (C)The Secretary shall add the amounts calculated in subparagraphs (A) and (B). (2)AdjustmentsSubject to the availability of funding and notwithstanding fluctuations in the data elements used by the Secretary, the initial amounts resulting from the calculation described in paragraph (1) shall be adjusted to ensure that, for each State, the amount shall not be less than 97 percent of the average amount of funding received or other equitable amounts in fiscal years 2013, 2014, and 2015 for—
 (A)motor carrier safety assistance program funds awarded under section 32603(a) of MAP-21 (126 Stat. 807; Public Law 112–141);
 (B)border enforcement grants awarded under section 32603(a) of MAP-21 (126 Stat. 807; Public Law 112–141); and
 (C)new entrant audit grants awarded under section 32603(a) of MAP-21 (126 Stat. 807; Public Law 112–141).
 (3)Immediate reliefIn developing the new allocation formula, the Secretary shall provide immediate relief for at least 3 fiscal years to all States currently subject to the withholding provisions of Motor Carrier Safety Assistance Program funds for matters of noncompliance.
 (4)Future withholdingsBeginning on the date that the new allocation formula is implemented, the Secretary shall impose all future withholdings in accordance with section 31102(k) of title 49, United States Code, as amended by section 2502 of this Act.
 (e)Termination of effectivenessThis section expires upon the implementation of a new Motor Carrier Safety Assistance Program Allocation Formula.
					2509.Maintenance of effort calculation
					(a)Before new allocation formula
 (1)Fiscal year 2017If a new allocation formula has not been established for fiscal year 2017, then, for fiscal year 2017, the Secretary of Transportation shall calculate the maintenance of effort required under section 31102(f) of title 49, United States Code, as amended by section 2502 of this Act, by averaging the expenditures for fiscal years 2004 and 2005 required by section 32601(a)(5) of MAP-21 (Public Law 112—141), as that section was in effect on the day before the date of enactment of this Act.
 (2)Subsequent fiscal yearsThe Secretary may use the methodology for calculating the maintenance of effort for fiscal year 2017 and each fiscal year thereafter if a new allocation formula has not been established.
						(b)Beginning with new allocation formation
 (1)In generalSubject to paragraphs (2) and (3)(B), beginning on the date that a new allocation formula is established under section 2508, upon the request of a State, the Secretary may modify the baseline maintenance of effort required by section 31102(e) of title 49, United States Code, as amended by section 2502 of this Act, for the purpose of establishing a new baseline maintenance of effort if the Secretary determines that a waiver or modification—
 (A)is equitable due to reasonable circumstances; (B)will ensure the continuation of commercial motor vehicle enforcement activities in the State; and
 (C)is necessary to ensure that the total amount of State maintenance of effort and matching expenditures required under sections 31102 and 31104 of title 49, United States Code, as amended by section 2502 of this Act, does not exceed a sum greater than the average of the total amount of State maintenance of effort and matching expenditures for the 3 fiscal years prior to the date of enactment of this Act.
 (2)Adjustment methodologyIf requested by a State, the Secretary may modify the maintenance of effort baseline according to the following methodology:
 (A)The Secretary shall establish the maintenance of effort using the average of fiscal years 2004 and 2005, as required by section 32601(a)(5) of MAP-21 (Public Law 112—141).
 (B)The Secretary shall calculate the average required match by a lead State commercial motor vehicle safety agency for fiscal years 2013, 2014, and 2015 for motor carrier safety assistance grants established at 20 percent by section 31103 of title 49, United States Code, as that section was in effect on the day before the date of enactment of this Act.
 (C)The Secretary shall calculate the estimated match required under section 31104(b) of title 49, United States Code, as amended by section 2502 of this Act.
 (D)The Secretary will subtract the amount in subparagraph (B) from the amount in subparagraph (C) and— (i)if the number is greater than 0, then the Secretary shall subtract the number from the amount in subparagraph (A); or
 (ii)if the number is not greater than 0, then the Secretary shall calculate the maintenance of effort using the methodology in subparagraph (A).
								(3)Maintenance of effort amount
 (A)In generalThe Secretary shall use the amount calculated in paragraph (2) as the baseline maintenance of effort required in section 31102(f) of title 49, United States Code, as amended by section 2502 of this Act.
 (B)DeadlineIf a State does not request a waiver or modification under this subsection before September 30 during the first fiscal year that the Secretary implements the new allocation formula under section 2508, the Secretary shall calculate the maintenance of effort using the methodology in paragraph (2)(A) of this subsection.
 (4)Maintenance of effort describedThe maintenance of effort calculated under this section is the amount required under section 31102(f) of title 49, United States Code, as amended by section 2502 of this Act.
 (c)Termination of effectivenessThe authority under this section terminates effective on the date that the new maintenance of effort is calculated based on the new allocation formula implemented under section 2508.
					FMiscellaneous provisions
				2601.Windshield technology
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall revise the regulations in section 393.60(e) of title 49, Code of Federal Regulations (relating to the prohibition on obstructions to the driver's field of view) to exempt from that section the voluntary mounting on a windshield of vehicle safety technology likely to achieve a level of safety that is equivalent to or greater than the level of safety that would be achieved absent the exemption.
 (b)Definition of vehicle safety technologyIn this section, vehicle safety technology includes fleet-related incident management system, performance or behavior management system, speed management system, lane departure warning system, forward collision warning or mitigation system, active cruise control system, and any other technology that the Secretary considers applicable.
 (c)Rule of constructionFor purposes of this section, any windshield mounted technology with a short term exemption under part 381 of title 49, Code of Federal Regulations, on the day before the date of enactment of this Act, shall be considered likely to achieve a level of safety that is equivalent to or greater than the level of safety that would be achieved absent an exemption under subsection (a).
 2602.Electronic logging devices requirementsSection 31137(b) is amended— (1)in paragraph (1)(C), by striking apply to and inserting except as provided in paragraph (3), apply to; and
 (2)by adding at the end the following:  (3)ExceptionA motor carrier, when transporting a motor home or recreation vehicle trailer within the definition of driveaway-towaway operation (as defined in section 390.5 of title 49, Code of Federal Regulations) may comply with the hours of service requirements by requiring each driver to use—
 (A)a paper record of duty status form; or (B)an electronic logging device..
 2603.Lapse of required financial security; suspension of registrationSection 13906(e) is amended by inserting or suspend after revoke. 2604.Access to National Driver RegisterSection 30305(b) is amended by adding at the end the following:
					
 (13)The Administrator of the Federal Motor Carrier Safety Administration may request the chief driver licensing official of a State to provide information under subsection (a) of this section about an individual in connection with a safety investigation under the Administrator’s jurisdiction..
				2605.Study on commercial motor vehicle driver commuting
 (a)Effects of commutingThe Administrator of the Federal Motor Carrier Safety Administration shall conduct a study of the effects of motor carrier operator commutes exceeding 150 minutes commuting time on safety and commercial motor vehicle driver fatigue.
 (b)StudyIn conducting the study, the Administrator shall consider— (1)the prevalence of driver commuting in the commercial motor vehicle industry, including the number and percentage of drivers who commute;
 (2)the distances traveled, time zones crossed, time spent commuting, and methods of transportation used;
 (3)research on the impact of excessive commuting on safety and commercial motor vehicle driver fatigue;
 (4)the commuting practices of commercial motor vehicle drivers and policies of motor carriers; (5)the Federal Motor Carrier Safety Administration regulations, policies, and guidance regarding driver commuting; and
 (6)any other matters the Administrator considers appropriate. (c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report containing the findings under the study and any recommendations for legislative action concerning driver commuting.
					2606.Household goods consumer protection working group
 (a)Working groupThe Secretary shall establish a working group for the purpose of developing recommendations on how to best convey to inexperienced consumers the information such consumers need to know with respect to the Federal laws concerning the interstate transportation of household goods by motor carrier.
 (b)MembershipThe Secretary shall ensure that the working group is comprised of individuals with expertise in consumer affairs, educators with expertise in how people learn most effectively, and representatives of the household goods moving industry.
					(c)Recommendations
 (1)ContentsThe recommendations developed by the working group shall include, at a minimum, recommendations on— (A)condensing publication ESA 03005 of the Federal Motor Carrier Safety Administration into a format that is more easily used by consumers;
 (B)using state-of-the-art education techniques and technologies, including optimizing the use of the Internet as an educational tool; and
 (C)reducing and simplifying the paperwork required of motor carriers and shippers in interstate transportation.
 (2)DeadlineNot later than one year after the date of enactment of this Act, the working group shall make the recommendations described in paragraph (1) which the Secretary shall publish on a public website.
 (d)ReportNot later than 1 year after the date on which the working group makes its recommendations, the Secretary shall issue a report to Congress on the implementation of such recommendations.
 (e)Federal advisory committee act exemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this section.
 (f)TerminationThe working group shall terminate 2 years after the date of enactment of this Act. 2607.Interstate van operationsSection 4136 of SAFETEA-LU (Public Law 109–59; 119 Stat. 1745; 49 U.S.C. 3116 note) is amended by inserting with the exception of commuter vanpool operations, which shall remain exempt before the period at the end.
				2608.Report on design and implementation of wireless roadside inspection systems
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report regarding the design, development, testing, and implementation of wireless roadside inspection systems.
 (b)ElementsThe report required under subsection (a) shall include a determination as to whether wireless roadside inspection systems—
 (1)conflict with existing non-Federal electronic screening systems, or create capabilities already available;
 (2)require additional statutory authority to incorporate generated inspection data into the safety measurement system or the safety fitness determinations program; and
 (3)provide appropriate restrictions to specifically address privacy concerns of affected motor carriers and operators.
						2609.Motorcoach hours of service study
					(a)Requirement before implementing new rules
 (1)In generalThe Secretary may not amend, adjust, or revise the driver hours of service regulations for motor carriers of passengers, by rulemaking or any other means, until the Secretary conducts a formal study that properly accounts for operational differences and variances in crash data for drivers in intercity motorcoach service and interstate property carrier operations and between segments of the intercity motorcoach industry.
 (2)ContentsThe study required under paragraph (1) shall include— (A)the impact of the current hours of service regulations for motor carriers of passengers on fostering safe operation of intercity motorcoaches;
 (B)the separation of the failures of the current passenger carrier hours-of-service regulations and the lack of enforcement of the current regulations by Federal and State agencies;
 (C)the correlation of noncompliance with current passenger carrier hours of service rule to passenger carrier accidents using data from 2000 through 2013; and
 (D)how passenger carrier crashes could have been mitigated by any changes to passenger carrier hours of service rules.
 (b)Emergency regulationsNothing in this section may be construed to affect the Secretary’s existing authority to provide relief from the hours of service regulations in the event of an emergency under section 390.232 of title 49, Code of Federal Regulations.
 2610.GAO Review of school bus safetyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit, to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, a review of the following:
 (1)Existing Federal and State rules and guidance, as of the date of the review, concerning school bus transportation of elementary school and secondary school students engaging in home-to-school transport or other transport determined by the Comptroller General to be a routine part of kindergarten through grade 12 education, including regulations and guidance regarding driver training programs, capacity requirements, programs for special needs students, inspection standards, vehicle age requirements, best practices, and public access to inspection results and crash records.
 (2)Any correlation between public or private school bus fleet operators whose vehicles are involved in an accident as defined by section 390.5 of title 49, Code of Federal Regulations, and each of the following:
 (A)A failure by those same operators of State or local safety inspections. (B)The average age or odometer readings of the school buses in the fleets of such operators.
 (C)Violations of Federal laws administered by the Department of Transportation, or of State law equivalents of such laws.
 (D)Violations of State or local law relating to illegal passing of a school bus. (3)A regulatory framework comparison of public and private school bus operations.
 (4)Expert recommendations on best practices for safe and reliable school bus transportation, including driver training programs, inspection standards, school bus age and odometer reading maximums for retirement, the percentage of buses in a local bus fleet needed as spare buses, and capacity levels per school bus for different age groups.
					2611.Use of hair testing for preemployment and random controlled substances tests
 (a)Short titleThis section may be cited as the Drug Free Commercial Driver Act of 2015. (b)Authorization of hair testing as an acceptable procedure for preemployment and random controlled substance testsSection 31306 is amended—
 (1)in subsection (b)(1)—
 (A)by redesignating subparagraph (B) as subparagraph (C); and
 (B)in subparagraph (A), by striking The regulations shall permit such motor carriers to conduct preemployment testing of such employees for the use of alcohol. and inserting the following:
								
 (B)The regulations prescribed under subparagraph (A) shall permit motor carriers—
 (i)to conduct preemployment testing of commercial motor vehicle operators for the use of alcohol; and
 (ii)to use hair testing as an acceptable alternative to urinalysis—
 (I)in conducting preemployment screening for the use of a controlled substance; and
 (II)in conducting random screening for the use of a controlled substance by individuals who were subject to preemployment screening.;
				and
 (2)in subsection (c)(2)—
 (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by inserting and after the semicolon; and
 (C)by adding at the end the following:
								
 (D)laboratory protocols and cut-off levels for hair testing to detect the use of a controlled substance;.
							(c)Exemption from
			 mandatory urinalysis
						(1)In
 generalAny motor carrier that demonstrates, to the satisfaction of the Administrator of the Federal Motor Carrier Safety Administration, in consultation with the Department of Health and Human Services, that it can carry out an applicable hair testing program, consistent with generally accepted industry standards, to detect the use of a controlled substance by commercial motor vehicle operators, may apply to the Administrator for an exemption from the mandatory urinalysis testing requirements set forth in subpart C of part 382 of title 49, Code of Federal Regulations until a final rule is issued implementing the amendments made by subsection (b).
						(2)Evaluation of applications
 (A)In generalIn evaluating applications for an exemption under paragraph (1), the Administrator, in consultation with the Department of Health and Human Services, shall determine if the applicant’s testing program employs procedures and protections similar to fleets that have carried out hair testing programs for at least 1 year.
 (B)RequirementsA testing program may not receive an exemption under paragraph (1) unless the applicable testing laboratories—
 (i)have obtained laboratory accreditation specific to hair testing from an accrediting body, compliant with international or other Federal standards, as appropriate, such as the College of American Pathologists; and
 (ii)utilize hair testing assays that have been cleared by the Food and Drug Administration under section 510(k) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 360(k)).
 (3)Deadline for decisionsNot later than 90 days after receiving an application from a motor carrier under this subsection, the Administrator, in consultation with the Secretary of Health and Human Services, shall determine whether the motor carrier is exempt from the testing requirements described in paragraph (1).
						(4)Reporting
 requirementAny motor carrier that is granted an exemption under paragraph (1) shall submit records to the national clearinghouse established under section 31306a of title 49, United States Code, relating to all positive test results and test refusals from the hair testing program described in that paragraph.
 (d)Guidelines for hair testingNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue scientific and technical guidelines for hair testing as a method of detecting the use of a controlled substance for purposes of section 31306 of title 49, United States Code, as amended by subsection (b). When issuing the scientific and technical guidelines, the Secretary of Health and Human Services may consider differentiating between exposure to, and usage of, various controlled substances.
					(e)Annual report to
 CongressThe Secretary shall submit an annual report to Congress that— (1)summarizes the results of preemployment and random drug testing using both hair testing and urinalysis;
 (2)evaluates the efficacy of each method; and
 (3)determines which method provides the most accurate means of detecting the use of controlled substances over time.
						IIIHazardous materials
			3101.Endorsements
 (a)ExclusionsSection 5117(d)(1) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (D)a service vehicle (as defined in section 3101 of the Comprehensive Transportation and Consumer Protection Act of 2015) carrying diesel fuel in quantities of 3,785 liters (1,000 gallons) or less that is—
 (i)driven by a class A commercial driver’s license holder who is a custom harvester, an agricultural retailer, an agricultural business employee, an agricultural cooperative employee, or an agricultural producer; and
 (ii)clearly marked with a placard reading Diesel Fuel.. (b)Hazardous materials endorsement exemptionThe Secretary shall exempt all class A commercial driver’s license holders who are custom harvesters, agricultural retailers, agricultural business employees, agricultural cooperative employees, or agricultural producers from the requirement to obtain a hazardous materials endorsement under part 383 of title 49, Code of Federal Regulations, while operating a service vehicle carrying diesel fuel in quantities of 3,785 liters (1,000 gallons) or less if the tank containing such fuel is clearly marked with a placard reading Diesel Fuel.
 (c)Definition of service vehicleIn this section, the term service vehicle means a vehicle carrying diesel fuel that will be deductible as a profit-seeking activity— (1)under section 162 of the Internal Revenue Code of 1986 as a business expense; or
 (2)under section 212 of the Internal Revenue Code of 1986 as a production of income expense. 3102.Enhanced reportingSection 5121(h) is amended by striking transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate and inserting post on the Department of Transportation public website.
			3103.Hazardous material information
				(a)Derailment data
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall revise the form for reporting a rail equipment accident or incident under section 225.21 of title 49, Code of Federal Regulations (Form FRA F 6180.54, Rail Equipment Accident/Incident Report), including to its instructions, to require additional data concerning rail cars carrying crude oil or ethanol that are involved in a reportable rail equipment accident or incident under part 225 of that title.
 (2)ContentsThe data under subsection (a) shall include— (A)the number of rail cars carrying crude oil or ethanol;
 (B)the number of rail cars carrying crude oil or ethanol damaged or derailed; and (C)the number of rail cars releasing crude oil or ethanol.
 (3)DifferentiationThe data described in paragraph (2) shall be reported separately for crude oil and for ethanol. (b)Database connectivity (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall implement information management practices to ensure that the Pipeline and Hazardous Materials Safety Administration Hazardous Materials Incident Reports Database (referred to in this section as Incident Reports Database) and the Federal Railroad Administration Railroad Safety Information System contain accurate and consistent data on a reportable rail equipment accident or incident under part 225 of title 49, Code of Federal Regulations, involving the release of hazardous materials.
 (2)IdentifiersThe Secretary shall ensure that the Incident Reports Database uses a searchable Federal Railroad Administration report number, or other applicable unique identifier that is linked to the Federal Railroad Safety Information System, for each reportable rail equipment accident or incident under part 225 of title 49, Code of Federal Regulations, involving the release of hazardous materials.
					(c)Evaluation
 (1)In generalThe Department of Transportation Inspector General shall— (A)evaluate the accuracy of information in the Incident Reports Database, including determining whether any inaccuracies exist in—
 (i)the type of hazardous materials released; (ii)the quantity of hazardous materials released;
 (iii)the location of hazardous materials released; (iv)the damages or effects of hazardous materials released; and
 (v)any other data contained in the database; and (B)considering the requirements in subsection (b), evaluate the consistency and accuracy of data involving accidents or incidents reportable to both the Pipeline and Hazardous Materials Safety Administration and the Federal Railroad Administration, including whether the Incident Reports Database uses a searchable identifier described in subsection (b)(2).
 (2)ReportNot later than 18 months after the date of enactment of this Act, the Department of Transportation Inspector General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings under subparagraphs (A) and (B) of paragraph (1) and recommendations for resolving any inconsistencies or inaccuracies.
 (d)Savings clauseNothing in this section may be construed to prohibit the Secretary from requiring other commodity-specific information for any reportable rail equipment accident or incident under part 225 of title 49, Code of Federal Regulations.
 3104.Hazardous materials training requirements and grantsSection 5107(e) is amended to read as follows:  (e)Training grants (1)In generalSubject to the availability of funds under section 5128(c), the Secretary shall make grants under this subsection—
 (A)for training instructors to train— (i)hazmat employees;
 (ii)employees who enforce the hazardous materials regulations; (iii)employees who respond to hazardous materials incidents; or
 (iv)a combination of the employees described in clauses (i) through (iii); and (B)to the extent the Secretary considers appropriate, for such instructors to train—
 (i)hazmat employees; (ii)employees who enforce the hazardous materials regulations;
 (iii)employees who respond to hazardous materials incidents; or (iv)a combination of the employees described in clauses (i) through (iii).
 (2)EligibilityGrants under this subsection shall be made on a competitive basis to organizations that— (A)train on a not-for-profit basis—
 (i)hazmat employees; (ii)employees who enforce the hazardous materials regulations;
 (iii)employees who respond to hazardous materials incidents; or (iv)a combination of the employees described in clauses (i) through (iii); and
 (B)demonstrate— (i)expertise in conducting a training program for 1 or more of the groups of employees described in clauses (i) through (iii) of subparagraph (A); and
 (ii)the ability to reach and involve in a training program a target population of 1 or more of the groups of employees described in clauses (i) through (iii) of subparagraph (A)..
			3105.National emergency and disaster response
 (a)PurposeSection 5101 is amended by inserting and and to facilitate the safe movement of hazardous materials during national emergencies after commerce. (b)General regulatory authoritySection 5103 is amended—
 (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (2)by inserting after subsection (b) the following:
						
 (c)Federally declared disaster and emergency areasThe Secretary, in consultation with the Secretary of Homeland Security, may prescribe standards to facilitate the safe movement of hazardous materials into, from, and within a federally declared disaster area or a national emergency area..
					3106.Flexible services
				(a)Services
 (1)In generalAn entity that provides dispatching services for railroad industry clients, does not own a railroad, and is not under the control of an entity that owns a railroad shall not be considered a rail carrier for the purpose of jurisdiction under the applicable Acts, notwithstanding any Federal agency decision to the contrary.
 (b)DefinitionsIn this section: (1)Applicable ActsThe term applicable Acts includes—
 (A)the Interstate Commerce Commission Termination Act (Public Law 104–88; 109 Stat. 803); (B)the Railroad Retirement Act of 1974 (45 U.S.C. 231); and
 (C)the Railroad Unemployment Insurance Act (45 U.S.C. 351 et seq.). (2)Dispatching servicesThe term dispatching services means the use of an electrical or mechanical device to dispatch, report, transmit, receive, or deliver orders related to or affecting train movements.
 (3)Rail carrierThe term rail carrier has the meaning given the term in section 10102 of title 49, United States Code. (4)RailroadThe term railroad has the meaning given the term in section 10102 of title 49, United States Code.
 (c)Savings clauseNothing in this section may be construed as affecting the applicability or any requirements of the applicable Acts for any entity that owns a railroad or is under the control of an entity that owns a railroad.
				3107.Authorization of appropriations
 (a)Authorization of appropriationsSection 5128 is amended to read as follows:  5128.Authorization of appropriations (a)In generalThere are authorized to be appropriated to the Secretary to carry out this chapter (except sections 5107(e), 5108(g)(2), 5113, 5115, 5116, and 5119)—
 (1)$43,660,000 for fiscal year 2016; (2)$44,577,000 for fiscal year 2017;
 (3)$45,513,000 for fiscal year 2018; (4)$46,469,000 for fiscal year 2019;
 (5)$47,445,000 for fiscal year 2020; and (6)$48,441,000 for fiscal year 2021.
 (b)Hazardous Materials Emergency Preparedness FundFrom the Hazardous Materials Emergency Preparedness Fund established under section 5116(i), the Secretary may expend, during each of fiscal years 2016 through 2021—
 (1)$188,000 to carry out section 5115; (2)$21,800,000 to carry out subsections (a) and (b) of section 5116, of which not less than $13,650,000 shall be available to carry out section 5116(b);
 (3)$150,000 to carry out section 5116(f); and (4)$625,000 to publish and distribute the Emergency Response Guidebook under section 5116(i)(3).
 (c)Hazardous materials training grantsFrom the Hazardous Materials Emergency Preparedness Fund established pursuant to section 5116(i), the Secretary may expend $5,000,000, of which at least $1,000,000 shall be available for hazardous materials response training grants (including grants to nonprofit fire service organizations), for each of the fiscal years 2016 through 2021 to carry out section 5107(e).
							(d)Credits to appropriations
 (1)ExpensesIn addition to amounts otherwise made available to carry out this chapter, the Secretary may credit amounts received from a State, Indian tribe, or other public authority or private entity for expenses the Secretary incurs in providing training to the State, authority, or entity.
 (2)Availability of amountsAmounts made available under this section shall remain available until expended.. (b)Conforming amendmentSection 5116 is amended—
 (1)by striking subsection (j); (2)in subsection (k), by striking , and grants under subsection (j); and
 (3)by redesignating subsection (k) as subsection (j). IVHighway and motor vehicle safety AHighway traffic safety IHighway safety 4101.Authorization of appropriations (a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):
 (1)Highway safety programsFor carrying out section 402 of title 23, United States Code— (A)$243,526,500 for fiscal year 2016;
 (B)$252,267,972 for fiscal year 2017; (C)$261,229,288 for fiscal year 2018;
 (D)$270,415,429 for fiscal year 2019; (E)$279,831,482 for fiscal year 2020; and
 (F)$289,482,646 for fiscal year 2021. (2)Highway safety research and developmentFor carrying out section 403 of title 23, United States Code—
 (A)$137,835,000 for fiscal year 2016; (B)$140,729,535 for fiscal year 2017;
 (C)$143,684,855 for fiscal year 2018; (D)$146,702,237 for fiscal year 2019;
 (E)$149,782,984 for fiscal year 2020; and (F)$152,928,427 for fiscal year 2021.
 (3)National priority safety programsFor carrying out section 405 of title 23, United States Code— (A)$274,720,000 for fiscal year 2016;
 (B)$277,467,200 for fiscal year 2017; (C)$280,241,872 for fiscal year 2018;
 (D)$283,044,291 for fiscal year 2019; (E)$285,874,734 for fiscal year 2020; and
 (F)$288,733,481 for fiscal year 2021. (4)National driver registerFor the National Highway Traffic Safety Administration to carry out chapter 303 of title 49, United States Code—
 (A)$5,105,000 for fiscal year 2016; (B)$5,212,205 for fiscal year 2017;
 (C)$5,321,661 for fiscal year 2018; (D)$5,433,416 for fiscal year 2019;
 (E)$5,547,518 for fiscal year 2020; and (F)$5,664,016 for fiscal year 2021.
 (5)High visibility enforcement programFor carrying out section 2009 of SAFETEA–LU (23 U.S.C. 402 note)— (A)$29,290,000 for fiscal year 2016;
 (B)$29,582,900 for fiscal year 2017; (C)$29,878,729 for fiscal year 2018;
 (D)$30,177,516 for fiscal year 2019; (E)$30,479,291 for fiscal year 2020; and
 (F)$30,784,084 for fiscal year 2021. (6)Administrative expensesFor administrative and related operating expenses of the National Highway Traffic Safety Administration in carrying out chapter 4 of title 23, United States Code, and this subtitle—
 (A)$25,755,000 for fiscal year 2016; (B)$26,012,550 for fiscal year 2017;
 (C)$26,272,676 for fiscal year 2018; (D)$26,535,402 for fiscal year 2019;
 (E)$26,800,756 for fiscal year 2020; and (F)$27,068,764 for fiscal year 2021.
 (b)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, United States Code, in this subtitle, and in the amendments made by this subtitle, the amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for a program under such chapter—
 (1)shall only be used to carry out such program; and (2)may not be used by States or local governments for construction purposes.
 (c)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, United States Code, and in this subtitle, amounts made available under subsection (a) for fiscal years 2016 through 2021 shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code.
 (d)Regulatory authorityGrants awarded under this subtitle shall be in accordance with regulations issued by the Secretary. (e)State matching requirementsIf a grant awarded under this subtitle requires a State to share in the cost, the aggregate of all expenditures for highway safety activities made during any fiscal year by the State and its political subdivisions (exclusive of Federal funds) for carrying out the grant (other than planning and administration) shall be available for the purpose of crediting the State during such fiscal year for the non-Federal share of the cost of any project under this subtitle (other than planning or administration) without regard to whether such expenditures were actually made in connection with such project.
 (f)Grant application and deadlineTo receive a grant under this subtitle, a State shall submit an application, and the Secretary shall establish a single deadline for such applications to enable the award of grants early in the next fiscal year.
 (g)TransfersSection 405(a)(1)(G) of title 23, United States Code, is amended to read as follows:  (G)TransfersNotwithstanding subparagraphs (A) through (F), the Secretary shall reallocate, before the last day of any fiscal year, any amounts remaining available of the amounts allocated to carry out any of the activities described in subsections (b) through (g) to increase the amount made available to carry out section 402, in order to ensure, to the maximum extent possible, that all such amounts are obligated during such fiscal year..
						4102.Highway safety programs
 (a)RestrictionSection 402(g) of title 23, United States Code, is amended to read as follows:  (g)RestrictionNothing in this section may be construed to authorize the appropriation or expenditure of funds for highway construction, maintenance, or design (other than design of safety features of highways to be incorporated into guidelines)..
						(b)Use of funds
 (1)Highway safety programsSection 402(c)(2) of title 23, United States Code, is amended by inserting A State may provide the funds apportioned under this section to a political subdivision of a State, including Indian tribal governments. after neighboring States..
 (2)National priority safety programsSection 405(a)(1) is amended by adding at the end the following:  (I)Political subdivisionsA State may provide the funds awarded under this section to a political subdivision of a State, including Indian tribal governments..
 (c)Tracking processSection 412 of title 23, United States Code, is amended by adding at the end the following:  (f)Tracking processThe Secretary shall develop a process to identify and mitigate possible systemic issues across States and regional offices by reviewing oversight findings and recommended actions identified in triennial State management reviews..
 (d)Highway safety plansSection 402(k)(5)(A) of title 23, United States Code, is amended by striking 60 and inserting 30. (e)Maintenance of effortSection 405(a)(1)(H) of title 23, United States Code, is amended to read as follows:
							
 (H)Maintenance of effort certificationAs part of the grant application required in section 402(k)(3)(F), a State receiving a grant in any fiscal year under subsection (b), subsection (c), or subsection (d) of this section shall provide certification that the lead State agency responsible for programs described in any of those sections is maintaining aggregate expenditures at or above the average level of such expenditures in the 2 fiscal years prior to the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015..
						4103.Grants for alcohol-ignition
 interlock laws and 24–7 sobriety programsSection 405(d) of title 23, United States Code, is amended— (1)in paragraph (1)(A), by adding , including 24–7 sobriety programs after and drugs;
 (2)in paragraph (6)— (A)by amending the heading to read as follows: Grants to States for alcohol-ignition interlock laws and 24–7 sobriety programs.—;
 (B)by amending subparagraph (A) to read as follows:  (A)Alcohol-ignition interlock laws and 24–7 sobriety programs (i)In generalThe Secretary shall make a separate grant under this subsection to each State that—
 (I)adopts and is enforcing a law that requires all individuals convicted of driving under the influence of alcohol or of driving while intoxicated to receive a restriction on driving privileges; and
 (II)either— (aa)except as provided under clause (ii), adopts and is enforcing a mandatory alcohol-ignition interlock law for all individuals convicted of driving under the influence of alcohol or of driving while intoxicated; or
 (bb)provides a 24–7 sobriety program. (ii)ExceptionsA State alcohol-ignition interlock law under clause (i)(II)(aa) may include exceptions for the following circumstances:
 (I)The individual is required to operate an employer’s motor vehicle in the course and scope of employment and the business entity that owns the vehicle is not owned or controlled by the individual.
 (II)The individual is certified by a medical doctor as being unable to provide a deep lung breath sample for analysis by an ignition interlock device.; and
 (C)in subparagraph (D), by adding at the end the following: Not more than 20 percent of the funds made available under this paragraph in a fiscal year may be available to States under subparagraph (A)(i)(II)(bb).; and
 (3)in paragraph (7)(A)— (A)in the matter preceding clause (i)—
 (i)by striking or a State agency and inserting or an agency with jurisdiction; and (ii)by inserting bond, before sentence;
 (B)in clause (i), by striking who plead guilty or and inserting who was arrested, plead guilty, or; and (C)in clause (ii), by inserting at an in-person testing location after per day.
 4104.Repeat offender criteriaSection 164(a) of title 23, United States Code, is amended— (1)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively;
 (2)by inserting before paragraph (2), as redesignated, the following:  (1)24–7 sobriety programThe term 24–7 sobriety program has the meaning given the term in section 405(d)(7)(A).;
 (3)in paragraph (5), as redesignated— (A)in the matter preceding subparagraph (A), by inserting or combination of laws or programs after State law; and
 (B)by amending subparagraph (A) to read as follows:  (A)receive, for a period of not less than 1 year—
 (i)a suspension of all driving privileges; (ii)a restriction on driving privileges that limits the individual to operating only motor vehicles with an ignition interlock device installed, unless a special exception applies;
 (iii)a restriction on driving privileges that limits the individual to operating motor vehicles only if participating in, and complying with, a 24-7 sobriety program; or
 (iv)any combination of clauses (i) through (iii);; (C)by striking subparagraph (B);
 (D)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; and (E)in subparagraph (C), as redesignated—
 (i)in clause (i)— (I)in subclause (I), by striking ; or and inserting a semicolon;
 (II)in subclause (II), by striking ; and; and inserting ; or; and (III)by adding at the end the following:
										
 (III)the State certifies that the general practice is that such an individual will be incarcerated; and; and (ii)in clause (ii)—
 (I)in subclause (I), by striking ; or and inserting a semicolon; (II)in subclause (II), by striking the period at the end; and inserting ; or; and
 (III)by adding at the end the following:  (III)the State certifies that the general practice is that such an individual will receive approximately 10 days of incarceration.; and
 (4)by adding at the end—  (6)Special exceptionThe term special exception means an exception under a State alcohol-ignition interlock law for the following circumstances:
 (A)The individual is required to operate an employer’s motor vehicle in the course and scope of employment and the business entity that owns the vehicle is not owned or controlled by the individual.
 (B)The individual is certified by a medical doctor as being unable to provide a deep lung breath sample for analysis by an ignition interlock device..
 4105.Study on the national roadside survey of alcohol and drug use by driversNot later than 180 days after the date that the Comptroller General reviews and reports on the overall value of the National Roadside Survey to researchers and other public safety stakeholders, the differences between a National Roadside Survey site and typical law enforcement checkpoints, and the effectiveness of the National Roadside Survey methodology at protecting the privacy of the driving public, as requested by the Committee on Appropriations of the Senate on June 5, 2014 (Senate Report 113–182), the Secretary shall report to Congress on the National Highway Traffic Safety Administration's progress toward reviewing that report and implementing any recommendations made in that report.
					4106.Increasing public awareness of the dangers of drug-impaired driving
 (a)Additional actionsThe Administrator of the National Highway Traffic Safety Administration, in consultation with the White House Office of National Drug Control Policy, the Secretary of Health and Human Services, State highway safety offices, and other interested parties, as determined by the Administrator, shall identify and carry out additional actions that should be undertaken by the Administration to assist States in their efforts to increase public awareness of the dangers of drug-impaired driving, including the dangers of driving while under the influence of heroin or prescription opioids.
 (b)ReportNot later than 60 days after the date of enactment of this Act, the Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes the additional actions undertaken by the Administration pursuant to subsection (a).
						4107.Improvement of data collection on child occupants in vehicle crashes
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall revise the crash investigation data collection system of the National Highway Traffic Safety Administration to include the collection of the following data in connection with vehicle crashes whenever a child restraint system was in use in a vehicle involved in a crash:
 (1)The type or types of child restraint systems in use during the crash in any vehicle involved in the crash, including whether a five-point harness or belt-positioning booster.
 (2)If a five-point harness child restraint system was in use during the crash, whether the child restraint system was forward-facing or rear-facing in the vehicle concerned.
 (b)ConsultationIn implementing subsection (a), the Secretary shall work with law enforcement officials, safety advocates, the medical community, and research organizations to improve the recordation of data described in subsection (a) in police and other applicable incident reports.
 (c)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on child occupant crash data collection in the crash investigation data collection system of the National Highway Traffic Safety Administration pursuant to the revision required by subsection (a).
						IIStop Motorcycle Checkpoint Funding Act
 4121.Short titleThis part may be cited as the Stop Motorcycle Checkpoint Funding Act. 4122.Grant restrictionNotwithstanding section 153 of title 23, United States Code, the Secretary may not provide a grant or any funds to a State, county, town, township, Indian tribe, municipality, or other local government that may be used for any program—
 (1)to check helmet usage; or (2)to create checkpoints that specifically target motorcycle operators or motorcycle passengers.
						IIIImproving Driver Safety Act of 2015
 4131.Short titleThis part may be cited as the Improving Driver Safety Act of 2015. 4132.Distracted driving incentive grantsSection 405(e) of title 23, United States Code, is amended—
 (1)in paragraph (1), by inserting includes distracted driving issues as part of the State’s driver’s license examination and after any State that; (2)in paragraph (2)—
 (A)in subparagraph (B), by striking and at the end; (B)by amending subparagraph (C) to read as follows:
								
 (C)establishes a minimum fine for a violation of the statute; and; and (C)by adding at the end the following:
								
 (D)does not provide for an exception that specifically allows a driver to use a personal wireless communications device for texting while stopped in traffic.;
 (3)in paragraph (3)— (A)by amending subparagraph (A) to read as follows:
								
 (A)prohibits the use of a personal wireless communications device while driving for drivers— (i)younger than 18 years of age; or
 (ii)in the learner’s permit and intermediate license stages;; and (B)by striking subparagraphs (C) and (D) and inserting the following:
								
 (C)establishes a minimum fine for a violation of the statute; and (D)does not provide for an exception that specifically allows a driver to text through a personal wireless communications device while stopped in traffic.; and
 (4)in paragraph (4)— (A)in subparagraph (B)(ii), by striking and at the end;
 (B)in subparagraph (C)— (i)by striking section 31152 and inserting section 31136; and
 (ii)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (D)any additional exceptions determined by the Secretary through the rulemaking process.; (5)by amending paragraph (6) to read as follows:
							
								(6)Additional distracted driving grants
 (A)In generalNotwithstanding paragraph (1), the Secretary shall use up to 50 percent of the amounts available for grants under this subsection to award grants to any State that—
 (i)in fiscal year 2017— (I)certifies that it has enacted a basic text messaging statute that—
 (aa)is applicable to drivers of all ages; and
 (bb)makes violation of the basic text messaging statute a primary offense or secondary enforcement action as allowed by State statute; and
 (II)is otherwise ineligible for a grant under this subsection; and (ii)in fiscal year 2018—
 (I)meets the requirements under clause (i); (II)imposes fines for violations; and
 (III)has a statute that prohibits drivers who are younger than 18 years of age from using a personal wireless communications device while driving.
											(B)Use of grant funds
 (i)In generalNotwithstanding paragraph (5) and subject to clauses (ii) and (iii) of this subparagraph, amounts received by a State under subparagraph (A) may be used for activities related to the enforcement of distracted driving laws, including for public information and awareness purposes.
 (ii)Fiscal year 2017In fiscal year 2017, up to 15 percent of the amounts received by a State under subparagraph (A) may be used for any eligible project or activity under section 402.
 (iii)Fiscal year 2018In fiscal year 2018, up to 25 percent of the amounts received by a State under subparagraph (A) may be used for any eligible project or activity under section 402.; and
 (6)in paragraph (9)(A)(i), by striking , including operation while temporarily stationary because of traffic, a traffic light or stop sign, or otherwise.
 4133.Barriers to data collection reportNot later than 180 days after the date of the enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives that—
 (1)identifies any legal and technical barriers to capturing adequate data on the prevalence of the use of wireless communications devices while driving; and
 (2)provides recommendations on how to address such barriers. 4134.Minimum requirements for State graduated driver licensing incentive grant programSection 405(g)(2) of title 23, United States Code, is amended—
 (1)in subparagraph (A), by striking 21 and inserting 18; and (2)by amending subparagraph (B) to read as follows:
							
 (B)Licensing processA State is in compliance with the 2-stage licensing process described in this subparagraph if the State’s driver’s license laws include—
 (i)a learner’s permit stage that— (I)is at least 6 months in duration;
 (II)contains a prohibition on the driver using a personal wireless communications device (as defined in subsection (e)) while driving except under an exception permitted under paragraph (4) of that subsection, and makes a violation of the prohibition a primary offense;
 (III)requires applicants to successfully pass a vision and knowledge assessment prior to receiving a learner’s permit;
 (IV)requires that the driver be accompanied and supervised at all times while the driver is operating a motor vehicle by a licensed driver who is at least 21 years of age or is a State-certified driving instructor;
 (V)has a requirement that the driver— (aa)complete a State-certified driver education or training course; or
 (bb)obtain at least 50 hours of behind-the-wheel training, with at least 10 hours at night, with a licensed driver;
 (VI)remains in effect until the driver— (aa)reaches 16 years of age and enters the intermediate stage; or
 (bb)reaches 18 years of age; (ii)an intermediate stage that—
 (I)commences immediately after the expiration of the learner’s permit stage and successful completion of a driving skills assessment;
 (II)is at least 6 months in duration; (III)prohibits the driver from using a personal wireless communications device (as defined in subsection (e)) while driving except under an exception permitted under paragraph (4) of that subsection, and makes a violation of the prohibition a primary offense;
 (IV)for the first 6 month of the intermediate stage, restricts driving at night between the hours of 10:00 p.m. and 5:00 a.m. when not supervised by a licensed driver 21 years of age or older, excluding transportation to work, school, religious activities, or emergencies;
 (V)prohibits the driver from operating a motor vehicle with more than 1 nonfamilial passenger younger than 21 years of age unless a licensed driver who is at least 21 years of age is in the motor vehicle; and
 (VI)remains in effect until the driver reaches 17 years of age; and (iii)a learner’s permit and intermediate stage that require, in addition to any other penalties imposed by State law, the granting of an unrestricted driver’s license be automatically delayed for any individual who, during the learner’s permit or intermediate stage, is convicted of a driving-related offense during the first 6 months, including—
 (I)driving while intoxicated; (II)misrepresentation of the individual's age;
 (III)reckless driving; (IV)driving without wearing a seat belt;
 (V)speeding; or (VI)any other driving-related offense, as determined by the Secretary..
						IVTechnical and conforming amendments
					4141.Technical corrections to the Motor Vehicle and Highway Safety Improvement Act of 2012
 (a)Highway safety programsSection 402 of title 23, United States Code is amended— (1)in subsection (b)(1)(C), by striking except as provided in paragraph (3),;
 (2)in subsection (b)(1)(E)— (A)by striking in which a State and inserting for which a State; and
 (B)by striking subsection (f) and inserting subsection (k); and (3)in subsection (k)(4), by striking paragraph (2)(A) and inserting paragraph (3)(A).
 (b)Highway safety research and developmentSection 403(e) of title 23, United States Code is amended by inserting of title 49 after chapter 301. (c)National priority safety programsSection 405 of title 23, United States Code is amended—
 (1)in subsection (d)(5), by striking section 402(c) and inserting section 402; and (2)in subsection (f)(4)(A)(iv), by striking developed under subsection (g).
							BVehicle safety
				4201.Authorization of appropriations
 (a)In generalSubject to subsection (b), there is authorized to be appropriated to the Secretary to carry out chapter 301 of title 49, and part C of subtitle VI of title 49, United States Code, amounts as follows:
 (1)$132,730,000 for fiscal year 2016. (2)$135,517,330 for fiscal year 2017.
 (3)$138,363,194 for fiscal year 2018. (4)$141,268,821 for fiscal year 2019.
 (5)$144,235,466 for fiscal year 2020. (6)$147,264,411 for fiscal year 2021.
						(b)Additional authorization of appropriations if a certification is made
 (1)In generalIn addition to the amounts authorized to be appropriated under subsection (a) to carry out chapter 301 of title 49, and part C of subtitle VI of title 49, United States Code, if the certification described in paragraph (2) is made during a fiscal year there is authorized to be appropriated to the Secretary for that purpose for that fiscal year and subsequent fiscal years an additional amount as follows:
 (A)$46,270,000 for fiscal year 2016. (B)$51,537,670 for fiscal year 2017.
 (C)$57,296,336 for fiscal year 2018. (D)$62,999,728 for fiscal year 2019.
 (E)$69,837,974 for fiscal year 2020. (F)$76,656,407 for fiscal year 2021.
 (2)Certification describedThe certification described in this paragraph is a certification made by the Inspector General of the Department of Transportation and submitted to Congress that the National Highway Traffic Safety Administration has implemented all of the recommendations in the Office of Inspector General Audit Report issued June 18, 2015 (ST-2015-063).
						4202.Inspector General recommendations
 (a)In generalNot later than 90 days after the date of enactment of this Act, and periodically thereafter until the completion date, the Department of Transportation Inspector General shall report to the appropriate committees of Congress on whether and what progress has been made to implement the recommendations in the Office of Inspector General Audit Report issued June 18, 2015 (ST-2015-063).
 (b)Implementation progressThe Administrator of the National Highway Traffic Safety Administration shall— (1)not later than 90 days after the date of enactment of this Act, and periodically thereafter until the completion date, provide a briefing to the appropriate committees of Congress on the actions the Administrator has taken to implement the recommendations in the audit report described in subsection (a), including a plan for implementing any remaining recommendations; and
 (2)not later than 1 year after the date of enactment of this Act, issue a final report to the appropriate committees of Congress on the implementation of all of the recommendations in the audit report described in subsection (a).
 (c)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives.
 (2)Completion dateThe term completion date means the date that the National Highway Traffic Safety Administration has implemented all of the recommendations in the Office of Inspector General Audit Report issued June 18, 2015 (ST-2015-063).
						4203.Improvements in availability of recall information
 (a)Vehicle recall informationNot later than 2 years after the date of enactment of this Act, the Secretary shall implement current information technology, web design trends, and best practices that will help ensure that motor vehicle safety recall information available to the public on the Federal website is readily accessible and easy to use, including—
 (1)by improving the organization, availability, readability, and functionality of the website; (2)by accommodating high-traffic volume; and
 (3)by establishing best practices for scheduling routine website maintenance. (b)Government Accountability Office public awareness report (1)In generalThe Comptroller General shall study the current use by consumers, dealers, and manufacturers of the safety recall information made available to the public, including the usability and content of the Federal and manufacturers' websites and the National Highway Traffic Safety Administration's efforts to publicize and educate consumers about safety recall information.
 (2)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall issue a report with the findings of the study under paragraph (1), including recommending any actions the Secretary can take to improve public awareness and use of the websites for safety recall information.
 (c)Promotion of public awarenessSection 31301(c) of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30166 note) is amended to read as follows:
						
 (c)Promotion of public awarenessThe Secretary shall improve public awareness of safety recall information made publicly available by periodically updating the method of conveying that information to consumers, dealers, and manufacturers, such as through public service announcements..
 (d)Consumer guidanceNot later than 1 year after the date of enactment of this Act, the Secretary shall make available to the public on the Internet detailed guidance for consumers submitting safety complaints, including—
 (1)a detailed explanation of what information a consumer should include in a complaint; and (2)a detailed explanation of the possible actions the National Highway Traffic Safety Administration can take to address a complaint and respond to the consumer, including information on—
 (A)the consumer records, such as photographs and police reports, that could assist with an investigation; and
 (B)the length of time a consumer should retain the records described in subparagraph (A). (e)VIN search (1)In generalThe Secretary, in coordination with industry, including manufacturers and dealers, shall study—
 (A)the feasibility of searching multiple vehicle identification numbers at a time to retrieve motor vehicle safety recall information; and
 (B)the feasibility of making the search mechanism described under subparagraph (A) publicly available.
 (2)ConsiderationsIn conducting the study under paragraph (1), the Secretary shall consider the potential costs, and potential risks to privacy and security in implementing such a search mechanism.
						4204.Recall process
					(a)Notification improvement
 (1)In generalNot later than 270 days after the date of enactment of this Act, the Secretary shall prescribe a final rule revising the regulations under section 577.7 of title 49, Code of Federal Regulations, to include notification by electronic means in addition to notification by first class mail.
 (2)Definition of electronic meansIn this subsection, the term electronic means includes electronic mail and may include such other means of electronic notification, such as social media or targeted online campaigns, as determined by the Secretary.
 (b)Notification by manufacturerSection 30118(c) is amended by inserting or electronic mail after certified mail. (c)Recall completion rates report (1)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter for 4 years, the Secretary shall—
 (A)conduct an analysis of vehicle safety recall completion rates to assess potential actions by the National Highway Traffic Safety Administration to improve vehicle safety recall completion rates; and
 (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the results of the analysis.
 (2)ContentsEach report shall include— (A)the annual recall completion rate by manufacturer, model year, component (such as brakes, fuel systems, and air bags), and vehicle type (passenger car, sport utility vehicle, passenger van, and pick-up truck) for each of the 5 years before the year the report is submitted;
 (B)the methods by which the Secretary has conducted analyses of these recall completion rates to determine trends and identify risk factors associated with lower recall rates; and
 (C)the actions the Secretary has planned to improve recall completion rates based on the results of this data analysis.
							(d)Inspector General audit of vehicle recalls
 (1)In generalThe Department of Transportation Inspector General shall conduct an audit of the National Highway Traffic Safety Administration's management of vehicle safety recalls.
 (2)ContentsThe audit shall include a determination of whether the National Highway Traffic Safety Administration—
 (A)appropriately monitors recalls to ensure the appropriateness of scope and adequacy of recall completion rates and remedies;
 (B)ensures manufacturers provide safe remedies, at no cost to consumers; (C)is capable of coordinating recall remedies and processes; and
 (D)can improve its policy on consumer notice to combat effects of recall fatigue. 4205.Pilot grant program for State notification to consumers of motor vehicle recall status (a)In generalNot later than October 1, 2016, the Secretary shall implement a 2-year pilot program to evaluate the feasibility and effectiveness of a State process for informing consumers of open motor vehicle recalls at the time of motor vehicle registration in the State.
 (b)GrantsTo carry out this program, the Secretary may make a grant to each eligible State, but not more than 6 eligible States in total, that agrees to comply with the requirements under subsection (c). Funds made available to a State under this section shall be used by the State for the pilot program described in subsection (a).
 (c)EligibilityTo be eligible for a grant, a State shall— (1)submit an application in such form and manner as the Secretary prescribes;
 (2)agree to notify, at the time of registration, each owner or lessee of a motor vehicle presented for registration in the State of any open recall on that vehicle;
 (3)provide the open motor vehicle recall information at no cost to each owner or lessee of a motor vehicle presented for registration in the State; and
 (4)provide such other information as the Secretary may require.
 (d)AwardsIn selecting an applicant for an award under this section, the Secretary shall consider the State’s methodology for determining open recalls on a motor vehicle, for informing consumers of the open recalls, and for determining performance.
 (e)Performance periodEach grant awarded under this section shall require a 2-year performance period.
 (f)ReportNot later than 90 days after the completion of the performance period under subsection (e), a grantee shall provide to the Secretary a report of performance containing such information as the Secretary considers necessary to evaluate the extent to which open recalls have been remedied.
 (g)EvaluationNot later than 180 days after the completion of the pilot program, the Secretary shall evaluate the extent to which open recalls identified have been remedied.
 (h)DefinitionsIn this section: (1)ConsumerThe term consumer includes owner and lessee.
 (2)Motor vehicleThe term motor vehicle has the meaning given the term under section 30102(a) of title 49, United States Code.
 (3)Open recallThe term open recall means a recall for which a notification by a manufacturer has been provided under section 30119 of title 49, United States Code, and that has not been remedied under section 30120 of that title.
 (4)RegistrationThe term registration means the process for registering motor vehicles in the State. (5)StateThe term State has the meaning given the term under section 101(a) of title 23, United States Code.
 4206.Recall obligations under bankruptcySection 30120A is amended by striking chapter 11 of title 11, and inserting chapter 7 or chapter 11 of title 11. 4207.Dealer requirement to check for open recallSection 30120(f) is amended—
 (1)by inserting (1) In general.— before A manufacturer and indenting appropriately; (2)in paragraph (1), as redesignated, by striking the period at the end and inserting the following:
						
 if—(A)at the time of providing service for each of the manufacturer's motor vehicles it services, the dealer notifies the owner or the individual requesting the service of any open recall; and
 (B)the notification requirement under subparagraph (A) is specified in a franchise, operating, or other agreement between the dealer and the manufacturer.; and
 (3)by adding at the end the following:  (2)Definition of open recallIn this subsection, the term open recall means a recall for which a notification by a manufacturer has been provided under section 30119 and that has not been remedied under this section..
 4208.Extension of time period for remedy of tire defectsSection 30120(b) of title 49, United States Code, is amended— (1)in paragraph (1), by striking 60 days and inserting 180 days; and
 (2)in paragraph (2), by striking 60-day each place it appears and inserting 180-day. 4209.Rental car safety (a)Short titleThis section may be cited as the Raechel and Jacqueline Houck Safe Rental Car Act of 2015.
 (b)DefinitionsSection 30102(a) is amended— (1)by redesignating paragraphs (10) and (11) as paragraphs (12) and (13), respectively;
 (2)by redesignating paragraphs (1) through (9) as paragraphs (2) through (10), respectively;
 (3)by inserting before paragraph (2), as redesignated, the following:
							
 (1)covered rental vehicle means a motor vehicle that—
 (A)has a gross vehicle weight rating of 10,000 pounds or less;
 (B)is rented without a driver for an initial term of less than 4 months; and
 (C)is part of a motor vehicle fleet of 5 or more motor vehicles that are used for rental purposes by a rental company.;
				and
 (4)by inserting after paragraph (10), as redesignated, the following:
							
 (11)rental company means a person who—
 (A)is engaged in the business of renting covered rental vehicles; and
 (B)uses for rental purposes a motor vehicle fleet of 5 or more covered rental vehicles..
						(c)Remedies for
 defects and noncomplianceSection 30120(i) is amended— (1)in the subsection heading, by adding , or rental at the end;
 (2)in paragraph (1)—
 (A)by striking (1) If notification and inserting the following:
								
									(1)In
 generalIf notification;
 (B)by indenting subparagraphs (A) and (B) four ems from the left margin;
 (C)by inserting or the manufacturer has provided to a rental company notification about a covered rental vehicle in the company’s possession at the time of notification after time of notification;
 (D)by striking the dealer may sell or lease and inserting the dealer or rental company may sell, lease, or rent; and
 (E)in subparagraph (A), by striking sale or lease and inserting sale, lease, or rental agreement;
 (3)by amending paragraph (2) to read as follows:
							
								(2)Rule of
 constructionNothing in this subsection may be construed to prohibit a dealer or rental company from offering the vehicle or equipment for sale, lease, or rent.;
				and
 (4)by adding at the end the following:
							
								(3)Specific rules
				for rental companies
									(A)In
 generalExcept as otherwise provided under this paragraph, a rental company shall comply with the limitations on sale, lease, or rental set forth in subparagraph (C) and paragraph (1) as soon as practicable, but not later than 24 hours after the earliest receipt of the notice to owner under subsection (b) or (c) of section 30118 (including the vehicle identification number for the covered vehicle) by the rental company, whether by electronic means or first class mail.
									(B)Special rule
 for large vehicle fleetsNotwithstanding subparagraph (A), if a rental company receives a notice to owner covering more than 5,000 motor vehicles in its fleet, the rental company shall comply with the limitations on sale, lease, or rental set forth in subparagraph (C) and paragraph (1) as soon as practicable, but not later than 48 hours after the earliest receipt of the notice to owner under subsection (b) or (c) of section 30118 (including the vehicle identification number for the covered vehicle) by the rental company, whether by electronic means or first class mail.
									(C)Special rule
 for when remedies not immediately availableIf a notification required under subsection (b) or (c) of section 30118 indicates that the remedy for the defect or noncompliance is not immediately available and specifies actions to temporarily alter the vehicle that eliminate the safety risk posed by the defect or noncompliance, the rental company, after causing the specified actions to be performed, may rent (but may not sell or lease) the motor vehicle. Once the remedy for the rental vehicle becomes available to the rental company, the rental company may not rent the vehicle until the vehicle has been remedied, as provided in subsection (a).
									(D)Inapplicability
 to junk automobilesNotwithstanding paragraph (1), this subsection does not prohibit a rental company from selling a covered rental vehicle if such vehicle—
 (i)meets the definition of a junk automobile under section 201 of the Anti-Car Theft Act of 1992 (49 U.S.C. 30501);
 (ii)is retitled as a junk automobile pursuant to applicable State law; and
 (iii)is reported to the National Motor Vehicle Information System, if required under section 204 of such Act (49 U.S.C. 30504)..
						(d)Making safety
 devices and elements inoperativeSection 30122(b) is amended by inserting rental company, after dealer, each place such term appears.
					(e)Inspections,
 investigations, and recordsSection 30166 is amended— (1)in subsection (c)(2), by striking or dealer each place such term appears and inserting dealer, or rental company;
 (2)in subsection (e), by striking or dealer each place such term appears and inserting dealer, or rental company; and
 (3)in subsection (f), by striking or to owners and inserting , rental companies, or other owners.
						(f)Research
 authorityThe Secretary of Transportation may conduct a study of—
 (1)the effectiveness of the amendments made by this section; and
 (2)other activities of rental companies (as defined in section 30102(a)(11) of title 49, United States Code) related to their use and disposition of motor vehicles that are the subject of a notification required under section 30118 of title 49, United States Code.
						(g)Study
						(1)Additional
 requirementSection 32206(b)(2) of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141; 126 Stat. 785) is amended—
 (A)in subparagraph (E), by striking and at the end;
 (B)by redesignating subparagraph (F) as subparagraph (G); and
 (C)by inserting after subparagraph (E) the following:
								
 (F)evaluate the completion of safety recall remedies on rental trucks; and.
 (2)ReportSection 32206(c) of such Act is amended—
 (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
 (B)by striking Report.—Not later and inserting the following:
								
									Reports
										(1)Initial
 reportNot later;
 (C)in paragraph (A), as redesignated, by striking subsection (b) and inserting subparagraphs (A) through (E) and (G) of subsection (b)(2); and
 (D)by adding at the end the following:
								
									(2)Safety recall
 remedy reportNot later than 1 year after the date of the enactment of the Raechel and Jacqueline Houck Safe Rental Car Act of 2015, the Secretary shall submit a report to the congressional committees set forth in paragraph (1) that contains—
 (A)the findings of the study conducted pursuant to subsection (b)(2)(F); and
 (B)any recommendations for legislation that the Secretary determines to be appropriate..
							(h)Public
 commentsThe Secretary shall solicit comments regarding the implementation of this section from members of the public, including rental companies, consumer organizations, automobile manufacturers, and automobile dealers.
 (i)Rule of constructionNothing in this section or the amendments made by this section— (1)may be construed to create or increase any liability, including for loss of use, for a manufacturer as a result of having manufactured or imported a motor vehicle subject to a notification of defect or noncompliance under subsection (b) or (c) of section 30118 of title 49, United States Code; or
 (2)shall supersede or otherwise affect the contractual obligations, if any, between such a manufacturer and a rental company (as defined in section 30102(a) of title 49, United States Code).
 (j)RulemakingThe Secretary may promulgate rules, as appropriate, to implement this section and the amendments made by this section.
					(k)Effective
 dateThe amendments made by this section shall take effect on the date that is 180 days after the date of enactment of this Act.
 4210.Motor vehicle equipmentSection 30102(a)(7)(C) of title 49, United States Code, is amended by inserting , excluding portable wireless communications devices and associated applications and software used with such devices, which do not operate or control a critical or primary system, part, or component of a motor vehicle, after device.
				4211.Increase in civil penalties for violations of motor vehicle safety
 (a)Increase in civil penaltiesSection 30165(a) is amended— (1)in paragraph (1)—
 (A)by striking $5,000 and inserting $14,000; and (B)by striking $35,000,000 and inserting $70,000,000; and
 (2)in paragraph (3)— (A)by striking $5,000 and inserting $14,000; and
 (B)by striking $35,000,000 and inserting $70,000,000. (b)Effective dateThe amendments made by subsection (a) of this section take effect on the later of the following:
 (1)The date that the Secretary certifies to Congress that the National Highway Traffic Safety Administration has issued the final rule required by section 31203(b) of the Moving Ahead for Progress In the 21st Century Act (Public Law 112–141; 126 Stat. 758; 49 U.S.C. 30165 note).
 (2)The date that the Inspector General of the Department of Transportation certifies to Congress that the National Highway Traffic Safety Administration has implemented all of the recommendations in the Office of Inspector General Audit Report issued on June 18, 2015 (ST-2015-063).
 (c)Publication of effective dateThe Secretary shall publish notice of the effective date under subsection (b) of this section in the Federal Register.
 4212.Electronic odometer disclosuresSection 32705(g) is amended— (1)by inserting (1) before Not later than and indenting appropriately; and
 (2)by adding at the end the following:  (2)Notwithstanding paragraph (1) and subject to paragraph (3), a State, without approval from the Secretary under subsection (d), may allow for written disclosures or notices and related matters to be provided electronically if—
 (A)in compliance with— (i)the requirements of subchapter 1 of chapter 96 of title 15; or
 (ii)the requirements of a State law under section 7002(a) of title 15; and (B)the disclosures or notices otherwise meet the requirements under this section, including appropriate authentication and security measures.
 (3)Paragraph (2) ceases to be effective on the date the regulations under paragraph (1) become effective..
 4213.Corporate responsibility for NHTSA reportsSection 30166(o) is amended— (1)in paragraph (1), by striking may and inserting shall; and
 (2)by adding at the end the following:  (3)DeadlineNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary shall issue a final rule under paragraph (1)..
					4214.Direct vehicle notification of recalls
 (a)Recall notification reportNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a report on the feasibility of a technical system that would operate in each new motor vehicle to indicate when the vehicle is subject to an open recall.
 (b)Definition of open recallIn this section the term open recall means a recall for which a notification by a manufacturer has been provided under section 30119 of title 49, United States Code, and that has not been remedied under section 30120 of that title.
 4215.Unattended children warningSection 31504(a) of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30111 note) is amended by striking may and inserting shall.
				4216.Tire pressure monitoring system
 (a)Proposed ruleNot later than 1 year after the date of enactment of this Act, the Secretary shall publish a proposed rule that updates the standards pertaining to tire pressure monitoring systems to ensure that a tire pressure monitoring system cannot be overridden, reset, or recalibrated to an unsafe pressure level.
 (b)Final ruleNot later than 2 years after the date of enactment of this Act, after providing the public with sufficient opportunity for notice and comment on the proposed rule published under subsection (a), the Secretary shall issue a final rule on the subject described in subsection (a).
					CResearch and development and vehicle electronics
				4301.Report on operations of the Council for Vehicle Electronics, Vehicle Software, and Emerging
 TechnologiesNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report regarding the operations of the Council for Vehicle Electronics, Vehicle Software, and Emerging Technologies established under section 31401 of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 105 note). The report shall include information about the accomplishments of the Council, the role of the Council in integrating and aggregating electronic and emerging technologies expertise across the National Highway Traffic Safety Administration, the role of the Council in coordinating with other Federal agencies, and the priorities of the Council over the next 5 years.
				4302.Cooperation with foreign governments
 (a)Title 49 amendmentSection 30182(b) is amended— (1)in paragraph (4), by striking ; and and inserting a semicolon;
 (2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (5) the following:
							
 (6)in coordination with Department of State, enter into cooperative agreements and collaborative research and development agreements with foreign governments..
 (b)Title 23 amendmentSection 403 of title 23, United States Code, is amended— (1)in subsection (b)(2)(C), by inserting foreign government (in coordination with the Department of State) after institution,; and
 (2)in subsection (c)(1)(A), by inserting foreign governments, after local governments,. (c)AuditThe Department of Transportation Inspector General shall conduct an audit of the Secretary of Transportation's management and oversight of cooperative agreements and collaborative research and development agreements, including any cooperative agreements between the Secretary of Transportation and foreign governments under section 30182(b)(6) of title 49, United States Code, and subsections (b)(2)(C) and (c)(1)(A) of title 23, United States Code.
					DMiscellaneous provisions
				IDriver Privacy Act of 2015
 4401.Short titleThis part may be cited as the Driver Privacy Act of 2015. 4402.Limitations on data retrieval from vehicle event data recorders (a)Ownership of dataAny data retained by an event data recorder (as defined in section 563.5 of title 49, Code of Federal Regulations), regardless of when the motor vehicle in which it is installed was manufactured, is the property of the owner, or, in the case of a leased vehicle, the lessee of the motor vehicle in which the event data recorder is installed.
 (b)PrivacyData recorded or transmitted by an event data recorder described in subsection (a) may not be accessed by a person other than an owner or a lessee of the motor vehicle in which the event data recorder is installed unless—
 (1)a court or other judicial or administrative authority having jurisdiction— (A)authorizes the retrieval of the data; and
 (B)to the extent that there is retrieved data, the data is subject to the standards for admission into evidence required by that court or other administrative authority;
 (2)an owner or a lessee of the motor vehicle provides written, electronic, or recorded audio consent to the retrieval of the data for any purpose, including the purpose of diagnosing, servicing, or repairing the motor vehicle, or by agreeing to a subscription that describes how data will be retrieved and used;
 (3)the data is retrieved pursuant to an investigation or inspection authorized under section 1131(a) or 30166 of title 49, United States Code, and the personally identifiable information of an owner or a lessee of the vehicle and the vehicle identification number is not disclosed in connection with the retrieved data, except that the vehicle identification number may be disclosed to the certifying manufacturer;
 (4)the data is retrieved for the purpose of determining the need for, or facilitating, emergency medical response in response to a motor vehicle crash; or
 (5)the data is retrieved for traffic safety research, and the personally identifiable information of an owner or a lessee of the vehicle and the vehicle identification number is not disclosed in connection with the retrieved data.
							4403.Vehicle event data recorder study
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall submit to Congress a report that contains the results of a study conducted by the Administrator to determine the amount of time event data recorders installed in passenger motor vehicles should capture and record for retrieval vehicle-related data in conjunction with an event in order to provide sufficient information to investigate the cause of motor vehicle crashes.
 (b)RulemakingNot later than 2 years after submitting the report required under subsection (a), the Administrator of the National Highway Traffic Safety Administration shall promulgate regulations to establish the appropriate period during which event data recorders installed in passenger motor vehicles may capture and record for retrieval vehicle-related data to the time necessary to provide accident investigators with vehicle-related information pertinent to crashes involving such motor vehicles.
						IISafety Through Informed Consumers Act of 2015
 4421.Short titleThis part may be cited as the Safety Through Informed Consumers Act of 2015. 4422.Passenger motor vehicle informationSection 32302 is amended by inserting after subsection (b) the following:
						
 (c)Crash avoidanceNot later than 1 year after the date of enactment of the Safety Through Informed Consumers Act of 2015, the Secretary shall promulgate a rule to ensure that crash avoidance information is indicated next to crashworthiness information on stickers placed on motor vehicles by their manufacturers..
					IIITire Efficiency, Safety, and Registration Act of 2015
 4431.Short titleThis part may be cited as the Tire Efficiency, Safety, and Registration Act of 2015 or the TESR Act.
 4432.Tire fuel efficiency minimum performance standardsSection 32304A is amended— (1)in the section heading, by inserting and standards after Consumer tire information;
 (2)in subsection (a)— (A)in the heading, by striking Rulemaking and inserting Consumer tire information; and
 (B)in paragraph (1), by inserting (referred to in this section as the Secretary) after Secretary of Transportation; (3)by redesignating subsections (b) through (e) as subsections (e) though (h), respectively; and
 (4)by inserting after subsection (a) the following:  (b)Promulgation of regulations for tire fuel efficiency minimum performance standards (1)In generalThe Secretary, after consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency, shall promulgate regulations for tire fuel efficiency minimum performance standards for—
 (A)passenger car tires with a maximum speed capability equal to or less than 149 miles per hour or 240 kilometers per hour; and
 (B)passenger car tires with a maximum speed capability greater than 149 miles per hour or 240 kilometers per hour.
										(2)Tire fuel efficiency minimum performance standards
 (A)Standard basis and test proceduresThe minimum performance standards promulgated under paragraph (1) shall be expressed in terms of the rolling resistance coefficient measured using the test procedure specified in section 575.106 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (B)No disparate effect on high performance tiresThe Secretary shall ensure that the minimum performance standards promulgated under paragraph (1) will not have a disproportionate effect on passenger car high performance tires with a maximum speed capability greater than 149 miles per hour or 240 kilometers per hour.
										(C)Applicability
 (i)In generalThis subsection applies to new pneumatic tires for use on passenger cars. (ii)ExceptionsThis subsection does not apply to light truck tires, deep tread tires, winter-type snow tires, space-saver or temporary use spare tires, or tires with nominal rim diameters of 12 inches or less.
											(c)Promulgation of regulations for tire wet traction minimum performance standards
 (1)In generalThe Secretary shall promulgate regulations for tire wet traction minimum performance standards to ensure that passenger tire wet traction capability is not reduced to achieve improved tire fuel efficiency.
									(2)Tire wet traction minimum performance standards
 (A)Basis of standardThe minimum performance standards promulgated under paragraph (1) shall be expressed in terms of peak coefficient of friction.
 (B)Test proceduresAny test procedure promulgated under this subsection shall be consistent with any test procedure promulgated under subsection (a).
 (C)BenchmarkingThe Secretary shall conduct testing to benchmark the wet traction performance of tire models available for sale in the United States as of the date of enactment of this Act to ensure that the minimum performance standards promulgated under paragraph (1) are tailored to—
 (i)tires sold in the United States; and
 (ii)the needs of consumers in the United States. (D)Applicability (i)In generalThis subsection applies to new pneumatic tires for use on passenger cars.
 (ii)ExceptionsThis subsection does not apply to light truck tires, deep tread tires, winter-type snow tires, space-saver or temporary use spare tires, or tires with nominal rim diameters of 12 inches or less.
											(d)Coordination among regulations
 (1)CompatibilityThe Secretary shall ensure that the test procedures and requirements promulgated under subsections (a), (b), and (c) are compatible and consistent.
 (2)Combined effect of rulesThe Secretary shall evaluate the regulations promulgated under subsections (b) and (c) to ensure that compliance with the minimum performance standards promulgated under subsection (b) will not diminish wet traction performance of affected tires.
 (3)Rulemaking deadlinesThe Secretary shall promulgate — (A)the regulations under subsections (b) and (c) not later than 24 months after the date of enactment of this Act; and
 (B)the regulations under subsection (c) not later than the date of promulgation of the regulations under subsection (b)..
 4433.Tire registration by independent sellersSection 30117(b) is amended by striking paragraph (3) and inserting the following:
						
							(3)Rulemaking
 (A)In generalThe Secretary shall initiate a rulemaking to require a distributor or dealer of tires that is not owned or controlled by a manufacturer of tires to maintain records of—
 (i)the name and address of tire purchasers and lessors and information identifying the tire that was purchased or leased; and
 (ii)any additional records the Secretary considers appropriate. (B)Electronic transmissionThe rulemaking carried out under subparagraph (A) shall require a distributor or dealer of tires that is not owned or controlled by a manufacturer of tires to electronically transmit the records described in clauses (i) and (ii) of subparagraph (A) to the manufacturer of the tires or the designee of the manufacturer by secure means at no cost to tire purchasers or lessors.
 (C)Satisfaction of requirementsA regulation promulgated under subparagraph (A) may be considered to satisfy the requirements of paragraph (2)(B)..
					4434.Tire recall database
 (a)In generalThe Secretary shall establish a publicly available and searchable electronic database of tire recall information that is reported to the Administrator of the National Highway Traffic Safety Administration.
 (b)Tire Identification NumberThe database established under subsection (a) shall be searchable by Tire Identification Number (TIN) and any other criteria that assists consumers in determining whether a tire is subject to a recall.
						VRailroad Reform, Enhancement, and Efficiency
 5001.Short titleThis title may be cited as the Rail Reform, Enhancement, and Efficiency Act. 5002.Passenger transportation; definitionsSection 24102 is amended—
 (1)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively; (2)by inserting after paragraph (4), the following:
					
 (5)long-distance route means a route described in paragraph (6)(C).; (3)by amending paragraph (6)(A), as redesignated, to read as follows:
					
 (A)the Northeast Corridor main line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia, and the facilities and services used to operate and maintain that line;;
 (4)in paragraph (7), as redesignated, by striking the period at the end and inserting , except that the term Northeast Corridor for the purposes of chapter 243 means the main line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia, and the facilities and services used to operate and maintain that line.; and
 (5)by adding at the end the following:  (11)state-of-good-repair means a condition in which physical assets, both individually and as a system, are—
 (A)performing at a level at least equal to that called for in their as-built or as-modified design specification during any period when the life cycle cost of maintaining the assets is lower than the cost of replacing them; and
 (B)sustained through regular maintenance and replacement programs. (12)State-supported route means a route described in paragraph (6)(B) or paragraph (6)(D), or in section 24702(a)..
				AAuthorization of appropriations
				5101.Authorization of grants to Amtrak
 (a)In generalThere are authorized to be appropriated to the Secretary for the use of Amtrak for deposit into the accounts established under section 24319(a) of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $1,450,000,000. (2)For fiscal year 2017, $1,550,000,000.
 (3)For fiscal year 2018, $1,700,000,000. (4)For fiscal year 2019, $1,900,000,000.
 (b)Project management oversightThe Secretary may withhold up to one half of 1 percent of the amount appropriated under subsection (a) for the costs of management oversight of Amtrak.
 (c)CompetitionIn administering grants to Amtrak under section 24318 of title 49, United States Code, the Secretary may withhold, from amounts that would otherwise be made available to Amtrak, such sums as are necessary from the amount appropriated under subsection (a) of this section to cover the operating subsidy described in section 24711(b)(1)(E)(ii) of title 49, United States Code.
 (d)State-Supported Route CommitteeThe Secretary may withhold up to $2,000,000 from the amount appropriated in each fiscal year under subsection (a) of this section for the use of the State-Supported Route Committee established under section 24712 of title 49, United States Code.
 (e)Northeast Corridor CommissionThe Secretary may withhold up to $5,000,000 from the amount appropriated in each fiscal year under subsection (a) of this section for the use of the Northeast Corridor Commission established under section 24905 of title 49, United States Code.
					5102.National infrastructure and safety investments
 (a)In generalThere are authorized to be appropriated to the Secretary for grants under chapter 244 of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $350,000,000. (2)For fiscal year 2017, $430,000,000.
 (3)For fiscal year 2018, $600,000,000. (4)For fiscal year 2019, $900,000,000.
 (b)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under subsection (a) of this section for the costs of project management oversight of grants carried out under chapter 244 of title 49, United States Code.
					5103.Authorization of appropriations for National Transportation Safety Board rail investigations
 (a)In generalNotwithstanding any other provision of law, there are authorized to be appropriated to the National Transportation Safety Board to carry out railroad accident investigations under section 1131(a)(1)(C) of title 49, United States Code, the following amounts:
 (1)For fiscal year 2016, $6,300,000. (2)For fiscal year 2017, $6,400,000.
 (3)For fiscal year 2018, $6,500,000. (4)For fiscal year 2019, $6,600,000.
 (b)Investigation personnelAmounts appropriated under subsection (a) of this section shall be available to the National Transportation Safety Board for personnel, in regional offices and in Washington, DC, whose duties involve railroad accident investigations.
 5104.Authorization of appropriations for Amtrak Office of Inspector GeneralThere are authorized to be appropriated to the Office of Inspector General of Amtrak the following amounts:
 (1)For fiscal year 2016, $20,000,000. (2)For fiscal year 2017, $20,500,000.
 (3)For fiscal year 2018, $21,000,000. (4)For fiscal year 2019, $21,500,000.
					5105.National cooperative rail research program
 (a)In generalSection 24910 is amended— (1)in subsection (b)—
 (A)in paragraph (12), by striking and; (B)in paragraph (13), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (14)to improve the overall safety of intercity passenger and freight rail operations.; and
 (2)by amending subsection (e) to read as follows:  (e)AllocationAt least $5,000,000 of the amounts appropriated to the Secretary for a fiscal year to carry out railroad research and development programs shall be available to carry out this section..
						BAmtrak reform
				5201.Amtrak grant process
 (a)Requirements and proceduresChapter 243 is amended by adding at the end the following:  24317.Costs and revenues (a)AllocationNot later than 180 days after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, Amtrak shall establish and maintain internal controls to ensure Amtrak’s costs, revenues, and other compensation are appropriately and proportionally allocated to its Northeast Corridor train services or infrastructure, its State-supported routes, its long-distance routes, and its other national network activities.
 (b)Rule of constructionNothing in this section shall be construed to limit the ability of Amtrak to enter into an agreement with 1 or more States to allocate operating and capital costs under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
								24318.Grant process
 (a)Procedures for grant requestsNot later than 90 days after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall establish and transmit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives substantive and procedural requirements, including schedules, for grant requests under this section.
 (b)Grant requestsAmtrak shall transmit grant requests for Federal funds appropriated to the Secretary of Transportation for the use of Amtrak to—
 (1)the Secretary; and (2)the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on the Budget of the Senate and the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives.
 (c)ContentsA grant request under subsection (b) shall— (1)describe projected operating and capital costs for the upcoming fiscal year for Northeast Corridor train services and infrastructure, Amtrak's State-supported routes, and Amtrak's long-distance routes, and Amtrak's other national network activities, as applicable, in comparison to prior fiscal year actual financial performance;
 (2)describe the capital projects to be funded, with cost estimates and an estimated timetable for completion of the projects covered by the request;
 (3)assess Amtrak's financial condition; (4)be displayed on Amtrak’s Web site within a reasonable timeframe following its transmission under subsection (b); and
 (5)describe how the funding requested in a grant will be allocated to the accounts established under section 24319(a), considering the projected operating losses or capital costs for services and activities associated with such accounts over the time period intended to be covered by the grants.
									(d)Review and approval
									(1)Thirty-day approval process
 (A)In generalNot later than 30 days after the date that Amtrak submits a grant request under this section, the Secretary of Transportation shall complete a review of the request and provide notice to Amtrak that—
 (i)the request is approved; or (ii)the request is disapproved, including the reason for the disapproval and an explanation of any incomplete or deficient items.
 (B)Grant agreementIf a grant request is approved, the Secretary shall enter into a grant agreement with Amtrak that allocates the grant funding to 1 of the 4 accounts established under section 24319(a).
 (2)Fifteen-day modification periodNot later than 15 days after the date of the notice under paragraph (1)(A)(ii), Amtrak shall submit a modified request for the Secretary’s review.
 (3)Modified requestsNot later than 15 days after the date that Amtrak submits a modified request under paragraph (2), the Secretary shall either approve the modified request, or, if the Secretary finds that the request is still incomplete or deficient, the Secretary shall identify in writing to the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on the Budget of the Senate and the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives the remaining deficiencies and recommend a process for resolving the outstanding portions of the request.
									(e)Payments to Amtrak
 (1)In generalA grant agreement entered into under subsection (d) shall specify the operations, services, and other activities to be funded by the grant. The grant agreement shall include provisions, consistent with the requirements of this chapter, to measure Amtrak’s performance and ensure accountability in delivering the operations, services, or activities to be funded by the grant.
 (2)ScheduleExcept as provided in paragraph (3), in each fiscal year for which amounts are appropriated to the Secretary for the use of Amtrak, and for which the Secretary and Amtrak have entered into a grant agreement under subsection (d), the Secretary shall disburse grant funds to Amtrak on the following schedule:
 (A)50 percent on October 1. (B)25 percent on January 1.
 (C)25 percent on April 1. (3)ExceptionsThe Secretary may make a payment to Amtrak of appropriated funds—
 (A)more frequently than the schedule under paragraph (2) if Amtrak, for good cause, requests more frequent payment before the end of a payment period; or
 (B)with a different frequency or in different percentage allocations in the event of a continuing resolution or in the absence of an appropriations Act for the duration of a fiscal year.
 (f)Availability of amounts and early appropriationsAmounts appropriated to the Secretary for the use of Amtrak shall remain available until expended. Amounts for capital acquisitions and improvements may be appropriated for a fiscal year before the fiscal year in which the amounts will be obligated.
 (g)Limitations on useAmounts appropriated to the Secretary for the use of Amtrak may not be used to cross-subsidize operating losses or capital costs of commuter rail passenger or freight rail transportation.
								24319.Accounts
 (a)Establishment of accountsBeginning not later than October 1, 2016, Amtrak, in consultation with the Secretary of Transportation, shall define and establish—
 (1)a Northeast Corridor investment account, including subaccounts for Amtrak train services and infrastructure;
 (2)a State-supported account; (3)a long-distance account; and
 (4)an other national network activities account. (b)Northeast Corridor investment account (1)DepositsAmtrak shall deposit in the Northeast Corridor investment account established under subsection (a)(1)—
 (A)a portion of the grant funds appropriated under the authorization in section 5101(a) of the Rail Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from commuter rail passenger transportation providers for such providers' share of capital costs on the Northeast Corridor provided to Amtrak under section 24905(c);
 (C)any operating surplus of the Northeast Corridor train services or infrastructure, as allocated under section 24317; and
 (D)any other net revenue received in association with the Northeast Corridor, including freight access fees, electric propulsion, and commercial development.
 (2)Use of Northeast Corridor investment accountExcept as provided in subsection (f), amounts deposited in the Northeast Corridor investment account shall be made available for the use of Amtrak for its share of—
 (A)capital projects described in section 24904(a)(2)(E)(i), and developed under the planning process established under that section, to bring Northeast Corridor infrastructure to a state-of-good-repair;
 (B)capital projects described in clauses (ii) and (iv) of section 24904(a)(2)(E) that are developed under the planning process established under that section intended to increase corridor capacity, improve service reliability, and reduce travel time on the Northeast Corridor;
 (C)capital projects to improve safety and security; (D)capital projects to improve customer service and amenities;
 (E)acquiring, rehabilitating, manufacturing, remanufacturing, overhauling, or improving equipment and associated facilities used for intercity rail passenger transportation by Northeast Corridor train services;
 (F)retirement of principal and payment of interest on loans for capital projects described in this paragraph or for capital leases for equipment and related to the Northeast Corridor;
 (G)participation in public-private partnerships, joint ventures, and other mechanisms or arrangements that result in the completion of capital projects described in this paragraph; and
 (H)indirect, common, corporate, or other costs directly incurred by or allocated to the Northeast Corridor.
										(c)State-Supported Account
 (1)DepositsAmtrak shall deposit in the State-supported account established under subsection (a)(2)— (A)a portion of the grant funds appropriated under the authorization in section 5101(a) of the Rail Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (42 U.S.C. 24101 note); and
 (C)any operating surplus from its State-supported routes, as allocated under section 24317. (2)Use of State-supported accountExcept as provided in subsection (f), amounts deposited in the State-supported account shall be made available for the use of Amtrak for capital expenses and operating costs, including indirect, common, corporate, or other costs directly incurred by or allocated to State-supported routes, of its State-supported routes and retirement of principal and payment of interest on loans or capital leases attributable to its State-supported routes.
									(d)Long-Distance Account
 (1)DepositsAmtrak shall deposit in the long-distance account established under subsection (a)(3)— (A)a portion of the grant funds appropriated under the authorization in section 5101(a) of the Rail Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak for costs associated with its long-distance routes; and
 (C)any operating surplus from its long-distance routes, as allocated under section 24317. (2)Use of long-distance accountExcept as provided in subsection (f), amounts deposited in the long-distance account shall be made available for the use of Amtrak for capital expenses and operating costs, including indirect, common, corporate, or other costs directly incurred by or allocated to long-distance routes, of its long-distance routes and retirement of principal and payment of interest on loans or capital leases attributable to the long-distance routes.
									(e)Other national network activities account
 (1)DepositsAmtrak shall deposit in the other national network activities account established under subsection (a)(4)—
 (A)a portion of the grant funds appropriated under the authorization in section 101(a) of the Railroad Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak, as specified in a grant agreement entered into under section 24318;
 (B)any compensation received from States provided to Amtrak for costs associated with its other national network activities; and
 (C)any operating surplus from its other national network activities. (2)Use of other national network activities accountExcept as provided in subsection (f), amounts deposited into the other national network activities account shall be made available for the use of Amtrak for capital and operating costs not allocated to the Northeast Corridor investment account, State-supported account, or long-distance account, and retirement of principal and payment of interest on loans or capital leases attributable to other national network activities.
									(f)Transfer authority
 (1)AuthorityAmtrak may transfer any funds appropriated under the authorization in section 5101(a) of the Rail Reform, Enhancement, and Efficiency Act, or any subsequent Act appropriating funds for the use of Amtrak for deposit into the accounts described in that section, or any surplus generated by operations, between the Northeast Corridor, State-supported, long-distance, and other national network activities accounts—
 (A)upon the expiration of 10 days after the date that Amtrak notifies the Amtrak Board of Directors, including the Secretary, of the planned transfer; and
 (B)with the approval of the Secretary. (2)ReportNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1), Amtrak shall transmit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives a report that includes—
 (A)the amount of the transfer; and (B)a detailed explanation of the reason for the transfer, including—
 (i)the effects on Amtrak services funded by the account from which the transfer is drawn, in comparison to a scenario in which no transfer was made; and
 (ii)the effects on Amtrak services funded by the account receiving the transfer, in comparison to a scenario in which no transfer was made.
											(3)Notifications
 (A)State-supported accountNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1) of funds to or from the State-supported account, Amtrak shall transmit to each State that sponsors a State-supported route a letter that includes the information described under subparagraphs (A) and (B) of paragraph (2).
 (B)Northeast Corridor accountNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a planned transfer under paragraph (1) of funds to or from the Northeast Corridor account, Amtrak shall transmit to the Northeast Corridor Commission a letter that includes the information described under subparagraphs (A) and (B) of paragraph (2).
 (g)EnforcementThe Secretary shall enforce the provisions of each grant agreement under section 24318(d), including any deposit into an account under this section.
								(h)Letters of intent
 (1)RequirementThe Secretary may issue a letter of intent to Amtrak announcing an intention to obligate, for a major capital project described in clauses (ii) and (iv) of section 24904(a)(2)(E), an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project.
 (2)Notice to CongressAt least 30 days before issuing a letter under paragraph (1), the Secretary shall notify in writing the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives of the proposed letter. The Secretary shall include with the notice a copy of the proposed letter, the criteria used for selecting the project for a grant award, and a description of how the project meets the criteria under this section.
 (3)Contingent nature of obligation or commitmentAn obligation or administrative commitment may be made only when amounts are appropriated. The letter of intent shall state that the contingent commitment is not an obligation of the Federal Government, and is subject to the availability of appropriations under Federal law and to Federal laws in force or enacted after the date of the contingent commitment..
 (b)Conforming amendmentsThe table of contents for chapter 243 is amended by adding at the end the following:
						24317. Costs and revenues.24318. Grant process.24319. Accounts..
					(c)Repeals
 (1)Establishment of grant processSection 206 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) and the item relating to that section in the table of contents of that Act are repealed.
 (2)Authorization of appropriationsSection 24104 and the item relating to that section in the table of contents of chapter 241 are repealed.
						5202.5-year business line and assets plans
 (a)Amtrak 5-Year Business Line and Asset PlansChapter 243, as amended by section 5201 of this Act, is further amended by inserting after section 24319 the following:
						
							24320.Amtrak 5-year business line and asset plans
								(a)In general
 (1)Final plansNot later than February 15 of each year, Amtrak shall submit to Congress and the Secretary final 5-year business line plans and 5-year asset plans prepared in accordance with this section. These final plans shall form the basis for Amtrak's general and legislative annual report to the President and Congress required by section 24315(b).
 (2)Fiscal constraintEach plan prepared under this section shall be based on funding levels authorized or otherwise available to Amtrak in a fiscal year. In the absence of an authorization or appropriation of funds for a fiscal year, the plans shall be based on the amount of funding available in the previous fiscal year, plus inflation. Amtrak may include an appendix to the asset plan required in subsection (c) that describes any capital funding requirements in excess of amounts authorized or otherwise available to Amtrak in a fiscal year for capital investment.
									(b)Amtrak 5-Year Business Line Plans
 (1)Amtrak business linesAmtrak shall prepare a 5-year business line plan for each of the following business lines and services:
 (A)Northeast Corridor train services. (B)State-supported routes operated by Amtrak.
 (C)Long-distance routes operated by Amtrak. (D)Ancillary services operated by Amtrak, including commuter operations and other revenue generating activities as determined by the Secretary in consultation with Amtrak.
 (2)Contents of 5-year business line plansThe 5-year business line plan for each business line shall include, at a minimum—
 (A)a statement of Amtrak's vision, goals, and service plan for the business line, coordinated with any entities that are contributing capital or operating funding to support passenger rail services within those business lines, and aligned with Amtrak's Strategic Plan and 5-year asset plans under subsection (c);
 (B)all projected revenues and expenditures for the business line, including identification of revenues and expenditures incurred by—
 (i)passenger operations; (ii)non-passenger operations that are directly related to the business line; and
 (iii)governmental funding sources, including revenues and other funding received from States; (C)projected ridership levels for all passenger operations;
 (D)estimates of long-term and short-term debt and associated principal and interest payments (both current and forecasts);
 (E)annual profit and loss statements and forecasts and balance sheets; (F)annual cash flow forecasts;
 (G)a statement describing the methodologies and significant assumptions underlying estimates and forecasts;
 (H)specific performance measures that demonstrate year over year changes in the results of Amtrak’s operations;
 (I)financial performance for each route within each business line, including descriptions of the cash operating loss or contribution and labor productivity for each route;
 (J)specific costs and savings estimates resulting from reform initiatives; (K)prior fiscal year and projected equipment reliability statistics; and
 (L)an identification and explanation of any major adjustments made from previously-approved plans. (3)5-year business line plans processIn meeting the requirements of this section, Amtrak shall—
 (A)coordinate the development of the business line plans with the Secretary; (B)for the Northeast Corridor business line plan, coordinate with the Northeast Corridor Commission and transmit to the Commission the final plan under subsection (a)(1), and consult with other entities, as appropriate;
 (C)for the State-supported route business line plan, coordinate with the State-Supported Route Committee established under section 24712;
 (D)for the long-distance route business line plan, coordinate with any States or Interstate Compacts that provide funding for such routes, as appropriate;
 (E)ensure that Amtrak's annual budget request to Congress is consistent with the information in the 5-year business line plans; and
 (F)identify the appropriate Amtrak officials that are responsible for each business line. (4)Standards to promote financial stabilityIn meeting the requirements under this subsection, Amtrak shall use the categories specified in the financial accounting and reporting system developed under section 203 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) when preparing its 5-year business line plans.
									(c)Amtrak 5-Year Asset plans
 (1)Asset categoriesAmtrak shall prepare a 5-year asset plan for each of the following asset categories:
 (A)Infrastructure, including all Amtrak-controlled Northeast Corridor assets and other Amtrak-owned infrastructure, and the associated facilities that support the operation, maintenance, and improvement of those assets.
 (B)Passenger rail equipment, including all Amtrak-controlled rolling stock, locomotives, and mechanical shop facilities that are used to overhaul equipment.
 (C)Stations, including all Amtrak-controlled passenger rail stations and elements of other stations for which Amtrak has legal responsibility or intends to make capital investments.
 (D)National assets, including national reservations, security, training and training centers, and other assets associated with Amtrak’s national passenger rail transportation system.
 (2)Contents of 5-year asset plansEach asset plan shall include, at a minimum— (A)a summary of Amtrak's 5-year strategic plan for each asset category, including goals, objectives, any relevant performance metrics, and statutory or regulatory actions affecting the assets;
 (B)an inventory of existing Amtrak capital assets, to the extent practicable, including information regarding shared use or ownership, if applicable;
 (C)a prioritized list of proposed capital investments that— (i)categorizes each capital project as being primarily associated with—
 (I)normalized capital replacement; (II)backlog capital replacement;
 (III)improvements to support service enhancements or growth; (IV)strategic initiatives that will improve overall operational performance, lower costs, or otherwise improve Amtrak's corporate efficiency; or
 (V)statutory, regulatory, or other legal mandates; (ii)identifies each project or program that is associated with more than 1 category described in clause (i); and
 (iii)describes the anticipated business outcome of each project or program identified under this subparagraph, including an assessment of—
 (I)the potential effect on passenger operations, safety, reliability, and resilience; (II)the potential effect on Amtrak's ability to meet regulatory requirements if the project or program is not funded; and
 (III)the benefits and costs; and (D)annual profit and loss statements and forecasts and balance sheets for each asset category.
 (3)5-year asset plan processIn meeting the requirements of this subsection, Amtrak shall— (A)coordinate with each business line described in subsection (b)(1) in the preparation of each 5-year asset plan and ensure integration of each 5-year asset plan with the 5-year business line plans;
 (B)as applicable, coordinate with the Northeast Corridor Commission, the State-Supported Route Committee, and owners of assets affected by 5-year asset plans; and
 (C)identify the appropriate Amtrak officials that are responsible for each asset category. (4)Evaluation of national assets costsThe Secretary shall—
 (A)evaluate the costs and scope of all national assets; and (B)determine the activities and costs that are—
 (i)required in order to ensure the efficient operations of a national passenger rail system; (ii)appropriate for allocation to 1 of the other Amtrak business lines; and
 (iii)extraneous to providing an efficient national passenger rail system or are too costly relative to the benefits or performance outcomes they provide.
 (5)Definition of national assetsIn this section, the term national assets means the Nation’s core rail assets shared among Amtrak services, including national reservations, security, training and training centers, and other assets associated with Amtrak’s national passenger rail transportation system.
 (6)Restructuring of national assetsNot later than 1 year after the date of completion of the evaluation under paragraph (4), the Administrator of the Federal Railroad Administration, in consultation with the Amtrak Board of Directors, the governors of each relevant State, and the Mayor of the District of Columbia, or their designees, shall restructure or reallocate, or both, the national assets costs in accordance with the determination under that section, including making appropriate updates to Amtrak’s cost accounting methodology and system..
 (b)Effective dateThe requirements for Amtrak to submit final 5-year business line plans and 5-year asset plans under section 24320 of title 49, United States Code, shall take effect 1 year after the date of enactment of this Act.
 (c)Conforming amendmentsThe table of contents for chapter 243, as amended by section 5201 of this Act, is further amended by adding at the end the following:
						24320. Amtrak 5-year business line and asset plans..
 (d)Repeal of 5-Year Financial PlanSection 204 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note), and the item relating to that section in the table of contents of that Act, are repealed.
 (e)Identification of duplicative reporting requirementsNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)review existing Amtrak reporting requirements and identify where the existing requirements are duplicative with the business line and capital plans required by section 24320 of title 49, United States Code;
 (2)if the duplicative reporting requirements are administrative, the Secretary shall eliminate the duplicative requirements; and
 (3)submit to Congress a report with any recommendations for repealing any other duplicative Amtrak reporting requirements.
						5203.State-supported route committee
 (a)AmendmentChapter 247 is amended by adding at the end the following:  24712.State-supported routes operated by Amtrak (a)State-Supported Route Committee (1)EstablishmentNot later than 180 days after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall establish the State-Supported Route Committee (referred to in this section as the Committee) to promote mutual cooperation and planning pertaining to the rail operations of Amtrak and related activities of trains operated by Amtrak on State-supported routes and to further implement section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
									(2)Membership
 (A)In generalThe Committee shall consist of— (i)members representing Amtrak;
 (ii)members representing the Department of Transportation, including the Federal Railroad Administration; and
 (iii)members representing States, including other public entities that sponsor the operation of trains by Amtrak on a State-supported route, designated by, and serving at the pleasure of, the chief executive officer thereof.
 (B)Non-voting membersThe Committee may invite and accept other non-voting members to participate in Committee activities, as appropriate.
 (3)DecisionmakingThe Committee shall establish a bloc voting system under which, at a minimum— (A)there are 3 separate voting blocs to represent the Committee’s voting members, including—
 (i)1 voting bloc to represent the members described in paragraph (2)(A)(i);
 (ii)1 voting bloc to represent the members described in paragraph (2)(A)(ii); and (iii)1 voting bloc to represent the members described in paragraph (2)(A)(iii);
 (B)each voting bloc has 1 vote; (C)the vote of the voting bloc representing the members described in paragraph (2)(A)(iii) requires the support of at least two-thirds of that voting bloc’s members; and
 (D)the Committee makes decisions by unanimous consent of the 3 voting blocs. (4)Meetings; rules and proceduresThe Committee shall convene a meeting and shall define and implement the rules and procedures governing the Committee’s proceedings not later than 180 days after the date of establishment of the Committee by the Secretary. The rules and procedures shall—
 (A)incorporate and further describe the decisionmaking procedures to be used in accordance with paragraph (3); and
 (B)be adopted in accordance with such decisionmaking procedures. (5)Committee decisionsDecisions made by the Committee in accordance with the Committee’s rules and procedures, once established, are binding on all Committee members.
									(6)Cost allocation methodology
 (A)In generalSubject to subparagraph (B), the Committee may amend the cost allocation methodology required and previously approved under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
 (B)Procedures for changing methodologyThe rules and procedures implemented under paragraph (4) shall include procedures for changing the cost allocation methodology.
 (C)RequirementsThe cost allocation methodology shall— (i)ensure equal treatment in the provision of like services of all States and groups of States; and
 (ii)allocate to each route the costs incurred only for the benefit of that route and a proportionate share, based upon factors that reasonably reflect relative use, of costs incurred for the common benefit of more than 1 route.
 (b)Invoices and reportsNot later than February 15, 2016, and monthly thereafter, Amtrak shall provide to each State that sponsors a State-supported route a monthly invoice of the cost of operating such route, including fixed costs and third-party costs. The Committee shall determine the frequency and contents of the financial and performance reports that Amtrak shall provide to the States, as well as the planning and demand reports that the States shall provide to Amtrak.
								(c)Dispute resolution
 (1)Request for dispute resolutionIf a dispute arises with respect to the rules and procedures implemented under subsection (a)(4), an invoice or a report provided under subsection (b), implementation or compliance with the cost allocation methodology developed under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) or amended under subsection (a)(6) of this section, either Amtrak or the State may request that the Surface Transportation Board conduct dispute resolution under this subsection.
 (2)ProceduresThe Surface Transportation Board shall establish procedures for resolution of disputes brought before it under this subsection, which may include provision of professional mediation services.
 (3)Binding effectA decision of the Surface Transportation Board under this subsection shall be binding on the parties to the dispute.
 (4)ObligationNothing in this subsection shall affect the obligation of a State to pay an amount not in dispute. (d)Assistance (1)In generalThe Secretary may provide assistance to the parties in the course of negotiations for a contract for operation of a State-supported route.
 (2)Financial assistanceFrom among available funds, the Secretary shall—
 (A)provide financial assistance to Amtrak or 1 or more States to perform requested independent technical analysis of issues before the Committee; and
 (B)reimburse Members for travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5.
 (e)Performance metricsIn negotiating a contract for operation of a State-supported route, Amtrak and the State or States that sponsor the route shall consider including provisions that provide penalties and incentives for performance.
								(f)Statement of goals and objectives
 (1)In generalThe Committee shall develop a statement of goals, objectives, and associated recommendations concerning the future of State-supported routes operated by Amtrak. The statement shall identify the roles and responsibilities of Committee members and any other relevant entities, such as host railroads, in meeting the identified goals and objectives, or carrying out the recommendations. The Committee may consult with such relevant entities, as the Committee considers appropriate, when developing the statement.
 (2)Transmission of statement of goals and objectivesNot later than 2 years after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act the Committee shall transmit the statement developed under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (g)Rule of ConstructionThe decisions of the Committee— (1)shall pertain to the rail operations of Amtrak and related activities of trains operated by Amtrak on State-sponsored routes; and
 (2)shall not pertain to the rail operations or related activities of services operated by other rail passenger carriers on State-supported routes.
 (h)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. (i)Definition of StateIn this section, the term State means each of the 50 States, the District of Columbia, and a public entity that sponsors the operation of trains by Amtrak on a State-supported route..
 (b)Technical and conforming amendmentsThe table of contents for chapter 247 is amended by adding at the end the following: 24712. State-supported routes operated by Amtrak.. 5204.Route and service planning decisionsSection 208 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended to read as follows:
					
						208.Methodologies for Amtrak route and service planning decisions
 (a)Methodology developmentNot later than 180 days after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, as a condition of receiving a grant under section 101 of that Act, Amtrak shall obtain the services of an independent entity to develop and recommend objective methodologies for Amtrak to use in determining what intercity rail passenger transportation routes and services it should provide, including the establishment of new routes, the elimination of existing routes, and the contraction or expansion of services or frequencies over such routes.
 (b)ConsiderationsAmtrak shall require the independent entity, in developing the methodologies described in subsection (a), to consider—
 (1)the current and expected performance and service quality of intercity rail passenger transportation operations, including cost recovery, on-time performance, ridership, on-board services, stations, facilities, equipment, and other services;
 (2)the connectivity of a route with other routes; (3)the transportation needs of communities and populations that are not well served by intercity rail passenger transportation service or by other forms of intercity transportation;
 (4)the methodologies of Amtrak and major intercity rail passenger transportation service providers in other countries for determining intercity passenger rail routes and services;
 (5)the financial and operational effects on the overall network, including the effects on indirect costs;
 (6)the views of States and the recommendations described in State rail plans, rail carriers that own infrastructure over which Amtrak operates, Interstate Compacts established by Congress and States, Amtrak employee representatives, stakeholder organizations, and other interested parties; and
 (7)the funding levels that will be available under authorization levels that have been enacted into law.
 (c)RecommendationsNot later than 1 year after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives recommendations developed by the independent entity under subsection (a).
 (d)Consideration of recommendationsNot later than 90 days after the date the recommendations are transmitted under subsection (c), Amtrak shall consider the adoption of each recommendation and transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report explaining the reasons for adopting or not adopting each recommendation..
				5205.Competition
 (a)Alternate passenger rail service pilot programSection 24711 is amended to read as follows:  24711.Alternate passenger rail service pilot program (a)In generalNot later than 18 months after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall promulgate a rule to implement a pilot program for competitive selection of rail carriers for long-distance routes (as defined in section 24102).
								(b)Pilot program requirements
 (1)In generalThe pilot program shall— (A)allow a party described in paragraph (2) to petition the Secretary to provide intercity rail passenger transportation over a long-distance route in lieu of Amtrak for an operations period of 4 years from the date of commencement of service by the winning bidder and, at the option of the Secretary, consistent with the rule promulgated under subsection (a), allow the contract to be renewed for an additional operations period of 4 years, but not to exceed a total of 3 operations periods;
 (B)require the Secretary to— (i)notify the petitioner and Amtrak of receipt of the petition under subparagraph (A) and to publish in the Federal Register a notice of receipt not later than 30 days after the date of receipt; and
 (ii)establish a deadline, of not more than 120 days after the notice of receipt is published in the Federal Register under clause (i), by which both the petitioner and Amtrak, if Amtrak chooses to do so, would be required to submit a complete bid to provide intercity rail passenger transportation over the applicable route;
 (C)require that each bid— (i)describe the capital needs, financial projections, and operational plans, including staffing plans, for the service, and such other factors as the Secretary considers appropriate; and
 (ii)be made available by the winning bidder to the public after the bid award;
 (D)for a route that receives funding from a State or States, require that for each bid received from a party described in paragraph (2), other than a State, the Secretary have the concurrence of the State or States that provide funding for that route;
 (E)for a winning bidder that is not or does not include Amtrak, require the Secretary to execute a contract not later than 270 days after the deadline established under subparagraph (B)(ii) and award to the winning bidder—
 (i)subject to paragraphs (3) and (4), the right and obligation to provide intercity rail passenger transportation over that route subject to such performance standards as the Secretary may require; and
 (ii)an operating subsidy, as determined by the Secretary, for—
 (I)the first year at a level that does not exceed 90 percent of the level in effect for that specific route during the fiscal year preceding the fiscal year in which the petition was received, adjusted for inflation; and
 (II)any subsequent years at the level calculated under subclause (I), adjusted for inflation; and (F)for a winning bidder that is or includes Amtrak, award to that bidder an operating subsidy, as determined by the Secretary, over the applicable route that will not change during the fiscal year in which the bid was submitted solely as a result of the winning bid.
 (2)Eligible petitionersThe following parties are eligible to submit petitions under paragraph (1): (A)A rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route.
 (B)A rail passenger carrier with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (C)A State, group of States, or State-supported joint powers authority or other sub-State governance entity responsible for provision of intercity rail passenger transportation with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (D)A State, group of States, or State-supported joint powers authority or other sub-State governance entity responsible for provision of intercity rail passenger transportation and a rail passenger carrier with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation.
 (3)Performance standardsIf the winning bidder under paragraph (1)(E)(i) is not or does not include Amtrak, the performance standards shall be consistent with the performance required of or achieved by Amtrak on the applicable route during the last fiscal year.
 (4)Agreement governing access issuesUnless the winning bidder already has applicable access agreements in place or includes a rail carrier that owns the infrastructure used in the operation of the route, the winning bidder under paragraph (1)(E)(i) shall enter into a written agreement governing access issues between the winning bidder and the rail carrier or rail carriers that own the infrastructure over which the winning bidder would operate and that host or would host the intercity rail passenger transportation.
 (c)Access to facilities; employeesIf the Secretary awards the right and obligation to provide rail passenger transportation over a route under this section to an entity in lieu of Amtrak—
 (1)the Secretary shall require Amtrak to provide access to the Amtrak-owned reservation system, stations, and facilities directly related to operations of the awarded routes to the rail passenger carrier awarded a contract under this section, in accordance with subsection (g), as necessary to carry out the purposes of this section;
 (2)an employee of any person, except for a freight railroad or a person employed or contracted by a freight railroad, used by such rail passenger carrier in the operation of a route under this section shall be considered an employee of that rail passenger carrier and subject to the applicable Federal laws and regulations governing similar crafts or classes of employees of Amtrak; and
 (3)the winning bidder shall provide hiring preference to qualified Amtrak employees displaced by the award of the bid, consistent with the staffing plan submitted by the bidder, and shall be subject to the grant conditions under section 24405.
 (d)Cessation of serviceIf a rail passenger carrier awarded a route under this section ceases to operate the service or fails to fulfill an obligation under the contract required under subsection (b)(1)(E), the Secretary shall take any necessary action consistent with this title to enforce the contract and ensure the continued provision of service, including—
 (1)the installment of an interim rail passenger carrier; (2)providing to the interim rail passenger carrier under paragraph (1) an operating subsidy necessary to provide service; and
 (3)rebidding the contract to operate the rail passenger transportation. (e)Budget authority (1)In generalThe Secretary shall provide to a winning bidder that is not or does not include Amtrak and that is selected under this section any appropriations withheld under section 5101(c) of the Rail Reform, Enhancement, and Efficiency Act, or any subsequent appropriation for the same purpose, necessary to cover the operating subsidy described in subsection (b)(1)(E)(ii).
 (2)AmtrakIf the Secretary selects a winning bidder that is not or does not include Amtrak, the Secretary may provide to Amtrak an appropriate portion of the appropriations under section 5101(a) of the Rail Reform, Enhancement, and Efficiency Act, or any subsequent appropriation for the same purpose, to cover any cost directly attributable to the termination of Amtrak service on the route and any indirect costs to Amtrak imposed on other Amtrak routes as a result of losing service on the route operated by the winning bidder. Any amount provided by the Secretary to Amtrak under this paragraph shall not be deducted from or have any effect on the operating subsidy described in subsection (b)(1)(E)(ii).
 (f)DeadlineIf the Secretary does not promulgate the final rule and implement the program before the deadline under subsection (a), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a letter, signed by the Secretary and Administrator of the Federal Railroad Administration, each month until the rule is complete, including—
 (1)the reasons why the rule has not been issued; (2)an updated staffing plan for completing the rule as soon as feasible;
 (3)the contact information of the official that will be overseeing the execution of the staffing plan; and
 (4)the estimated date of completion of the rule. (g)DisputesIf Amtrak and the rail passenger carrier awarded a route under this section cannot agree upon terms to carry out subsection (c)(1), and the Surface Transportation Board finds that access to Amtrak’s facilities or equipment, or the provision of services by Amtrak, is necessary under subsection (c)(1) and that the operation of Amtrak’s other services will not be impaired thereby, the Surface Transportation Board shall issue an order that the facilities and equipment be made available, and that services be provided, by Amtrak, and shall determine reasonable compensation, liability, and other terms for use of the facilities and equipment and provision of the services.
 (h)LimitationNot more than 3 long-distance routes may be selected under this section for operation by a winning bidder that is not or does not include Amtrak.
 (i)Preservation of Right to Competition on State-Supported RoutesNothing in this section shall be construed as prohibiting a State from introducing competition for intercity rail passenger transportation or services on its State-supported route or routes..
 (b)ReportNot later than 4 years after the date of implementation of the pilot program under section 24711 of title 49, United States Code, and quadrennially thereafter until the pilot program is discontinued, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results on the pilot program to date and any recommendations for further action.
					5206.Rolling stock purchases
 (a)In generalPrior to entering into any contract in excess of $100,000,000 for rolling stock and locomotive procurements Amtrak shall submit a business case analysis to the Secretary, the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives, on the utility of such procurements.
 (b)ContentsThe business case analysis shall—
 (1)include a cost and benefit comparison that describes the total lifecycle costs and the anticipated benefits related to revenue, operational efficiency, reliability, and other factors;
 (2)set forth the total payments by fiscal year; (3)identify the specific source and amounts of funding for each payment, including Federal funds, State funds, Amtrak profits, Federal, State, or private loans or loan guarantees, and other funding;
 (4)include an explanation of whether any payment under the contract will increase Amtrak’s grant request, as required under section 24318 of title 49, United States Code, in that particular fiscal year; and
 (5)describe how Amtrak will adjust the procurement if future funding is not available. (c)Rule of constructionNothing in this section shall be construed as requiring Amtrak to disclose confidential information regarding a potential vendor’s proposed pricing or other sensitive business information prior to contract execution.
					5207.Food and beverage policy
 (a)In generalChapter 243, as amended in section 5202 of this Act, is further amended by adding after section 24320 the following:
						
							24321.Food and beverage reform
 (a)PlanNot later than 90 days after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, Amtrak shall develop and begin implementing a plan to eliminate, not later than 4 years after the date of enactment of that Act, the operating loss associated with providing food and beverage service on board Amtrak trains.
 (b)ConsiderationsIn developing and implementing the plan under subsection (a), Amtrak shall consider a combination of cost management and revenue generation initiatives, including—
 (1)scheduling optimization; (2)onboard logistics;
 (3)product development and supply chain efficiency; (4)training, awards, and accountability;
 (5)technology enhancements and process improvements; and (6)ticket revenue allocation.
 (c)Savings clauseAmtrak shall ensure that no Amtrak employee holding a position as of the date of enactment of the Rail Reform, Enhancement, and Efficiency Act is involuntarily separated because of—
 (1)the development and implementation of the plan required under subsection (a); or (2)any other action taken by Amtrak to implement this section.
 (d)No Federal funding for operating lossesBeginning on the date that is 4 years after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, no Federal funds may be used to cover any operating loss associated with providing food and beverage service on a route operated by Amtrak or an alternative passenger rail service provider that operates a route in lieu of Amtrak under section 24711.
 (e)ReportNot later than 120 days after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, and annually thereafter for a period of 4 years, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the plan developed under subsection (a) and a description of progress in the implementation of the plan..
 (b)Conforming amendmentThe table of contents for chapter 243, as amended in section 5202 of this Act, is amended by adding at the end the following:
						24321. Food and beverage reform..
					5208.Local products and promotional events
 (a)In generalNot later than 6 months after the date of enactment of this Act, Amtrak shall establish a pilot program for a State or States that sponsor a State-supported route operated by Amtrak to facilitate—
 (1)onboard purchase and sale of local food and beverage products; and (2)partnerships with local entities to hold promotional events on trains or in stations.
 (b)Program designThe pilot program under paragraph (1) shall allow a State or States— (1)to nominate and select a local food and beverage products supplier or suppliers or local promotional event partner;
 (2)to charge a reasonable price or fee for local food and beverage products or promotional events and related activities to help defray the costs of program administration and State-supported routes; and
 (3)a mechanism to ensure that State products can effectively be handled and integrated into existing food and beverage services, including compliance with all applicable regulations and standards governing such services.
 (c)Program administrationThe pilot program shall— (1)for local food and beverage products, ensure the products are integrated into existing food and beverage services, including compliance with all applicable regulations and standards;
 (2)for promotional events, ensure the events are held in compliance with all applicable regulations and standards, including terms to address insurance requirements; and
 (3)require an annual report that documents revenues and costs and indicates whether the products or events resulted in a reduction in the financial contribution of a State or States to the applicable State-supported route.
 (d)ReportNot later than 4 years after the date of establishment of the pilot programs under this section, Amtrak shall report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on which States have participated in the pilot programs under this section. The report shall summarize the financial and operational outcomes of the pilot programs.
 (e)Rule of constructionNothing in this subsection shall be construed as limiting Amtrak’s ability to operate special trains in accordance with section 216 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24308 note).
					5209.Right-of-way leveraging
					(a)Request for proposals
 (1)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall issue a Request for Proposals seeking qualified persons or entities to utilize right-of-way and real estate owned, controlled, or managed by Amtrak for telecommunications systems, energy distribution systems, and other activities considered appropriate by Amtrak.
 (2)ContentsThe Request for Proposals shall provide sufficient information on the right-of-way and real estate assets to enable respondents to propose an arrangement that will monetize or generate additional revenue from such assets through revenue sharing or leasing agreements with Amtrak, to the extent possible.
 (b)Consideration of proposalsNot later than 180 days following the deadline for the receipt of proposals under subsection (a), Amtrak shall review and consider each qualified proposal. Amtrak may enter into such agreements as are necessary to implement any qualified proposal.
 (c)ReportNot later than 270 days following the deadline for the receipt of proposals under subsection (a), Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the Request for Proposals required by this section, including summary information of any proposals submitted to Amtrak and any proposals accepted by Amtrak.
 (d)Savings ClauseNothing in this section shall be construed to limit Amtrak’s ability to utilize right-of-way or real estate assets that it currently owns, controls, or manages or constrain Amtrak’s ability to enter into agreements with other parties to utilize such assets.
					5210.Station development
 (a)Report on development optionsNot later than 1 year after the date of the enactment of this Act, Amtrak shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (1)options to enhance economic development and accessibility of and around Amtrak stations and terminals, for the purposes of—
 (A)improving station condition, functionality, capacity, and customer amenities; (B)generating additional investment capital and development-related revenue streams;
 (C)increasing ridership and revenue; (D)complying with the applicable sections of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.); and
 (E)strengthening multimodal connections, including transit, intercity buses, roll-on and roll-off bicycles, and airports, as appropriate; and
 (2)options for additional Amtrak stops that would have a positive incremental financial impact to Amtrak, based on Amtrak feasibility studies that demonstrate a financial benefit to Amtrak by generating additional revenue that exceeds any incremental costs.
 (b)Request for informationNot later than 90 days after the date the report is transmitted under subsection (a), Amtrak shall issue a Request of Information for 1 or more owners of stations served by Amtrak to formally express an interest in completing the requirements of this section.
					(c)Proposals
 (1)Request for proposalsNot later than 180 days after the date the Request for Information is issued under subsection (a), Amtrak shall issue a Request for Proposals from qualified persons, including small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses, to lead, participate, or partner with Amtrak, a station owner that responded under subsection (b), and other entities in enhancing development in and around such stations and terminals using applicable options identified under subsection (a) at facilities selected by Amtrak.
 (2)Consideration of proposalsNot later than 1 year after the date the Request for Proposals are issued under paragraph (1), Amtrak shall review and consider qualified proposals submitted under paragraph (1). Amtrak or a station owner that responded under subsection (b) may enter into such agreements as are necessary to implement any qualified proposal.
 (d)ReportNot later than 3 years after the date of enactment of this Act, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the Request for Proposals process required under this section, including summary information of any qualified proposals submitted to Amtrak and any proposals acted upon by Amtrak or a station owner that responded under subsection (b).
 (e)DefinitionsIn this section, the terms small business concern, socially and economically disadvantaged individual, and veteran-owned small business have the meanings given the terms in section 304(c) of this Act. (f)Savings clauseNothing in this section shall be construed to limit Amtrak’s ability to develop its stations, terminals, or other assets, to constrain Amtrak’s ability to enter into and carry out agreements with other parties to enhance development at or around Amtrak stations or terminals, or to affect any station development initiatives ongoing as of the date of enactment of this Act.
 5211.Amtrak debtSection 205 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended—
 (1)by striking as of the date of enactment of this Act each place it appears; (2)in subsection (a)—
 (A)by inserting , to the extent provided in advance in appropriations Acts after Amtrak’s indebtedness; and (B)by striking the second sentence;
 (3)in subsection (b), by striking The Secretary of the Treasury, in consultation and inserting To the extent amounts are provided in advance in appropriations Acts, the Secretary of the Treasury, in consultation;
 (4)in subsection (d), by inserting , to the extent provided in advance in appropriations Acts after as appropriate; (5)in subsection (e)—
 (A)in paragraph (1), by striking by section 102 of this division; and (B)in paragraph (2), by striking by section 102 and inserting for Amtrak;
 (6)in subsection (g), by inserting , unless that debt receives credit assistance, including direct loans and loan guarantees, under chapter 6 of title 23, United States Code or title V of the Railroad Revitalization and Regulatory Act of 1976 (45 U.S.C. 821 et seq.) after Secretary; and
 (7)by striking subsection (h). 5212.Amtrak pilot program for passengers transporting domesticated cats and dogs (a)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall develop a pilot program that allows passengers to transport domesticated cats or dogs on certain trains operated by Amtrak.
 (b)Pet policyIn developing the pilot program required under subsection (a), Amtrak shall— (1)in the case of a passenger train that is comprised of more than 1 car, designate, where feasible, at least 1 car in which a ticketed passenger may transport a domesticated cat or dog in the same manner as carry-on baggage if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel complies with Amtrak size requirements for carriage of carry-on baggage;
 (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(6) of title 49, United States Code; and
 (D)the passenger pays a fee described in paragraph (3); (2)allow a ticketed passenger to transport a domesticated cat or dog on a train in the same manner as cargo if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel is stowed in accordance with Amtrak requirements for cargo stowage;
 (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(6) of title 49, United States Code;
 (D)the cargo area is temperature controlled in a manner protective of cat and dog safety and health; and
 (E)the passenger pays a fee described in paragraph (3); and (3)collect fees for each cat or dog transported by a ticketed passenger in an amount that, in the aggregate and at a minimum, covers the full costs of the pilot program.
 (c)ReportNot later than 1 year after the pilot program required under subsection (a) is first implemented, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing an evaluation of the pilot program.
					(d)Limitation on statutory construction
 (1)Service animalsThe pilot program under subsection (a) shall be separate from and in addition to the policy governing Amtrak passengers traveling with service animals. Nothing in this section may be interpreted to limit or waive the rights of passengers to transport service animals.
 (2)Additional train carsNothing in this section may be interpreted to require Amtrak to add additional train cars or modify existing train cars.
 (3)Federal fundsNo Federal funds may be used to implement the pilot program required under this section. 5213.Amtrak board of directors (a)In generalSection 24302(a) is amended to read as follows:
						
							(a)Composition and terms
 (1)In generalThe Amtrak Board of Directors (referred to in this section as the Board) is composed of the following 9 directors, each of whom must be a citizen of the United States: (A)The Secretary of Transportation.
 (B)The President of Amtrak. (C)7 individuals appointed by the President of the United States, by and with the advice and consent of the Senate, with general business and financial experience, experience or qualifications in transportation, freight and passenger rail transportation, travel, hospitality, or passenger air transportation businesses, or representatives of employees or users of passenger rail transportation or a State government.
 (2)SelectionIn selecting individuals described in paragraph (1)(C) for nominations for appointments to the Board, the President shall consult with the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate. The individuals appointed to the Board under paragraph (1)(C) shall be composed of the following;
 (A)2 individuals from the Northeast Corridor. (B)4 individuals from regions of the country outside of the Northeast Corridor and geographically distributed with—
 (i)2 individuals from States with long-distance routes operated by Amtrak; and (ii)2 individuals from States with State-supported routes operated by Amtrak.
 (C)1 individual from the Northeast Corridor or a State with long-distance or State-supported routes.
 (3)TermAn individual appointed under paragraph (1)(C) shall be appointed for a term of 5 years. The term may be extended until the individual’s successor is appointed and qualified. Not more than 4 individuals appointed under paragraph (1)(C) may be members of the same political party.
 (4)Chairperson and vice chairpersonThe Board shall elect a chairperson and vice chairperson, other than the President of Amtrak, from among its membership. The vice chairperson shall serve as chairperson in the absence of the chairperson.
 (5)Secretary's designeeThe Secretary may be represented at Board meetings by the Secretary’s designee.. (b)Rule of constructionNothing in this section shall be construed as affecting the term of any director serving on the Amtrak Board of Directors under section 24302(a)(1)(C) of title 49, United States Code, on the day preceding the date of enactment of this Act.
					5214.Amtrak boarding procedures
 (a)ReportNot later than 6 months after the date of enactment of this Act, the Amtrak Office of Inspector General shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that—
 (1)evaluates Amtrak’s boarding procedures for passengers, including passengers using or transporting nonmotorized transportation, such as wheelchairs and bicycles, at its 15 stations through which the most people pass;
 (2)compares Amtrak’s boarding procedures to— (A)commuter railroad boarding procedures at stations shared with Amtrak;
 (B)international intercity passenger rail boarding procedures; and (C)fixed guideway transit boarding procedures; and
 (3)makes recommendations, as appropriate, in consultation with the Transportation Security Administration, to improve Amtrak’s boarding procedures, including recommendations regarding the queuing of passengers and free-flow of all station users and facility improvements needed to achieve the recommendations.
 (b)Consideration of recommendationsNot later than 6 months after the report is submitted under subsection (a), Amtrak shall consider each recommendation provided under subsection (a)(3) for implementation at appropriate locations across the Amtrak system.
					CIntercity passenger rail policy
				5301.Competitive operating grants
 (a)In generalChapter 244 is amended— (1)by striking section 24406; and
 (2)by inserting after section 24405 the following:  24406.Competitive operating grants (a)Applicant definedIn this section, the term applicant means—
 (1)a State; (2)a group of States;
 (3)an Interstate Compact; (4)a public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger transportation or commuter rail passenger transportation;
 (5)a political subdivision of a State; (6)Amtrak or another rail passenger carrier that provides intercity rail passenger transportation;
 (7)Any rail carrier in partnership with at least 1 of the entities described in paragraphs (1) through (5); and
 (8)any combination of the entities described in paragraphs (1) through (7).
 (b)Grants authorizedThe Secretary of Transportation shall develop and implement a program for issuing 3-year operating assistance grants to applicants, on a competitive basis, for the purpose of initiating, restoring, or enhancing intercity rail passenger service.
 (c)ApplicationAn applicant for a grant under this section shall submit to the Secretary— (1)a capital and mobilization plan that—
 (A)describes any capital investments, service planning actions (such as environmental reviews), and mobilization actions (such as qualification of train crews) required for initiation of service; and
 (B)includes the timeline for undertaking and completing each of the investments and actions referred to in subparagraph (A);
 (2)an operating plan that describes the planned operation of the service, including— (A)the identity and qualifications of the train operator;
 (B)the identity and qualifications of any other service providers; (C)service frequency;
 (D)the planned routes and schedules; (E)the station facilities that will be utilized;
 (F)projected ridership, revenues, and costs; (G)descriptions of how the projections under subparagraph (F) were developed;
 (H)the equipment that will be utilized, how such equipment will be acquired or refurbished, and where such equipment will be maintained; and
 (I)a plan for ensuring safe operations and compliance with applicable safety regulations; (3)a funding plan that—
 (A)describes the funding of initial capital costs and operating costs for the first 3 years of operation;
 (B)includes a commitment by the applicant to provide the funds described in subparagraph (A) to the extent not covered by Federal grants and revenues; and
 (C)describes the funding of operating costs and capital costs, to the extent necessary, after the first 3 years of operation; and
 (4)a description of the status of negotiations and agreements with— (A)each of the railroads or regional transportation authorities whose tracks or facilities would be utilized by the service;
 (B)the anticipated rail passenger carrier, if such entity is not part of the applicant group; and (C)any other service providers or entities expected to provide services or facilities that will be used by the service, including any required access to Amtrak systems, stations, and facilities if Amtrak is not part of the applicant group.
 (d)PrioritiesIn awarding grants under this section, the Secretary shall give priority to applications— (1)for which planning, design, any environmental reviews, negotiation of agreements, acquisition of equipment, construction, and other actions necessary for initiation of service have been completed or nearly completed;
 (2)that would restore service over routes formerly operated by Amtrak, including routes with international connections;
 (3)that would provide daily or daytime service over routes where such service did not previously exist;
 (4)that include private funding (including funding from railroads), and funding or other significant participation by State, local, and regional governmental and private entities;
 (5)that include a funding plan that demonstrates the intercity rail passenger service will be financially sustainable beyond the 3-year grant period;
 (6)that would provide service to regions and communities that are underserved or not served by other intercity public transportation;
 (7)that would foster economic development, particularly in rural communities and for disadvantaged populations;
 (8)that would provide other non-transportation benefits; and (9)that would enhance connectivity and geographic coverage of the existing national network of intercity passenger rail service.
										(e)Limitations
 (1)DurationFederal operating assistance grants authorized under this section for any individual intercity rail passenger transportation route may not provide funding for more than 3 years and may not be renewed.
 (2)LimitationNot more than 6 of the operating assistance grants awarded pursuant to subsection (b) may be simultaneously active.
 (3)Maximum fundingGrants described in paragraph (1) may not exceed— (A)80 percent of the projected net operating costs for the first year of service;
 (B)60 percent of the projected net operating costs for the second year of service; and (C)40 percent of the projected net operating costs for the third year of service.
 (f)Use with capital grants and other Federal fundingA recipient of an operating assistance grant under subsection (b) may use that grant in combination with other grants awarded under this chapter or any other Federal funding that would benefit the applicable service.
 (g)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (h)Coordination with AmtrakIf the Secretary awards a grant under this section to a rail passenger carrier other than Amtrak, Amtrak may be required under section 24711(c)(1) of this title to provide access to its reservation system, stations, and facilities that are directly related to operations to such carrier, to the extent necessary to carry out the purposes of this section. The Secretary may award an appropriate portion of the grant to Amtrak as compensation for this access.
									(i)Conditions
 (1)Grant agreementThe Secretary shall require grant recipients under this section to enter into a grant agreement that requires them to provide similar information regarding the route performance, financial, and ridership projections, and capital and business plans that Amtrak is required to provide, and such other data and information as the Secretary deems necessary.
 (2)Installments; terminationThe Secretary may—
 (A)award grants under this section in installments, as the Secretary considers appropriate; and (B)terminate any grant agreement upon—
 (i)the cessation of service; or
 (ii)the violation of any other term of the grant agreement. (3)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements under this chapter.
 (j)ReportNot later than 4 years after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, the Secretary, after consultation with grant recipients under this section, shall submit a report to Congress that describes—
 (1)the implementation of this section; (2)the status of the investments and operations funded by such grants;
 (3)the performance of the routes funded by such grants; (4)the plans of grant recipients for continued operation and funding of such routes; and
 (5)any legislative recommendations.. (b)Conforming amendmentsChapter 244 is amended—
 (1)in the table of contents, by inserting after the item relating to section 24405 the following: 24406. Competitive operating grants.; (2)in the chapter title, by striking Intercity passenger rail service corridor capital and inserting Rail capital and operating;
 (3)in section 24401, by striking paragraph (1); (4)in section 24402, by striking subsection (j) and inserting the following:
							
 (j)Applicant definedIn this section, the term applicant means a State (including the District of Columbia), a group of States, an Interstate Compact, a public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger transportation, or a political subdivision of a State.; and
 (5)in section 24405— (A)in subsection (b)—
 (i)by inserting , or for which an operating grant is issued under section 24406, after chapter; and (ii)in paragraph (2), by striking (43 and inserting (45;
 (B)in subsection (d)(1), in the matter preceding subparagraph (A), by inserting or unless Amtrak ceased providing intercity passenger railroad transportation over the affected route more than 3 years before the commencement of new service after unless such service was provided solely by Amtrak to another entity;
 (C)in subsection (f), by striking under this chapter for commuter rail passenger transportation, as defined in section 24012(4) of this title. and inserting under this chapter for commuter rail passenger transportation (as defined in section 24102(3)).; and
 (D)by adding at the end the following:  (g)Special transportation circumstancesIn carrying out this chapter, the Secretary shall allocate an appropriate portion of the amounts available under this chapter to provide grants to States—
 (1)in which there is no intercity passenger rail service, for the purpose of funding freight rail capital projects that are on a State rail plan developed under chapter 227 that provide public benefits (as defined in chapter 227), as determined by the Secretary; or
 (2)in which the rail transportation system is not physically connected to rail systems in the continental United States or may not otherwise qualify for a grant under this section due to the unique characteristics of the geography of that State or other relevant considerations, for the purpose of funding transportation-related capital projects..
							5302.Federal-State partnership for state of good repair
 (a)AmendmentChapter 244 is amended by inserting after section 24406, as added by section 5301 of this Act, the following:
						
							24407.Federal-State partnership for state of good repair
 (a)DefinitionsIn this section: (1)ApplicantThe term applicant means—
 (A)a State (including the District of Columbia); (B)a group of States;
 (C)an Interstate Compact; (D)a public agency or publicly chartered authority established by 1 or more States that has responsibility for providing intercity rail passenger transportation or commuter rail passenger transportation;
 (E)a political subdivision of a State; (F)Amtrak, acting on its own behalf or under a cooperative agreement with 1 or more States; or
 (G)any combination of the entities described in subparagraphs (A) through (F).
 (2)Capital projectThe term capital project means— (A)a project primarily intended to replace, rehabilitate, or repair major infrastructure assets utilized for providing intercity passenger rail service, including tunnels, bridges, stations, and other assets, as determined by the Secretary; or
 (B)a project primarily intended to improve intercity passenger rail performance, including reduced trip times, increased train frequencies, higher operating speeds, and other improvements, as determined by the Secretary.
 (3)Northeast CorridorThe term Northeast Corridor means— (A)the main rail line between Boston, Massachusetts and the Virginia Avenue interlocking in the District of Columbia; and
 (B)the branch rail lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York.
 (4)Qualified railroad assetThe term qualified railroad asset means infrastructure, equipment, or a facility that— (A)is owned or controlled by an eligible applicant; and
 (B)was not in a state of good repair on the date of enactment of the Rail Reform, Enhancement, and Efficiency Act. (b)Grant program authorizedThe Secretary of Transportation shall develop and implement a program for issuing grants to applicants, on a competitive basis, to fund capital projects that reduce the state of good repair backlog on qualified railroad assets.
 (c)Eligible projectsProjects eligible for grants under this section include capital projects to replace or rehabilitate qualified railroad assets, including—
 (1)capital projects to replace existing assets in-kind; (2)capital projects to replace existing assets with assets that increase capacity or provide a higher level of service; and
 (3)capital projects to ensure that service can be maintained while existing assets are brought to a state of good repair.
 (d)Project selection criteriaIn selecting an applicant for a grant under this section, the Secretary shall— (1)give preference to eligible projects—
 (A)that are consistent with the goals, objectives, and policies defined in any regional rail planning document that is applicable to a project proposal; and
 (B)for which the proposed Federal share of total project costs does not exceed 50 percent; and (2)take into account—
 (A)the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project, including—
 (i)effects on system and service performance; (ii)effects on safety, competitiveness, reliability, trip or transit time, and resilience;
 (iii)efficiencies from improved integration with other modes; and (iv)ability to meet existing or anticipated demand;
 (B)the degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the proposed project;
 (C)the applicant’s past performance in developing and delivering similar projects, and previous financial contributions;
 (D)whether the applicant has, or will have— (i)the legal, financial, and technical capacity to carry out the project;
 (ii)satisfactory continuing control over the use of the equipment or facilities; and
 (iii)the capability and willingness to maintain the equipment or facilities;
 (E)if applicable, the consistency of the project with planning guidance and documents set forth by the Secretary or required by law; and
 (F)any other relevant factors, as determined by the Secretary. (e)Planning requirementsA project is not eligible for a grant under this section unless the project is specifically identified—
 (1)on a State rail plan prepared in accordance with chapter 227; or (2)if the project is located on the Northeast Corridor, on the Northeast Corridor Capital Investment Plan developed pursuant to section 24904(a).
									(f)Northeast corridor projects
 (1)Compliance with usage agreementsGrant funds may not be provided under this section to an eligible recipient for an eligible project located on the Northeast Corridor unless Amtrak and the public authorities providing commuter rail passenger transportation on the Northeast Corridor are in compliance with section 24905(c)(2).
 (2)Capital investment planWhen selecting projects located on the Northeast Corridor, the Secretary shall consider the appropriate sequence and phasing of projects as contained in the Northeast Corridor Capital Investment Plan developed pursuant to section 24904(a).
									(g)Federal share of total project costs
 (1)Total project costThe Secretary shall estimate the total cost of a project under this section based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (2)Federal shareThe Federal share of total costs for a project under this subsection shall not exceed 80 percent. (3)Treatment of Amtrak revenueIf Amtrak or another rail passenger carrier is an applicant under this section, Amtrak or the other rail passenger carrier, as applicable, may use ticket and other revenues generated from its operations and other sources to satisfy the non-Federal share requirements.
									(h)Letters of intent
 (1)In generalThe Secretary may issue a letter of intent to a grantee under this section that—
 (A)announces an intention to obligate, for a major capital project under this section, an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project; and
 (B)states that the contingent commitment— (i)is not an obligation of the Federal Government; and
 (ii)is subject to the availability of appropriations under Federal law and to Federal laws in force or enacted after the date of the contingent commitment.
											(2)Congressional notification
 (A)In generalNot later than 30 days before issuing a letter under paragraph (1), the Secretary shall submit written notification to—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; (ii)the Committee on Appropriations of the Senate;
 (iii)the Committee on Transportation and Infrastructure of the House of Representatives; and (iv)the Committee on Appropriations of the House of Representatives.
 (B)ContentsThe notification submitted pursuant to subparagraph (A) shall include—
 (i)a copy of the proposed letter or agreement;
 (ii)the criteria used under subsection (d) for selecting the project for a grant award; and
 (iii)a description of how the project meets such criteria.
 (3)Appropriations requiredAn obligation or administrative commitment may be made under this section only when amounts are appropriated for such purpose.
 (i)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (j)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements under this chapter..
 (b)Conforming amendmentThe table of contents for chapter 244 is amended by inserting after the item relating to section 24406 the following:
						24407. Federal-State partnership for state of good repair..
 5303.Large capital project requirementsSection 24402 is amended by adding at the end the following:  (m)Large capital project requirements (1)In generalFor a grant awarded under this chapter for an amount in excess of $1,000,000,000, the following conditions shall apply:
 (A)The Secretary of Transportation may not obligate any funding unless the applicant demonstrates, to the satisfaction of the Secretary, that the applicant has committed, and will be able to fulfill, the non-Federal share required for the grant within the applicant’s proposed project completion timetable.
 (B)The Secretary may not obligate any funding for work activities that occur after the completion of final design unless—
 (i)the applicant submits a financial plan to the Secretary that generally identifies the sources of the non-Federal funding required for any subsequent segments or phases of the corridor service development program covering the project for which the grant is awarded;
 (ii)the grant will result in a useable segment, a transportation facility, or equipment, that has operational independence or is financially sustainable; and
 (iii)the intercity passenger rail benefits anticipated to result from the grant, such as increased speed, improved on-time performance, reduced trip time, increased frequencies, new service, safety improvements, improved accessibility, or other significant enhancements, are detailed by the grantee and approved by the Secretary.
 (C)(i)The Secretary shall ensure that the project is maintained to the level of utility that is necessary to support the benefits approved under subparagraph (B)(iii) for a period of 20 years from the date on which the useable segment, transportation facility, or equipment described in subparagraph (B)(ii) is placed in service.
 (ii)If the project property is not maintained as required under clause (i) for a 12-month period, the grant recipient shall refund a pro-rata share of the Federal contribution, based upon the percentage remaining of the 20-year period that commenced when the project property was placed in service.
 (2)Early workThe Secretary may allow a grantee subject to this subsection to engage in at-risk work activities subsequent to the conclusion of final design if the Secretary determines that such work activities are reasonable and necessary..
				5304.Small business participation study
 (a)StudyThe Secretary shall conduct a nationwide disparity and availability study on the availability and use of small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses in publicly funded intercity passenger rail service projects.
 (b)ReportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit a report containing the results of the study conducted under subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (c)DefinitionsIn this section: (1)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632), except that the term does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
 (2)Socially and economically disadvantaged individualThe term socially and economically disadvantaged individual has the meaning given such term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to such Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this section.
 (3)Veteran-owned small businessThe term veteran-owned small business has the meaning given the term small business concern owned and controlled by veterans in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)), except that the term does not include any concern or group of concerns controlled by the same veterans that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
						5305.Gulf coast rail service working group
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall convene a working group to evaluate the restoration of intercity rail passenger service in the Gulf Coast region between New Orleans, Louisiana, and Orlando, Florida.
 (b)MembershipThe working group convened pursuant to subsection (a) shall consist of representatives of— (1)the Federal Railroad Administration, which shall serve as chair of the working group;
 (2)Amtrak; (3)the States along the proposed route or routes;
 (4)regional transportation planning organizations and metropolitan planning organizations, municipalities, and communities along the proposed route or routes, which shall be selected by the Administrator;
 (5)the Southern Rail Commission; (6)freight railroad carriers whose tracks may be used for such service; and
 (7)other entities determined appropriate by the Secretary, which may include independent passenger rail operators that express an interest in Gulf Coast service.
 (c)ResponsibilitiesThe working group shall— (1)evaluate all options for restoring intercity rail passenger service in the Gulf Coast region, including options outlined in the report transmitted to Congress pursuant to section 226 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432);
 (2)select a preferred option for restoring such service; (3)develop a prioritized inventory of capital projects and other actions required to restore such service and cost estimates for such projects or actions; and
 (4)identify Federal and non-Federal funding sources required to restore such service, including options for entering into public-private partnerships to restore such service.
 (d)ReportNot later than 9 months after the date of enactment of this Act, the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes—
 (1)the preferred option selected under subsection (c)(2) and the reasons for selecting such option; (2)the information described in subsection (c)(3);
 (3)the funding sources identified under subsection (c)(4); (4)the costs and benefits of restoring intercity rail passenger transportation in the region; and
 (5)any other information the working group determines appropriate. 5306.Integrated passenger rail working group (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall convene a working group to review issues relating to—
 (1)the potential operation of State-supported routes by rail passenger carriers other than Amtrak; and (2)their role in establishing an integrated intercity passenger rail network in the United States.
 (b)MembershipThe working group shall consist of a balanced representation of— (1)the Federal Railroad Administration, who shall chair the Working Group;
 (2)States that fund State-sponsored routes; (3)independent passenger rail operators, including those that carry at least 5,000,000 passengers annually in United States or international rail service;
 (4)Amtrak; (5)railroads that host intercity State-supported routes;
 (6)employee representatives from railroad unions and building trade unions with substantial engagement in railroad rights of way construction and maintenance; and
 (7)other entities determined appropriate by the Secretary. (c)ResponsibilitiesThe working group shall evaluate options for improving State-supported routes and may make recommendations, as appropriate, regarding—
 (1)best practices for State or State authority governance of State-supported routes; (2)future sources of Federal and non-Federal funding sources for State-supported routes;
 (3)best practices in obtaining passenger rail operations and services on a competitive basis with the objective of creating the highest quality service at the lowest cost to the taxpayer;
 (4)ensuring potential interoperability of State-supported routes as a part of a national network with multiple providers providing integrated services including ticketing, scheduling, and route planning; and
 (5)the interface between State-supported routes and connecting commuter rail operations, including maximized intra-modal and intermodal connections and common sources of funding for capital projects.
 (d)MeetingsNot later than 60 days after the establishment of the working group by the Secretary under subsection (a), the working group shall convene an organizational meeting outside of the District of Columbia and shall define the rules and procedures governing the proceedings of the working group. The working group shall hold at least 3 meetings per year in States that fund State-supported routes.
					(e)Reports
 (1)Preliminary reportNot later than 1 year after the date the working group is established, the working group shall submit a preliminary report to the Secretary, the Governors of States funding State-supported routes, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives that includes—
 (A)administrative recommendations that can be implemented by a State and State authority or by the Secretary; and
 (B)preliminary legislative recommendations. (2)Final legislative recommendationsNot later than 2 years after the date the working group is established, the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes final legislative recommendations.
						5307.Shared-use study
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with Amtrak, commuter rail authorities, and other passenger rail operators, railroad carriers that own rail infrastructure over which both passenger and freight trains operate, States, the Surface Transportation Board, the Northeast Corridor Commission established under section 24905, the State-Supported Route Committee established under section 24712, and groups representing rail passengers and customers, as appropriate, shall complete a study that evaluates—
 (1)the shared use of right-of-way by passenger and freight rail systems; and
 (2)the operational, institutional, and legal structures that would best support improvements to the systems referred to in paragraph (1).
 (b)Areas of studyIn conducting the study under subsection (a), the Secretary shall evaluate— (1)the access and use of railroad right-of-way by a rail carrier that does not own the right-of-way, such as passenger rail services that operate over privately-owned right-of-way, including an analysis of—
 (A)access agreements; (B)costs of access; and
 (C)the resolution of disputes relating to such access or costs;
 (2)the effectiveness of existing contractual, statutory, and regulatory mechanisms for establishing, measuring, and enforcing train performance standards, including—
 (A)the manner in which passenger train delays are recorded;
 (B)the assignment of responsibility for such delays; and
 (C)the use of incentives and penalties for performance; (3)strengths and weaknesses in the existing mechanisms described in paragraph (2) and possible approaches to address the weaknesses;
 (4)mechanisms for measuring and maintaining public benefits resulting from publicly funded freight or passenger rail improvements, including improvements directed towards shared-use right-of-way by passenger and freight rail;
 (5)approaches to operations, capacity, and cost estimation modeling that— (A)allows for transparent decisionmaking; and
 (B)protects the proprietary interests of all parties;
 (6)liability requirements and arrangements, including— (A)whether to expand statutory liability limits to additional parties;
 (B)whether to revise the current statutory liability limits; (C)whether current insurance levels of passenger rail operators are adequate and whether to establish minimum insurance requirements for such passenger rail operators; and
 (D)whether to establish a liability regime modeled after section 170 of the Atomic Energy Act of 1954 (42 U.S.C. 2210);
 (7)the effect on rail passenger services, operations, liability limits and insurance levels of the assertion of sovereign immunity by a State; and
 (8)other issues identified by the Secretary. (c)ReportNot later than 60 days after the study under subsection (a) is complete, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (1)the results of the study; and (2)any recommendations for further action, including any legislative proposals consistent with such recommendations.
 (d)ImplementationThe Secretary shall integrate the recommendations submitted under subsection (c) into its financial assistance programs under subtitle V of title 49, United States Code, and section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822), as appropriate.
					5308.Northeast Corridor Commission
 (a)CompositionSection 24905(a) is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by inserting , infrastructure investments, after rail operations; (B)by amending subparagraph (B) to read as follows:
								
 (B)members representing the Department of Transportation, including the Office of the Secretary, the Federal Railroad Administration, and the Federal Transit Administration;; and
 (C)in subparagraph (D) by inserting and commuter after freight; and (2)by amending paragraph (6) to read as follows:
							
 (6)The members of the Commission shall elect co-chairs consisting of 1 member described in paragraph (1)(B) and 1 member described in paragraph (1)(C)..
 (b)Statement of goals and recommendationsSection 24905(b) is amended— (1)in paragraph (1), by inserting and periodically update after develop;
 (2)in paragraph (2)(A), by striking beyond those specified in the state of good repair plan under section 211 of the Passenger Rail Investment and Improvement Act of 2008; and
 (3)by adding at the end the following:  (3)Submission of statement of goals, recommendations, and performance reportsThe Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives—
 (A)any updates made to the statement of goals developed under paragraph (1) not later than 60 days after such updates are made; and
 (B)annual performance reports and recommendations for improvements, as appropriate, issued not later than March 31 of each year, for the prior fiscal year, which summarize—
 (i)the operations and performance of commuter, intercity, and freight rail transportation along the Northeast Corridor; and
 (ii)the delivery of the capital plan described in section 24904.. (c)Cost allocation policySection 24905(c) is amended—
 (1)in the subsection heading, by striking Access costs and inserting Allocation of costs; (2)in paragraph (1)—
 (A)in the paragraph heading, by striking formula and inserting policy; (B)in the matter preceding subparagraph (A), by striking Within 2 years after the date of enactment of the Passenger Rail Investment and Improvement Act of 2008, the Commission and inserting The Commission;
 (C)in subparagraph (A), by striking formula and inserting policy; and (D)by striking subparagraph (B) through (D) and inserting the following:
								
 (B)develop a proposed timetable for implementing the policy; (C)submit the policy and timetable developed under subparagraph (B) to the Surface Transportation Board, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives;
 (D)not later than October 1, 2015, adopt and implement the policy in accordance with the timetable; and
 (E)with the consent of a majority of its members, the Commission may petition the Surface Transportation Board to appoint a mediator to assist the Commission members through nonbinding mediation to reach an agreement under this section.;
 (3)in paragraph (2)— (A)by striking formula proposed in and inserting policy developed under; and
 (B)in the second sentence— (i)by striking the timetable, the Commission shall petition the Surface Transportation Board to and inserting paragraph (1)(D) or fail to comply with the policy thereafter, the Surface Transportation Board shall; and
 (ii)by striking amounts for such services in accordance with section 24904(c) of this title and inserting for such usage in accordance with the procedures and procedural schedule applicable to a proceeding under section 24903(c), after taking into consideration the policy developed under paragraph (1)(A), as applicable;
 (4)in paragraph (3), by striking formula and inserting policy; and (5)by adding at the end the following:
							
 (4)Request for dispute resolutionIf a dispute arises with the implementation of, or compliance with, the policy developed under paragraph (1), the Commission, Amtrak, or public authorities providing commuter rail passenger transportation on the Northeast Corridor may request that the Surface Transportation Board conduct dispute resolution. The Surface Transportation Board shall establish procedures for resolution of disputes brought before it under this paragraph, which may include the provision of professional mediation services..
 (d)Conforming amendmentsSection 24905 is amended— (1)by striking subsection (d);
 (2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively;
 (3)in subsection (d), as redesignated, by striking to the Commission such sums as may be necessary for the period encompassing fiscal years 2009 through 2013 to carry out this section and inserting to the Secretary for the use of the Commission and the Northeast Corridor Safety Committee such sums as may be necessary to carry out this section during fiscal year 2016 through 2019, in addition to amounts withheld under section 5101(e) of the Rail Reform, Enhancement, and Efficiency Act; and
 (4)in subsection (e)(2), as redesignated, by striking on the main line. and inserting on the main line and meet annually with the Commission on the topic of Northeast Corridor safety and security..
						(e)Northeast Corridor planning
 (1)AmendmentChapter 249 is amended— (A)by redesignating section 24904 as section 24903; and
 (B)by inserting after section 24903, as redesignated, the following:  24904.Northeast Corridor planning (a)Northeast Corridor Capital Investment Plan (1)RequirementNot later than May 1 of each year, the Northeast Corridor Commission established under section 24905 (referred to in this section as the Commission) shall—
 (A)develop a capital investment plan for the Northeast Corridor main line between Boston, Massachusetts, and the Virginia Avenue interlocking in the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, including the facilities and services used to operate and maintain those lines; and
 (B)submit the capital investment plan to the Secretary of Transportation and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)ContentsThe capital investment plan shall— (A)reflect coordination and network optimization across the entire Northeast Corridor;
 (B)integrate the individual capital and service plans developed by each operator using the methods described in the cost allocation policy developed under section 24905(c);
 (C)cover a period of 5 fiscal years, beginning with the first fiscal year after the date on which the plan is completed;
 (D)notwithstanding section 24902(b), identify, prioritize, and phase the implementation of projects and programs to achieve the service outcomes identified in the Northeast Corridor service development plan and the asset condition needs identified in the Northeast Corridor asset management plans, once available, and consider—
 (i)the benefits and costs of capital investments in the plan; (ii)project and program readiness;
 (iii)the operational impacts; and (iv)funding availability;
 (E)categorize capital projects and programs as primarily associated with; (i)normalized capital replacement and basic infrastructure renewals;
 (ii)replacement or rehabilitation of major Northeast Corridor infrastructure assets, including tunnels, bridges, stations, and other assets;
 (iii)statutory, regulatory, or other legal mandates; (iv)improvements to support service enhancements or growth; or
 (v)strategic initiatives that will improve overall operational performance or lower costs; (F)identify capital projects and programs that are associated with more than 1 category described in subparagraph (E);
 (G)describe the anticipated outcomes of each project or program, including an assessment of— (i)the potential effect on passenger accessibility, operations, safety, reliability, and resiliency;
 (ii)the ability of infrastructure owners and operators to meet regulatory requirements if the project or program is not funded; and
 (iii)the benefits and costs; and (H)include a financial plan.
 (3)Financial planThe financial plan under paragraph (2)(H) shall— (A)identify funding sources and financing methods;
 (B)identify the expected allocated shares of costs pursuant to the cost allocation policy developed under section 24905(c);
 (C)identify the projects and programs that the Commission expects will receive Federal financial assistance; and
 (D)identify the eligible entity or entities that the Commission expects will receive the Federal financial assistance described under subparagraph (C).
 (b)Failure To Develop a Capital Investment PlanIf a capital investment plan has not been developed by the Commission for a given fiscal year, then the funds assigned to the account established under section 24319(b) for that fiscal year may be spent only on—
 (1)capital projects described in clause (i) or (iii) of subsection (a)(2)(E) of this section; or (2)capital projects described in subsection (a)(2)(E)(iv) of this section that are for the sole benefit of Amtrak.
											(c)Northeast Corridor Asset Management
 (1)ContentsWith regard to its infrastructure, Amtrak and each State and public transportation entity that owns infrastructure that supports or provides for intercity rail passenger transportation on the Northeast Corridor shall develop an asset management system and develop and update, as necessary, a Northeast Corridor asset management plan for each service territory described in subsection (a) that—
 (A)are consistent with the Federal Transit Administration process, as authorized under section 5326, when implemented; and
 (B)include, at a minimum— (i)an inventory of all capital assets owned by the developer of the asset management plan;
 (ii)an assessment of asset condition; (iii)a description of the resources and processes necessary to bring or maintain those assets in a state of good repair, including decision-support tools and investment prioritization methods; and
 (iv)a description of changes in asset condition since the previous version of the plan. (2)TransmittalEach entity described in paragraph (1) shall transmit to the Commission—
 (A)not later than 2 years after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, its Northeast Corridor asset management plan developed under paragraph (1); and (B)at least biennial thereafter, an update to its Northeast Corridor asset management plan.
 (d)Northeast Corridor service development plan updatesNot less frequently than once every 10 years, the Commission shall update the Northeast Corridor service development plan..
							(2)Conforming amendments
 (A)Note and mortgageSection 24907(a) is amended by striking section 24904 of this title and inserting section 24903. (B)Table of contents amendmentThe table of contents for chapter 249 is amended—
 (i)by redesignating the item relating to section 24904 as relating to section 24903; and (ii)by inserting after the item relating to section 24903, as redesignated, the following:
									24904. Northeast Corridor planning..
 (3)RepealSection 211 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 49 U.S.C. 24902 note) is repealed.
						5309.Northeast Corridor through-ticketing and procurement efficiencies
					(a)Through-Ticketing Study
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Northeast Corridor Commission established under section 24905(a) of title 49, United States Code (referred to in this section as the Commission), in consultation with Amtrak and the commuter rail passenger transportation providers along the Northeast Corridor shall complete a study on the feasibility of and options for permitting through-ticketing between Amtrak service and commuter rail services on the Northeast Corridor.
 (2)ContentsIn completing the study under paragraph (1), the Northeast Corridor Commission shall—
 (A)examine the current state of intercity and commuter rail ticketing technologies, policies, and other relevant aspects on the Northeast Corridor;
 (B)consider and recommend technology, process, policy, or other options that would permit through-ticketing to allow intercity and commuter rail passengers to purchase, in a single transaction, travel that utilizes Amtrak and connecting commuter rail services;
 (C)consider options to expand through-ticketing to include local transit services; (D)summarize costs, benefits, opportunities, and impediments to developing such through-ticketing options; and
 (E)develop a proposed methodology, including cost and schedule estimates, for carrying out a pilot program on through-ticketing on the Northeast Corridor.
 (3)ReportNot later than 60 days after the date the study under paragraph (1) is complete, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the results of the study; and
 (B)any recommendations for further action. (b)Joint procurement study (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in cooperation with the Commission, Amtrak, and commuter rail transportation authorities on the Northeast Corridor shall complete a study of the potential benefits resulting from Amtrak and such authorities undertaking select joint procurements for common materials, assets, and equipment when expending Federal funds for such purchases.
 (2)ContentsIn completing the study under paragraph (1), the Secretary shall consider— (A)the types of materials, assets, and equipment that are regularly purchased by Amtrak and such authorities that are similar and could be jointly procured;
 (B)the potential benefits of such joint procurements, including lower procurement costs, better pricing, greater market relevancy, and other efficiencies;
 (C)the potential costs of such joint procurements; (D)any significant impediments to undertaking joint procurements, including any necessary harmonization and reconciliation of Federal and State procurement or safety regulations or standards and other requirements; and
 (E)whether to create Federal incentives or requirements relating to considering or carrying out joint procurements when expending Federal funds.
 (3)TransmissionNot later than 60 days after completing the study required under this subsection, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the results of the study; and (B)any recommendations for further action.
 (c)Northeast CorridorIn this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the Virginia Avenue interlocking in the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, including the facilities and services used to operate and maintain those lines.
					5310.Data and analysis
 (a)DataNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the Surface Transportation Board, Amtrak, freight railroads, State and local governments, and regional business, tourism and economic development agencies shall conduct a data needs assessment—
 (1)to support the development of an efficient and effective intercity passenger rail network;
 (2)to identify the data needed to conduct cost-effective modeling and analysis for intercity passenger rail development programs;
 (3)to determine limitations to the data used for inputs; (4)to develop a strategy to address such limitations;
 (5)to identify barriers to accessing existing data; (6)to develop recommendations regarding whether the authorization of additional data collection for intercity passenger rail travel is warranted; and
 (7)to determine which entities will be responsible for generating or collecting needed data. (b)Benefit-Cost AnalysisNot later than 180 days after the date of enactment of this Act, the Secretary shall enhance the usefulness of assessments of benefits and costs, for intercity passenger rail and freight rail projects—
 (1)by providing ongoing guidance and training on developing benefit and cost information for rail projects;
 (2)by providing more direct and consistent requirements for assessing benefits and costs across transportation funding programs, including the appropriate use of discount rates;
 (3)by requiring applicants to clearly communicate the methodology used to calculate the project benefits and costs, including non-proprietary information on—
 (A)assumptions underlying calculations;
 (B)strengths and limitations of data used; and (C)the level of uncertainty in estimates of project benefits and costs; and
 (4)by ensuring that applicants receive clear and consistent guidance on values to apply for key assumptions used to estimate potential project benefits and costs.
 (c)Confidential dataThe Secretary shall protect sensitive or confidential to the greatest extent permitted by law. Nothing in this section shall require any entity to provide information to the Secretary in the absence of a voluntary agreement.
					5311.Disaster relief
 (a)Major disaster assistance programsSection 406(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (C)to entities that receive Federal Government grants to provide critical services for the repair, restoration, reconstruction, or replacement of infrastructure, facilities, and equipment that—
 (i)are owned or operated for the purposes of providing critical services; and
 (ii)are damaged or destroyed by a major disaster.; and
 (2)in paragraph (3)(B)— (A)by striking this paragraph and inserting this subsection; and
 (B)by inserting transportation, after education,. (b)Debris removalSection 407(a)(2) of such Act (42 U.S.C. 5173(a)(2)) is amended by inserting entity that receives Federal Government grants to provide critical services (as defined in section 5172(a)(3)(B)) after government.
					5312.Performance-based proposals
					(a)Solicitation of proposals
 (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall issue a request for proposals for projects for the financing, design, construction, operation, and maintenance of an intercity passenger rail system, including—
 (A)the Northeast Corridor; (B)the California Corridor;
 (C)the Empire Corridor; (D)the Pacific Northwest Corridor;
 (E)the South Central Corridor; (F)the Gulf Coast Corridor;
 (G)the Chicago Hub Network; (H)the Florida Corridor;
 (I)the Keystone Corridor; (J)the Northern New England Corridor; and
 (K)the Southeast Corridor. (2)SubmissionProposals shall be submitted to the Secretary not later than 180 days after the publication of such request for proposals under paragraph (1).
 (3)Performance standardProposals submitted under paragraph (2) shall meet any standards established by the Secretary. For corridors with existing intercity passenger rail service, proposals shall also be designed to achieve a reduction of existing minimum intercity rail service trip times between the main corridor city pairs by a minimum of 25 percent. In the case of a proposal submitted with respect to paragraph (1)(A), the proposal shall be designed to achieve a 2-hour or less express service between Washington, District of Columbia, and New York City, New York.
 (4)ContentsA proposal submitted under this subsection shall include— (A)the names and qualifications of the persons submitting the proposal and the entities proposed to finance, design, construct, operate, and maintain the railroad, railroad equipment, and related facilities, stations, and infrastructure;
 (B)a detailed description of the proposed rail service, including possible routes, required infrastructure investments and improvements, equipment needs and type, train frequencies, peak and average operating speeds, and trip times;
 (C)a description of how the project would comply with all applicable Federal rail safety and security laws, orders, and regulations;
 (D)the locations of proposed stations, which maximize the usage of existing infrastructure to the extent possible, and the populations such stations are intended to serve;
 (E)the type of equipment to be used, including any technologies, to achieve trip time goals; (F)a description of any proposed legislation needed to facilitate all aspects of the project;
 (G)a financing plan identifying— (i)projected revenue, and sources thereof;
 (ii)the amount of any requested public contribution toward the project, and proposed sources; (iii)projected annual ridership projections for the first 10 years of operations;
 (iv)annual operations and capital costs; (v)the projected levels of capital investments required both initially and in subsequent years to maintain a state-of-good-repair necessary to provide the initially proposed level of service or higher levels of service;
 (vi)projected levels of private investment and sources thereof, including the identity of any person or entity that has made or is expected to make a commitment to provide or secure funding and the amount of such commitment; and
 (vii)projected funding for the full fair market compensation for any asset, property right or interest, or service acquired from, owned, or held by a private person or Federal entity that would be acquired, impaired, or diminished in value as a result of a project, except as otherwise agreed to by the private person or entity;
 (H)a description of how the project would contribute to the development of the intercity passenger rail system and an intermodal plan describing how the system will facilitate convenient travel connections with other transportation services;
 (I)a description of how the project will ensure compliance with Federal laws governing the rights and status of employees associated with the route and service, including those specified in section 24405 of title 49, United States Code;
 (J)a description of how the design, construction, implementation, and operation of the project will accommodate and allow for future growth of existing and projected intercity, commuter, and freight rail service;
 (K)a description of how the project would comply with Federal and State environmental laws and regulations, of what environmental impacts would result from the project, and of how any adverse impacts would be mitigated; and
 (L)a description of the project's impacts on highway and aviation congestion, energy consumption, land use, and economic development in the service area.
 (b)Determination and establishment of commissionsNot later than 90 days after receipt of the proposals under subsection (a), the Secretary shall— (1)make a determination as to whether any such proposals—
 (A)contain the information required under paragraphs (3) and (4) of subsection (a); (B)are sufficiently credible to warrant further consideration;
 (C)are likely to result in a positive impact on the Nation's transportation system; and (D)are cost-effective and in the public interest;
 (2)establish a commission under subsection (c) for each corridor with 1 or more proposals that the Secretary determines satisfy the requirements of paragraph (1); and
 (3)forward to each commission established under paragraph (2) the applicable proposals for review and consideration.
						(c)Commissions
 (1)MembersEach commission established under subsection (b)(2) shall include— (A)the governors of the affected States, or their respective designees;
 (B)mayors of appropriate municipalities with stops along the proposed corridor, or their respective designees;
 (C)a representative from each freight railroad carrier using the relevant corridor, if applicable; (D)a representative from each transit authority using the relevant corridor, if applicable;
 (E)representatives of nonprofit employee labor organizations representing affected railroad employees; and
 (F)the President of Amtrak or his or her designee. (2)Appointment and selectionThe Secretary shall appoint the members under paragraph (1). In selecting each commission's members to fulfill the requirements under subparagraphs (B) and (E) of paragraph (1), the Secretary shall consult with the Chairperson and Ranking Member of the Committee on Commerce, Science, and Transportation of the Senate and of the Committee on Transportation and Infrastructure of the House of Representatives.
 (3)Chairperson and vice-chairperson selectionThe Chairperson and Vice-Chairperson shall be elected from among members of each commission. (4)Quorum and vacancy (A)QuorumA majority of the members of each commission shall constitute a quorum.
 (B)VacancyAny vacancy in each commission shall not affect its powers and shall be filled in the same manner in which the original appointment was made.
 (5)Application of lawExcept where otherwise provided by this section, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to each commission created under this section.
						(d)Commission consideration
 (1)In generalEach commission established under subsection (b)(2) shall be responsible for reviewing the proposal or proposals forwarded to it under that subsection and not later than 90 days after the establishment of the commission, shall transmit to the Secretary a report, including—
 (A)a summary of each proposal received; (B)services to be provided under each proposal, including projected ridership, revenues, and costs;
 (C)proposed public and private contributions for each proposal; (D)the advantages offered by the proposal over existing intercity passenger rail services;
 (E)public operating subsidies or assets needed for the proposed project; (F)possible risks to the public associated with the proposal, including risks associated with project financing, implementation, completion, safety, and security;
 (G)a ranked list of the proposals recommended for further consideration under subsection (e) in accordance with each proposal's projected positive impact on the Nation's transportation system;
 (H)an identification of any proposed Federal legislation that would facilitate implementation of the projects and Federal legislation that would be required to implement the projects; and
 (I)any other recommendations by the commission concerning the proposed projects. (2)Verbal presentationProposers shall be given an opportunity to make a verbal presentation to the commission to explain their proposals.
 (3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the use of each commission established under subsection (b)(2) such sums as are necessary to carry out this section.
						(e)Selection by Secretary
 (1)In generalNot later than 60 days after receiving the recommended proposals of the commissions established under subsection (b)(2), the Secretary shall—
 (A)review such proposals and select any proposal that provides substantial benefits to the public and the national transportation system, is cost-effective, offers significant advantages over existing services, and meets other relevant factors determined appropriate by the Secretary; and
 (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing any proposal with respect to subsection (a)(1)(A) that is selected by the Secretary under subparagraph (A) of this paragraph, all the information regarding the proposal provided to the Secretary under subsection (d), and any other information the Secretary considers relevant.
 (2)Subsequent reportFollowing the submission of the report under paragraph (1)(B), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing any proposal with respect to subparagraphs (B) through (K) of subsection (a)(1) that are selected by the Secretary under paragraph (1) of this subsection, all the information regarding the proposal provided to the Secretary under subsection (d), and any other information the Secretary considers relevant.
 (3)Limitation on report submissionThe report required under paragraph (2) shall not be submitted by the Secretary until the report submitted under paragraph (1)(B) has been considered through a hearing by the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the report submitted under paragraph (1)(B).
 (f)No actions without additional authorityNo Federal agency may take any action to implement, establish, facilitate, or otherwise act upon any proposal submitted under this section, other than those actions specifically authorized by this section, without explicit statutory authority enacted after the date of enactment of this Act.
 (g)DefinitionsIn this section: (1)Intercity passenger railThe term intercity passenger rail means intercity rail passenger transportation as defined in section 24102 of title 49, United States Code.
 (2)StateThe term State means any of the 50 States or the District of Columbia. 5313.Amtrak Inspector General (a)Authority (1)In generalThe Inspector General of Amtrak shall have the authority available to other Inspectors General, as necessary in carrying out the duties specified in the Inspector General Act of 1978 (5 U.S.C. App.), to investigate any alleged violation of sections 286, 287, 371, 641, 1001, 1002 and 1516 of title 18, United States Code.
 (2)AgencyFor purposes of sections 286, 287, 371, 641, 1001, 1002, and 1516 of title 18, United States Code, Amtrak and the Amtrak Office of Inspector General, shall be considered a corporation in which the United States has a proprietary interest as set forth in section 6 of that title.
 (b)AssessmentThe Inspector General of Amtrak shall— (1)not later than 60 days after the date of enactment of this Act, initiate an assessment to determine whether current expenditures or procurements involving Amtrak’s fulfillment of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) utilize competitive, market-driven provisions that are applicable throughout the entire term of such related expenditures or procurements; and
 (2)not later than 6 months after the date of enactment of this Act, transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the assessment under paragraph (1).
 (c)LimitationThe authority provided by subsections (a) and (b) shall be effective only with respect to a fiscal year for which Amtrak receives a Federal subsidy.
					5314.Miscellaneous provisions
					(a)Title 49 amendments
 (1)Contingent interest recoveriesSection 22106(b) is amended by striking interest thereof and inserting interest thereon. (2)AuthoritySection 22702(b)(4) is amended by striking 5 years for reapproval by the Secretary and inserting 4 years for acceptance by the Secretary.
 (3)Contents of State rail plansSection 22705(a) is amended by striking paragraph (12). (4)MissionSection 24101(b) is amended by striking of subsection (d) and inserting set forth in subsection (c).
 (5)Table of contents amendmentThe table of contents for chapter 243 is amended by striking the item relating to section 24316 and inserting the following:
							24316. Plans to address the needs of families of passengers involved in rail passenger accidents..
 (6)UpdateSection 24305(f)(3) is amended by striking $1,000,000 and inserting $5,000,000. (7)AmtrakChapter 247 is amended—
 (A)in section 24702(a), by striking not included in the national rail passenger transportation system; (B)in section 24706—
 (i)in subsection (a)— (I)in paragraph (1), by striking a discontinuance under section 24704 or or; and
 (II)in paragraph (2), by striking section 24704 or; and (ii)in subsection (b), by striking section 24704 or; and
 (C)in section 24709, by striking The Secretary of the Treasury and the Attorney General, and inserting The Secretary of Homeland Security,. (b)Passenger Rail Investment and Improvement Act amendmentsSection 305(a) of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended by inserting nonprofit organizations representing employees who perform overhaul and maintenance of passenger railroad equipment, after equipment manufacturers,.
					DRail safety
				ISafety improvement
					5401.Highway-rail grade crossing safety
						(a)Model State Highway-Rail Grade Crossing Action Plan
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a model of a State-specific highway-rail grade crossing action plan and distribute the model plan to each State.
 (2)ContentsThe plan developed under paragraph (1) shall include— (A)methodologies, tools, and data sources for identifying and evaluating highway-rail grade crossing safety risks, including the public safety risks posed by blocked highway-rail grade crossings due to idling trains;
 (B)best practices to reduce the risk of highway-rail grade crossing accidents or incidents and to alleviate the blockage of highway-rail grade crossings due to idling trains, including strategies for—
 (i)education, including model stakeholder engagement plans or tools; (ii)engineering, including the benefits and costs of different designs and technologies used to mitigate highway-rail grade crossing safety risks; and
 (iii)enforcement, including the strengths and weaknesses associated with different enforcement methods; (C)for each State, a customized list and data set of the highway-rail grade crossing accidents or incidents in that State over the past 3 years, including the location, number of deaths, and number of injuries for each accident or incident; and
 (D)contact information of a Department of Transportation safety official available to assist the State in adapting the model plan to satisfy the requirements under subsection (b).
								(b)State Highway-Rail Grade Crossing Action Plans
 (1)RequirementsNot later than 18 months after the Secretary develops and distributes the model plan under subsection (a), the Secretary shall promulgate a rule that requires—
 (A)each State, except the 10 States identified under section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note), to develop and implement a State highway-rail grade crossing action plan; and
 (B)each State that was identified under section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note), to update its State action plan under that section and submit to the Secretary the updated State action plan and a report describing what the State did to implement its previous State action plan under that section and how it will continue to reduce highway-rail grade crossing safety risks.
 (2)ContentsEach State plan required under this subsection shall— (A)identify highway-rail grade crossings that have experienced recent highway-rail grade crossing accidents or incidents, or are at high-risk for accidents or incidents;
 (B)identify specific strategies for improving safety at highway-rail grade crossings, including highway-rail grade crossing closures or grade separations; and
 (C)designate a State official responsible for managing implementation of the State plan under subparagraph (A) or (B) of paragraph (1), as applicable.
 (3)AssistanceThe Secretary shall provide assistance to each State in developing and carrying out, as appropriate, the State plan under this subsection.
 (4)Public availabilityEach State shall submit its final State plan under this subsection to the Secretary for publication. The Secretary shall make each approved State plan publicly available on an official Internet Web site.
 (5)ConditionsThe Secretary may condition the awarding of a grant to a State under chapter 244 of title 49, United States Code, on that State submitting an acceptable State plan under this subsection.
 (6)Review of action plansNot later than 60 days after the date of receipt of a State plan under this subsection, the Secretary shall—
 (A)if the State plan is approved, notify the State and publish the State plan under paragraph (4); and (B)if the State plan is incomplete or deficient, notify the State of the specific areas in which the plan is deficient and allow the State to complete the plan or correct the deficiencies and resubmit the plan under paragraph (1).
 (7)DeadlineNot later than 60 days after the date of a notice under paragraph (6)(B), a State shall complete the plan or correct the deficiencies and resubmit the plan.
 (8)Failure to complete or correct planIf a State fails to meet the deadline under paragraph (7), the Secretary shall post on the Web site under paragraph (4) a notice that the State has an incomplete or deficient highway-rail grade crossing action plan.
 (c)Railway-Highway Crossings FundsThe Secretary may use funds made available to carry out section 130 of title 23, United States Code, to provide States with funds to develop a State highway-rail grade crossing action plan under subsection (b)(1)(A) of this section or to update a State action plan under subsection (b)(1)(B) of this section.
 (d)DefinitionsIn this section: (1)Highway-rail grade crossingThe term highway-rail grade crossing means a location within a State, other than a location where 1 or more railroad tracks cross 1 or more railroad tracks at grade where—
 (A)a public highway, road, or street, or a private roadway, including associated sidewalks and pathways, crosses 1 or more railroad tracks either at grade or grade-separated; or
 (B)a pathway explicitly authorized by a public authority or a railroad carrier that is dedicated for the use of non-vehicular traffic, including pedestrians, bicyclists, and others, that is not associated with a public highway, road, or street, or a private roadway, crosses 1 or more railroad tracks either at grade or grade-separated.
 (2)StateThe term State means a State of the United States or the District of Columbia. 5402.Confidential close call reporting system (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall promulgate a rule to encourage and facilitate the voluntary participation of railroad carriers, railroad carrier contractors, and employees of railroad carriers or railroad carrier contractors (including any non-profit labor organizations representing a class or craft of directly affected employees of railroads carriers or railroad carrier contractors) in a confidential close call reporting system.
						(b)Program elements
 (1)In generalThe Secretary shall use any information and experience gathered through research and pilot programs on confidential close call reporting systems in developing a rule for the voluntary adoption of confidential close call reporting system programs under this section.
							(2)Rulemaking
 (A)In generalEach confidential close call reporting system program shall be designed to improve railroad safety by facilitating greater collection and analysis of reports that describe unsafe conditions and events in the railroad industry, as reported voluntarily and confidentially by employees.
 (B)RequirementsThe rule shall specify— (i)the use of independent third parties for the collection of close call reports, de-identification of data, and distribution of close call data;
 (ii)the criteria for participating voluntarily in the confidential close call reporting system; (iii)the criteria for accepting confidential close call reports;
 (iv)the appropriate use and protection, including the information protections described in subsection (d), of peer review teams and participation of the Secretary’s representatives;
 (v)the relief from specific railroad safety regulatory provisions and the conditions under which the relief will and will not be granted; and
 (vi)the appropriate use and protection, including the information protections described in subsection (d), of confidential data generated under voluntary participation in the confidential close call reporting system.
									(c)Program development
 (1)In generalA railroad carrier voluntarily participating in a confidential close call reporting system program, pursuant to program elements contained in the final rule promulgated under subsection (b) and in collaboration with the Secretary, railroad carrier contractors (as appropriate), and employees of railroad carriers or railroad carrier contractors (including any non-profit labor organization representing a class or craft of directly affected employees of railroad carriers or railroad carrier contractors), shall develop an implementing memorandum of understanding that establishes agreed-upon terms for participation in the confidential close call reporting system.
 (2)Signatures requiredAn implementing memorandum of understanding under paragraph (1) shall be signed by— (A)the Secretary or the Secretary's designee;
 (B)the participating railroad carrier or the representative thereof; (C)if appropriate, each participating railroad carrier contractor or the representative thereof; and
 (D)the participating employees and contractors or the representative thereof (such as 1 or more non-profit labor organizations representing a class or craft of directly affected employees of the railroad carrier or railroad carrier contractor).
								(d)Information protection
 (1)In generalFor a confidential close call reporting system program established through an implementing memorandum of understanding described in subsection (c), the rule shall include provisions that withhold from discovery or admission into evidence (in a Federal or State court proceeding for damages involving personal injury, wrongful death, or property damage against a railroad carrier or railroad carrier contractor) any plan, document, report, survey, schedule, list, or data compiled or collected for the sole purpose of developing, evaluating, planning, or implementing a confidential close call reporting system program, including a railroad carrier's analysis of its close calls or near misses.
 (2)Retroactive applicationsWith regard to a voluntary confidential close call reporting system that was in effect prior to the date of final rule under subsection (a), the Secretary—
 (A)shall allow the parties participating in that system to sign a new or revised implementing memorandum of understanding that prospectively entitles the parties to the information protections under paragraph (1); and
 (B)may retroactively apply the information protections under paragraph (1) to any information and analyses that was generated under that system prior to the date of the final rule.
 (3)ConfidentialityFor a confidential close call reporting system program established through an implementing memorandum of understanding described in subsection (c), the Secretary shall ensure that the Department of Transportation and any entity collecting close call reports, de-identifying data, or distributing close call data provide the same level of confidentiality as contained in the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note), as administered by the Bureau of Transportation Statistics.
 (e)Savings clauseNothing in this section shall— (1)require a railroad carrier to adopt a confidential close call reporting system program;
 (2)prohibit a railroad carrier from voluntarily adopting a confidential close call reporting system program outside of the rulemaking framework; and
 (3)require the Secretary to develop a confidential close call reporting system program with a railroad carrier, a railroad carrier contractor, employees of the railroad carrier or railroad carrier contractor, or any non-profit labor organizations representing a class or craft of employees of a railroad carrier or a railroad carrier contractor.
 (f)Definition of railroad carrierIn this section, the term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. (g)Additional information protectionsSection 20118 is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (ii)by inserting pursuant to section 552(b)(3) of that title, after section 552 of title 5; (B)in paragraph (1), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (C)in paragraph (2), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”;
 (2)in subsection (b), by inserting “, confidential close call reporting system program,” after “safety risk reduction program”; and
 (3)in subsection (c), by inserting “, of any information or analyses generated as part of a confidential close call reporting system program,” after “risk mitigation analyses”.
							5403.Speed limit action plans
 (a)In generalNot later than 90 days after the date of enactment of this Act, each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, shall survey its entire system and identify each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve or bridge and the maximum authorized operating speed for passenger trains at that curve or bridge.
 (b)Action plansNot later than 120 days after the date that the survey under subsection (a) is complete, a rail passenger carrier shall submit to the Secretary an action plan that—
 (1)identifies each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve or bridge and the maximum authorized operating speed for passenger trains at that curve or bridge;
 (2)describes appropriate actions, including modification to automatic train control systems, if applicable, other signal systems, increased crew size, improved signage, or other practices, including increased crew communication, to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified under paragraph (1);
 (3)contains milestones and target dates for implementing each appropriate action described under paragraph (2); and
 (4)ensures compliance with the maximum authorized speed at each location identified under paragraph (1).
 (c)ApprovalNot later than 90 days after the date an action plan is submitted under subsection (a), the Secretary shall approve, approve with conditions, or disapprove the action plan.
 (d)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk.
 (e)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (1)the actions the railroad carriers have taken in response to Safety Advisory 2013–08, entitled Operational Tests and Inspections for Compliance With Maximum Authorized Train Speeds and Other Speed Restrictions;
 (2)the actions the railroad carriers have taken in response to Safety Advisory 2015–03, entitled Operational and Signal Modifications for Compliance with Maximum Authorized Passenger Train Speeds and Other Speed Restrictions; and
 (3)the actions the Federal Railroad Administration has taken to evaluate or incorporate the information and findings arising from the safety advisories referred to in paragraphs (1) and (2) into the development of regulatory action and oversight activities.
 (f)Savings clauseNothing in this section shall prohibit the Secretary from applying the requirements of this section to other segments of track at high risk of overspeed derailment.
						5404.Signage
 (a)In generalThe Secretary shall promulgate such regulations as the Secretary considers necessary to require each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, to install signs to warn train crews before the train approaches a location that the Secretary identifies as having high risk of overspeed derailment.
 (b)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk.
						5405.Alerters
 (a)In generalThe Secretary shall promulgate a rule to require a working alerter in the controlling locomotive of each passenger train in intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code) or commuter rail passenger transportation (as defined in section 24102 of title 49, United States Code).
						(b)Rulemaking
 (1)In generalThe Secretary may promulgate a rule to specify the essential functionalities of a working alerter, including the manner in which the alerter can be reset.
 (2)Alternate practice or technologyThe Secretary may require or allow a technology or practice in lieu of a working alerter if the Secretary determines that the technology or practice would achieve an equivalent or greater level of safety in enhancing or ensuring appropriate locomotive control.
							5406.Signal protection
 (a)In generalThe Secretary shall promulgate regulations to require, not later than 18 months after the date of the enactment of this Act, that on-track safety regulations, whenever practicable and consistent with other safety requirements and operational considerations, include requiring implementation of redundant signal protection, such as shunting or other practices and technologies that achieve an equivalent or greater level of safety, for maintenance-of-way work crews who depend on a train dispatcher to provide signal protection.
 (b)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in providing additional signal protection.
 5407.Technology implementation plansSection 20156(e) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A), by striking and at the end; and (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (2)by adding at the end the following:  (C)each railroad carrier required to submit such a plan, until the implementation of a positive train control system by the railroad carrier, shall analyze and, as appropriate, prioritize technologies and practices to mitigate the risk of overspeed derailments..
						5408.Commuter rail track inspections
 (a)In generalThe Secretary shall evaluate track inspection regulations to determine if a railroad carrier providing commuter rail passenger transportation on high density commuter railroad lines should be required to inspect the lines in the same manner as currently required for other commuter railroad lines.
 (b)RulemakingConsidering safety, including railroad carrier employee and contractor safety, and system capacity, the Secretary may promulgate a rule for high density commuter railroad lines. If, after the evaluation under subsection (a), the Secretary determines that it is necessary to promulgate a rule, the Secretary shall specifically consider the following regulatory requirements for high density commuter railroad lines:
 (1)At least once every 2 weeks— (A)traverse each main line by vehicle; or
 (B)inspect each main line on foot. (2)At least once each month, traverse and inspect each siding by vehicle or by foot.
 (c)ReportIf, after the evaluation under subsection (a), the Secretary determines it is not necessary to revise the regulations under this section, the Secretary, not later than 18 months after the date of enactment of this Act, shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives explaining the reasons for not revising the regulations.
 (d)ConstructionNothing in this section may be construed to limit the authority of the Secretary to promulgate regulations or issue orders under any other law.
						5409.Emergency response
 (a)In generalThe Secretary, in consultation with railroad carriers, shall conduct a study to determine whether limitations or weaknesses exist in the emergency response information carried by train crews transporting hazardous materials.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall evaluate the differences between the emergency response information carried by train crews transporting hazardous materials and the emergency response guidance provided in the Emergency Response Guidebook issued by the Department of Transportation.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the study under subsection (a) and any recommendations for legislative action.
						5410.Private highway-rail grade crossings
 (a)In generalThe Secretary, in consultation with railroad carriers, shall conduct a study— (1)to determine whether limitations or weaknesses exist regarding the availability and usefulness for safety purposes of data on private highway-rail grade crossings; and
 (2)to evaluate existing engineering practices on private highway-rail grade crossings. (b)ContentsIn conducting the study under subsection (a), the Secretary shall make recommendations as necessary to improve—
 (1)the utility of the data on private highway-rail grade crossings; and (2)the implementation of private highway-rail crossing safety measures, including signage and warning systems.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the study and any recommendations for further action.
						5411.Repair and replacement of damaged track inspection equipment
 (a)In generalSubchapter I of chapter 201 is amended by inserting after section 20120 the following:
							
 20121.Repair and replacement of damaged track inspection equipmentThe Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third-party liability for such damages, and any amounts collected under this section shall be credited directly to the Railroad Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation, and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program..
 (b)Conforming amendmentThe table of contents for subchapter I of chapter 201 is amended by adding after section 21020 the following:
							20121. Repair and replacement of damaged track inspection equipment..
						5412.Rail police officers
 (a)In generalSection 28101 is amended— (1)by striking employed by each place it appears and inserting directly employed by or contracted by;
 (2)in subsection (b), by inserting or agent, as applicable, after an employee; and (3)by adding at the end the following:
								
									(c)Transfers
 (1)In generalIf a railroad police officer directly employed by or contracted by a rail carrier and certified or commissioned as a police officer under the laws of a State transfers primary employment or residence from the certifying or commissioning State to another State or jurisdiction, the railroad police officer, not later than 1 year after the date of transfer, shall apply to be certified or commissioned as a police office under the laws of the State of new primary employment or residence.
 (2)Interim periodDuring the period beginning on the date of transfer and ending 1 year after the date of transfer, a railroad police officer directly employed by or contracted by a rail carrier and certified or commissioned as a police officer under the laws of a State may enforce the laws of the new jurisdiction in which the railroad police officer resides, to the same extent as provided in subsection (a).
										(d)Training
 (1)In generalA State shall recognize as meeting that State's basic police officer certification or commissioning requirements for qualification as a rail police officer under this section any individual who successfully completes a program at a State-recognized police training academy in another State or at a Federal law enforcement training center and who is certified or commissioned as a police officer by that other State.
 (2)Rule of constructionNothing in this subsection shall be construed as superseding or affecting any unique State training requirements related to criminal law, criminal procedure, motor vehicle code, or State-mandated comparative or annual in-service training academy or Federal law enforcement training center..
 (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall revise the regulations in part 207 of title 49, Code of Federal Regulations (relating to railroad police officers), to permit a railroad to designate an individual, who is commissioned in the individual's State of legal residence or State of primary employment and directly employed by or contracted by a railroad to enforce State laws for the protection of railroad property, personnel, passengers, and cargo, to serve in the States in which the railroad owns property.
						(c)Conforming amendments
 (1)Amtrak rail policeSection 24305(e) is amended— (A)by striking may employ and inserting may directly employ or contract with;
 (B)by striking employed by and inserting directly employed by or contracted by; and (C)by striking employed without and inserting directly employed or contracted without.
 (2)Secure gun storage or safety device; exceptionsSection 922(z)(2)(B) of title 18 is amended by striking employed by and inserting directly employed by or contracted by. 5413.Operation deep dive; report (a)Progress reportsNot later than 60 days after the date of the enactment of this Act, and quarterly thereafter until the completion date, the Administrator of the Federal Railroad Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes the progress of Metro-North Commuter Railroad in implementing the directives and recommendations issued by the Federal Railroad Administration in its March 2014 report to Congress titled Operation Deep Dive Metro-North Commuter Railroad Safety Assessment.
 (b)Final reportNot later than 30 days after the completion date, the Administrator of the Federal Railroad Administration shall submit a final report on the directives and recommendations to Congress.
 (c)Defined termIn this section, the term completion date means the date on which Metro-North Commuter Railroad has completed all of the directives and recommendations referred to in subsection (a).
						5414.Post-accident assessment
 (a)In generalThe Secretary of Transportation, in cooperation with the National Transportation Safety Board and the National Railroad Passenger Corporation (referred to in this section as Amtrak), shall conduct a post-accident assessment of the Amtrak Northeast Regional Train #188 crash on May 12, 2015.
 (b)ElementsThe assessment conducted pursuant to subsection (a) shall include— (1)a review of Amtrak’s compliance with the plan for addressing the needs of the families of passengers involved in any rail passenger accident, which was submitted pursuant to section 24316 of title 49, United States Code;
 (2)a review of Amtrak’s compliance with the emergency preparedness plan required under section 239.101(a) of title 49, Code of Federal Regulations;
 (3)a determination of any additional action items that should be included in the plans referred to in paragraphs (1) and (2) to meet the needs of the passengers involved in the crash and their families, including—
 (A)notification of emergency contacts; (B)dedicated and trained staff to manage family assistance;
 (C)the establishment of a family assistance center at the accident locale or other appropriate location;
 (D)a system for identifying and recovering items belonging to passengers that were lost in the crash; and
 (E)the establishment of a single customer service entity within Amtrak to coordinate the response to the needs of the passengers involved in the crash and their families;
 (4)recommendations for any additional training needed by Amtrak staff to better implement the plans referred to in paragraphs (1) and (2), including the establishment of a regular schedule for training drills and exercises.
 (c)Report to CongressNot later than 1 year after the date of the enactment of this Act, Amtrak shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—
 (1)its plan to achieve the recommendations referred to in subsection (b)(4); and (2)steps that have been taken to address any deficiencies identified through the assessment.
							5415.Technical and conforming amendments
 (a)Assistance to families of passengers involved in rail passenger accidentsSection 1139 is amended— (1)in subsection (a)(1), by striking phone number and inserting telephone number;
 (2)in subsection (a)(2), by striking post trauma communication with families and inserting post-trauma communication with families; and (3)in subsection (j), by striking railroad passenger accident each place it appears and inserting rail passenger accident.
 (b)Solid Waste Rail Transfer Facility Land-Use ExemptionSection 10909 is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking Clean Railroad Act of 2008 and inserting Clean Railroads Act of 2008; and
 (2)in subsection (e), by striking Upon the granting of petition from the State and inserting Upon the granting of a petition from the State. (c)Rulemaking processSection 20116 is amended—
 (1)by inserting (2) before the code, rule, standard, requirement, or practice has been subject to notice and comment under a rule or order issued under this part. and indenting accordingly;
 (2)by inserting (1) before unless and indenting accordingly; (3)in paragraph (1), as redesignated, by striking order, or  and inserting order; or; and
 (4)in the matter preceding paragraph (1), as redesignated, by striking unless and inserting unless—. (d)Enforcement reportSection 20120(a) is amended—
 (1)in the matter preceding paragraph (1), by striking website and inserting Web site; (2)in paragraph (1), by striking accident and incidence reporting and inserting accident and incident reporting;
 (3)in paragraph (2)(G), by inserting and at the end; and (4)in paragraph (5)(B), by striking Administrative Hearing Officer or Administrative Law Judge and inserting administrative hearing officer or administrative law judge.
 (e)Railroad safety risk reduction programSection 20156 is amended— (1)in subsection (c), by inserting a comma after In developing its railroad safety risk reduction program; and
 (2)in subsection (g)(1)— (A)by inserting a comma after good faith; and
 (B)by striking non-profit and inserting nonprofit. (f)Roadway User Sight Distance at Highway-Rail Grade CrossingsSection 20159 is amended by striking the Secretary and inserting the Secretary of Transportation.
 (g)National crossing inventorySection 20160 is amended— (1)in subsection (a)(1), by striking concerning each previously unreported crossing through which it operates or with respect to the trackage over which it operates and inserting concerning each previously unreported crossing through which it operates with respect to the trackage over which it operates; and
 (2)in subsection (b)(1)(A), by striking concerning each crossing through which it operates or with respect to the trackage over which it operates and inserting concerning each crossing through which it operates with respect to the trackage over which it operates.
 (h)Minimum training standards and plansSection 20162(a)(3) is amended by striking railroad compliance with Federal standards and inserting railroad carrier compliance with Federal standards. (i)Development and use of rail safety technologySection 20164(a) is amended by striking after enactment of the Railroad Safety Enhancement Act of 2008 and inserting after the date of enactment of the Rail Safety Improvement Act of 2008.
						(j)Rail Safety Improvement Act of 2008
 (1)Table of contentsSection 1(b) of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4848) is amended—
 (A)in the item relating to section 307, by striking website and inserting Web site; (B)in the item relating to title VI, by striking solid waste facilities and inserting solid waste rail transfer facilities; and
 (C)in the item relating to section 602, by striking solid waste transfer facilities and inserting solid waste rail transfer facilities. (2)DefinitionsSection 2(a)(1) of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4849) is amended in the matter preceding subparagraph (A), by inserting a comma after at grade.
 (3)Railroad safety strategySection 102(a)(6) of title I of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20101 note) is amended by striking Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries, and fatalities caused by catastrophic failures and other bridge and tunnel failures. and inserting Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries, and fatalities caused by catastrophic and other failures of such infrastructure..
 (4)Operation LifesaverSection 206(a) of title II of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note) is amended by striking Public Service Announcements and inserting public service announcements.
 (5)Update of Federal Railroad Administration's Web SiteSection 307 of title III of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 103 note) is amended—
 (A)in the heading by striking Federal Railroad Administration's website and inserting Federal Railroad Administration Web site; (B)by striking website each place it appears and inserting Web site; and
 (C)by striking website's and inserting Web site's. (6)Alcohol and controlled substance testing for maintenance-of-way employeesSection 412 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20140 note) is amended by striking Secretary of Transportation and inserting Secretary.
 (7)Tunnel informationSection 414 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20103 note) is amended—
 (A)by striking parts 171.8, 173.115 and inserting sections 171.8, 173.115; and (B)by striking part 1520.5 and inserting section 1520.5.
 (8)Safety inspections in MexicoSection 416 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20107 note) is amended—
 (A)in the matter preceding paragraph (1), by striking Secretary of Transportation and inserting Secretary; and (B)in paragraph (4), by striking subsection and inserting section.
 (9)Heading of title VIThe heading of title VI of division A of the Rail Safety Improvement Act of 2008 (122 Stat. 4900) is amended by striking solid waste facilities and inserting solid waste rail transfer facilities.
 (10)Heading of section 602Section 602 of title VI of division A of the Rail Safety Improvement Act of 2008 (122 Stat. 4900) is amended by striking solid waste transfer facilities and inserting solid waste rail transfer facilities.
 5416.GAO study on use of locomotive horns at highway-rail grade crossingsThe Comptroller General of the United States shall submit a report to Congress containing the results of a study evaluating the effectiveness of the Federal Railroad Administration’s final rule on the use of locomotive horns at highway-rail grade crossings, which was published in the Federal Register on August 17, 2006 (71 Fed. Reg. 47614).
					IIConsolidated rail infrastructure and safety improvements
					5421.Consolidated rail infrastructure and safety improvements
 (a)In generalChapter 244, as amended by section 5302 of this Act, is further amended by adding at the end the following:
							
								24408.Consolidated rail infrastructure and safety improvements
 (a)General authorityThe Secretary may make grants under this section to an eligible recipient to assist in financing the cost of improving passenger and freight rail transportation systems in terms of safety, efficiency, or reliability.
 (b)Eligible recipientsThe following entities are eligible to receive a grant under this section: (1)A State.
 (2)A group of States. (3)An Interstate Compact.
 (4)A public agency or publicly chartered authority established by 1 or more States and having responsibility for providing intercity rail passenger, commuter rail passenger, or freight rail transportation service.
 (5)A political subdivision of a State. (6)Amtrak or another rail passenger carrier that provides intercity rail passenger transportation (as defined in section 24102) or commuter rail passenger transportation (as defined in section 24102).
 (7)A Class II railroad or Class III railroad (as those terms are defined in section 20102). (8)Any rail carrier or rail equipment manufacturer in partnership with at least 1 of the entities described in paragraphs (1) through (5).
 (9)Any entity established to procure, manage, or maintain passenger rail equipment under section 305 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).
 (10)An organization that is actively involved in the development of operational and safety-related standards for rail equipment and operations or the implementation of safety-related programs.
 (11)The Transportation Research Board and any entity with which it contracts in the development of rail-related research, including cooperative research programs.
 (12)A University transportation center actively engaged in rail-related research. (13)A non-profit labor organization representing a class or craft of employees of railroad carriers or railroad carrier contractors.
 (c)Eligible projectsThe following projects are eligible to receive grants under this section: (1)Deployment of railroad safety technology, including positive train control and rail integrity inspection systems.
 (2)A capital project as defined in section 24401, except that a project shall not be required to be in a State rail plan developed under chapter 227.
 (3)A capital project identified by the Secretary as being necessary to address congestion challenges affecting rail service.
 (4)A highway-rail grade crossing improvement, including grade separations, private highway-rail grade crossing improvements, and safety engineering improvements to reduce risk in quiet zones or potential quiet zones.
 (5)A rail line relocation project. (6)A capital project to improve short-line or regional railroad infrastructure.
 (7)Paying all or a portion of the credit risk premium, as determined under section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), and loan charges described in section 503(l) of that Act (45 U.S.C. 823(l)) for a project eligible for Federal credit assistance under that Act (45 U.S.C. 801 et seq.).
 (8)Development of public education, awareness, and targeted law enforcement activities to reduce violations of traffic laws at highway-rail grade crossings and to help prevent and reduce injuries and fatalities along railroad rights-of-way.
 (9)The preparation of regional rail and corridor service development plans and corresponding environmental analyses.
 (10)Any project that the Secretary considers necessary to enhance multimodal connections or facilitate service integration between rail service and other modes, including between intercity rail passenger transportation and intercity bus service.
 (11)The development of rail-related capital, operations, and safety standards. (12)The implementation and operation of a safety program or institute designed to improve rail safety culture and rail safety performance.
 (13)Any research that the Secretary considers necessary to advance any particular aspect of rail-related capital, operations, or safety improvements.
 (14)Workforce development activities, coordinated to the extent practicable with the existing local training programs supported by the Department of Transportation, Department of Labor, and Department of Education.
 (d)Application processThe Secretary shall prescribe the form and manner of filing an application under this section.
									(e)Project selection criteria
 (1)In generalIn selecting a recipient of a grant for an eligible project, the Secretary shall— (A)give preference to a proposed project for which the proposed Federal share of total project costs does not exceed 50 percent; and
 (B)after factoring in preference to projects under subparagraph (A), select projects that will maximize the net benefits of the funds appropriated for use under this section, considering the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project and factoring in the other considerations described in paragraph (2).
 (2)Other considerationsThe Secretary shall also consider the following: (A)The degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the project;
 (B)The recipient’s past performance in developing and delivering similar projects, and previous financial contributions;
 (C)Whether the recipient has or will have the legal, financial, and technical capacity to carry out the proposed project, satisfactory continuing control over the use of the equipment or facilities, and the capability and willingness to maintain the equipment or facilities;
 (D)If applicable, the consistency of the proposed project with planning guidance and documents set forth by the Secretary or required by law or State rail plans developed under chapter 227;
 (E)If applicable, any technical evaluation ratings that proposed project received under previous competitive grant programs administered by the Secretary; and
 (F)Such other factors as the Secretary considers relevant to the successful delivery of the project.
 (3)BenefitsThe benefits described in paragraph (1)(B) may include the effects on system and service performance, including measures such as improved safety, competitiveness, reliability, trip or transit time, resilience, efficiencies from improved integration with other modes, and ability to meet existing or anticipated demand.
 (f)Performance measuresThe Secretary shall establish performance measures for each grant recipient to assess progress in achieving strategic goals and objectives. The Secretary may require a grant recipient to periodically report information related to such performance measures.
									(g)Rural areas
 (1)In generalOf the amounts appropriated under this section, at least 25 percent shall be available for projects in rural areas. The Secretary shall consider a project to be in a rural area if all or the majority of the project (determined by the geographic location or locations where the majority of the project funds will be spent) is located in a rural area.
 (2)Definition of rural areaIn this subsection, the term rural area means any area not in an urbanized area, as defined by the Census Bureau. (h)Federal share of total project costs (1)Total project costsThe Secretary shall estimate the total costs of a project under this subsection based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (2)Federal shareThe Federal share of total project costs under this subsection shall not exceed 80 percent. (3)Treatment of passenger rail revenueIf Amtrak or another rail passenger carrier is an applicant under this section, Amtrak or the other rail passenger carrier, as applicable, may use ticket and other revenues generated from its operations and other sources to satisfy the non-Federal share requirements.
 (i)ApplicabilityExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements of this chapter.
 (j)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended.. (b)Conforming amendmentThe table of contents of chapter 244, as amended by section 5302 of this Act, is amended by adding after the item relating to section 24407 the following:
							24408. Consolidated rail infrastructure and safety improvements..
						IIIHazardous materials by rail safety and other safety enhancements
					5431.Real-time emergency response information
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Homeland Security, shall promulgate regulations—
 (1)to require a Class I railroad transporting hazardous materials— (A)to generate accurate, real-time, and electronic train consist information, including—
 (i)the identity, quantity, and location of hazardous materials on a train; (ii)the point of origin and destination of the train;
 (iii)any emergency response information or resources required by the Secretary; and (iv)an emergency response point of contact designated by the Class I railroad; and
 (B)to enter into a memorandum of understanding with each applicable fusion center to provide that fusion center with secure and confidential access to the electronic train consist information described in subparagraph (A) for each train transporting hazardous materials in that fusion center’s jurisdiction;
 (2)to require each applicable fusion center to provide the electronic train consist information described in paragraph (1)(A) to first responders, emergency response officials, and law enforcement personnel that are involved in the response to or investigation of an incident, accident, or public health or safety emergency involving the rail transportation of hazardous materials and that request such electronic train consist information;
 (3)to prohibit any railroad, employee, or agent from withholding, or causing to be withheld the train consist information from first responders, emergency response officials, and law enforcement personnel described in paragraph (2) in the event of an incident, accident, or public health or safety emergency involving the rail transportation of hazardous materials;
 (4)to establish security and confidentiality protections to prevent the release of the electronic train consist information to unauthorized persons; and
 (5)to allow each Class I railroad to enter into a memorandum of understanding with any Class II or Class III railroad that operates trains over the Class I railroad’s line to incorporate the Class II or Class III railroad’s train consist information within the existing framework described in paragraph (1).
 (b)DefinitionsIn this section: (1)Applicable fusion centerThe term applicable fusion center means a fusion center with responsibility for a geographic area in which a Class I railroad operates.
 (2)Class I railroadThe term Class I railroad has the meaning given the term in section 20102 of title 49, United States Code. (3)Fusion centerThe term fusion center has the meaning given the term in section 124h(j) of title 6, United States Code.
 (4)Hazardous materialsThe term hazardous materials means material designated as hazardous by the Secretary of Transportation under chapter 51 of the United States Code.
 (5)Train consistThe term train consist includes, with regard to a specific train, the number of rail cars and the commodity transported by each rail car.
							(c)Savings clause
 (1)Nothing in this section may be construed to prohibit a Class I railroad from voluntarily entering into a memorandum of understanding, as described in subsection (a)(1)(B), with a State emergency response commission or an entity representing or including first responders, emergency response officials, and law enforcement personnel.
 (2)Nothing in this section may be construed to amend any requirement for a railroad to provide a State Emergency Response Commission, for each State in which it operates trains transporting 1,000,000 gallons or more of Bakken crude oil, notification regarding the expected movement of such trains through the counties in the State.
							5432.Thermal blankets
 (a)RequirementsNot later than 180 days after the date of enactment of this Act, the Secretary shall promulgate such regulations as are necessary to require each tank car built to meet the DOT-117 specification and each non-jacketed tank car modified to meet the DOT-117R specification to be equipped with a thermal blanket.
 (b)Definition of thermal blanketIn this section, the term thermal blanket means an insulating blanket that is applied between the outer surface of a tank car tank and the inner surface of a tank car jacket and that has thermal conductivity no greater than 2.65 Btu per inch, per hour, per square foot, and per degree Fahrenheit at a temperature of 2000 degrees Fahrenheit, plus or minus 100 degrees Fahrenheit.
						(c)Savings Clause
 (1)Pressure relief devicesNothing in this section may be construed to affect or prohibit any requirement to equip with appropriately sized pressure relief devices a tank car built to meet the DOT-117 specification or a non-jacketed tank car modified to meet the DOT-117R specification.
 (2)HarmonizationNothing in this section may be construed to require or allow the Secretary to prescribe an implementation deadline or authorization end date for the requirement under subsection (a) that is earlier than the applicable implementation deadline or authorization end date for other tank car modifications necessary to meet the DOT-117R specification.
							5433.Comprehensive oil spill response plans
 (a)RequirementsNot later than 120 days after the date of enactment of this Act, the Secretary shall issue a notice of proposed rulemaking to require each railroad carrier transporting a Class 3 flammable liquid to maintain a comprehensive oil spill response plan.
 (b)ContentsThe regulations under subsection (a) shall require each rail carrier described in that subsection—
 (1)to include in the comprehensive oil spill response plan procedures and resources for responding, to the maximum extent practicable, to a worst-case discharge;
 (2)to ensure the comprehensive oil spill response plan is consistent with the National Contingency Plan and each applicable Area Contingency Plan;
 (3)to include in the comprehensive oil spill response plan appropriate notification and training procedures;
 (4)to review and update its comprehensive oil spill response plan as appropriate; and (5)to provide the comprehensive oil spill response plan for acceptance by the Secretary.
 (c)Savings clauseNothing in the section may be construed as prohibiting the Secretary from promulgating different comprehensive oil response plan standards for Class I, Class II, and Class III railroads.
 (d)DefinitionsIn this section: (1)Area Contingency PlanThe term Area Contingency Plan has the meaning given the term in section 311(a) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)).
 (2)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term in section 173.120(a) of title 49, Code of Federal Regulations. (3)Class I railroad, Class II railroad, and Class III railroadThe terms Class I railroad, Class II railroad and Class III railroad have the meanings given the terms in section 20102 of title 49, United States Code.
 (4)National Contingency PlanThe term National Contingency Plan has the meaning given the term in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701). (5)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code.
 (6)Worst-case dischargeThe term worst-case discharge means a railroad carrier's calculation of its largest foreseeable discharge in the event of an accident or incident.
							5434.Hazardous materials by rail liability study
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall initiate a study on the levels and structure of insurance for a railroad carrier transporting hazardous materials.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall evaluate—
 (1)the level and structure of insurance, including self-insurance, available in the private market against the full liability potential for damages arising from an accident or incident involving a train transporting hazardous materials;
 (2)the level and structure of insurance that would be necessary and appropriate— (A)to efficiently allocate risk and financial responsibility for claims; and
 (B)to ensure that a railroad carrier transporting hazardous materials can continue to operate despite the risk of an accident or incident;
 (3)the potential applicability to trains transporting hazardous materials of— (A)a liability regime modeled after section 170 of the Atomic Energy Act of 1954, as amended (42 U.S.C. 2210); and
 (B)a liability regime modeled after subtitle 2 of title XXI of the Public Health Service Act (42 U.S.C. 300aa–10 et seq.).
 (c)ReportNot later than 1 year after the date the study under subsection (a) is initiated, the Secretary shall submit a report containing the results of the study and recommendations for addressing liability issues with rail transportation of hazardous materials to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Transportation and Infrastructure of the House of Representatives.
 (d)DefinitionsIn this section: (1)Hazardous materialThe term hazardous material means a substance or material the Secretary designates under section 5103(a) of title 49, United States Code.
 (2)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. 5435.Study and testing of electronically-controlled pneumatic brakes (a)Government Accountability Office study (1)In generalThe Government Accountability Office shall complete an independent evaluation of ECP brake systems pilot program data and the Department of Transportation’s research and analysis on the effects of ECP brake systems.
 (2)Study elementsIn completing the independent evaluation under paragraph (1), the Government Accountability Office shall examine the following issues related to ECP brake systems:
 (A)Data and modeling results on safety benefits relative to conventional brakes and to other braking technologies or systems, such as distributed power and 2-way end-of-train devices.
 (B)Data and modeling results on business benefits, including the effects of dynamic braking. (C)Data on costs, including up-front capital costs and on-going maintenance costs.
 (D)Analysis of potential operational challenges, including the effects of potential locomotive and car segregation, technical reliability issues, and network disruptions.
 (E)Analysis of potential implementation challenges, including installation time, positive train control integration complexities, component availability issues, and tank car shop capabilities.
 (F)Analysis of international experiences with the use of advanced braking technologies. (3)DeadlineNot later than 2 years after the date of enactment of this Act, the Government Accountability Office shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the independent evaluation under paragraph (1).
							(b)Emergency braking application testing
 (1)In generalThe Secretary of Transportation shall enter into an agreement with the NCRRP Board— (A)to complete testing of ECP brake systems during emergency braking application, including more than 1 scenario involving the uncoupling of a train with 70 or more DOT 117-specification or DOT 117R-specification tank cars; and
 (B)to transmit, not later than 2 years after the date of enactment of this Act, to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the testing.
 (2)Independent expertsIn completing the testing under paragraph (1), the NCRRP Board may contract with 1 or more engineering or rail experts, as appropriate, with relevant experience in conducting railroad safety technology tests or similar crash tests.
 (3)Testing frameworkIn completing the testing under paragraph (1), the NCRRP Board and each contractor described in paragraph (2) shall ensure that the testing objectively, accurately, and reliably measures the performance of ECP brake systems relative to other braking technologies or systems, such as distributed power and 2-way end-of-train devices, including differences in—
 (A)the number of cars derailed; (B)the number of cars punctured;
 (C)the measures of in-train forces; and (D)the stopping distance.
 (4)FundingThe Secretary shall require, as part of the agreement under paragraph (1), that the NCRRP Board fund the testing required under this section—
 (A)using such sums made available under section 24910 of title 49, United States Code; and (B)to the extent funding under subparagraph (A) is insufficient or unavailable to fund the testing required under this section, using such sums as are necessary from the amounts appropriated to the Office of the Secretary.
 (5)EquipmentThe NCRRP Board and each contractor described in paragraph (2) may receive or use rolling stock, track, and other equipment or infrastructure from a private entity for the purposes of conducting the testing required under this section.
							(c)Phased approach
 (1)Phase 1Not later than 60 days after the date of enactment of this Act, the Secretary shall require each new tank car built to meet the DOT-117 specification and each tank car modified to meet the DOT-117R specification to have an ECP-ready configuration if the DOT-117 or DOT-117R specification tank car will be used in high-hazard flammable unit train service.
 (2)Phase 2After the reports are transmitted under subsections (a)(3) and (b)(1)(B), the Secretary may initiate a rulemaking, if the Secretary considers it necessary, to require each railroad carrier operating a high-hazard flammable unit train to operate that train in ECP brake mode by 2021 or 2023, unless the train does not exceed a certain maximum authorized speed as determined by the Secretary in the rulemaking.
 (d)Conforming amendmentNot later than 60 days after the date of enactment of this Act, the Secretary shall issue regulations to repeal the ECP brakes and ECP brake mode requirements in sections 174.310(a)(3)(ii), 174.310(a)(3)(iii), 174.310(a)(5)(v), 179.102-10, 179.202-12(g), and 179.202-13(i) of title 49, Code of Federal Regulations, and, except as provided in subsection (c), any other regulation in effect on the date of enactment of this Act requiring the installation of ECP brakes or operation in ECP brake mode.
						(e)Savings clause
 (1)ECP brake modeNothing in this section may be construed as prohibiting or requiring a railroad carrier from operating its trains in ECP brake mode.
 (2)HarmonizationNothing in this section may be construed to require or allow the Secretary to prescribe an implementation deadline for the requirement under subsection (c)(1) that is earlier than the applicable implementation deadline for other tank car modifications necessary to meet the DOT-117R specification for tank cars that will be used in high-hazard flammable unit train service.
 (f)DefinitionsIn this section: (1)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term in section 173.120(a) of title 49, Code of Federal Regulations.
 (2)ECPThe term ECP means electronically-controlled pneumatic when applied to a brake or brakes. (3)ECP brake modeThe term ECP brake mode includes any operation of a rail car or an entire train using an ECP brake system.
							(4)ECP brake system
 (A)In generalThe term ECP brake system means a train power braking system actuated by compressed air and controlled by electronic signals from the locomotive or an ECP-EOT to the cars in the consist for service and emergency applications in which the brake pipe is used to provide a constant supply of compressed air to the reservoirs on each car but does not convey braking signals to the car.
 (B)InclusionsThe term ECP brake system includes dual mode and stand-alone ECP brake systems. (5)ECP-ready configurationThe term ECP-ready configuration means mounting brackets and fixed conduit on the tank car to facilitate the future application of additional ECP componentry and required cables.
 (6)High-hazard flammable unit trainThe term high-hazard flammable unit train means a single train transporting 70 or more loaded tank cars containing Class 3 flammable liquid. (7)NCRRP BoardThe term NCRRP Board means the independent governing board of the National Cooperative Rail Research Program.
 (8)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. 5436.Recording devices (a)In generalSubchapter II of chapter 201 is amended by adding after section 20167 the following:
							
								20168.Installation of audio and image recording devices
 (a)In generalNot later than 2 years after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, the Secretary of Transportation shall promulgate regulations to require each rail carrier that provides regularly scheduled intercity rail passenger or commuter rail passenger transportation to the public to install inward- and outward-facing image recording devices in all controlling locomotive cabs and cab car operating compartments in such passenger trains.
 (b)Device standardsEach inward- and outward-facing image recording device shall— (1)have a minimum 12-hour continuous recording capability;
 (2)have crash and fire protections for any in-cab image recordings that are stored only within a controlling locomotive cab or cab car operating compartment; and
 (3)have recordings accessible for review during an accident investigation. (c)ReviewThe Secretary shall establish a process to review and approve or disapprove an inward- or outward-facing recording device for compliance with the standards described in subsection (b).
 (d)UsesA rail carrier that has installed an inward- or outward-facing image recording device approved under subsection (c) may use recordings from that inward- or outward-facing image recording device for the following purposes:
 (1)Verifying that train crew actions are in accordance with applicable safety laws and the rail carrier's operating rules and procedures.
 (2)Assisting in an investigation into the causation of a reportable accident or incident. (3)Carrying out efficiency testing and system-wide performance monitoring programs.
 (4)Documenting a criminal act or monitoring unauthorized occupancy of the controlling locomotive cab or car operating compartment.
 (5)Other purposes that the Secretary considers appropriate. (e)Voluntary implementation (1)In generalEach rail carrier operating freight rail service may implement any inward- or outward-facing image recording devices approved under subsection (c).
 (2)Authorized usesNotwithstanding any other provision of law, each rail carrier may use recordings from an inward- or outward-facing image recording device approved under subsection (c) for any of the purposes described in subsection (d).
										(f)Discretion
 (1)In generalThe Secretary may— (A)require in-cab audio recording devices for the purposes described in subsection (d); and
 (B)define in appropriate technical detail the essential features of the devices required under subparagraph (A).
 (2)ExemptionsThe Secretary may exempt any rail passenger carrier or any part of a rail passenger carrier’s operations from the requirements under subsection (a) if the Secretary determines that the rail passenger carrier has implemented an alternative technology or practice that provides an equivalent or greater safety benefit or is better suited to the risks of the operation.
 (g)TamperingA rail carrier may take appropriate enforcement or administrative action against any employee that tampers with or disables an audio or inward- or outward-facing image recording device installed by the rail carrier.
 (h)Preservation of dataEach rail passenger carrier subject to the requirements of subsection (a) shall preserve recording device data for 1 year after the date of a reportable accident or incident.
									(i)Information protections
 (1)Section 552(b)(3) of title 5 exemptionAn in-cab audio or image recording, and any part thereof, that the Secretary obtains as part of an accident or incident investigated by the Department of Transportation shall be exempt from disclosure under section 552(b)(3) of title 5.
 (2)Restrictions on disclosureThe Secretary may allow an audio or image recordings derived from an audio or inward- or outward-facing image recording device to receive any of the information and legal protections available to any report, survey, schedule, list, or data compiled or collected as part of the Department of Transportation railroad safety risk reduction program if—
 (A)the recording is derived from— (i)an audio or inward- or outward-facing image recording device that was implemented pursuant to its railroad safety risk reduction program under section 20156; and
 (ii)an inward- or outward-facing image recording device that was approved under subsection (c); or (B)an audio recording device that is compliant with the requirements under subsection (f)(1).
 (j)Prohibited useAn in-cab audio or image recording obtained by a rail carrier under this section may not be used to retaliate against an employee.
 (k)Savings clauseNothing in this section may be construed as requiring a rail carrier to cease or restrict operations upon a technical failure of an inward- or outward-facing image recording device. Such rail carrier shall repair or replace the failed inward- or outward-facing image recording device as soon as practicable..
 (b)Conforming amendmentThe table of contents for subchapter II of chapter 201 is amended by adding at the end the following:
							20168. Installation of audio and image recording devices..
						5437.Rail passenger transportation liability
 (a)LimitationsSection 28103(a) is amended— (1)in paragraph (2), by striking $200,000,000 and inserting $295,000,000, except as provided in paragraph (3).; and
 (2)by adding at the end the following:  (3)The liability cap under paragraph (2) shall be adjusted every 10 years by the Secretary of Transportation to reflect changes in the Consumer Price Index-All Urban Consumers.
 (4)The Federal Government shall have no financial responsibility for any claims described in paragraph (2)..
 (b)Definition of rail passenger transportationSection 28103(e) is amended— (1)in the heading, by striking Definition.— and inserting Definitions.—;
 (2)in paragraph (2), by striking ; and and inserting a semicolon; (3)in paragraph (3), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (4)the term rail passenger transportation includes commuter rail passenger transportation (as defined in section 24102)..
 (c)ProhibitionNo Federal funds may be appropriated for the purpose of paying for the portion of an insurance premium attributable to the increase in allowable awards under the amendments made by subsection (a).
 (d)Effective dateThe amendments made by subsection (a) shall be effective for any passenger rail accident or incident occurring on or after May 12, 2015.
						5438.Modification reporting
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall implement a reporting requirement to monitor industry-wide progress toward modifying tank cars used in high-hazard flammable train service by the applicable deadlines or authorization end dates set in regulation.
 (b)Tank car dataThe Secretary shall collect data from shippers and tank car owners on— (1)the total number of tank cars modified to meet the DOT-117R specification, or equivalent, specifying—
 (A)the type or specification of each tank car before it was modified, including non-jacketed DOT-111, jacketed DOT-111, non-jacketed DOT-111 meeting the CPC-1232 standard, or jacketed DOT-111 meeting the CPC-1232 standard; and
 (B)the identification number of each Class 3 flammable liquid carried by each tank car in the past year;
 (2)the total number of tank cars built to meet the DOT-117 specification, or equivalent; and (3)the total number of tank cars used or likely to be used in high-hazard flammable train service that have not been modified, specifying—
 (A)the type or specification of each tank car not modified, including the non-jacketed DOT-111, jacketed DOT-111, non-jacketed DOT-111 meeting the CPC-1232 standard, or jacketed DOT-111 meeting the CPC-1232 standard; and
 (B)the identification number of each Class 3 flammable liquid carried by each tank car in the past year.
 (c)Tank car shop dataThe Secretary shall conduct a survey of tank car facilities modifying tank cars to the DOT-117R specification, or equivalent, or building new tank cars to the DOT-117 specification, or equivalent, to generate statistically-valid estimates of the expected number of tank cars those facilities expect to modify to DOT-117R specification, or equivalent, or build to the DOT-117 specification, or equivalent.
 (d)FrequencyThe Secretary shall collect the data under subsection (b) and conduct the survey under subsection (c) annually until May 1, 2025.
						(e)Information protections
 (1)In generalThe Secretary shall only report data in industry-wide totals and shall treat company-specific information as confidential business information.
 (2)Level of confidentialityThe Secretary shall ensure the data collected under subsection (b) and the survey data under subsection (c) have the same level of confidentiality as contained in the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note), as administered by the Bureau of Transportation Statistics.
 (3)Section 552(b)(3) of title 5Any information that the Secretary obtains under subsection (b) or subsection (c) by the Department of Transportation shall be exempt from disclosure under section 552(b)(3) of title 5.
 (4)DesigneeThe Secretary may designate the Director of the Bureau of Transportation Statistics to collect data under subsection (b) and the survey data under subsection (c) and direct the Director to ensure the confidentially of company-specific information to the maximum extent permitted by law.
 (f)ReportEach year, not later than 60 days after the date that both the collection of the data under subsection (b) and the survey under subsection (c) are complete, the Secretary shall report on the aggregate results, without company-specific information, to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Transportation and Infrastructure of the House of Representatives.
 (g)DefinitionsIn this section: (1)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term in section 173.120(a) of title 49, Code of Federal Regulations.
 (2)High-hazard flammable trainThe term high-hazard flammable train means a single train transporting 20 or more tank cars loaded with a Class 3 flammable liquid in a continuous block or a single train transporting 35 or more tank cars loaded with a Class 3 flammable liquid throughout the train consist.
 5439.Report on crude oil characteristics research studyNot later than 180 days after the research completion of the comprehensive Crude Oil Characteristics Research Sampling, Analysis, and Experiment (SAE) Plan study at Sandia National Laboratories, the Secretary of Energy, in cooperation with the Secretary of Transportation, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Natural Resources of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives that contains—
 (1)the results of the comprehensive Crude Oil Characteristics Research Sampling, Analysis, and Experiment (SAE) Plan study; and
 (2)recommendations, based on the findings of the study, for— (A)regulations that should be prescribed by the Secretary of Transportation or the Secretary of Energy to improve the safe transport of crude oil; and
 (B)statutes that should be enacted by Congress to improve the safe transport of crude oil. IVPositive train control 5441.Coordination of spectrum (a)AssessmentThe Secretary, in coordination with the Chairman of the Federal Communications Commission, shall assess spectrum needs and availability for implementing positive train control systems (as defined in section 20157(i)(3) of title 49, United States Code). The Secretary and the Chairman may consult with external stakeholders in carrying out this section.
 (b)ReportNot later than 120 days after the date of enactment of this Act, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that contains the results of the assessment conducted under subsection (a).
						5442.Updated plans
 (a)ImplementationSection 20157(a) is amended to read as follows:  (a)Implementation (1)Plan requiredEach Class I railroad carrier and each entity providing regularly scheduled intercity or commuter rail passenger transportation shall develop and submit, to the Secretary of Transportation, a plan for implementing a positive train control system by December 31, 2015, governing operations on—
 (A)its main line over which intercity rail passenger transportation or commuter rail passenger transportation (as defined in section 24102) is regularly provided;
 (B)its main line over which poison- or toxic-by-inhalation hazardous materials (as defined in sections 171.8, 173.115, and 173.132 of title 49, Code of Federal Regulations) are transported; and
 (C)such other tracks as the Secretary may prescribe by regulation or order. (2)Interoperability and prioritizationThe plan shall describe how the railroad carrier or other entity subject to paragraph (1) will provide for interoperability of the positive train control systems with movements of trains of other railroad carriers over its lines and shall, to the extent practical, implement the positive train control systems in a manner that addresses areas of greater risk before areas of lesser risk.
									(3)Secretarial review of updated plans
 (A)Submission of updated plansNotwithstanding the deadline set forth in paragraph (1), not later than 90 days after the date of enactment of the Rail Reform, Enhancement, and Efficiency Act, each Class I railroad carrier or other entity subject to paragraph (1) may submit to the Secretary an updated plan that amends the plan submitted under paragraph (1) with an updated implementation schedule (as described in paragraph (4)(B)) and milestones or metrics (as described in paragraph (4)(A)) that demonstrate that the railroad carrier or other entity intends make sustained and substantial progress toward positive train control system implementation.
 (B)Review of updated plansNot later than 120 days after receiving an updated plan under subparagraph (A), the Secretary shall approve the updated plan if the railroad carrier or other entity submitting the plan—
 (i)(I)has encountered technical or programmatic challenges identified by the Secretary in the 2012 report transmitted to Congress pursuant to subsection (d); and
 (II)the challenges referred to in subclause (I) have negatively affected the successful implementation of positive train control systems;
 (ii)is demonstrating due diligence in its effort to implement a positive train control system; (iii)has included in its plan milestones or metrics that demonstrate the railroad carrier or other entity intends to make sustained and substantial progress toward positive train control system implementation; and
 (iv)has set an implementation schedule in its plan that complies with paragraph (7). (C)Modification of updated plans(i)If the Secretary has not approved an updated plan under subparagraph (B) within 60 days of receiving the updated plan under subparagraph (A), the Secretary shall immediately—
 (I)provide a written response to the railroad carrier or other entity that identifies the reason for not approving the updated plan and explains any incomplete or deficient items;
 (II)allow the railroad carrier or other entity to submit, within 30 days of receiving the written response under subclause (I), a modified updated plan for the Secretary’s review; and
 (III)approve or disapprove a modified updated plan submitted under subclause (II) not later than 30 days after receipt.
 (ii)If the Secretary does not approve an updated plan not later than 60 days after receiving the updated plan under subparagraph (A) and does not provide a written response to the railroad carrier or other entity at the end of the 60-day period described in clause (i), the updated plan is deemed to have been approved by the Secretary.
 (D)Public availabilityNot later than 30 days after approving an updated plan under this paragraph, the Secretary shall make the updated plan available on the website of the Federal Railroad Administration.
 (E)Pending reviewsFor an applicant that submits an updated plan under subparagraph (A), the Secretary shall extend the deadline for implementing a positive train control system at least until the date the Secretary approves or issues final disapproval for the updated plan with an updated implementation schedule (as described in paragraph (4)(B)).
										(4)Contents of updated plan
 (A)Milestones or metricsEach updated plan submitted under paragraph (3) shall show that the Class I railroad carrier or other entity subject to paragraph (1) is making sustained and substantial progress toward positive train control system implementation by describing the following milestones or metrics:
 (i)The total number of components that will be installed, equipped, or deployed with positive train control by the end of each calendar year until positive train control is fully implemented, with totals separated by each component category.
 (ii)The number of employees that will receive the training, as required under the applicable positive train control system regulations, by the end of each calendar year until positive train control is fully implemented.
 (iii)The calendar year or years in which spectrum will be acquired and will be available for use in all areas that it is needed for positive train control implementation, if such spectrum is not already acquired and ready for use.
 (B)Implementation scheduleEach updated plan submitted under paragraph (3) shall include an implementation schedule that identifies the dates by which the railroad carrier or other entity will—
 (i)fully implement a positive train control system; (ii)complete all component installation, consistent with the milestones or metrics described in subparagraph (A)(i);
 (iii)complete all employee training required under the applicable positive train control system regulations, consistent with the milestones or metrics described in subparagraph (A)(ii);
 (iv)acquire all necessary spectrum, consistent with the milestones or metrics in subparagraph (A)(iii); and
 (v)complete system testing. (C)Additional informationEach updated plan submitted under paragraph (3) shall include—
 (i)the total number of positive train control components required for implementation, with totals separated by each major component category;
 (ii)the total number of employees requiring training under the applicable positive train control system regulations;
 (iii)a summary of the remaining challenges to positive train control system implementation, including— (I)testing issues;
 (II)interoperability challenges; (III)permitting issues; and
 (IV)certification challenges. (D)Defined termIn this paragraph, the term component means a locomotive apparatus, a wayside interface unit (including any associated legacy signal system replacements), switches in non-signaled positive train control territory, a base station radio, a wayside radio, or a locomotive radio.
 (5)Plan implementationThe Class I railroad carrier or other entity subject to paragraph (1) shall implement a positive train control system in accordance with its plan, including any amendments made to the plan by its updated plan approved by the Secretary under paragraph (3).
 (6)Progress reportEach Class I railroad carrier or other entity with an approved updated plan shall submit an annual report to the Secretary that describes the progress made on positive train control implementation, including—
 (A)the extent to which the railroad carrier or other entity met or exceeded the metrics or milestones described in paragraph (4)(A);
 (B)the extent to which the railroad carrier or other entity complied with its implementation schedule under paragraph (4)(B); and
 (C)any update to the information provided under paragraph (4)(C). (7)ConstraintThe Secretary may not approve an updated plan that includes a date for the completion of component installation or a date for the completion of spectrum acquisition that is later than December 31, 2018..
 (b)EnforcementSection 20157(e) is amended to read as follows:  (e)EnforcementThe Secretary is authorized to assess civil penalties pursuant to chapter 213 for the failure to submit or comply with a plan for implementing positive train control under subsection (a), including any amendments to the plan made by an updated plan (including milestones or metrics and an updated implementation schedule) approved by the Secretary under paragraph (3) of such subsection..
 (c)Conforming amendmentSection 20157(g) is amended— (1)by striking The Secretary and inserting the following:
								
 (1)In generalThe Secretary; and (2)by adding at the end the following:
								
 (2)Conforming regulatory amendmentsImmediately after the date of the enactment of the Rail Reform, Enhancement, and Efficiency Act, the Secretary— (A)shall remove or revise any references to specified dates in the regulations or orders implementing this section to the extent necessary to conform with the amendments made by such Act; and
 (B)may not enforce any such date-specific deadlines or requirements that are inconsistent with the amendments made by such Act..
							(d)Savings provisions
 (1)Resubmission of informationNothing in the amendments made by this section may be construed to require a Class I railroad carrier or other entity subject to paragraph (1) of section 20157(a) of title 49, United States Code, to resubmit in its updated plan information from its initial implementation plan that is not changed or affected by the updated plan. The Secretary shall consider an updated plan submitted pursuant to paragraph (3) of such section to be an addendum to the initial implementation plan.
 (2)Submission of new planNothing in the amendments made by this section may be construed to require a Class I railroad carrier or other entity subject to section 20157(a)(1) of title 49, United States Code, to submit a new implementation plan pursuant to the deadline set forth in such section.
							5443.Early adoption and interoperability
 (a)Early adoptionDuring the 1-year period beginning on the date on which the last railroad carrier’s or other entity’s positive train control system, subject to section 20157(a) of title 49, United States Code, is certified by the Secretary under subsection (h) of such section and implemented on all of that railroad carrier’s or other entity’s lines required to have operations governed by a positive train control system, any railroad carrier or other entity that has been certified by the Secretary under such subsection shall not be subject to the operational restrictions set forth in subpart I of part 236 of title 49, Code of Federal Regulations, that would otherwise apply in the event of a positive train control system component failure.
 (b)Interoperability procedureIf multiple railroad carriers operate on a single railroad line through a trackage or haulage agreement, each railroad carrier operating on the railroad line shall not be subject to the operating restrictions set forth in subpart I of part 236 of title 49, Code of Federal Regulations, with respect to the railroad line, until the Secretary certifies that—
 (1)each Class I railroad carrier and each entity providing regularly scheduled intercity or commuter rail passenger transportation that operates on the railroad line is in compliance with its positive train control requirements under section 20157(a) of title 49, United States Code;
 (2)each Class II or Class III railroad that operates on the railroad line is in compliance with the applicable regulatory requirements to equip locomotives operating in positive train control territory; and
 (3)the implementation of any and all positive train control systems are interoperable and operational on the railroad line in conformance with each approved implementation plan so that each freight and passenger railroad can operate on the line with that freight or passenger railroad’s positive train control equipment.
 (c)Small railroadsNot later than 120 days after the date of the enactment of this Act, the Secretary shall amend section 236.1006(b)(4)(iii)(B) of title 49, Code of Federal Regulations (relating to equipping locomotives for applicable Class II and Class III railroads operating in positive train control territory) to extend each deadline by 3 years.
						5444.Positive train control at grade crossings effectiveness study
 (a)StudyAfter the Secretary certifies that each Class I railroad carrier and each entity providing regularly scheduled intercity or commuter rail passenger transportation is in compliance with the positive train control requirements under section 20157(a) of title 49, United States Code, the Secretary shall enter into an agreement with the National Cooperative Rail Research Program Board—
 (1)to conduct a study of the possible effectiveness of positive train control and related technologies on reducing collisions at highway-rail grade crossings; and
 (2)to submit a report containing the results of the study conducted under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (b)FundingThe Secretary may require, as part of the agreement under subsection (a), that the National Cooperative Rail Research Program Board fund the study required under this section using such sums as may be necessary out of the amounts made available under section 24910 of title 49, United States Code.
						EProject delivery
 5501.Short titleThis subtitle may be cited as the Track, Railroad, and Infrastructure Network Act. 5502.Preservation of public lands (a)HighwaysSection 138 of title 23, United States Code, is amended—
 (1)in subsection (b)(2)(A)(i), by inserting , taking into consideration any avoidance, minimization, and mitigation or enhancement measures incorporated into the program or project after historic site; and
 (2)by adding at the end the following:  (c)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements of such lines, with the exception of stations, that are in use or were historically used for the transportation of goods or passengers, shall not be considered a use of an historic site under subsection (a), regardless of whether the railroad or rail transit line or element of such line is listed on, or eligible for listing on, the National Register of Historic Places..
 (b)Transportation projectsSection 303 is amended— (1)in subsection (c), by striking subsection (d) and inserting subsections (d) and (e);
 (2)in subsection (d)(2)(A)(i), by inserting , taking into consideration any avoidance, minimization, and mitigation or enhancement measures incorporated into the program or project after historic site; and
 (3)by adding at the end the following:  (e)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements of such lines, with the exception of stations, that are in use or were historically used for the transportation of goods or passengers, shall not be considered a use of an historic site under subsection (c), regardless of whether the railroad or rail transit line or element of such line is listed on, or eligible for listing on, the National Register of Historic Places..
						5503.Efficient environmental reviews
 (a)In generalSection 304 is amended— (1)in the heading, by striking for multimodal projects and inserting and increasing the efficiency of environmental reviews; and
 (2)by adding at the end the following:  (e)Efficient environmental reviews (1)In generalThe Secretary of Transportation shall apply the project development procedures, to the greatest extent feasible, described in section 139 of title 23, United States Code, to any rail project that requires the approval of the Secretary of Transportation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)Regulations and proceduresThe Secretary of Transportation shall incorporate such project development procedures into the agency regulations and procedures pertaining to rail projects.
									(f)Applicability of NEPA decisions
 (1)In generalA Department of Transportation operating administration may apply a categorical exclusion designated by another Department of Transportation operating administration under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)FindingsA Department of Transportation operating administration may adopt, in whole or in part, another Department of Transportation operating administration’s Record of Decision, Finding of No Significant Impact, and any associated evaluations, determinations, or findings demonstrating compliance with any law related to environmental review or historic preservation..
						5504.Advance acquisition
 (a)In generalChapter 241 is amended by inserting after section 24105 the following—
						
							24106.Advance acquisition
 (a)Rail corridor preservationThe Secretary may assist a recipient of funding in acquiring right-of-way and adjacent real property interests before or during the completion of the environmental reviews for any project receiving funding under subtitle V of title 49, United States Code, that may use such property interests if the acquisition is otherwise permitted under Federal law, and the recipient requesting Federal funding for the acquisition certifies, with the concurrence of the Secretary, that—
 (1)the recipient has authority to acquire the right-of-way or adjacent real property interest; and (2)the acquisition of the right-of-way or adjacent real property interest—
 (A)is for a transportation or transportation-related purpose; (B)will not cause significant adverse environmental impact;
 (C)will not limit the choice of reasonable alternatives for the proposed project or otherwise influence the decision of the Secretary on any approval required for the proposed project;
 (D)does not prevent the lead agency for the review process from making an impartial decision as to whether to accept an alternative that is being considered;
 (E)complies with other applicable Federal law, including regulations; (F)will be acquired through negotiation and without the threat of condemnation; and
 (G)will not result in the elimination or reduction of benefits or assistance to a displaced person under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).
										(b)Environmental reviews
 (1)Completion of NEPA reviewBefore authorizing any Federal funding for the acquisition of a real property interest that is the subject of a grant or other funding under this subtitle, the Secretary shall complete, if required, the review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the acquisition.
 (2)Completion of section 106An acquisition of a real property interest involving an historic site shall not occur unless the section 106 process, if required, under the National Historic Preservation Act (54 U.S.C. 306108) is complete.
 (3)Timing of acquisitionsA real property interest acquired under subsection (a) may not be developed in anticipation of the proposed project until all required environmental reviews for the project have been completed..
 (b)Conforming amendmentThe table of contents of chapter 241 is amended by inserting after the item relating to section 24105 the following:
						24106. Advance acquisition..
 5505.Railroad rights-of-waySection 306108 of title 54, United States Code, is amended— (1)by inserting (b) Opportunity To Comment.— before The head of the Federal agency shall afford and indenting accordingly;
 (2)in the matter before subsection (b), by inserting (a) In general.— before The head of any Federal agency having direct and indenting accordingly; and (3)by adding at the end the following:
						
							(c)Exemption for Railroad Rights-of-Way
 (1)In generalNot later than 1 year after the date of enactment of the Track, Railroad, and Infrastructure Network Act, the Secretary of Transportation shall submit a proposed exemption of railroad rights-of-way from the review under this chapter to the Council for its consideration, consistent with the exemption for interstate highways approved on March 10, 2005 (70 Fed. Reg. 11,928).
 (2)Final exemptionNot later than 180 days after the date that the Secretary submits the proposed exemption under paragraph (1) to the Council, the Council shall issue a final exemption of railroad rights-of-way from review under this chapter, consistent with the exemption for interstate highways approved on March 10, 2005 (70 Fed. Reg. 11,928).. 
					5506.Improving State and Federal agency engagement in environmental reviews
 (a)In generalChapter 3 is amended by inserting after section 306 the following:  307.Improving State and Federal agency engagement in environmental reviews (a)In generalAn entity receiving financial assistance from the Secretary of Transportation for 1 or more projects or for a program of projects, may request that the Secretary allow the entity to provide funds to any Federal agency, including the Department of Transportation, State agency, or Indian tribe (as defined in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a)) participating in the environmental planning and review process for the project, projects, or program. The funds may be provided only to support activities that directly and meaningfully contribute to expediting and improving permitting and review processes, including planning, approval, and consultation processes for the project, projects, or program.
 (b)Activities eligible for fundingActivities for which funds may be provided under subsection (a) include transportation planning activities that precede the initiation of the environmental review process, activities directly related to the environmental review process, dedicated staffing, training of agency personnel, information gathering and mapping, and development of programmatic agreements.
 (c)AmountsRequests under subsection (a) may be approved only for the additional amounts that the Secretary determines are necessary for the Federal agencies, State agencies, or Indian tribes participating in the environmental planning and review process to timely conduct the reviews in an expedited manner.
 (d)AgreementsPrior to providing funds approved by the Secretary for dedicated staffing at an affected Federal agency under subsections (a) and (b), the affected Federal agency, State agency or Indian tribe, as appropriate, and the requesting entity shall enter into an agreement that establishes a process to identify the projects or priorities to be addressed by the use of the funds.
 (e)Rule of constructionNothing in this section shall be construed to be inconsistent with or to interfere with section 139(j) of title 23..
 (b)Conforming amendmentThe table of contents of chapter 3 is amended by inserting after the item relating to section 306 the following:
						307. Improving State and Federal agency engagement in environmental reviews..
 5507.Savings clauseNothing in this title, or any amendment made by this title, shall be construed as superceding, amending, or modifying the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or affect the responsibility of any Federal officer to comply with or enforce any such statute.
 5508.TransitionNothing in this title, or any amendment made by this title, shall affect any existing environmental review process, program, agreement, or funding arrangement approved by the Secretary under title 49, United States Code, as that title was in effect on the day preceding the date of enactment of this subtitle.
				FFinancing
				5601.Short title; references
 (a)Short titleThis subtitle may be cited as the Railroad Infrastructure Financing Improvement Act.
 (b)References to the Railroad Revitalization and Regulatory Reform Act of 1976Except as otherwise expressly provided, wherever in this subtitle an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Railroad Revitalization and Regulatory Reform Act of 1976, as amended (45 U.S.C. 801 et seq.).
 5602.DefinitionsSection 501 (45 U.S.C. 821) is amended— (1)by redesignating paragraph (8) as paragraph (10);
 (2)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (3)by inserting after paragraph (5) the following:
						
 (6)The term investment-grade rating means a rating of BBB minus, Baa 3, bbb minus, BBB(low), or higher assigned by a rating agency.; (4)by inserting after paragraph (8), as redesignated, the following:
						
 (9)The term master credit agreement means an agreement to make 1 or more direct loans or loan guarantees at future dates for a program of related projects on terms acceptable to the Secretary.; and
 (5)by adding at the end the following:  (11)The term obligor means a party that—
 (A)is primarily liable for payment of the principal of or interest on a direct loan or loan guarantee under this section; and
 (B)may be a corporation, limited liability company, partnership, joint venture, trust, or governmental entity, agency, or instrumentality.
 (12)The term project obligation means a note, bond, debenture, or other debt obligation issued by a borrower in connection with the financing of a project, other than a direct loan or loan guarantee under this title.
 (13)The term railroad has the meaning given the term railroad carrier in section 20102 of title 49, United States Code. (14)The term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
 (15)The term substantial completion means— (A)the opening of a project to passenger or freight traffic; or
 (B)a comparable event, as determined by the Secretary and specified in the direct loan.. 5603.Eligible applicantsSection 502(a) (45 U.S.C. 822(a)) is amended—
 (1)in paragraph (5), by striking one railroad; and and inserting 1 of the entities described in paragraph (1), (2), (3), (4), or (6);; (2)by amending paragraph (6) to read as follows:
						
 (6)solely for the purpose of constructing a rail connection between a plant or facility and a rail carrier, limited option freight shippers that own or operate a plant or other facility; and; and
 (3)by adding at the end the following:  (7)any obligor, as designated by an entity otherwise eligible to receive a direct loan or loan guarantee under this section, including a special purpose entity receiving user fees or other payments or revenues from dedicated sources for debt service and maintenance of the equipment or facilities to be acquired or improved; and
 (8)a public-private or private partnership between at least 1 other entity listed in any of paragraphs (1) through (7) and a consortium that specializes in real estate development..
 5604.Eligible purposesSection 502(b)(1) (45 U.S.C. 822(b)(1)) is amended— (1)in subparagraph (A), by inserting , and costs related to these activities, including pre-construction costs after shops;
 (2)in subparagraph (B), by striking subparagraph (A); or and inserting subparagraph (A) or (C);; (3)in subparagraph (C), by striking the period at the end and inserting a semicolon; and
 (4)by adding at the end the following:  (D)reimburse planning and design expenses relating to projects described in subparagraph (A) or (C); or
 (E)finance economic development, including commercial and residential development, and related infrastructure and activities, that—
 (i)incorporates private investment; (ii)is physically or functionally related to a passenger rail station or multimodal station that includes rail service;
 (iii)has a high probability of the applicant commencing the contracting process for construction not later than 90 days after the date on which the direct loan or loan guarantee is obligated for the project under this title; and
 (iv)has a high probability of reducing the need for financial assistance under any other Federal program for the relevant passenger rail station or service by increasing ridership, tenant lease payments, or other activities that generate revenue exceeding costs..
					5605.Program administration
 (a)Application processing proceduresSection 502(i) (45 U.S.C. 822(i)) is amended to read as follows:  (i)Application processing procedures (1)Application status noticesNot later than 30 days after the date that the Secretary receives an application under this section, the Secretary shall provide the applicant written notice as to whether the application is complete or incomplete.
 (2)Incomplete applicationsIf the Secretary determines that an application is incomplete, the Secretary shall— (A)provide the applicant with a description of all of the specific information or material that is needed to complete the application; and
 (B)allow the applicant to resubmit the information and material described under subparagraph (A) to complete the application.
									(3)Application approvals and disapprovals
 (A)In generalNot later than 60 days after the date the Secretary notifies an applicant that an application is complete under paragraph (1), the Secretary shall provide the applicant written notice as to whether the Secretary has approved or disapproved the application.
 (B)Actions by the Office of Management and BudgetIn order to enable compliance with the time limit under subparagraph (A), the Office of Management and Budget shall take any action required with respect to the application within that 60-day period.
 (4)Expedited processingThe Secretary shall implement procedures and measures to economize the time and cost involved in obtaining an approval or a disapproval of credit assistance under this title.
 (5)DashboardThe Secretary shall post on the Department of Transportation's public Web site a monthly report that includes for each application—
 (A)the name of the applicant or applicants; (B)the location of the project;
 (C)a brief description of the project, including its purpose; (D)the requested direct loan or loan guarantee amount;
 (E)the date on which the Secretary provided application status notice under paragraph (1); and
 (F)the date that the Secretary provided notice of approval or disapproval under paragraph (3).. (b)Administration of direct loans and loan guaranteesSection 503 (45 U.S.C. 823) is amended—
 (1)in subsection (a), by striking the period at the end and inserting , including a program guide and standard term sheet and specific timetables.;
 (2)by redesignating subsections (c) through (l) as subsections (d) through (m), respectively; (3)by striking (b) Assignment of loan guarantees.— and inserting (c) Assignment of loan guarantees.—;
 (4)in subsection (d), as redesignated— (A)in paragraph (1), by striking ; and and inserting a semicolon;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (3)the modification cost has been covered under section 502(f).; and (5)by amending subsection (l), as redesignated, to read as follows:
							
								(l)Charges and loan servicing
 (1)PurposesThe Secretary may collect and spend from each applicant, obligor, or loan party a reasonable charge for—
 (A)the cost of evaluating the application, amendments, modifications, and waivers, including for evaluating project viability, applicant creditworthiness, and the appraisal of the value of the equipment or facilities for which the direct loan or loan guarantee is sought, and for making necessary determinations and findings;
 (B)the cost of award management and project management oversight; (C)the cost of services from expert firms, including counsel, and independent financial advisors to assist in the underwriting, auditing, servicing, and exercise of rights with respect to direct loans and loan guarantees; and
 (D)the cost of all other expenses incurred as a result of a breach of any term or condition or any event of default on a direct loan or loan guarantee.
 (2)StandardsThe Secretary may charge different amounts under this subsection based on the different costs incurred under paragraph (1).
									(3)Servicer
 (A)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing a direct loan or loan guarantee under this section.
 (B)DutiesA servicer appointed under subparagraph (A) shall act as the agent of the Secretary in serving a direct loan or loan guarantee under this section.
 (C)FeesA servicer appointed under subparagraph (A) shall receive a servicing fee from the obligor or other loan party, subject to approval by the Secretary.
 (4)Use of other Federal fundsNotwithstanding any other provision of law, an applicant may use grants under chapter 244 of title 49, United States Code, to pay any charge under this subsection.
 (5)Safety and operations accountAmounts collected under this subsection shall— (A)be credited directly to the Safety and Operations account of the Federal Railroad Administration; and
 (B)remain available until expended to pay for the costs described in this subsection..
						5606.Loan terms and repayment
 (a)Prerequisites for assistanceSection 502(g)(1) (45 U.S.C. 822(g)(1)) is amended by striking 35 years from the date of its execution and inserting the lesser of 35 years after the date of substantial completion of the project or the estimated useful life of the rail equipment or facilities to be acquired, rehabilitated, improved, developed, or established.
 (b)Repayment schedulesSection 502(j) (45 U.S.C. 822(j)) is amended— (1)in paragraph (1), by striking the sixth anniversary date of the original loan disbursement and inserting 5 years after the date of substantial completion; and
 (2)by adding at the end the following:  (3)Deferred payments (A)In generalIf at any time after the date of substantial completion the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the direct loan, the Secretary, subject to subparagraph (B), may allow, for a maximum aggregate time of 1 year over the duration of the direct loan, the obligor to add unpaid principal and interest to the outstanding balance of the direct loan.
 (B)InterestA payment deferred under subparagraph (A) shall— (i)continue to accrue interest under paragraph (2) until the loan is fully repaid; and
 (ii)be scheduled to be amortized over the remaining term of the loan. (4)Prepayments (A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and direct loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the direct loan without penalty.
 (B)Use of proceeds of refinancingThe direct loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources..
 (c)Sale of direct loansSection 502 (45 U.S.C. 822) is amended by adding at the end the following:  (k)Sale of direct loans (1)In generalSubject to paragraph (2) and as soon as practicable after substantial completion of a project, the Secretary, after notifying the obligor, may sell to another entity or reoffer into the capital markets a direct loan for the project if the Secretary determines that the sale or reoffering has a high probability of being made on favorable terms.
 (2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change the original terms and conditions of the secured loan without the prior written consent of the obligor.
 (d)NonsubordinationSection 502 (45 U.S.C. 822), as amended in subsection (c), is further amended by adding at the end the following:
						
							(l)Nonsubordination
 (1)In generalExcept as provided in paragraph (2)(B), a direct loan shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.
								(2)Preexisting indentures
 (A)In generalThe Secretary may waive the requirement under paragraph (1) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture if—
 (i)the direct loan is rated in the A category or higher; (ii)the direct loan is secured and payable from pledged revenues not affected by project performance, such as a tax-based revenue pledge or a system-backed pledge of project revenues; and
 (iii)the program share, under this title, of eligible project costs is 50 percent or less. (B)LimitationThe Secretary may impose limitations for the waiver of the nonsubordination requirement under this paragraph if the Secretary determines that such limitations would be in the financial interest of the Federal Government..
 5607.Credit risk premiumsSection 502(f) (45 U.S.C. 822(f)) is amended— (1)in paragraph (1), by amending the first sentence to read as follows: In lieu of or in combination with appropriations of budget authority to cover the costs of direct loans and loan guarantees as required under section 504(b)(1) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)(1)), including the cost of a modification thereof, the Secretary may accept on behalf of an applicant for assistance under this section a commitment from a non-Federal source, including a State or local government or agency or public benefit corporation or public authority thereof, to fund in whole or in part credit risk premiums and modification costs with respect to the loan that is the subject of the application or modification.;
 (2)in paragraph (2)— (A)in subparagraph (D), by adding and after the semicolon;
 (B)by striking subparagraph (E); and (C)by redesignating subparagraph (F) as subparagraph (E);
 (3)by striking paragraph (4); (4)by redesignating paragraph (3) as paragraph (4);
 (5)by inserting after paragraph (2) the following:  (3)CreditworthinessAn applicant may propose and the Secretary may accept as a basis for determining the amount of the credit risk premium under paragraph (2) any of the following in addition to the value of any tangible asset:
 (A)The net present value of a future stream of State or local subsidy income or other dedicated revenues to secure the direct loan or loan guarantee.
 (B)Adequate coverage requirements to ensure repayment, on a non-recourse basis, from cash flows generated by the project or any other dedicated revenue source, including—
 (i)tolls; (ii)user fees; or
 (iii)payments owing to the obligor under a public-private partnership. (C)An investment-grade rating on the direct loan or loan guarantee, as applicable, except that if the total amount of the direct loan or loan guarantee is greater than $75,000,000, the applicant shall have an investment-grade rating from at least 2 rating agencies on the direct loan or loan guarantee.;
 (6)in paragraph (4), as redesignated, by striking amounts and inserting amounts (and in the case of a modification, before the modification is executed), to the extent appropriations are not available to the Secretary to meet the costs of direct loans and loan guarantees, including costs of modifications thereof; and
 (7)by adding at the end the following:  (5)Use of other Federal fundsNotwithstanding any other provision of law, an applicant may use grants under chapter 244 of title 49, United States Code, to pay part or all of a credit risk premium or modification cost under this subsection..
 5608.Master credit agreementsSection 502 (45 U.S.C. 822), as amended by subsections (c) and (d) of section 5606 of this Act, is further amended by adding at the end the following:
					
						(m)Master credit agreements
 (1)In generalSubject to section 502(d) and paragraph (2) of this subsection, the Secretary may enter into a master credit agreement that provides for all of the conditions for the provision of a direct loan or loan guarantee, as applicable, under this title and other applicable requirements to be satisfied prior to the issuance of the direct loan or loan guarantee.
 (2)ConditionsEach master credit agreement shall— (A)establish the maximum amount and general terms and conditions of each applicable direct loan or loan guarantee;
 (B)identify 1 or more dedicated non-Federal revenue sources that will secure the repayment of each applicable direct loan or loan guarantee;
 (C)provide for the obligation of funds for the direct loans or loan guarantees after all requirements have been met for the projects subject to the master credit agreement; and
 (D)provide 1 or more dates, as determined by the Secretary, before which the master credit agreement results in each of the direct loans or loan guarantees or in the release of the master credit agreement..
				5609.Priorities and conditions
 (a)Priority projectsSection 502(c) (45 U.S.C. 822(c)) is amended— (1)in paragraph (1), by inserting , including projects for the installation of a positive train control system (as defined in section 20157(i) of title 49, United States Code) after public safety;
 (2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (2), respectively; (3)in paragraph (5), by inserting or chapter 227 of title 49 after section 135 of title 23;
 (4)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and (5)by inserting after paragraph (5) the following:
							
 (6)improve railroad stations and passenger facilities and increase transit-oriented development;. (b)Conditions of assistanceSection 502(h) (45 U.S.C. 822(h)) is amended—
 (1)in paragraph (2), by inserting , if applicable after project; and (2)by adding at the end the following:
							
 (4)For a project described in subsection (b)(1)(E), the Secretary shall require the applicant, obligor, or other loan party, in addition to the interest required under subsection (e), to provide the sponsor of the intercity passenger rail service or its designee, a fee or payment in an amount determined appropriate by the Secretary to provide an equitable share of project revenue to support the capital or operating costs of the routes serving the passenger rail station or multimodal station where the development is located..
						5610.Savings provision
 (a)In generalExcept as provided in subsection (b), this subtitle, and the amendments made by this subtitle, shall not affect any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act. Any such transaction entered into before the date of enactment of this Act shall be administered until completion under its terms as if this Act were not enacted.
 (b)Modification costsAt the discretion of the Secretary, the authority to accept modification costs on behalf of an applicant under section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), as amended by section 5607 of this Act, may apply with respect to any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act.May 23, 2016Reported with an amendment